Exhibit 10.01

 

Execution Version

 

 

 

CREDIT AGREEMENT

 

Dated as of March 31, 2014
among

 

FLEXTRONICS INTERNATIONAL LTD.
and
CERTAIN SUBSIDIARIES,
as Borrowers,

 

BANK OF AMERICA, N.A.,
as Administrative Agent and Swing Line Lender,

 

and

 

The Other Lenders Party Hereto

 

CITIBANK, N.A.,
as Syndication Agent,

 

and

 

BNP PARIBAS,
HSBC BANK USA, NATIONAL ASSOCIATION,
JPMORGAN CHASE BANK, N.A.,
THE ROYAL BANK OF SCOTLAND plc
and

THE BANK OF NOVA SCOTIA,
as Co-Documentation Agents

 

and

 

MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED,
CITIGROUP GLOBAL MARKETS INC.,

BNP PARIBAS SECURITIES CORP.,
HSBC SECURITIES (USA) INC.,
J.P. MORGAN SECURITIES LLC,

RBS SECURITIES INC.

and

THE BANK OF NOVA SCOTIA,
as
Joint Lead Arrangers and Joint Bookrunners

 

 

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

Section

 

Page

 

 

ARTICLE I.  DEFINITIONS AND ACCOUNTING TERMS

1

 

 

1.01

Defined Terms

1

1.02

Other Interpretive Provisions

35

1.03

Accounting Terms

35

1.04

Rounding

36

1.05

Exchange Rates; Currency Equivalents

36

1.06

Additional Alternative Currencies

37

1.07

Change of Currency

38

1.08

Times of Day

38

1.09

Letter of Credit Amounts

38

 

 

ARTICLE II.  THE COMMITMENTS AND CREDIT EXTENSIONS

38

 

 

2.01

The Loans

38

2.02

Borrowings, Conversions and Continuations of Loans

39

2.03

Letters of Credit

41

2.04

Swing Line Loans

52

2.05

Prepayments

55

2.06

Termination or Reduction of Commitments

62

2.07

Repayment of Loans

63

2.08

Interest

64

2.09

Fees

65

2.10

Computation of Interest and Fees

65

2.11

Evidence of Debt

66

2.12

Payments Generally; Administrative Agent’s Clawback

66

2.13

Sharing of Payments by Lenders

68

2.14

Designated Borrowers

69

2.15

Increase in Revolving Credit Facility

71

2.16

Increase in Term A Facility

72

2.17

New Term Facilities

73

2.18

Cash Collateral

75

2.19

Defaulting Lenders

76

 

 

ARTICLE III.  TAXES, YIELD PROTECTION AND ILLEGALITY

78

 

 

3.01

Taxes

78

3.02

Illegality

83

3.03

Inability to Determine Rates

83

3.04

Increased Costs

84

3.05

Compensation for Losses

86

3.06

Mitigation Obligations; Replacement of Lenders; Certificates

87

3.07

Survival

87

 

i

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS (continued)

 

Section

 

Page

 

 

ARTICLE IV.  CONDITIONS PRECEDENT TO CREDIT EXTENSIONS

88

 

 

4.01

Conditions of Initial Credit Extension

88

4.02

Conditions to all Credit Extensions

90

 

 

ARTICLE V.  REPRESENTATIONS AND WARRANTIES

91

 

 

5.01

Due Incorporation, Qualification, Etc.

91

5.02

Authority

92

5.03

Enforceability

92

5.04

Non-Contravention

92

5.05

Approvals

92

5.06

No Violation or Default

92

5.07

Litigation

93

5.08

Title; Possession Under Leases

93

5.09

Financial Statements

93

5.10

Employee Benefit Plans

93

5.11

Other Regulations

95

5.12

Patent and Other Rights

95

5.13

Governmental Charges

95

5.14

Margin Stock

95

5.15

Subsidiaries, Etc.

95

5.16

Solvency, Etc.

96

5.17

No Withholding, Etc.

96

5.18

No Material Adverse Effect

96

5.19

Accuracy of Information Furnished

96

5.20

Representations as to Foreign Obligors

96

5.21

Taxpayer Identification Number; Other Identifying Information

97

5.22

OFAC

97

 

 

ARTICLE VI.  AFFIRMATIVE COVENANTS

98

 

 

6.01

Information

98

6.02

Books and Records

101

6.03

Inspections

101

6.04

Insurance

101

6.05

Taxes, Governmental Charges and Other Indebtedness

101

6.06

Use of Proceeds

102

6.07

General Business Operations

102

6.08

Pari Passu Ranking

102

6.09

PATRIOT Act

102

6.10

Subsidiary Guarantors

103

 

 

 

ARTICLE VII.  NEGATIVE COVENANTS

104

 

 

 

7.01

Indebtedness

104

7.02

Liens

106

 

ii

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS (continued)

 

Section

 

Page

 

 

 

7.03

Asset Dispositions

108

7.04

Mergers, Acquisitions, Etc.

110

7.05

Investments

111

7.06

Dividends, Redemptions, Etc.

112

7.07

Change in Business

113

7.08

Employee Benefit Plans

113

7.09

Transactions With Affiliates

113

7.10

Accounting Changes

114

7.11

Burdensome Contractual Obligations

114

7.12

Financial Covenants

115

7.13

Sanctions

115

 

 

 

ARTICLE VIII.  EVENTS OF DEFAULT AND REMEDIES

116

 

 

 

8.01

Events of Default

116

8.02

Remedies Upon Event of Default

119

8.03

Application of Funds

120

8.04

Lender Rate Contract Remedies

121

 

 

 

ARTICLE IX.  ADMINISTRATIVE AGENT

121

 

 

 

9.01

Appointment and Authority

121

9.02

Rights as a Lender

121

9.03

Exculpatory Provisions

121

9.04

Reliance by Administrative Agent

122

9.05

Delegation of Duties

123

9.06

Resignation of Administrative Agent

123

9.07

Non-Reliance on Administrative Agent and Other Lenders

124

9.08

No Other Duties, Etc.

125

9.09

Administrative Agent May File Proofs of Claim

125

9.10

Guaranty Matters

125

 

 

 

ARTICLE X.  MISCELLANEOUS

126

 

 

 

10.01

Amendments, Etc.

126

10.02

Notices; Effectiveness; Electronic Communication

128

10.03

No Waiver; Cumulative Remedies; Enforcement

130

10.04

Expenses; Indemnity; Damage Waiver

131

10.05

Payments Set Aside

133

10.06

Successors and Assigns

133

10.07

Treatment of Certain Information; Confidentiality

139

10.08

Right of Setoff

140

10.09

Interest Rate Limitation

141

10.10

Counterparts; Integration; Effectiveness

141

10.11

Survival of Representations and Warranties

141

10.12

Severability

142

10.13

Replacement of Lenders

142

 

iii

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS (continued)

 

Section

 

Page

 

 

 

10.14

Governing Law; Jurisdiction; Etc.

143

10.15

Waiver of Jury Trial

144

10.16

California Judicial Reference

144

10.17

No Advisory or Fiduciary Responsibility

145

10.18

Electronic Execution of Assignments and Certain Other Documents

145

10.19

Judgment Currency

146

10.20

Bermuda Branch; Full Recourse Obligations

146

10.21

Waiver of Notice Under Existing FIL Credit Agreement

146

10.22

USA PATRIOT Act

146

 

iv

--------------------------------------------------------------------------------


 

SCHEDULES

 

1.01(e)

Existing Letters of Credit

1.01(i)

Ineligible Material Subsidiaries

1.01(ii)

Initial Subsidiary Guarantors

2.01

Commitments and Applicable Percentages

2.01(A)

Outstanding Term A Loans And Applicable Percentages

2.14

Designated Borrowers

5.15

Subsidiaries

5.21

Identification Numbers for the Company and Designated Borrowers that are Foreign
Subsidiaries

7.01

Existing Secured Indebtedness

7.05

Investments

10.02

Administrative Agent’s Office; Certain Addresses for Notices

 

EXHIBITS

 

Form of

A

Committed Loan Notice

B

Swing Line Loan Notice

C-1

Term Note

C-2

Revolving Credit Note

D

Compliance Certificate

E

Assignment and Assumption

F

Company Guaranty

G

Subsidiary Guaranty

H

Designated Borrower Request and Assumption Agreement

I

Designated Borrower Notice

J

Guarantor Release Certificate

K

Administrative Questionnaire

L

U.S. Tax Certificates

 

v

--------------------------------------------------------------------------------


 

CREDIT AGREEMENT

 

This CREDIT AGREEMENT (“Agreement”) is entered into as of March 31, 2014, among
FLEXTRONICS INTERNATIONAL LTD., a Singapore company (the “Company” or “FIL”)
acting, subject to Section 10.20 hereof, through its Bermuda branch, certain
Subsidiaries of the Company party hereto pursuant to Section 2.14 (each a
“Designated Borrower” and, together with the Company, the “Borrowers” and, each
a “Borrower”), each lender from time to time party hereto (collectively, the
“Lenders” and individually, a “Lender”), and BANK OF AMERICA, N.A., as
Administrative Agent and Swing Line Lender.

 

The Company has requested that the Lenders provide a revolving credit facility,
which is intended to replace and refinance the Existing FIL Credit Agreement,
and the Lenders are willing to do so on the terms and conditions set forth
herein.

 

In consideration of the mutual covenants and agreements herein contained, the
parties hereto covenant and agree as follows:

 

ARTICLE I.
DEFINITIONS AND ACCOUNTING TERMS

 

1.01                        Defined Terms. As used in this Agreement, the
following terms shall have the meanings set forth below:

 

“Acceptable Discount” has the meaning specified in Section 2.05(a)(ii).

 

“Acceptable Prepayment Amount” has the meaning specified in Section 2.05(a)(ii).

 

“Acceptance Date” has the meaning specified in Section 2.05(a)(ii).

 

“Act” has the meaning specified in Section 6.09.

 

“Adjusted Revenues” means, in respect of any Subsidiary of FIL for any period,
total revenues for such Subsidiary for such period, less Intercompany Revenues
for such period.

 

“Administrative Agent” means Bank of America in its capacity as administrative
agent under any of the Loan Documents, or any successor administrative agent.

 

“Administrative Agent’s Office” means, with respect to any currency, the
Administrative Agent’s address and, as appropriate, account as set forth on
Schedule 10.02 with respect to such currency, or such other address or account
with respect to such currency as the Administrative Agent may from time to time
notify to the Company and the Lenders.

 

“Administrative Questionnaire” means an Administrative Questionnaire in
substantially the form of Exhibit K or any other form approved by the
Administrative Agent.

 

1

--------------------------------------------------------------------------------


 

“Affiliate” means, with respect to any Person, another Person that directly, or
indirectly through one or more intermediaries, Controls or is Controlled by or
is under common Control with the Person specified.

 

“Agent Parties” has the meaning specified in Section 10.02(c).

 

“Aggregate Commitments” means the Commitments of all the Lenders.

 

“Aggregate Revolving Credit Commitment” means the sum of the Revolving Credit
Commitments of the Revolving Credit Lenders.

 

“Agreement” has the meaning specified in the introductory paragraph hereto.

 

“Agreement Currency” has the meaning specified in Section 10.19.

 

“Alternative Currency” means each of Euro, Sterling, Yen, and each other
currency (other than Dollars) that is approved in accordance with Section 1.06.

 

“Alternative Currency Equivalent” means, at any time, with respect to any amount
denominated in Dollars, the equivalent amount thereof in the applicable
Alternative Currency as determined by the Administrative Agent or, in the case
of a Letter of Credit issued in an Alternative Currency, the L/C Issuer, as the
case may be, at such time on the basis of the Spot Rate (determined in respect
of the most recent Revaluation Date) for the purchase of such Alternative
Currency with Dollars.

 

“Alternative Currency Sublimit” means an amount equal to 20% of the Aggregate
Revolving Credit Commitment.  The Alternative Currency Sublimit is part of, and
not in addition to, the Aggregate Revolving Credit Commitment.

 

“Applicable Discount” has the meaning specified in Section 2.05(a)(ii).

 

“Applicable Foreign Obligor Documents” has the meaning specified in
Section 5.20(a).

 

“Applicable Percentage” means (a) in respect of the Term A Facility, with
respect to any Term A Lender at any time, the percentage (carried out to the
ninth decimal place) of the Term A Facility represented by the principal amount
of such Term A Lender’s Term A Loans at such time, which as of the Closing Date
shall be as set forth opposite the name of such Lender on
Schedule 2.01(a) hereto, (b) in respect of any Incremental Term Facility, with
respect to any Lender under such Incremental Term Facility at any time, the
percentage (carried out to the ninth decimal place) of the Incremental Term
Facility represented by the principal amount of such Lender’s Incremental Term
Loans under such Facility at such time and (c) in respect of the Revolving
Credit Facility, with respect to any Revolving Credit Lender at any time, the
percentage (carried out to the ninth decimal place) of the Revolving Credit
Facility represented by such Revolving Credit Lender’s Revolving Credit
Commitment at such time.  If the commitment of each Revolving Credit Lender to
make Revolving Credit Loans and the obligation of the L/C Issuer to make L/C
Credit Extensions have been terminated pursuant to Section 8.02, or if the
Revolving Credit Commitments have expired, then the Applicable Percentage of
each Revolving Credit Lender in respect of the Revolving Credit Facility shall
be

 

2

--------------------------------------------------------------------------------


 

determined based on the Applicable Percentage of such Revolving Credit Lender in
respect of the Revolving Credit Facility most recently in effect, giving effect
to any subsequent assignments.  The initial Applicable Percentage of each Lender
in respect of each Facility is set forth opposite the name of such Lender on
Schedule 2.01 or in the Assignment and Assumption pursuant to which such Lender
becomes a party hereto, as applicable.

 

“Applicable Rate” means, from time to time, the following percentages per annum,
based upon the Debt Rating as set forth below:

 

Applicable Rate

 

Pricing
Level

 

Debt Ratings
S&P/Moody’s

 

Commitment
Fee

 

Eurocurrency
Rate Loans
and
Letters of
Credit

 

Base Rate
Loans

 

1

 

BBB or better/Baa2
or better

 

0.15

%

1.125

%

0.125

%

2

 

BBB-/Baa3

 

0.20

%

1.375

%

0.375

%

3

 

BB+/Ba1

 

0.25

%

1.625

%

0.625

%

4

 

BB/Ba2

 

0.325

%

1.875

%

0.875

%

5

 

worse than
BB/Ba2

 

0.40

%

2.125

%

1.125

%

 

“Debt Rating” means, as of any date of determination, either the long term
issuer credit rating of the Company as determined by S&P, or the issuer rating
(PDR) of the Company as determined by Moody’s (or, if no such issuer rating is
in effect, then the corporate family rating of the Company as determined by
Moody’s) (collectively, the “Debt Ratings”); provided that (a) if the respective
Debt Ratings issued by the foregoing rating agencies differ by one level, then
the Pricing Level for the higher of such Debt Ratings shall apply (with the Debt
Rating for Pricing Level 1 being the highest and the Debt Rating for Pricing
Level 5 being the lowest); (b) if the respective Debt Ratings issued by the
foregoing rating agencies differ by more than one level, then the Pricing Level
that is one level lower than the Pricing Level of the higher Debt Rating shall
apply; (c) if the Company has only one Debt Rating, the Pricing Level that is
one level lower than that of such Debt Rating shall apply; and (d) if the
Company does not have any Debt Rating, Pricing Level 5 shall apply.

 

Initially, the Applicable Rate shall be determined based upon the Debt Rating
specified in the certificate delivered pursuant to Section 4.01(a)(ix). 
Thereafter, each change in the Applicable Rate resulting from a publicly
announced change in the Debt Rating shall be effective, during the period
commencing on the date of the public announcement thereof and ending on the date
immediately preceding the effective date of the next such change.

 

3

--------------------------------------------------------------------------------


 

“Applicable Time” means, with respect to any borrowings and payments in any
Alternative Currency, the local time in the place of settlement for such
Alternative Currency as may be determined by the Administrative Agent or the L/C
Issuer, as the case may be, to be necessary for timely settlement on the
relevant date in accordance with normal banking procedures in the place of
payment.

 

“Applicant Borrower” has the meaning specified in Section 2.14(b).

 

“Appropriate Lender” means, at any time, (a) with respect to any of the Term A
Facility, any Incremental Term Facility or the Revolving Credit Facility, a
Lender that has a Commitment with respect to such Facility or holds a Term A
Loan, an Incremental Term Loan or a Revolving Credit Loan, respectively, at such
time, (b) with respect to the Letter of Credit Sublimit, (i) the L/C Issuer and
(ii) if any Letters of Credit have been issued pursuant to Section 2.03(a), the
Revolving Credit Lenders and (c) with respect to the Swing Line Sublimit,
(i) the Swing Line Lender and (ii) if any Swing Line Loans are outstanding
pursuant to Section 2.04(a), the Revolving Credit Lenders.

 

“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.

 

“Arrangers” means, collectively, MLPFS and CGMI, in their capacity as joint lead
arrangers and joint bookrunners.

 

“Assignee Group” means two or more Eligible Assignees that are Affiliates of one
another or two or more Approved Funds managed by the same investment advisor.

 

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an assignee (with the consent of any party whose consent is required
by Section 10.06(b)), and accepted by the Administrative Agent, in substantially
the form of Exhibit E or any other form approved by the Administrative Agent.

 

“Auction Agent” means (a) the Administrative Agent or (b) any other financial
institution or advisor employed by the Company (whether or not an Affiliate of
the Administrative Agent) to act as an arranger in connection with any
Discounted Loan Prepayment pursuant to Section 2.05(a)(ii); provided that the
Company shall not designate the Administrative Agent as the Auction Agent
without the written consent of the Administrative Agent (it being understood
that the Administrative Agent shall be under no obligation to agree to act as
the Auction Agent); provided, further, that neither the Company nor any of its
Affiliates may act as the Auction Agent.

 

“Auto-Extension Letter of Credit” has the meaning specified in
Section 2.03(b)(iii).

 

“Auto-Reinstatement Letter of Credit” has the meaning specified in
Section 2.03(b)(iv).

 

“Availability Period” means the period from and including the Closing Date to
the earliest of (a) the Maturity Date for the Revolving Credit Facility, (b) the
date of termination of the Aggregate Revolving Credit Commitment pursuant to
Section 2.06, and (c) the date of

 

4

--------------------------------------------------------------------------------


 

termination of the commitment of each Lender to make Loans and of the obligation
of the L/C Issuer to make L/C Credit Extensions pursuant to Section 8.02.

 

“Bank of America” means Bank of America, N.A. and its successors.

 

“Bankruptcy Code” means the Federal Bankruptcy Reform Act of 1978 (11 U.S.C.
§101, et seq.), as amended.

 

“Base Rate” means for any day a fluctuating rate per annum equal to the highest
of (a) the Federal Funds Rate plus 1/2 of 1%, (b) the rate of interest in effect
for such day as publicly announced from time to time by Bank of America as its
“prime rate,” and (c) the Eurocurrency Rate for an Interest Period of one month
plus 1.00%.  The “prime rate” is a rate set by Bank of America based upon
various factors including Bank of America’s costs and desired return, general
economic conditions and other factors, and is used as a reference point for
pricing some loans, which may be priced at, above, or below such announced
rate.  Any change to the Base Rate due to a change in such rate announced by
Bank of America shall take effect at the opening of business on the day
specified in the public announcement of such change.

 

“Base Rate Committed Loan” means a Committed Loan that is a Base Rate Loan.

 

“Base Rate Loan” means a Loan that bears interest based on the Base Rate.  All
Base Rate Loans shall be denominated in Dollars.

 

“BofA Fee Letter” means the letter agreement dated March 3, 2014, among the
Company, the Administrative Agent and Merrill Lynch, Pierce, Fenner & Smith
Incorporated.

 

“Borrower” and “Borrowers” each have the meaning specified in the introductory
paragraph hereto.

 

“Borrower Materials” has the meaning specified in Section 6.01.

 

“Borrowing” means a Revolving Credit Borrowing, a Swing Line Borrowing or a Term
Borrowing, as the context may require.

 

“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close under the laws of, or are in fact
closed in, the state where the Administrative Agent’s Office with respect to
Obligations denominated in Dollars is located and:

 

(a)                                 if such day relates to any interest rate
settings as to a Eurocurrency Rate Loan denominated in Dollars, any fundings,
disbursements, settlements and payments in Dollars in respect of any such
Eurocurrency Rate Loan, or any other dealings in Dollars to be carried out
pursuant to this Agreement in respect of any such Eurocurrency Rate Loan, means
any such day that is also a London Banking Day;

 

(b)                                 if such day relates to any interest rate
settings as to a Eurocurrency Rate Loan denominated in Euro, any fundings,
disbursements, settlements and payments in Euro in respect of any such
Eurocurrency Rate Loan, or any other dealings in Euro to be

 

5

--------------------------------------------------------------------------------


 

carried out pursuant to this Agreement in respect of any such Eurocurrency Rate
Loan, means a TARGET Day;

 

(c)                                  if such day relates to any interest rate
settings as to a Eurocurrency Rate Loan denominated in a currency other than
Dollars or Euro, means any such day on which dealings in deposits in the
relevant currency are conducted by and between banks in the London or other
applicable offshore interbank market for such currency; and

 

(d)                                 if such day relates to any fundings,
disbursements, settlements and payments in a currency other than Dollars or Euro
in respect of a Eurocurrency Rate Loan denominated in a currency other than
Dollars or Euro, or any other dealings in any currency other than Dollars or
Euro to be carried out pursuant to this Agreement in respect of any such
Eurocurrency Rate Loan (other than any interest rate settings), means any such
day on which banks are open for foreign exchange business in the principal
financial center of the country of such currency.

 

“Capital Leases” means any and all lease obligations that, in accordance with
GAAP, are required to be capitalized on the books of a lessee.

 

“Cash Collateral” and “Cash Collateralize” have the meaning specified in Section
2.03(g).

 

“CGMI” means Citigroup Global Markets Inc.

 

“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following: (a) the adoption or taking effect of any law, rule, regulation
or treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation, implementation or application thereof by any
Governmental Authority or (c) the making or issuance of any request, rule,
guideline or directive (whether or not having the force of law) by any
Governmental Authority; provided that notwithstanding anything herein to the
contrary, (x) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, guidelines or directives thereunder or issued in connection
therewith and (y) all requests, rules, guidelines or directives promulgated by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States or
foreign regulatory authorities, in each case pursuant to Basel III, shall in
each case be deemed to be a “Change in Law”, regardless of the date enacted,
adopted or issued.

 

“Change of Control” means, with respect to FIL, (a) the acquisition after the
date hereof by any person or group of persons (within the meaning of Section 13
or 14 of the Securities Exchange Act of 1934 (as amended, the “Exchange Act”))
of (A) beneficial ownership (within the meaning of Rule 13d-3 promulgated by the
SEC under the Exchange Act) of 50% or more of the outstanding Equity Securities
of FIL entitled to vote for members of the board of directors (or similar
governing body), or (B) all or substantially all of the assets of FIL; or
(b) during any period of 12 consecutive calendar months, individuals who are
directors of FIL on the first day of such period (“Initial Directors”) and any
directors of FIL who are specifically approved by two-thirds of the Initial
Directors and previously approved directors shall cease to constitute a majority
of the board of directors of FIL before the end of such period.

 

6

--------------------------------------------------------------------------------


 

“Closing Date” means the first date all the conditions precedent in Section 4.01
are satisfied or waived in accordance with Section 10.01.

 

“Code” means the Internal Revenue Code of 1986 as amended.

 

“Commitment” means a Term A Commitment or a Revolving Credit Commitment, as the
context may require.

 

“Committed Borrowing” means a borrowing consisting of simultaneous Committed
Loans of the same Type, in the same currency and, in the case of Eurocurrency
Rate Loans, having the same Interest Period made by each of the Lenders pursuant
to Section 2.01.

 

“Committed Loan” means a Term A Loan or a Revolving Credit Loan.

 

“Committed Loan Notice” means a notice of (a) a Term Borrowing, (b) a Revolving
Credit Borrowing, (c) a conversion of Committed Loans from one Type to the
other, or (d) a continuation of Eurocurrency Rate Loans, pursuant to Section
2.02(a), which, if in writing, shall be substantially in the form of Exhibit A.

 

“Company” has the meaning specified in the introductory paragraph hereto.

 

“Company Guaranty” means the Company Guaranty made by the Company in favor of
the Administrative Agent and the Lenders, substantially in the form of Exhibit
F.

 

“Compliance Certificate” means a certificate substantially in the form of
Exhibit D.

 

“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.

 

“Consolidated Tangible Assets” shall mean, with respect to FIL and its
Subsidiaries, the aggregate amount of assets (determined on a consolidated basis
and in accordance with GAAP) after deducting therefrom all goodwill, trade
names, trademarks, patents, licenses, unamortized debt discount and expense,
treasury stock and other like intangibles (in each case, determined on a
consolidated basis and in accordance with GAAP).

 

“Contingent Obligation” means, without duplication, with respect to any Person,
(a) any Guaranty Obligation of that Person and (b) any direct or indirect
obligation or liability, contingent or otherwise, of that Person (i) in respect
of any Surety Instrument issued for the account of that Person or as to which
that Person is otherwise liable for reimbursement of drawings or payments or
(ii) in respect of any Rate Contract that is not entered into in connection with
a bona fide hedging operation that provides offsetting benefits to such Person. 
The amount of any Contingent Obligation shall (subject, in the case of Guaranty
Obligations, to the last sentence of the definition of “Guaranty Obligation”) be
deemed equal to the maximum reasonably anticipated liability in respect thereof
(subject to reduction as the underlying liability so guaranteed is reduced from
time to time), and shall, with respect to item (b)(ii) of this definition, be
marked to market on a current basis.

 

7

--------------------------------------------------------------------------------


 

“Contractual Obligation” of any Person means any indenture, note, lease, loan
agreement, security, deed of trust, mortgage, security agreement, guaranty,
instrument, contract, agreement or other form of contractual obligation or
undertaking to which such Person is a party or by which such Person or any of
its property is bound.

 

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise. 
“Controlling” and “Controlled” have meanings correlative thereto.

 

“CFC” means a “controlled foreign corporation” described in Section 957(a) of
the Code.

 

“Credit Extension” means each of the following: (a) a Borrowing and (b) an L/C
Credit Extension.

 

“Debt/EBITDA Ratio” means, with respect to FIL and its Subsidiaries, as of any
date of determination, the ratio, determined on a consolidated basis in
accordance with GAAP, of:

 

(a)                                 The total Indebtedness of FIL and its
Subsidiaries on such date; provided, however, that in computing the foregoing
sum, (i) there shall be excluded therefrom any Indebtedness to the extent the
proceeds thereof are (A) legally segregated from FIL’s or such Subsidiaries’
other assets and (B) either (1) only held in the form of cash or cash
equivalents or (2) used by FIL or its Subsidiaries for a purpose approved in
advance from time to time by the Required Lenders and (ii) there shall be
included as a component of total Indebtedness, without duplication and
regardless of whether constituting Indebtedness as defined herein, all
Securitization Attributable Indebtedness

 

to

 

(b)                                 EBITDA for the four fiscal quarter period
ending on such date.

 

“Debt Rating” has the meaning specified in the definition of “Applicable Rate.”

 

“Debtor Relief Laws” means the Bankruptcy Code, and all other liquidation,
conservatorship, bankruptcy, assignment for the benefit of creditors,
moratorium, rearrangement, receivership, insolvency, reorganization, or similar
debtor relief laws of the United States or other applicable jurisdictions from
time to time in effect and affecting the rights of creditors generally.

 

“Default” means any event or condition that constitutes an Event of Default or
that, with the giving of any notice, the passage of time, or both, would be an
Event of Default.

 

“Default Rate” means (a) when used with respect to Obligations other than Letter
of Credit Fees, an interest rate equal to the Base Rate plus (i) the Applicable
Rate, if any, applicable to Base Rate Loans plus (ii) 2% per annum; provided,
however, that with respect to a Eurocurrency Rate Loan, the Default Rate shall
be an interest rate equal to the interest rate (including any Applicable Rate)
otherwise applicable to such Loan plus 2% per annum, and

 

8

--------------------------------------------------------------------------------


 

(b) when used with respect to Letter of Credit Fees, a rate equal to the
Applicable Rate plus 2% per annum.

 

“Defaulting Lender” means, subject to Section 2.19(b) , any Lender that (a) has
failed to (i) fund all or any portion of its Loans within two Business Days of
the date such Loans were required to be funded hereunder unless such Lender
notifies the Administrative Agent and the Company in writing that such failure
is the result of such Lender’s determination that one or more conditions
precedent to funding (each of which conditions precedent, together with any
applicable default, shall be specifically identified in such writing) has not
been satisfied, or (ii) pay to the Administrative Agent, the L/C Issuer, the
Swing Line Lender or any other Lender any other amount required to be paid by it
hereunder (including in respect of its participation in Letters of Credit or
Swing Line Loans) within two Business Days of the date when due, (b) has
notified the Company, the Administrative Agent, the L/C Issuer or the Swing Line
Lender in writing that it does not intend to comply with its funding obligations
hereunder, or has made a public statement to that effect (unless such writing or
public statement relates to such Lender’s obligation to fund a Loan hereunder
and states that such position is based on such Lender’s determination that a
condition precedent to funding (which condition precedent, together with any
applicable default, shall be specifically identified in such writing or public
statement) cannot be satisfied), (c) has failed, within three Business Days
after written request by the Administrative Agent or the Company, to confirm in
writing to the Administrative Agent and the Company that it will comply with its
prospective funding obligations hereunder (provided that such Lender shall cease
to be a Defaulting Lender pursuant to this clause (c) upon receipt of such
written confirmation by the Administrative Agent and the Company), or (d) has,
or has a direct or indirect parent company that has, (i) become the subject of a
proceeding under any Debtor Relief Law, or (ii) had appointed for it a receiver,
custodian, conservator, trustee, administrator, assignee for the benefit of
creditors or similar Person charged with reorganization or liquidation of its
business or assets, including the Federal Deposit Insurance Corporation or any
other state or federal regulatory authority acting in such a capacity; provided
that a Lender shall not be a Defaulting Lender solely by virtue of the ownership
or acquisition of any equity interest in that Lender or any direct or indirect
parent company thereof by a Governmental Authority so long as such ownership
interest does not result in or provide such Lender with immunity from the
jurisdiction of courts within the United States or from the enforcement of
judgments or writs of attachment on its assets or permit such Lender (or such
Governmental Authority) to reject, repudiate, disavow or disaffirm any contracts
or agreements made with such Lender.  Any determination by the Administrative
Agent that a Lender is a Defaulting Lender under any one or more of clauses (a)
through (d) above, and of the effective date of such status, shall be conclusive
and binding absent manifest error, and such Lender shall be deemed to be a
Defaulting Lender (subject to Section 2.19(b)) as of the date established
therefor by the Administrative Agent in a written notice of such determination,
which shall be delivered by the Administrative Agent to the Company, the L/C
Issuer, the Swing Line Lender and each other Lender promptly following such
determination.

 

“Designated Borrower” has the meaning specified in the introductory paragraph
hereto.

 

“Designated Borrower Notice” has the meaning specified in Section 2.14(b).

 

9

--------------------------------------------------------------------------------


 

“Designated Borrower Request and Assumption Agreement” has the meaning specified
in Section 2.14(b).

 

“Designated Borrower Sublimit” means an amount equal to 100% of the Aggregate
Revolving Credit Commitment.  The Designated Borrower Sublimit is part of, and
not in addition to, the Aggregate Revolving Credit Commitment.

 

“Designated Jurisdiction” means any country or territory to the extent that such
country or territory itself is the subject of any Sanction.

 

“Discounted Loan Prepayment” has the meaning specified in Section 2.05(a)(ii).

 

“Discounted Prepayment Determination Date” has the meaning specified in
Section 2.05(a)(ii).

 

“Discounted Prepayment Effective Date” means in the case of Discount Range
Prepayment Offer or Solicited Discounted Prepayment Offer, five (5) Business
Days following the Discount Range Prepayment Response Date or the Solicited
Discounted Prepayment Response Date, as applicable, in accordance with Section
2.05(a)(ii), unless a shorter period is agreed to between the Company and the
Auction Agent.

 

“Discount Prepayment Response Date” has the meaning specified in Section
2.05(a)(ii).

 

“Discount Range” has the meaning specified in Section 2.05(a)(ii).

 

“Discount Range Prepayment Amount” has the meaning specified in Section
2.05(a)(ii).

 

“Discount Range Prepayment Notice” means a written notice of Discount Range
Prepayment Offers made pursuant to Section 2.05(a)(ii) in form reasonably
satisfactory to the Auction Agent.

 

“Discount Range Prepayment Offer” means the irrevocable written offer by a
Lender submitted in response to an invitation to submit offers following the
Auction Agent’s receipt of a Discount Range Prepayment Notice.

 

“Dollar” and “$” means lawful money of the United States.

 

“Dollar Equivalent” means, at any time, (a) with respect to any amount
denominated in Dollars, such amount, and (b) with respect to any amount
denominated in any Alternative Currency, the equivalent amount thereof in
Dollars as determined by the Administrative Agent or the L/C Issuer, as the case
may be, at such time on the basis of the Spot Rate (determined in respect of the
most recent Revaluation Date) for the purchase of Dollars with such Alternative
Currency.

 

“Domestic Subsidiary” means any Subsidiary that is organized under the laws of
any state or other political subdivision of the United States.

 

10

--------------------------------------------------------------------------------


 

“EBITDA” means, with respect to FIL and its Subsidiaries (including, for the
purposes of this definition and if required to be consolidated for GAAP
purposes, Elementum), for any period, the sum, determined on a consolidated
basis in accordance with GAAP, of the following:

 

(a)                                 The net income or net loss of FIL and its
Subsidiaries for such period before provision for income taxes;

 

plus

 

(b)                                 The sum (without duplication and to the
extent deducted in calculating net income or loss in clause (a) above) of
(i) all Interest Expense of FIL and its Subsidiaries accruing during such
period, (ii) all depreciation and amortization expenses of FIL and its
Subsidiaries accruing during such period and (iii) any other noncash charges of
FIL and its Subsidiaries incurred in such period, including noncash charges for
stock options, performance shares or other equity-based compensation (it being
understood and agreed that the term “noncash charges” does not include charges
which consist of, or require an accrual of or cash reserve for, anticipated cash
charges in subsequent periods);

 

plus

 

(c)                                  An amount, not to exceed $100,000,000 in
any consecutive four-quarter period, equal to the sum (without duplication and
to the extent deducted in calculating net income or loss in clause (a) above) of
all one-time cash charges associated with (i) merger- or acquisition-related
expenses (including legal fees, investment banking fees and other similar fees
and expenses), in connection with any merger or acquisition entered into or
consummated by FIL or any of its Subsidiaries which is otherwise permitted under
this Agreement, (ii) restructuring costs incurred by FIL or any of its
Subsidiaries in connection with any restructuring entered into or consummated by
FIL or any of its Subsidiaries which is otherwise permitted under this
Agreement, and (iii) net losses from the early extinguishment of notes or other
Indebtedness; in each case paid in such period and calculated in accordance with
GAAP; provided, however, that no one-time cash charges in connection with
merger- or acquisition-related expenses shall be added to the calculation of
EBITDA if FIL and its Subsidiaries, in connection with any merger or acquisition
to which such expenses relate, shall have adjusted EBITDA on a pro forma basis
to give effect to such merger or acquisition as if such merger or acquisition
had occurred as of the first day of such period as described in the next
succeeding paragraph.

 

If FIL or any of its Subsidiaries acquires (whether by purchase, merger,
consolidation or otherwise) any Person as a new Subsidiary or all or
substantially all of the assets or property of any Person, during any period in
respect of which EBITDA is to be determined, such EBITDA may, in the sole
discretion of FIL, be determined on a pro forma basis as if such acquisition
occurred as of the first day of such period.

 

“Elementum” means Elementum SCM (Cayman) Ltd.

 

11

--------------------------------------------------------------------------------


 

“Eligible Assignee” means any Person that meets the requirements to be an
assignee under Section 10.06(b) (subject to such consents, if any, as may be
required under Section 10.06(b)).

 

“Eligible Material Subsidiary” shall mean, at any time of determination, any
Material Subsidiary that is not then an Ineligible Material Subsidiary.

 

“Employee Benefit Plan” shall mean any employee benefit plan within the meaning
of section 3(3) of ERISA maintained or contributed to by any Borrower, any
Material Subsidiary or any ERISA Affiliate, other than a Multiemployer Plan.

 

“Enabling Period” has the meaning specified in Section 7.03(a).

 

“Environmental Laws” means all the Governmental Rules and Contractual
Obligations relating to the protection of human health and the environment,
including those pertaining to the reporting, licensing, permitting,
investigation or remediation of emissions, discharges, releases, or threatened
releases of Hazardous Materials into the air, surface water, groundwater, or
land, or relating to the manufacture, processing, distribution, use, treatment,
storage, disposal, transportation, handling of, or exposure to, Hazardous
Materials.

 

“Equity Securities” of any Person means (a) all common stock, preferred stock,
participations, shares, partnership interests, membership interests, beneficial
interests in a trust or other equity interests in such Person (regardless of how
designated and whether or not voting or non-voting) and (b) all warrants,
options and other rights to acquire any of the foregoing.

 

“ERISA” means the Employee Retirement Income Security Act of 1974.

 

“ERISA Affiliate” means any Person which is treated as a single employer with
any Borrower or any Material Subsidiary under Section 414 of the Code.

 

“Euro”, “EUR” and “€” mean the single currency of the Participating Member
States.

 

“Eurocurrency Base Rate” has the meaning specified in the definition of
Eurocurrency Rate.

 

“Eurocurrency Rate” means:

 

(a)                                 With respect to any Credit Extension:

 

(i)  denominated in a LIBOR Quoted Currency, the rate per annum equal to the
London Interbank Offered Rate (“LIBOR”) or a comparable or successor rate which
rate is approved by the Administrative Agent, as published on the applicable
Reuters screen page (or such other commercially available source providing such
quotations as may be designated by the Administrative Agent from time to time)
at approximately 11:00 a.m., London time, two Business Days prior to the
commencement of such Interest Period, for deposits in the relevant

 

12

--------------------------------------------------------------------------------


 

currency (for delivery on the first day of such Interest Period) with a term
equivalent to such Interest Period; and

 

(ii)  with respect to a Credit Extension denominated in any Non-LIBOR Quoted
Currency, (1) the rate per annum as designated with respect to such Alternative
Currency at the time such Alternative Currency is approved by the Administrative
Agent and the Lenders pursuant to Section 1.06 (a) or (2) with respect to any
LIBOR Quoted Currency that becomes a Non-LIBOR Quoted Currency after the Closing
Date, the rate per annum determined by the Administrative Agent and the
Revolving Credit Lenders at or after the time in which such currency is no
longer a LIBOR Quoted Currency; and

 

(b)                                 for any rate calculation with respect to a
Base Rate Loan on any date, the rate per annum equal to LIBOR, at or about 11:00
a.m., London time determined two Business Days prior to such date for U.S.
Dollar deposits with a term of one month commencing that day;

 

provided that to the extent a comparable or successor rate is approved by the
Administrative Agent in connection with any rate set forth in this definition,
the approved rate shall be applied in a manner consistent with market practice;
provided, further that to the extent such market practice is not
administratively feasible for the Administrative Agent, such approved rate shall
be applied in a manner as otherwise reasonably determined by the Administrative
Agent.

 

“Eurocurrency Rate Loan” means a Loan (other than a Swing Line Loan) that bears
interest at a rate based on clause (a) of the definition of “Eurocurrency
Rate.”  Eurocurrency Rate Loans may be denominated in Dollars or in an
Alternative Currency.  All Loans denominated in an Alternative Currency must be
Eurocurrency Rate Loans.

 

“Event of Default” has the meaning specified in Section 8.01.

 

“Excluded Subsidiary” has the meaning specified in Section 6.07.

 

“Excluded Taxes” means any of the following Taxes imposed on or with respect to
a Recipient or required to be withheld or deducted from a payment to a
Recipient, (a) Taxes imposed on or measured by net income (however denominated),
franchise Taxes, and branch profits Taxes, in each case, (i) imposed as a result
of such Recipient being organized under the laws of, or having its principal
office or, in the case of any Lender, its applicable lending office located in,
the jurisdiction imposing such Tax (or any political subdivision thereof) or
(ii) that are Other Connection Taxes; (b) in the case of a Lender, U.S. federal
withholding Taxes imposed on amounts payable to or for the account of such
Lender with respect to an applicable interest in a Loan or Commitment pursuant
to a law in effect on the date on which (i) such Lender acquires such interest
in the Loan or Commitment (other than pursuant to an assignment request by the
Borrower under Sections 3.06(b) or 10.13) or (ii) such Lender changes its
lending office, except in each case to the extent that, pursuant to Section
3.01, amounts with respect to such Taxes were payable either to such Lender’s
assignor immediately before such Lender became a party hereto or to such Lender
immediately before it changed its lending office; (c) Taxes attributable to such

 

13

--------------------------------------------------------------------------------


 

Recipient’s failure (other than as a result of a Change in Law) to comply with
Section 3.01(g); and (d) any U.S. federal withholding Taxes imposed under
FATCA.  Notwithstanding anything to the contrary contained in this definition,
“Excluded Taxes” shall not include any withholding tax imposed at any time on
payments made by or on behalf of a Foreign Obligor to any Lender hereunder or
under any other Loan Document, provided that such Lender shall have complied
with Section 3.01(g).

 

“Existing FIL Credit Agreement” means the Credit Agreement dated as of October
19, 2011, as amended, among FIL, the “Designated Borrowers” party thereto, Bank
of America, as the administrative agent, and the “Lenders” party thereto.

 

“Existing Letters of Credit” means the standby letters of credit identified on
Schedule 1.01(e) hereof.

 

“Existing Secured Indebtedness” means the secured Indebtedness existing on the
Closing Date specified on Schedule 7.01.

 

“Extended Letter of Credit” has the meaning specified in Section 2.03(a)(ii)(B).

 

“Facility” means the Term A Facility, an Incremental Term Facility or the
Revolving Credit Facility, as the context may require.

 

“FASB” means the Financial Accounting Standards Board.

 

“FASB ASC” means the Accounting Standards Codification of FASB.

 

“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof and any agreements entered into
pursuant to Section 1471(b)(1) of the Code.

 

“Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve System arranged by Federal funds brokers on such
day, as published by the Federal Reserve Bank of New York on the Business Day
next succeeding such day; provided that (a) if such day is not a Business Day,
the Federal Funds Rate for such day shall be such rate on such transactions on
the next preceding Business Day as so published on the next succeeding Business
Day, and (b) if no such rate is so published on such next succeeding Business
Day, the Federal Funds Rate for such day shall be the average rate (rounded
upward, if necessary, to a whole multiple of 1/100 of 1%) charged to Bank of
America on such day on such transactions as determined by the Administrative
Agent.

 

“Fee Letters” means (a) the BofA Fee Letter and (b) the letter agreement, dated
March 27, 2014, among the Company, Citibank, N.A. and CGMI.

 

“FIL” has the meaning specified in the introductory paragraph hereto.

 

14

--------------------------------------------------------------------------------


 

“Financial Statements” means, with respect to any accounting period for any
Person, statements of income, shareholders’ equity and cash flows of such Person
for such period, and a balance sheet of such Person as of the end of such
period, setting forth in each case in comparative form figures for the
corresponding period in the preceding fiscal year if such period is less than a
full fiscal year or, if such period is a full fiscal year, corresponding figures
from the preceding annual audit, all prepared in reasonable detail and in
accordance with GAAP.

 

“Flextronics (Hungary)” means Flextronics International KFT, a Hungarian
company.

 

“Flextronics Sales (Mauritius)” means Flextronics Sales & Marketing (A-P) Ltd.,
a Mauritius company.

 

“Foreign Lender” means (a) if a Borrower is a U.S. Person, a Lender that is not
a U.S. Person, and (b) if a Borrower is not a U.S. Person, a Lender that is
resident or organized under the Governmental Rules of a jurisdiction other than
that in which such Borrower is resident for tax purposes.  For purposes of this
definition the United States, each state thereof and the District of Columbia
shall be deemed to constitute a single jurisdiction.

 

“Foreign Obligor” means the Company, and any Loan Party that is a Foreign
Subsidiary.

 

“Foreign Plan” shall mean any employee benefit plan maintained or contributed to
by any Borrower or any of its Subsidiaries which is mandated or governed by any
Governmental Rule of any Governmental Authority other than the United States.

 

“Foreign Subsidiary” means any Subsidiary that is organized under the laws of a
jurisdiction other than the United States, a state thereof or the District of
Columbia.

 

“FRB” means the Board of Governors of the Federal Reserve System of the United
States.

 

“Fronting Exposure” means, at any time there is a Defaulting Lender which is a
Revolving Credit Lender, (a) with respect to the L/C Issuer, such Defaulting
Lender’s Applicable Percentage of the outstanding L/C Obligations other than L/C
Obligations as to which such Defaulting Lender’s participation obligation has
been reallocated to other Revolving Credit Lenders or Cash Collateralized in
accordance with the terms hereof, and (b) with respect to the Swing Line Lender,
such Defaulting Lender’s Applicable Percentage of Swing Line Loans other than
Swing Line Loans as to which such Defaulting Lender’s participation obligation
has been reallocated to other Revolving Credit Lenders or Cash Collateralized in
accordance with the terms hereof.

 

“Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its activities.

 

“GAAP” means generally accepted accounting principles in the United States set
forth in the opinions and pronouncements of the Accounting Principles Board and
the American Institute of Certified Public Accountants and statements and
pronouncements of FASB or such other principles as may be approved by a
significant segment of the accounting profession in the

 

15

--------------------------------------------------------------------------------


 

United States, that are applicable to the circumstances as of the date of
determination, consistently applied.

 

“Governmental Authority” means the government of the United States or any other
nation, or of any political subdivision thereof, whether state or local, and any
agency, authority, instrumentality, regulatory body, court, central bank or
other entity exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government (including any
supra-national bodies such as the European Union or the European Central Bank).

 

“Governmental Charges” shall mean, with respect to any Person, all levies,
assessments, fees, claims or other charges imposed by any Governmental Authority
upon such Person or any of its property or otherwise payable by such Person.

 

“Governmental Rule” means any law, rule, regulation, ordinance, order, code
interpretation, judgment, decree, directive, guidelines, policy or similar form
of decision of any Governmental Authority.

 

“Granting Lender” has the meaning specified in Section 10.06(h).

 

“Guaranties” means the Company Guaranty and the Subsidiary Guaranty.

 

“Guarantor Release Certificate” has the meaning specified in Section 6.10(b).

 

“Guarantors” means, collectively, the Company and each Subsidiary Guarantor.

 

“Guaranty Obligation” means, with respect to any Person, subject to the last
sentence of this definition, any direct or indirect liability of that Person
with respect to any indebtedness, lease, dividend, letter of credit or other
obligation (other than endorsements of instruments for collection or deposits in
the ordinary course of business) (the “primary obligations”) of another Person
(the “primary obligor”), including any obligation of that Person, whether or not
contingent, (a) to purchase, repurchase or otherwise acquire such primary
obligations or any property constituting direct or indirect security therefor,
(b) to advance or provide funds (i) for the payment or discharge of any such
primary obligation, or (ii) to maintain working capital or equity capital of the
primary obligor or otherwise to maintain the net worth or solvency or any
balance sheet item, level of income or financial condition of the primary
obligor, (c) to purchase property, securities or services primarily for the
purpose of assuring the owner of any such primary obligation of the ability of
the primary obligor to make payment of such primary obligation or (d) otherwise
to assure or hold harmless the holder of any such primary obligation against
loss in respect thereof.  The amount of any Guaranty Obligation shall be deemed
equal to the stated or determinable amount of the primary obligation in respect
of which such Guaranty Obligation is made or, if not stated or if
indeterminable, the maximum reasonably anticipated liability in respect thereof
(subject to reduction as the underlying liability so guaranteed is reduced from
time to time); provided, however, that with respect to (1) any Guaranty
Obligation by FIL or any of its Subsidiaries in respect of a primary obligation
of FIL or any of its Subsidiaries and (2) any Guaranty Obligation of FIL or any
of its Subsidiaries in respect of the primary obligation of a lessor in
connection with a transaction relating to Synthetic Lease Obligations entered
into by FIL or any of its Subsidiaries, such Guaranty Obligation shall, in

 

16

--------------------------------------------------------------------------------


 

each case, be deemed to be equal to the maximum reasonably anticipated liability
in respect thereof which shall be deemed to be limited to an amount that
actually becomes past due from time to time with respect to such primary
obligation.

 

“Hazardous Materials” shall mean all pollutants, contaminants and other
materials, substances and wastes which are hazardous, toxic, caustic, harmful or
dangerous to human health or the environment, including petroleum and petroleum
products and byproducts, radioactive materials, asbestos and polychlorinated
biphenyls.

 

“Honor Date” has the meaning specified in Section 2.03(c).

 

“Increase Effective Date” has the meaning specified in Section 2.15(c).

 

“Identified Participating Lenders” has the meaning specified in
Section 2.05(a)(ii).

 

“Identified Qualifying Lenders” has the meaning specified in
Section 2.05(a)(ii).

 

“Incremental Term Borrowing” means a borrowing consisting of simultaneous
Incremental Term Loans of the same Type and, in the case of Eurocurrency Rate
Loans, having the same Interest Period made by each of the applicable Lenders
pursuant to Section 2.16 or 2.17.

 

“Incremental Term Facility” means the term loans collectively comprising a term
loan tranche established pursuant to Section 2.16 or 2.17.

 

“Incremental Term Loan” means a term loan made by a Lender pursuant to
Section 2.16 or 2.17.

 

“Indebtedness” of any Person shall mean, without duplication, the following:

 

(a)                                 All obligations of such Person evidenced by
notes, bonds, debentures or other similar instruments and all other obligations
of such Person for borrowed money (including obligations to repurchase
receivables and other assets sold with recourse); provided that, “Indebtedness”
shall not at any date of determination include obligations of such Person for
the deferred purchase price of property evidenced by notes, bonds, debentures or
similar instruments to the extent (i) such obligations have a
regularly-scheduled maturity date that is less than one year after such date,
and (ii) solely for purposes of Section 8.01(e), the non-payment of such
obligations as of such date is subject to a good faith dispute, including by
virtue of a bona fide right of setoff by such Person;

 

(b)                                 All obligations of such Person for the
deferred purchase price of property or services (including obligations under
letters of credit and other credit facilities which secure or finance such
purchase price), and the capitalized amount reported for income tax purposes
with respect to Synthetic Lease Obligations; provided that, “Indebtedness” shall
not at any date of determination include obligations consisting of accounts
payable for property or services or the deferred purchase price of property to
the extent (i) such obligations have a regularly-scheduled maturity date or
payment due date that is less than

 

17

--------------------------------------------------------------------------------


 

one year after such date, and (ii) solely for purposes of Section 8.01(e), the
non-payment of such obligations as of such date is subject to a good faith
dispute, including by virtue of a bona fide right of setoff by such Person;

 

(c)                                  All obligations of such Person under
conditional sale or other title retention agreements with respect to property
(other than inventory) acquired by such Person (to the extent of the value of
such property if the rights and remedies of the seller or lender under such
agreement in the event of default are limited solely to repossession or sale of
such property);

 

(d)                                 All obligations of such Person as lessee
under or with respect to Capital Leases and Synthetic Lease Obligations;

 

(e)                                  All Guaranty Obligations of such Person
with respect to the Indebtedness of any other Person, and all other Contingent
Obligations (other than Guaranty Obligations) of such Person;

 

(f)                                   All obligations of such Person to
purchase, redeem, retire, defease or otherwise make any payment (other than
payments made solely with other Equity Securities) in respect of any Equity
Securities in such Person or any other Person, valued, in the case of a
redeemable preferred interest, at the greater of its voluntary or involuntary
liquidation preference plus accrued and unpaid dividends; and

 

(g)                                  All obligations of other Persons of the
types described in clauses (a) - (f) above to the extent secured by (or for
which any holder of such obligations has an existing right, contingent or
otherwise, to be secured by) any Lien in any property (including accounts and
contract rights) of such Person, even though such Person has not assumed or
become liable for the payment of such obligations, valued at the lesser of
(1) the fair market value of the property securing such obligations and (2) the
stated principal amount of such obligations.

 

The Indebtedness of any Person shall include the Indebtedness of any other
entity (including any partnership in which such Person is a general partner) to
the extent such Person is liable therefor as a result of such Person’s ownership
interest in or other relationship with such entity, except to the extent the
terms of such Indebtedness provide that such Person is not liable therefor.

 

“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of any Loan
Party under any Loan Document and (b) to the extent not otherwise described in
clause (a), Other Taxes.

 

“Indemnitee” has the meaning specified in Section 10.04(b).

 

“Ineligible Material Subsidiary” means, at any time of determination, (a) any
Material Subsidiary (i) that is then prohibited by any applicable Governmental
Rule from acting as a Subsidiary Guarantor under the Subsidiary Guaranty,
(ii) that then would incur or suffer, or would cause FIL or any Domestic
Subsidiary to incur or suffer, (x) significant tax or similar liabilities or
obligations or (y) an inclusion of income under Section 951(a)(1)(B) of the Code
(or similar non-U.S. tax law) that is reasonably and substantially likely to
result in a significant

 

18

--------------------------------------------------------------------------------


 

adverse effect on the Company’s consolidated financial accounts, as a result of
acting as a Subsidiary Guarantor under the Subsidiary Guaranty (other than in
the case of a Person that, immediately prior to becoming a Subsidiary of such a
Domestic Subsidiary, was a Subsidiary Guarantor) or (iii) that is a Foreign
Subsidiary as to which the representations and warranties set forth in
Section 5.20 (other than subsection (c) thereof), after the exercise of
commercially reasonable efforts by the Company and such Subsidiary, would not be
true and correct were it to execute the Subsidiary Guaranty,  (b) any Material
Subsidiary that then would incur or suffer, or would cause any Foreign
Subsidiary to incur or suffer, significant tax or similar liabilities or
obligations or an inclusion of income that is reasonably and substantially
likely to result in a significant adverse effect on the Company’s consolidated
financial accounts, as a result of acting as a Subsidiary Guarantor under the
Subsidiary Guaranty (other than in the case of a Person that, immediately prior
to becoming a Subsidiary of such a Foreign Subsidiary, was a Subsidiary
Guarantor) with respect to which the Company has elected, by written notice to
the Administrative Agent delivered within the time period specified by
Section 6.10(a) for the delivery of a Subsidiary Guaranty by such Subsidiary, to
provide a Substitute Guaranty in place of the Subsidiary Guaranty which would
have otherwise been required to be delivered pursuant to Section 6.10 by such
Subsidiary, (c) the Subsidiaries of FIL listed on Schedule 1.01(i), (d) any
other Subsidiary of the Company which is a CFC with respect to which the Company
has elected, by written notice to the Administrative Agent delivered within the
time period specified by Section 6.10(a) for the delivery of a Subsidiary
Guaranty by such Subsidiary, to provide a Substitute Guaranty in place of the
Subsidiary Guaranty which would have otherwise been required to be delivered
pursuant to Section 6.10 by such Subsidiary and (e) a bankruptcy-remote special
purpose vehicle that exists solely to facilitate a securitization transaction
permitted hereunder.

 

“Information” has the meaning specified in Section 10.07.

 

“Intercompany Receivables” means, in respect of FIL or any of its consolidated
Subsidiaries, at any time of determination, assets consisting of receivables
owing to such Person by FIL or any consolidated Subsidiary of FIL.

 

“Intercompany Revenues” means, in respect of any Subsidiary of FIL for any
period, revenues of such Subsidiary that would not, after taking into account
offsetting entries in the consolidation process, be recognized in accordance
with GAAP as revenues of FIL in the consolidated Financial Statements of FIL and
its Subsidiaries for such period.

 

“Interest Coverage Ratio” means, with respect to FIL and its Subsidiaries for
any period, the ratio, determined on a consolidated basis in accordance with
GAAP, of:

 

(a)                                 EBITDA for such period

 

to

 

(b)                                 aggregate Interest Expense of FIL and its
Subsidiaries for such period.

 

“Interest Expense” shall mean, with respect to any Person for any period,
(a) the amount which would, in conformity with GAAP, be set forth opposite the
caption “interest expense” or any like caption on a consolidated income
statement of such Person and its Subsidiaries minus

 

19

--------------------------------------------------------------------------------


 

(b) the amount of non-cash interest (including interest paid by the issuance of
additional securities) included in such amount; provided that for any period
during which there shall exist any securitization or similar program relating to
the accounts receivable of FIL or its Subsidiaries, “Interest Expense” shall be
adjusted to include (without duplication) an amount equal to the interest (or
other fees in the nature of interest or discount) accrued and paid or payable in
cash for such period by the applicable special purpose entity to the financiers
of such securitization or similar program.

 

“Interest Payment Date” means, (a) as to any Loan other than a Base Rate Loan,
the last day of each Interest Period applicable to such Loan and the Maturity
Date; provided, however, that if any Interest Period for a Eurocurrency Rate
Loan exceeds three months, the respective dates that fall every three months
after the beginning of such Interest Period shall also be Interest Payment
Dates; (b) as to any Base Rate Loan (including a Swing Line Loan), the last
Business Day of each March, June, September and December and the Maturity Date;
and (c) as to any Swing Line Loan that is not a Base Rate Loan, the last
Business Day of each March, June, September and December (or such other dates as
may be agreed by the Swing Line Lender and the Company in respect of the
applicable borrowing) and the Maturity Date.

 

“Interest Period” means, as to each Eurocurrency Rate Loan, the period
commencing on the date such Eurocurrency Rate Loan is disbursed or converted to
or continued as a Eurocurrency Rate Loan and ending on the date one, two, three
or six months thereafter (in each case, subject to availability), as selected by
the Company in its Committed Loan Notice; provided that:

 

(a)                                 any Interest Period that would otherwise end
on a day that is not a Business Day shall be extended to the next succeeding
Business Day unless, such Business Day falls in another calendar month, in which
case such Interest Period shall end on the next preceding Business Day;

 

(b)                                 any Interest Period that begins on the last
Business Day of a calendar month (or on a day for which there is no numerically
corresponding day in the calendar month at the end of such Interest Period)
shall end on the last Business Day of the calendar month at the end of such
Interest Period; and

 

(c)                                  no Interest Period shall extend beyond the
Maturity Date.

 

“Investment” of any Person means any loan or advance of funds by such Person to
any other Person (other than advances to employees of such Person for moving and
travel expenses, drawing accounts, advances to employees of such Person for
indemnification, and similar expenditures in the ordinary course of business),
any purchase or other acquisition of any Equity Securities or Indebtedness of
any other Person, any capital contribution by such Person to or any other
investment by such Person in any other Person (including any Guaranty
Obligations of such Person and any indebtedness of such Person of the type
described in clause (f) of the definition of “Indebtedness” on behalf of any
other Person); provided, however, that Investments shall not include
(a) accounts receivable or other indebtedness owed by customers of such Person
which are current assets and arose from sales of goods or services in the
ordinary course of such

 

20

--------------------------------------------------------------------------------


 

Person’s business or (b) prepaid expenses of such Person incurred and prepaid in
the ordinary course of business.

 

“IRS” means the United States Internal Revenue Service.

 

“ISP” means, with respect to any Letter of Credit, the “International Standby
Practices 1998” published by the Institute of International Banking Law &
Practice, Inc. (or such later version thereof as may be in effect at the time of
issuance).

 

“Issuer Documents” means with respect to any Letter of Credit, the Letter of
Credit Application, and any other document, agreement and instrument entered
into by the L/C Issuer and the Company (or any Subsidiary) or in favor of the
L/C Issuer and relating to such Letter of Credit.

 

“Judgment Currency” has the meaning specified in Section 10.19.

 

“L/C Advance” means, with respect to each Revolving Credit Lender, such Lender’s
funding of its participation in any L/C Borrowing in accordance with its
Applicable Percentage.  All L/C Advances shall be denominated in Dollars.

 

“L/C Borrowing” means an extension of credit resulting from a drawing under any
Letter of Credit which has not been reimbursed on the date when made or
refinanced as a Revolving Credit Borrowing.  All L/C Borrowings shall be
denominated in Dollars.

 

“L/C Credit Extension” means, with respect to any Letter of Credit, the issuance
thereof or extension of the expiry date thereof, or the increase of the amount
thereof.

 

“L/C Issuer” means Bank of America or any other Lender which shall agree in
writing with the Company and with the consent of the Administrative Agent (which
consent shall not be unreasonably withheld or delayed) to act as such, as
selected in connection with any Letter of Credit by a Borrower (or its
predecessor in interest), each in its capacity as issuer of Letters of Credit
hereunder.  For purposes of any Loan Document, references to “the L/C Issuer” in
connection with or as applied to a particular Letter of Credit shall be deemed
to refer to the applicable L/C Issuer that issued or will issue such Letter of
Credit; references to “the L/C Issuer” in all other contexts shall, unless
otherwise clearly indicated, be deemed to refer to all L/C Issuers.

 

“L/C Obligations” means, as at any date of determination, the aggregate amount
available to be drawn under all outstanding Letters of Credit plus the aggregate
of all Unreimbursed Amounts, including all L/C Borrowings.  For purposes of
computing the amount available to be drawn under any Letter of Credit, the
amount of such Letter of Credit shall be determined in accordance with
Section 1.09.  For all purposes of this Agreement, if on any date of
determination a Letter of Credit has expired by its terms but any amount may
still be drawn thereunder by reason of the operation of Rule 3.14 of the ISP,
such Letter of Credit shall be deemed to be “outstanding” in the amount so
remaining available to be drawn.

 

“Lender” or “Lenders” each have the meaning specified in the introductory
paragraph hereto, including any Person making a Loan pursuant to Section 2.15,
2.16 or 2.17, and, as the

 

21

--------------------------------------------------------------------------------


 

context requires, includes the Swing Line Lender; provided, that for purposes of
making Loans to Designated Borrowers, any Lender may from time to time delegate
in its stead one or more of its Affiliates as such lenders, duly authorized to
engage in such lending activities in the jurisdiction of such Designated
Borrower, in which event the term “Lender” shall also include any such
designated Affiliate as in effect from time to time, provided further, that, for
all purposes of voting or consenting with respect to (a) any amendment,
supplementation or modification of any Loan Document, (b) any waiver of any
requirements of any Loan Document or any Default or Event of Default and its
consequences, or (c) any other matter as to which a Lender may vote or consent
pursuant to this Agreement, the Lender making such delegation shall be deemed
the “Lender” rather than such Affiliate, which shall not be entitled to vote or
consent.

 

“Lender Rate Contract” has the meaning specified in Section 8.04.

 

“Lending Office” means, as to any Lender, the office or offices of such Lender
described as such in such Lender’s Administrative Questionnaire, or such other
office or offices as a Lender may from time to time notify the Company and the
Administrative Agent which office or offices may include any Affiliate of such
Lender or any domestic or foreign branch of such Lender or such Affiliate. 
Unless the context otherwise requires, each reference to a Lender shall include
its applicable Lending Office.

 

“Letter of Credit” means any standby or commercial letter of credit issued
hereunder and shall include the Existing Letters of Credit.  Letters of Credit
may be issued in Dollars or in an Alternative Currency.

 

“Letter of Credit Application” means an application and agreement for the
issuance or amendment of a Letter of Credit in the form from time to time in use
by the L/C Issuer.

 

“Letter of Credit Expiration Date” means the day that is seven days prior to the
Maturity Date then in effect (or, if such day is not a Business Day, the next
preceding Business Day).

 

“Letter of Credit Fee” has the meaning specified in Section 2.03(i).

 

“Letter of Credit Sublimit” means an amount equal to $150,000,000.  The Letter
of Credit Sublimit is part of, and not in addition to, the Aggregate Revolving
Credit Commitment.

 

“LIBOR” has the meaning specified in the definition of Eurocurrency Rate.

 

“LIBOR Quoted Currency” means each of the following currencies: Dollars; Euro;
Sterling; Yen; and Swiss Franc); in each case as long as there is a published
LIBOR with respect thereto.

 

“Lien” means, with respect to any property or asset, (a) any mortgage, deed of
trust, lien, pledge, hypothecation, encumbrance, charge or security interest in,
on or of such property or asset or the income therefrom, including any agreement
to provide any of the foregoing, (b) the interest of a vendor or a lessor under
any conditional sale agreement, Capital Lease or title retention agreement (or
any financing lease having substantially the same economic effect as any of the
foregoing) relating to such asset and (c) in the case of securities, any
purchase option, call or similar right of a third party with respect to such
securities.

 

22

--------------------------------------------------------------------------------


 

“Liquidity Amount” means, at any time,  an amount equal to the sum of (a) the
amount of unencumbered (excluding set-off rights and other similar Liens of
depositary banks arising under applicable Governmental Rule) and unrestricted
cash and cash equivalents of the Company and its Subsidiaries at such time plus
(b) if at such time the Company is able to satisfy the conditions to borrowing
set forth in Sections 4.02(a) and 4.02(b), the unutilized (by Revolving Credit
Loans, Swing Line Loans or Letters of Credit) amount of the Aggregate Revolving
Credit Commitment at such time.

 

“Loan” means an extension of credit by a Lender to a Borrower under Article II
or pursuant to Section 2.15, 2.16 or 2.17 in the form of a Term Loan, a
Revolving Credit Loan or a Swing Line Loan.

 

“Loan Documents” means this Agreement, each amendment hereto, each Designated
Borrower Request and Assumption Agreement, each Note, each Issuer Document, any
agreement creating or perfecting rights in Cash Collateral pursuant to the
provisions of Section 2.18 of this Agreement, the Fee Letters, and the
Guaranties.

 

“Loan Parties” means, collectively, the Company, each Subsidiary Guarantor and
each Designated Borrower.

 

“London Banking Day” means any day on which dealings in Dollar deposits are
conducted by and between banks in the London interbank Eurodollar market.

 

“Margin Stock” has the meaning given to that term in Regulation U issued by the
FRB.

 

“Material Adverse Effect” means a material adverse effect on (a) the business,
assets, operations or financial condition of FIL and FIL’s Subsidiaries, taken
as a whole (excluding, solely for purposes of the closing certificate delivered
by FIL pursuant to Section 4.01(a)(ix), any such changes resulting solely from
macroeconomic or financial market or electronics manufacturing industry events
or circumstances that have not affected and are not expected to affect the
operations, business, assets or financial condition of FIL and its Subsidiaries
taken as a whole to an extent that is or would be disproportionate to that of
other members of its industry), (b) the ability of any Borrower to pay or
perform its Obligations in accordance with the terms of this Agreement and the
other Loan Documents, (c) the ability of the Subsidiary Guarantors (taken as a
whole) to pay or perform the Obligations in accordance with the terms of this
Agreement and the other Loan Documents or (d) the rights and remedies of the
Administrative Agent or any Lender under this Agreement, the other Loan
Documents or any related document, instrument or agreement.

 

“Material Subsidiary” means, at any time of determination, (a) any Subsidiary of
FIL that (i) had Adjusted Revenues during the immediately preceding fiscal year
equal to or greater than 5% of the consolidated total revenues of FIL and its
Subsidiaries during such preceding year or (ii) held assets, excluding
Intercompany Receivables and Investments in FIL or any other FIL Subsidiary, on
the last day of the immediately preceding fiscal year equal to or greater than
10% of the consolidated total assets of FIL and its Subsidiaries on such date,
in each case as set forth or reflected in the audited Financial Statements dated
March 31, 2013 or the then most-recently available audited Financial Statements
provided pursuant to Section 6.01 hereof; and

 

23

--------------------------------------------------------------------------------


 

(b) following any Material Subsidiary Recalculation Event, any Subsidiary of FIL
that, on a pro forma basis (after giving effect to such Material Subsidiary
Recalculation Event and all other Material Subsidiary Recalculation Events
occurring on or prior to the date thereof), (1) had Adjusted Revenues during the
twelve-month period ended as of the last day of the immediately preceding fiscal
quarter for which Financial Statements are available, greater than 5% of the
consolidated total revenues of FIL and its Subsidiaries during such twelve-month
period or (2) holds assets, excluding Intercompany Receivables and Investments
in FIL or any other FIL Subsidiary, equal to or greater than 10% of the
consolidated total assets of FIL and its Subsidiaries (including the assets of
such Subsidiary and any other Subsidiaries acquired) as of the last day of the
immediately preceding fiscal quarter for which Financial Statements are
available (such tests in this clause (b), together, the “Pro Forma MS Test”). 
For purposes of the Pro Forma MS Test in clause (b)(1), a Material Subsidiary
Recalculation Event shall be deemed to have occurred as of the first day of the
applicable twelve month period.  Notwithstanding the foregoing, for purposes of
this definition, each of Flextronics (Hungary) and Flextronics Sales (Mauritius)
shall at all times be deemed to be a Material Subsidiary notwithstanding the
fact that the amount of its Adjusted Revenues or assets is less than the
thresholds set forth above.

 

“Material Subsidiary Recalculation Event” means any of the following:  (a) the
consummation of any acquisition by FIL or any of its Subsidiaries of any Person
that becomes a Subsidiary (or part of a Subsidiary) as a result thereof (or the
acquisition of all or substantially all of the assets of any Person or of any
line of business of any Person) that would result in an additional Material
Subsidiary, based on the Pro Forma MS Test, as applied as of such date; (b) any
Subsidiary Guarantor ceasing to be a Subsidiary pursuant to a transaction
otherwise permitted hereunder; (c) the occurrence of any event or circumstance
resulting in the release of any Subsidiary Guarantor pursuant to the terms of
the Subsidiary Guaranty; (d) any Person becoming an Ineligible Material
Subsidiary solely by virtue of clauses (a)(i), (a)(ii) or (b) of the definition
of “Ineligible Material Subsidiary,” and (e) any sale or disposition (including
by merger) of any material portion of the Equity Securities of any Subsidiary of
FIL, or the sale or transfer of all or substantially all of the assets of any
Subsidiary of FIL, if such transaction would result in any additional Material
Subsidiaries, based on the Pro Forma MS Test as applied as of such date.

 

“Maturity Date” means (a) with respect to the Revolving Credit Facility and the
Term A Facility, March 31, 2019 and (b) with respect to any Incremental Term
Facility, the agreed maturity date applicable thereto; provided, however, that
if any such date is not a Business Day, the Maturity Date shall be the next
preceding Business Day.

 

“Maximum Increase Amount” means, at any time, an amount equal to $500,000,000
minus the sum of (a) the aggregate amount of increases in the Aggregate
Revolving Credit Commitment which have theretofore occurred or are pending
pursuant to Section 2.15 plus (b) the aggregate principal amount of Incremental
Term Loans which have occurred or are pending pursuant to Section 2.16 or 2.17.

 

“Maximum Rate” has the meaning specified in Section 10.09.

 

“MLPFS” means Merrill Lynch, Pierce, Fenner & Smith Incorporated.

 

24

--------------------------------------------------------------------------------


 

“Moody’s” means Moody’s Investors Service, Inc. and any successor thereto.

 

“Multiemployer Plan” means any multiemployer plan within the meaning of section
3(37) of ERISA maintained or contributed to by any Borrower, any Material
Subsidiary or any ERISA Affiliate.

 

“Net Proceeds” means, with respect to any issuance and sale of securities by any
Person (a) the aggregate cash proceeds received by such Person from such sale
less (b) the sum of (i) the actual amount of the reasonable fees and commissions
payable to Persons other than such Person making the sale or any Affiliate of
such Person and (ii) the reasonable legal expenses and other costs and expenses
directly related to such sale that are to be paid by such Person.

 

“New Term Loans” has the meaning specified in Section 2.17(a).

 

“New Term Loans Funding Date” has the meaning specified in Section 2.17(c).

 

“Non-Core Assets” means those assets and businesses (including the Equity
Securities of any Subsidiary engaged exclusively in such businesses) designated
in good faith by the board of directors of FIL or the applicable Subsidiary
proposing to sell such assets from time to time as “Non-Core Assets” and set
forth in a certificate or certificates of a Responsible Officer delivered by FIL
or such Subsidiary to the Administrative Agent to the effect that FIL’s or such
Subsidiary’s board of directors has duly designated such assets and businesses
as “Non-Core Assets” in good faith.

 

“Non-Extension Notice Date” has the meaning specified in Section 2.03(b).

 

“Non-LIBOR Quoted Currency” means any currency other than a LIBOR Quoted
Currency.

 

“Non-Reinstatement Deadline” has the meaning specified in Section 2.03(b).

 

“Note” means a Term Note or a Revolving Credit Note, as the context may require.

 

“Obligations” means all advances to, and debts, liabilities, obligations,
covenants and duties of, any Loan Party arising under any Loan Document or
otherwise with respect to any Loan or Letter of Credit, whether direct or
indirect (including those acquired by assumption), absolute or contingent, due
or to become due, now existing or hereafter arising and including interest and
fees that accrue after the commencement by or against any Loan Party or any
Affiliate thereof of any proceeding under any Debtor Relief Laws naming such
Person as the debtor in such proceeding, regardless of whether such interest and
fees are allowed claims in such proceeding.

 

“OFAC” means the Office of Foreign Assets Control of the United States
Department of the Treasury.

 

“Offered Amount” has the meaning specified in Section 2.05(a)(ii).

 

“Offered Discount” has the meaning specified in Section 2.05(a)(ii).

 

25

--------------------------------------------------------------------------------


 

“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan or Loan Document).

 

“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, or filing or similar taxes or any other excise or
property taxes, charges or similar levies arising from any payment made
hereunder or under any other Loan Document or from the execution, delivery,
performance or enforcement of, or otherwise with respect to, this Agreement or
any other Loan Document.

 

“Outstanding Amount” means (a) with respect to Term Loans, Revolving Credit
Loans and Swing Line Loans on any date, the Dollar Equivalent amount of the
aggregate outstanding principal amount thereof after giving effect to any
borrowings and prepayments or repayments of Term Loans, Revolving Credit Loans
and Swing Line Loans, as the case may be, occurring on such date; and (b) with
respect to any L/C Obligations on any date, the Dollar Equivalent amount of the
aggregate outstanding amount of such L/C Obligations on such date after giving
effect to any L/C Credit Extension occurring on such date and any other changes
in the aggregate amount of the L/C Obligations as of such date, including as a
result of any reimbursements by the Company of Unreimbursed Amounts.

 

“Overnight Rate” means, for any day, (a) with respect to any amount denominated
in Dollars, the greater of (i) the Federal Funds Rate and (ii) an overnight rate
determined by the Administrative Agent, the L/C Issuer, or the Swing Line
Lender, as the case may be, in accordance with banking industry rules on
interbank compensation, and (b) with respect to any amount denominated in an
Alternative Currency, the rate of interest per annum at which overnight deposits
in the applicable Alternative Currency, in an amount approximately equal to the
amount with respect to which such rate is being determined, would be offered for
such day by a branch or Affiliate of Bank of America in the applicable offshore
interbank market for such currency to major banks in such interbank market.

 

“Participant” has the meaning specified in Section 10.06(d).

 

“Participant Register” has the meaning specified in Section 10.06(d).

 

“Participating Lender” has the meaning specified in Section 2.05(a)(ii).

 

“Participating Member State” means any member state of the European Union that
has the Euro as its lawful currency in accordance with legislation of the
European Union relating to Economic and Monetary Union.

 

“PBGC” means the Pension Benefit Guaranty Corporation.

 

“Permitted Indebtedness” has the meaning specified in Section 7.01.

 

“Permitted Liens” has the meaning specified in Section 7.02.

 

26

--------------------------------------------------------------------------------


 

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

 

“Platform” has the meaning specified in Section 6.01.

 

“Pro Forma Calculation Subsidiary” means any Subsidiary as to which the Company
has properly elected to present its EBITDA on a pro forma basis, as set forth in
the last paragraph of the definition “EBITDA.”

 

“Pro Forma MS Test” has the meaning specified in the definition “Material
Subsidiary.”

 

“Public Lender” has the meaning specified in Section 6.01.

 

“Qualifying Lender” has the meaning specified in Section 2.05(a)(ii).

 

“Rate Contracts” means any agreement with respect to any swap, forward, future
or derivative transaction or option or similar agreement involving, or settled
by reference to, one or more rates, currencies, commodities, equity or debt
instruments or securities, or economic, financial or pricing indices or measures
of economic, financial or pricing risk or value or any similar transaction or
any combination of these transactions, provided that no phantom stock, deferred
compensation arrangement or similar plan providing for payments only on account
of past or future services provided by current or former directors, officers,
employees or consultants of any Borrower or its Subsidiaries shall be a Rate
Contract.

 

“Receivables Assets” means accounts receivable, indebtedness and other
obligations owed to or owned by the Borrowers or any Subsidiary (whether now
existing or arising or acquired in the future) arising in the ordinary course of
business from the sale of goods or services (including any indebtedness or
obligation constituting an account, chattel paper, instrument or general
intangible), together with all related security, collateral, collections,
contracts, contract rights, guarantees or other obligations in respect thereof,
all proceeds and supporting obligations and all other related assets which are
of the type customarily transferred in connection with a sale, factoring,
financing or securitization transaction involving accounts receivable.

 

“Recipient” means (a) the Administrative Agent, (b) any Lender, (c) any L/C
Issuer and (d) any other recipient of any payment to be made by or on behalf of
any Loan Party.

 

“Register” has the meaning specified in Section 10.06(c).

 

“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents, trustees,
administrators, managers, advisors and representatives of such Person and of
such Person’s Affiliates.

 

“Reportable Event” means a reportable event within the meaning of Section 4043
of ERISA and applicable regulations thereunder, but shall not include a
reportable event for which the notice requirement has been waived.

 

27

--------------------------------------------------------------------------------


 

“Request for Credit Extension” means (a) with respect to a Borrowing, conversion
or continuation of Committed Loans, a Committed Loan Notice, (b) with respect to
an L/C Credit Extension, a Letter of Credit Application, and (c) with respect to
a Swing Line Loan, a Swing Line Loan Notice.

 

“Required Lenders” means, as of any date of determination, Lenders having more
than 50% of the sum of (a) the Aggregate Revolving Credit Commitment plus
(b) the aggregate outstanding principal amount of the Term Loans; provided,
however, that if the commitment of the Revolving Credit Lenders to make
Revolving Credit Loans and the obligation of the L/C Issuer to make L/C Credit
Extensions have expired or been terminated, “Required Lenders” means Lenders
holding in the aggregate more than 50% of the Total Outstandings (with the
aggregate amount of each Revolving Credit Lender’s risk participation and funded
participation in L/C Obligations and Swing Line Loans being deemed “held” by
such Revolving Credit Lender for purposes of this definition); provided that the
unused Revolving Credit Commitment of, and the portion of the Total Outstandings
held or deemed held by, any Defaulting Lender shall be excluded for purposes of
making a determination of Required Lenders.

 

“Required Revolving Lenders” means, as of any date of determination, Revolving
Credit Lenders holding more than 50% of the sum of the (a) Total Revolving
Credit Outstandings (with the aggregate amount of each Revolving Credit Lender’s
risk participation and funded participation in L/C Obligations and Swing Line
Loans being deemed “held” by such Revolving Credit Lender for purposes of this
definition) and (b) aggregate unused Revolving Credit Commitments; provided that
the unused Revolving Credit Commitment of, and the portion of the Total
Revolving Credit Outstandings held or deemed held by, any Defaulting Lender
shall be excluded for purposes of making a determination of Required Revolving
Lenders.

 

“Required Term A Lenders” means, as of any date of determination, Term A Lenders
holding more than 50% of the Term A Facility or the commitments thereunder on
such date.

 

“Requirements of Law” applicable to any Person means (a) the articles or
certificate of incorporation and by-laws, partnership agreement or other
organizational or governing documents of such Person, (b) any Governmental
Rule applicable to such Person, (c) any license, permit, approval or other
authorization granted by any Governmental Authority to or for the benefit of
such Person or (d) any judgment, decision or determination of any Governmental
Authority or arbitrator, in each case applicable to or binding upon such Person
or any of its property or to which such Person or any of its property is
subject.

 

“Responsible Officer” means, with respect to any Loan Party, such Loan Party’s
chief executive officer, chief financial officer, treasurer, vice president —
finance, controller, assistant controller, assistant treasurer, director of
treasury operations, corporate secretary, assistant secretary, director or any
other officer or authorized representative of such Loan Party designated from
time to time by its board of directors or equivalent governing body to execute
and deliver any document, instrument or agreement hereunder.

 

“Revaluation Date” means (a) with respect to any Loan, each of the following: 
(i) each date of a Borrowing of a Eurocurrency Rate Loan denominated in an
Alternative Currency, (ii) each date of a continuation of a Eurocurrency Rate
Loan denominated in an Alternative

 

28

--------------------------------------------------------------------------------


 

Currency pursuant to Section 2.02, and (iii) such additional dates as the
Administrative Agent shall in good faith determine or the Required Lenders shall
in good faith require; and (b) with respect to any Letter of Credit, each of the
following:  (i) each date of issuance of a Letter of Credit denominated in an
Alternative Currency, (ii) each date of an amendment of any such Letter of
Credit having the effect of increasing the amount thereof (solely with respect
to the increased amount), (iii) each date of any payment by the L/C Issuer under
any Letter of Credit denominated in an Alternative Currency, and (iv) such
additional dates as the Administrative Agent or the L/C Issuer shall in good
faith determine or the Required Lenders shall in good faith require.

 

“Revolving Credit Borrowing” means a borrowing consisting of simultaneous
Revolving Credit Loans of the same Type and, in the case of Eurocurrency Rate
Loans, having the same Interest Period made by each of the Revolving Credit
Lenders pursuant to Section 2.01(b).

 

“Revolving Credit Commitment” means, as to each Revolving Credit Lender, its
obligation to (a) make Revolving Credit Loans to the Borrowers pursuant to
Section 2.01(b), (b) purchase participations in L/C Obligations, and
(c) purchase participations in Swing Line Loans, in an aggregate principal
amount at any one time outstanding not to exceed the Dollar Equivalent of the
amount set forth opposite such Lender’s name on Schedule 2.01 under the caption
“Revolving Credit Commitment” or opposite such caption in the Assignment and
Assumption pursuant to which such Lender becomes a party hereto, as applicable,
as such amount may be adjusted from time to time in accordance with this
Agreement.

 

“Revolving Credit Facility” means, at any time, the aggregate amount of the
Revolving Credit Lenders’ Revolving Credit Commitments at such time.

 

“Revolving Credit Lender” means, at any time, any Lender that has a Revolving
Credit Commitment at such time or that, after the Aggregate Revolving Credit
Commitment has expired or been terminated, holds a Revolving Credit Loan or a
participation in a Letter of Credit or Swing Line Loan.

 

“Revolving Credit Loan” has the meaning specified in Section 2.01(b).

 

“Revolving Credit Note” means a promissory note made by the Borrower in favor of
a Revolving Credit Lender evidencing Revolving Credit Loans or Swing Line Loans,
as the case may be, made by such Revolving Credit Lender, substantially in the
form of Exhibit C-2.

 

“Sanction(s)” means any international economic sanction administered or enforced
by the United States Government (including without limitation, OFAC), the United
Nations Security Council, the European Union, Her Majesty’s Treasury or other
relevant sanctions authority.

 

“S&P” means Standard & Poor’s Financial Services LLC, a subsidiary of The
McGraw-Hill Companies, Inc. and any successor thereto.

 

“Same Day Funds” means (a) with respect to disbursements and payments in
Dollars, immediately available funds, and (b) with respect to disbursements and
payments in an Alternative Currency, same day or other funds as may be
determined by the Administrative Agent or the L/C Issuer, as the case may be, to
be customary in the place of disbursement or

 

29

--------------------------------------------------------------------------------


 

payment for the settlement of international banking transactions in the relevant
Alternative Currency.

 

“SEC” means the U.S. Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.

 

“Securitization Attributable Indebtedness” means the amount of obligations
outstanding under the legal documents entered into as part of any accounts
receivable securitization or similar transaction relating to accounts receivable
originated by FIL or its Subsidiaries on any date of determination that
corresponds to the outstanding net investment (including loans) of, or cash
purchase price paid by, the unaffiliated third party purchasers or financial
institutions participating in such transaction and, as such, would be
characterized as principal if such securitization were structured as a secured
lending transaction rather than as a purchase (or, to the extent structured as a
secured lending transaction, is principal).  For the avoidance of doubt,
“Securitization Attributable Indebtedness” shall not include (a) obligations
that correspond to a deferred purchase price or other consideration owing to FIL
or any of its Subsidiaries funded on a deferred basis from the proceeds of the
collections on such receivables, a subordinated interest held by FIL or any of
its Subsidiaries or the reserve or over-collateralization established or
maintained for the benefit of the unaffiliated third party purchasers or
financial institutions participating in such transaction, and (b) obligations
arising under uncommitted factoring arrangements and similar uncommitted sale
transactions.

 

“Significant Subsidiary” shall mean, at any time of determination, (a) any
Subsidiary of FIL that (i) had Adjusted Revenues during the immediately
preceding fiscal year equal to or greater than $100,000,000 or (ii) had net
worth on the last day of the immediately preceding fiscal year equal to or
greater than $100,000,000; and (b) in respect of any Subsidiary formed or
acquired during the term of this Agreement, that (i) had Adjusted Revenues
during the twelve-month period ended as of the last day of the immediately
preceding fiscal quarter for which Financial Statements are available greater
than $100,000,000 or (ii) has a net worth (determined on a pro forma basis as of
the last day of the immediately preceding fiscal quarter for which Financial
Statements are available) equal to or greater than $100,000,000.

 

“Solicited Discounted Prepayment Amount” has the meaning specified in
Section 2.05(a)(ii).

 

“Solicited Discounted Prepayment Offer” means the irrevocable written offer by
each Lender submitted following the Administrative Agent’s receipt of a
Solicited Discounted Prepayment Notice.

 

“Solicited Discounted Prepayment Notice” means a written notice of the Borrower
of Solicited Discounted Prepayment Offers made pursuant to
Section 2.05(a)(ii) in form reasonably satisfactory to the Auction Agent.

 

“Solicited Discounted Prepayment Response Date” has the meaning specified in
Section 2.05(a)(ii).

 

“Solicited Discount Proration” has the meaning specified in Section 2.05(a)(ii).

 

30

--------------------------------------------------------------------------------


 

“Solvent” means, with respect to any Person on any date, that on such date
(a) the fair value of the property of such Person is greater than the fair value
of the liabilities (including contingent, subordinated, matured and unliquidated
liabilities) of such Person, (b) such Person does not intend to, and does not
believe that it will, incur debts or liabilities beyond such Person’s ability to
pay as such debts and liabilities mature and (c) such Person is not engaged in
or about to engage in business or transactions for which such Person’s property
would constitute an unreasonably small capital.

 

“SPC” has the meaning specified in Section 10.06(h).

 

“Special Notice Currency” means at any time an Alternative Currency, other than
the currency of a country that is a member of the Organization for Economic
Cooperation and Development at such time located in North America or Europe.

 

“Spot Rate” for a currency means the rate determined by the Administrative Agent
or the L/C Issuer, as applicable, to be the rate quoted by the Person acting in
such capacity as the spot rate for the purchase by such Person of such currency
with another currency through its principal foreign exchange trading office at
approximately 8:00 a.m. on the date two Business Days prior to the date as of
which the foreign exchange computation is made; provided that the Administrative
Agent or the L/C Issuer may obtain such spot rate from another financial
institution designated by the Administrative Agent or the L/C Issuer if the
Person acting in such capacity does not have as of the date of determination a
spot buying rate for any such currency; and provided further that the L/C Issuer
may use such spot rate quoted on the date as of which the foreign exchange
computation is made in the case of any Letter of Credit denominated in an
Alternative Currency.

 

“Sterling” and “£” mean the lawful currency of the United Kingdom.

 

“Submitted Amount” has the meaning specified in Section 2.05(a)(ii).

 

“Submitted Discount” has the meaning specified in Section 2.05(a)(ii).

 

“Subsidiary” of any Person means (a) any corporation of which more than 50% of
the issued and outstanding Equity Securities having ordinary voting power to
elect a majority of the board of directors of such corporation (irrespective of
whether at the time capital stock of any other class or classes of such
corporation shall or might have voting power upon the occurrence of any
contingency) is at the time directly or indirectly owned or controlled by such
Person, by such Person and one or more of its other Subsidiaries or by one or
more of such Person’s other Subsidiaries, (b) any partnership, joint venture,
limited liability company or other association of which more than 50% of the
equity interest having the power to vote, direct or control the management of
such partnership, joint venture or other association is at the time owned and
controlled by such Person, by such Person and one or more of the other
Subsidiaries or by one or more of such Person’s other Subsidiaries, or (c) any
other Person included in the Financial Statements of such Person on a
consolidated basis.  All references in this Agreement and the other Loan
Documents to Subsidiaries of FIL shall, unless otherwise indicated, include any
of the other Borrowers and their Subsidiaries.  Notwithstanding the foregoing,
except where expressly included herein, Elementum shall not be considered a
“Subsidiary” of the Company so

 

31

--------------------------------------------------------------------------------


 

long as FIL owns (directly or indirectly) less than 100% of the outstanding
Equity Securities of Elementum.

 

“Subsidiary Guarantors” means, collectively, each Subsidiary of FIL which on the
Closing Date or thereafter (pursuant to Section 6.10(a)) executes the Subsidiary
Guaranty.  The Subsidiary Guarantors as of the Closing Date are identified on
Schedule 1.01(ii).

 

“Subsidiary Guaranty” means the Subsidiary Guaranty (including counterparts
thereof and joinders thereto) made by the Subsidiary Guarantors in favor of the
Administrative Agent and the Lenders, substantially in the form of Exhibit G.

 

“Substitute Guaranty” means a counterpart of or joinder to the Subsidiary
Guaranty (or such other document as the Administrative Agent shall deem
appropriate) executed by a Substitute Guarantor pursuant to the second sentence
of Section 6.10(a).

 

“Substitute Guarantors” means Significant Subsidiaries of the Company which
(a) are not then Subsidiary Guarantors (except as provided below) and (b) in the
aggregate, have Adjusted Revenues or hold assets (excluding Intercompany
Receivables and Investments in FIL or any other FIL Subsidiary) that are at
least equal to the Adjusted Revenues or assets (as applicable) of a Subsidiary
or CFC referred to in clauses (b) or (d), as applicable, of the definition of
“Ineligible Material Subsidiary” with respect to which the Company has elected
not to provide a Subsidiary Guaranty; provided that, notwithstanding the
provision set forth in clause (a) above, if FIL elects pursuant to clauses
(b) and (d) of the definition of Ineligible Material Subsidiary to provide a
Substitute Guaranty from a Substitute Guarantor in replacement of a Subsidiary
Guaranty otherwise required hereby to be provided by a Material Subsidiary
hereunder, FIL may designate Flextronics (Hungary) and/or Flextronics Sales
(Mauritius) as Substitute Guarantors for such purposes (subject to the remaining
provisions set forth in this definition and the provisions of this Agreement)
notwithstanding the fact that the Subsidiaries Guaranties of Flextronics
(Hungary) and Flextronics Sales (Mauritius) were provided on the Closing Date;
provided further, that upon either such Subsidiary being deemed a Substitute
Guarantor, clause (a) of this definition shall again apply.

 

“Surety Instruments” means all letters of credit (including standby and
commercial), banker’s acceptances, bank guaranties, shipside bonds, surety bonds
and similar instruments.

 

“Swing Line Borrowing” means a borrowing of a Swing Line Loan pursuant to
Section 2.04.

 

“Swing Line Lender” means Bank of America in its capacity as provider of Swing
Line Loans, or any successor swing line lender hereunder.

 

“Swing Line Loan” has the meaning specified in Section 2.04(a).

 

“Swing Line Loan Notice” means a notice of a Swing Line Borrowing pursuant to
Section 2.04(b), which, if in writing, shall be substantially in the form of
Exhibit B.

 

32

--------------------------------------------------------------------------------


 

“Swing Line Sublimit” means an amount equal to the lesser of (a) $300,000,000
and (b) the Aggregate Revolving Credit Commitment.  The Swing Line Sublimit is
part of, and not in addition to, the Aggregate Revolving Credit Commitment.

 

“Synthetic Lease Obligation” means the monetary obligation of a Person as a
lessee under (a) a so-called synthetic or tax retention lease, where such
transaction is considered borrowed money indebtedness for tax purposes or
bankruptcy purposes but is classified as an operating lease in accordance with
GAAP or (b) a lease, funding agreement or other arrangement for the use or
possession of real or personal property pursuant to which the lessor is treated
as the owner of such property for accounting purposes and the lessee is treated
as the owner of such property for federal income tax purposes and which creates
obligations that do not appear as borrowed money indebtedness on the balance
sheet of such Person but which, upon the insolvency or bankruptcy of such
Person, would be characterized as the borrowed money indebtedness of such Person
(without regard to accounting treatment).

 

“TARGET2” means the Trans-European Automated Real-time Gross Settlement Express
Transfer payment system which utilizes a single shared platform and which was
launched on November 19, 2007.

 

“TARGET Day” means any day on which TARGET2 (or, if such payment system ceases
to be operative, such other payment system, if any, determined by the
Administrative Agent to be a suitable replacement) is open for the settlement of
payments in Euro.

 

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including back-up withholding), assessments, fees or other similar
charges imposed by any Governmental Authority, including any interest, additions
to tax or penalties applicable thereto.

 

“Term A Borrowing” means a borrowing consisting of simultaneous Term A Loans of
the same Type and, in the case of Eurocurrency Rate Loans, having the same
Interest Period made by each of the Term A Lenders pursuant to Section 2.01(a).

 

“Term A Commitment” means, as to each Term A Lender, its obligation to make Term
A Loans to the Borrower pursuant to Section 2.01(a) in an aggregate principal
amount at any one time outstanding not to exceed the amount set forth opposite
such Term A Lender’s name on Schedule 2.01 under the caption “Term A Commitment”
or opposite such caption in the Assignment and Assumption pursuant to which such
Term A Lender becomes a party hereto, as applicable, as such amount may be
adjusted from time to time in accordance with this Agreement.

 

“Term A Facility” means, at any time, (a) on or prior to the Closing Date, the
aggregate amount of the Term A Commitments at such time and (b) thereafter, the
aggregate principal amount of the Term A Loans of all Term A Lenders outstanding
at such time.

 

“Term A Lender” means (a) at any time on or prior to the Closing Date, any
Lender that has a Term A Commitment at such time and (b) at any time after the
Closing Date, any Lender that holds Term A Loans at such time.

 

33

--------------------------------------------------------------------------------


 

“Term A Loan” means an advance made by any Term A Lender under the Term A
Facility.

 

“Term Borrowing” means either a Term A Borrowing or an Incremental Term
Borrowing.

 

“Term Facilities” means, at any time, the Term A Facility and each Incremental
Term Facility.

 

“Term Increase Effective Date” has the meaning specified in Section 2.16(c).

 

“Term Lender” means, at any time, a Term A Lender or an Incremental Term Lender.

 

“Term Loan” means a Term A Loan and any Incremental Term Loan.

 

“Term Note” means a promissory note made by the Borrower in favor of a
Term Lender evidencing a Term Loan made by such Lender, substantially in the
form of Exhibit C-1.

 

“Total Outstandings” means the aggregate Outstanding Amount of all Loans and all
L/C Obligations.

 

“Total Revolving Credit Outstandings” means the aggregate Outstanding Amount of
all Revolving Credit Loans, all Swing Line Loans and all L/C Obligations.

 

“Type” means, with respect to a Committed Loan, its character as a Base Rate
Loan or a Eurocurrency Rate Loan.

 

“UCP” means, with respect to any Letter of Credit, the Uniform Customs and
Practice for Documentary Credits, International Chamber of Commerce (“ICC”)
Publication No. 600 (or such later version thereof as may be in effect at the
time of issuance).

 

“United States” and “U.S.” mean the United States of America.

 

“U.S. Borrower” means any Borrower that is a U.S. Person.

 

“U.S. Person” means any Person that is a “United States Person” as defined in
Section 7701(a)(30) of the Code.

 

“U.S. Tax Compliance Certificate” has the meaning assigned to such term in
Section 3.01(g).

 

“Unreimbursed Amount” has the meaning specified in Section 2.03(c)(i).

 

“Wholly-Owned Subsidiary” means any Subsidiary of which more than 90% of the
issued and outstanding Equity Securities are owned, directly or indirectly, by
FIL.

 

“Yen” and “¥” mean the lawful currency of Japan.

 

34

--------------------------------------------------------------------------------


 

1.02                        Other Interpretive Provisions. With reference to
this Agreement and each other Loan Document, unless otherwise specified herein
or in such other Loan Document:

 

(a)                                 The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined.  Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms.  The words “include,” “includes” and “including”
shall be deemed to be followed by the phrase “without limitation.”  The word
“will” shall be construed to have the same meaning and effect as the word
“shall.”  Unless the context requires otherwise, (i) any definition of or
reference to any agreement, instrument or other document shall be construed as
referring to such agreement, instrument or other document as from time to time
amended, supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein or in any other Loan
Document), (ii) any reference herein to any Person shall be construed to include
such Person’s successors and assigns, (iii) the words “hereto,” “herein,”
“hereof” and “hereunder,” and words of similar import when used in any Loan
Document, shall be construed to refer to such Loan Document in its entirety and
not to any particular provision thereof, (iv) all references in a Loan Document
to Articles, Sections, Exhibits and Schedules shall be construed to refer to
Articles and Sections of, and Exhibits and Schedules to, the Loan Document in
which such references appear, (v) any reference to any law shall include all
statutory and regulatory provisions consolidating, amending, replacing or
interpreting such law and any reference to any law or regulation shall, unless
otherwise specified, refer to such law or regulation as amended, modified or
supplemented from time to time, and (vi) the words “asset” and “property” shall
be construed to have the same meaning and effect and to refer to any and all
tangible and intangible assets and properties, including cash, securities,
accounts and contract rights.

 

(b)                                 In the computation of periods of time from a
specified date to a later specified date, the word “from” means “from and
including”; the words “to” and “until” each mean “to but excluding”; and the
word “through” means “to and including.”

 

(c)                                  Section headings herein and in the other
Loan Documents are included for convenience of reference only and shall not
affect the interpretation of this Agreement or any other Loan Document.

 

1.03                        Accounting Terms.

 

(a)                                 Generally.  All accounting terms not
specifically or completely defined herein shall be construed in conformity with,
and all financial data (including financial ratios and other financial
calculations) required to be submitted pursuant to this Agreement shall be
prepared in conformity with, GAAP applied on a consistent basis, as in effect
from time to time, applied in a manner consistent with that used in preparing
the audited Financial Statements dated as of March 31, 2013, except as otherwise
specifically prescribed herein.  Notwithstanding the foregoing, for purposes of
determining compliance with any covenant (including the computation of any
financial covenant) contained herein, Indebtedness of the Borrower and its
Subsidiaries shall be deemed to be carried at 100% of the outstanding principal
amount thereof, and the effects of FASB ASC 825 and FASB ASC 470-20 on financial
liabilities shall be disregarded.

 

35

--------------------------------------------------------------------------------


 

(b)                                 Changes in GAAP.  If at any time any change
in GAAP would affect the computation of any financial ratio, requirement or
other covenant set forth in any Loan Document, and either the Company or the
Required Lenders shall so request, the Administrative Agent, the Lenders and the
Company shall negotiate in good faith to amend such ratio, requirement or
covenant to preserve the original intent thereof in light of such change in GAAP
(subject to the approval of the Required Lenders); provided that, until so
amended, (i) such ratio, requirement or covenant shall continue to be computed
in accordance with GAAP prior to such change therein and (ii) the Company shall
provide to the Administrative Agent and the Lenders financial statements and
other documents as reasonably requested hereunder setting forth a reconciliation
between calculations of such ratio, requirement or covenant made before and
after giving effect to such change in GAAP.  The foregoing notwithstanding,
leases shall continue to be classified and accounted for on a basis consistent
with that used in the audited Financial Statements dated as of March 31, 2013
for all purposes of this Agreement.

 

(c)                                  Consolidation of Variable Interest
Entities.  All references herein to consolidated financial statements of the
Company and its Subsidiaries (including, if required to be consolidated for GAAP
purposes, Elementum) or to the determination of any amount for the Company and
its Subsidiaries (including, if required to be consolidated for GAAP purposes,
Elementum) on a consolidated basis or any similar reference shall, in each case,
be deemed to include each variable interest entity that the Company is required
to consolidate pursuant to FASB ASC 810 as if such variable interest entity were
a Subsidiary (including, if applicable, Elementum) as defined herein.

 

1.04                        Rounding. Any financial ratios required to be
maintained by the Borrower pursuant to this Agreement shall be calculated by
dividing the appropriate component by the other component, carrying the result
to one place more than the number of places by which such ratio is expressed
herein and rounding the result up or down to the nearest number (with a
rounding-up if there is no nearest number).

 

1.05                        Exchange Rates; Currency Equivalents.

 

(a)                                 The Administrative Agent or the L/C Issuer,
as applicable, shall determine the Spot Rates as of each Revaluation Date to be
used for calculating Dollar Equivalent amounts of Credit Extensions and
Outstanding Amounts denominated in Alternative Currencies.  Such Spot Rates
shall become effective as of such Revaluation Date and shall be the Spot Rates
employed in converting any amounts between the applicable currencies until the
next Revaluation Date to occur.  Except for purposes of financial statements
delivered by Loan Parties hereunder or calculating financial covenants hereunder
or except as otherwise provided herein, the applicable amount of any currency
(other than Dollars) for purposes of the Loan Documents shall be such Dollar
Equivalent amount as so determined by the Administrative Agent or the L/C
Issuer, as applicable.

 

(b)                                 Wherever in this Agreement in connection
with a Committed Borrowing, conversion, continuation or prepayment of a
Eurocurrency Rate Loan or the issuance, amendment or extension of a Letter of
Credit, an amount, such as a required minimum or multiple amount, is expressed
in Dollars, but such Committed Borrowing, Eurocurrency Rate Loan or Letter of
Credit is denominated in an Alternative Currency, such amount shall be the

 

36

--------------------------------------------------------------------------------


 

relevant Alternative Currency Equivalent of such Dollar amount (rounded to the
nearest unit of such Alternative Currency, with 0.5 of a unit being rounded
upward), as determined by the Administrative Agent or the L/C Issuer, as the
case may be.

 

(c)                                  The Administrative Agent does not warrant,
nor accept responsibility, nor shall the Administrative Agent have any liability
with respect to the administration, submission or any other matter related to
the rates in the definition of “Eurocurrency Rate” or with respect to any
comparable or successor rate thereto.

 

1.06                        Additional Alternative Currencies.

 

(a)                                 The Company may from time to time request
that Eurocurrency Rate Loans be made and/or Letters of Credit be issued in a
currency other than those specifically listed in the definition of “Alternative
Currency”; provided that such requested currency is a lawful currency (other
than Dollars) that is readily available and freely transferable and convertible
into Dollars.  In the case of any such request with respect to the making of
Eurocurrency Rate Loans, such request shall be subject to the approval of the
Administrative Agent and the Revolving Credit Lenders; and in the case of any
such request with respect to the issuance of Letters of Credit, such request
shall be subject to the approval of the Administrative Agent and the L/C Issuer.

 

(b)                                 Any such request shall be made to the
Administrative Agent not later than 8:00 a.m., 15 days prior to the date of the
desired Credit Extension (or such other time or date as may be agreed by the
Administrative Agent and, in the case of any such request pertaining to Letters
of Credit, the L/C Issuer, in its or their sole discretion).  In the case of any
such request pertaining to Eurocurrency Rate Loans, the Administrative Agent
shall promptly notify each Revolving Credit Lender thereof; and in the case of
any such request pertaining to Letters of Credit, the Administrative Agent shall
promptly notify the L/C Issuer thereof.  Each Revolving Credit Lender (in the
case of any such request pertaining to Eurocurrency Rate Loans) or the L/C
Issuer (in the case of a request pertaining to Letters of Credit) shall notify
the Administrative Agent, not later than 8:00 a.m., 10 days after receipt of
such request whether it consents, in its sole discretion, to the making of
Eurocurrency Rate Loans or the issuance of Letters of Credit, as the case may
be, in such requested currency.

 

(c)                                  Any failure by a Revolving Credit Lender or
the L/C Issuer, as the case may be, to respond to such request within the time
period specified in the preceding sentence shall be deemed to be a refusal by
such Revolving Credit Lender or the L/C Issuer, as the case may be, to permit
Eurocurrency Rate Loans to be made or Letters of Credit to be issued in such
requested currency.  If the Administrative Agent and all the Revolving Credit
Lenders consent to making Eurocurrency Rate Loans in such requested currency,
the Administrative Agent shall so notify the Company and such currency shall
thereupon be deemed for all purposes to be an Alternative Currency hereunder for
purposes of any Revolving Credit Borrowings of Eurocurrency Rate Loans; and if
the Administrative Agent and the L/C Issuer consent to the issuance of Letters
of Credit in such requested currency, the Administrative Agent shall so notify
the Company and such currency shall thereupon be deemed for all purposes to be
an Alternative Currency hereunder for purposes of any Letter of Credit
issuances. If the Administrative Agent shall fail to obtain consent to any
request for an additional currency under this Section 1.06, the

 

37

--------------------------------------------------------------------------------


 

Administrative Agent shall promptly so notify the Company.  Any specified
currency of an Existing Letter of Credit that is neither Dollars nor one of the
Alternative Currencies specifically listed in the definition of “Alternative
Currency” shall be deemed an Alternative Currency with respect to such Existing
Letter of Credit only.

 

1.07                        Change of Currency.

 

(a)                                 Each obligation of the Borrowers to make a
payment denominated in the national currency unit of any member state of the
European Union that adopts the Euro as its lawful currency after the date hereof
shall be redenominated into Euro at the time of such adoption.  If, in relation
to the currency of any such member state, the basis of accrual of interest
expressed in this Agreement in respect of that currency shall be inconsistent
with any convention or practice in the London interbank market for the basis of
accrual of interest in respect of the Euro, such expressed basis shall be
replaced by such convention or practice with effect from the date on which such
member state adopts the Euro as its lawful currency; provided that if any
Committed Borrowing in the currency of such member state is outstanding
immediately prior to such date, such replacement shall take effect, with respect
to such Committed Borrowing, at the end of the then current Interest Period.

 

(b)                                 Each provision of this Agreement shall be
subject to such reasonable changes of construction as the Administrative Agent
may from time to time specify to be appropriate to reflect the adoption of the
Euro by any member state of the European Union and any relevant market
conventions or practices relating to the Euro.

 

(c)                                  Each provision of this Agreement also shall
be subject to such reasonable changes of construction as the Administrative
Agent may from time to time specify to be appropriate to reflect a change in
currency of any other country and any relevant market conventions or practices
relating to the change in currency.

 

1.08                        Times of Day. Unless otherwise specified, all
references herein to times of day shall be references to Pacific time (daylight
or standard, as applicable).

 

1.09                        Letter of Credit Amounts. Unless otherwise specified
herein, the amount of a Letter of Credit at any time shall be deemed to be the
Dollar Equivalent of the stated amount of such Letter of Credit in effect at
such time; provided, however, that with respect to any Letter of Credit that, by
its terms or the terms of any Issuer Document related thereto, provides for one
or more automatic increases in the stated amount thereof, the amount of such
Letter of Credit shall be deemed to be the Dollar Equivalent of the maximum
stated amount of such Letter of Credit after giving effect to all such
increases, whether or not such maximum stated amount is in effect at such time.

 

ARTICLE II.
THE COMMITMENTS AND CREDIT EXTENSIONS

 

2.01                        The Loans.(a) The Term A Borrowing.  Subject to the
terms and conditions set forth herein, each Term A Lender severally agrees to
make a single loan to FIL on the Closing Date in an amount not to exceed the
Term A Commitment of such Term A Lender.  The Term A Borrowing shall consist of
Term A Loans made simultaneously by the Term A Lenders in

 

38

--------------------------------------------------------------------------------


 

accordance with their respective Applicable Percentage of the Term A Facility. 
Amounts borrowed under this Section 2.01(a) and repaid or prepaid may not be
reborrowed.  Term A Loans may be Base Rate Loans or Eurocurrency Rate Loans, as
further provided herein.  Each Term A Loan shall be denominated in Dollars.

 

(b)                                 The Revolving Credit Borrowings.  Subject to
the terms and conditions set forth herein, each Revolving Credit Lender
severally agrees to make loans (each such loan, a “Revolving Credit Loan”) to
the Borrowers in Dollars or in one or more Alternative Currencies from time to
time, on any Business Day during the Availability Period, in an aggregate amount
not to exceed at any time outstanding the amount of such Lender’s Revolving
Credit Commitment; provided, however, that after giving effect to any Revolving
Credit Borrowing, (i) the Total Revolving Credit Outstandings shall not exceed
the Aggregate Revolving Credit Commitment, (ii) the aggregate Outstanding Amount
of the Revolving Credit Loans of any Lender, plus such Revolving Credit Lender’s
Applicable Percentage of the Outstanding Amount of all L/C Obligations, plus
such Revolving Credit Lender’s Applicable Percentage of the Outstanding Amount
of all Swing Line Loans shall not exceed such Revolving Credit Lender’s
Revolving Credit Commitment, (iii) the aggregate Outstanding Amount of all
Revolving Credit Loans made to the Designated Borrowers shall not exceed the
Designated Borrower Sublimit, and (iv) the aggregate Outstanding Amount of all
Revolving Credit Loans and Letters of Credit denominated in Alternative
Currencies shall not exceed the Alternative Currency Sublimit.  Within the
limits of each Revolving Credit Lender’s Revolving Credit Commitment, and
subject to the other terms and conditions hereof, the Borrowers may borrow under
this Section 2.01, prepay under Section 2.05, and reborrow under this
Section 2.01.  Revolving Credit Loans may be Base Rate Loans or Eurocurrency
Rate Loans, as further provided herein.

 

2.02                        Borrowings, Conversions and Continuations of Loans.

 

(a)                                 Each Term Borrowing, each Revolving Credit
Borrowing, each conversion of Term Loans or Revolving Credit Loans from one Type
to the other, and each continuation of Eurocurrency Rate Loans shall be made
upon the Company’s irrevocable notice to the Administrative Agent, which may be
given by telephone.  Each such notice must be received by the Administrative
Agent not later than (i) 10:00 a.m. (x) three Business Days prior to the
requested date of any Borrowing of, conversion to or continuation of
Eurocurrency Rate Loans denominated in Dollars or of any conversion of
Eurocurrency Rate Loans denominated in Dollars to Base Rate Committed Loans, or
(y) four Business Days (or five Business Days in the case of a Special Notice
Currency) prior to the requested date of any Borrowing or continuation of
Eurocurrency Rate Loans denominated in Alternative Currencies, and
(ii) 3:00 p.m. on the Business Day prior to the date of any Borrowing of Base
Rate Loans which are Revolving Credit Loans.  Each telephonic notice by the
Company pursuant to this Section 2.02(a) must be confirmed promptly by delivery
to the Administrative Agent of a written Committed Loan Notice, appropriately
completed and signed by a Responsible Officer of the Company.  Each Borrowing
of, conversion to or continuation of Eurocurrency Rate Loans shall be in a
principal amount of $5,000,000 or a whole multiple of $1,000,000 in excess
thereof.  Except as provided in Sections 2.03(c) and 2.04(c), each Committed
Borrowing of or conversion to Base Rate Committed Loans shall be in a principal
amount of $500,000 or a whole multiple of $100,000 in excess thereof.  Each
Committed Loan Notice (whether telephonic or written) shall specify (A) whether
the Company is requesting a Committed Borrowing, a conversion of Committed

 

39

--------------------------------------------------------------------------------


 

Loans from one Type to the other, or a continuation of Eurocurrency Rate Loans,
(B) the requested date of the Borrowing, conversion or continuation, as the case
may be (which shall be a Business Day), (C) the principal amount of Committed
Loans to be borrowed, converted or continued, (D) the Type of Committed Loans to
be borrowed or to which existing Committed Loans are to be converted, (E) if
applicable, the duration of the Interest Period with respect thereto, (F) the
currency of the Committed Loans to be borrowed, and (G) if applicable, the
Designated Borrower.  If the Company fails to specify a currency in a Committed
Loan Notice requesting a Borrowing, then the Committed Loans so requested shall
be made in Dollars.  If the Company fails to specify a Type of Committed Loan in
a Committed Loan Notice or if the Company fails to give a timely notice
requesting a conversion or continuation, then the applicable Term Loans or
Revolving Credit Loans shall be made as, or converted to, Base Rate Loans;
provided, however, that in the case of a failure to timely request a
continuation of Committed Loans denominated in an Alternative Currency, such
Loans shall be continued as Eurocurrency Rate Loans in their original currency
with an Interest Period of one month.  Any automatic conversion to Base Rate
Loans shall be effective as of the last day of the Interest Period then in
effect with respect to the applicable Eurocurrency Rate Loans.  If the Company
requests a Borrowing of, conversion to, or continuation of Eurocurrency Rate
Loans in any such Committed Loan Notice, but fails to specify an Interest
Period, it will be deemed to have specified an Interest Period of one month.  No
Committed Loan may be converted into or continued as a Committed Loan
denominated in a different currency, but instead must be prepaid in the original
currency of such Committed Loan and reborrowed in the other currency.

 

(b)                                 Following receipt of a Committed Loan
Notice, the Administrative Agent shall promptly notify each Lender of the amount
(and currency) of its Applicable Percentage under the applicable Facility of the
applicable Term A Loans or Revolving Credit Loans, and if no timely notice of a
conversion or continuation is provided by the Company, the Administrative Agent
shall notify each Lender of the details of any automatic conversion to Base Rate
Loans.  In the case of a Term A Borrowing, a Revolving Credit Borrowing or
continuation of Committed Loans denominated in a currency other than Dollars, in
each case as described in the preceding subsection.  In the case of a Committed
Borrowing, each Appropriate Lender shall make the amount of its Committed Loan
available to the Administrative Agent in Same Day Funds at the Administrative
Agent’s Office for the applicable currency not later than 10:00 a.m., in the
case of any Committed Loan denominated in Dollars, and not later than the
Applicable Time specified by the Administrative Agent in the case of any
Committed Loan in an Alternative Currency, in each case on the Business Day
specified in the applicable Committed Loan Notice.  Upon satisfaction of the
applicable conditions set forth in Section 4.02 (and, if such Borrowing is the
initial Credit Extension, Section 4.01), the Administrative Agent shall make all
funds so received available to the Company or the other applicable Borrower in
like funds as received by the Administrative Agent either by (i) crediting the
account of such Borrower on the books of Bank of America with the amount of such
funds or (ii) wire transfer of such funds, in each case in accordance with
instructions provided to (and reasonably acceptable to) the Administrative Agent
by the Company or other applicable Borrower; provided, however, that if, on the
date the Committed Loan Notice with respect to Revolving Credit Borrowing
denominated in Dollars is given by the Company, there are L/C Borrowings
outstanding, then the proceeds of such Revolving Credit Borrowing, first, shall
be applied to the payment in full of any such L/C Borrowings, and, second, shall
be made available to the applicable Borrower as provided above.

 

40

--------------------------------------------------------------------------------


 

(c)                                  Except as otherwise provided herein, a
Eurocurrency Rate Loan may be continued or converted only on the last day of an
Interest Period for such Eurocurrency Rate Loan.  During the existence of a
Default, no Loans may be requested as, converted to or continued as Eurocurrency
Rate Loans (whether in Dollars or any Alternative Currency) without the consent
of the Required Lenders, and the Required Lenders may demand that any or all of
the then outstanding Eurocurrency Rate Loans denominated in an Alternative
Currency be prepaid, or redenominated into Dollars in the amount of the Dollar
Equivalent thereof, on the last day of the then current Interest Period with
respect thereto.

 

(d)                                 The Administrative Agent shall promptly
notify the Company and the Lenders of the interest rate applicable to any
Interest Period for Eurocurrency Rate Loans upon determination of such interest
rate.  At any time that Base Rate Loans are outstanding, the Administrative
Agent shall notify the Company and the Lenders of any change in Bank of
America’s prime rate used in determining the Base Rate promptly following the
public announcement of such change.

 

(e)                                  After giving effect to all Term A
Borrowings, all conversions of Term A Loans from one Type to the other, and all
continuations of Term A Loans as the same Type, there shall not be more than 3
Interest Periods in effect with respect to each Term Facility.  After giving
effect to all Revolving Credit Borrowings, all conversions of Revolving Credit
Loans from one Type to the other, and all continuations of Revolving Credit
Loans as the same Type, there shall not be more than 10 Interest Periods in
effect in respect of the Revolving Credit Facility.

 

2.03                        Letters of Credit.

 

(a)                           The Letter of Credit Commitment.

 

(i)                                     Subject to the terms and conditions set
forth herein, (A) the L/C Issuer agrees, in reliance upon the agreements of the
Lenders set forth in this Section 2.03, (1) from time to time on any Business
Day during the period from the Closing Date until the Letter of Credit
Expiration Date, to issue Letters of Credit denominated in Dollars or in one or
more Alternative Currencies for the account of the Company or any Designated
Borrower, and to amend or extend Letters of Credit previously issued by it, in
accordance with subsection (b) below, and (2) to honor drawings under the
Letters of Credit; and (B) the Revolving Credit Lenders severally agree to
participate in Letters of Credit issued for the account of the Company or any
Designated Borrower and any drawings thereunder; provided that after giving
effect to any L/C Credit Extension with respect to any Letter of Credit, (w) the
Total Revolving Credit Outstandings shall not exceed the Aggregate Revolving
Credit Commitment, (x) the aggregate Outstanding Amount of the Revolving Credit
Loans of any Revolving Credit Lender, plus such Lender’s Applicable Percentage
of the Outstanding Amount of all L/C Obligations, plus such Lender’s Applicable
Percentage of the Outstanding Amount of all Swing Line Loans shall not exceed
such Lender’s Revolving Credit Commitment, (y) the Outstanding Amount of the L/C
Obligations shall not exceed the Letter of Credit Sublimit, and (z) the
aggregate Outstanding Amount of all Revolving Credit Loans and Letters of Credit
denominated in Alternative Currencies shall not exceed the Alternative Currency
Sublimit.  Each request by the Company for the issuance or amendment of a Letter
of Credit shall be deemed to be a representation by the

 

41

--------------------------------------------------------------------------------


 

Company that the L/C Credit Extension so requested complies with the conditions
set forth in the proviso to the preceding sentence.  Within the foregoing
limits, and subject to the terms and conditions hereof, the Company’s ability to
obtain Letters of Credit shall be fully revolving, and accordingly the Company
and Designated Borrowers may, during the foregoing period, obtain Letters of
Credit to replace Letters of Credit that have expired or that have been drawn
upon and reimbursed.  All Existing Letters of Credit shall be deemed to have
been issued pursuant hereto, and from and after the Closing Date shall be
subject to and governed by the terms and conditions hereof.

 

(ii)                                  The L/C Issuer shall not issue any Letter
of Credit, if:

 

(A)                               subject to Section 2.03(b)(iii), the expiry
date of such requested Letter of Credit would occur more than twelve months
after the date of issuance or last extension, unless the Required Revolving
Lenders have approved such expiry date; or

 

(B)                               the expiry date of such requested Letter of
Credit would occur after the Letter of Credit Expiration Date, unless (x) all
the Revolving Credit Lenders have approved such expiry date or (y) (1) the
applicable L/C Issuer has approved such expiry date and (2) the expiry date of
such Letter of Credit is not later than one year after the Letter of Credit
Expiration Date; provided, however, that (x) in the case of a Letter of Credit
with an expiry date after the Letter of Credit Expiration Date (an “Extended
Letter of Credit”), the Company shall Cash Collateralize such Letter of Credit
(in an amount equal to 105% of the maximum face amount of such Letter of Credit)
in favor of the applicable L/C Issuer by a date that is no later than 30 days
prior to the Letter of Credit Expiration Date and (y) on the Letter of Credit
Expiration Date (1) all risk participations of the Revolving Credit Lenders in
such Extended Letter of Credit and all obligations of the Administrative Agent
with respect to such Extended Letter of Credit shall terminate (but, in either
case, only with respect to drawings upon such Extended Letter of Credit
occurring after the Maturity Date for the Revolving Credit Facility, it being
understood that such participations and obligations relative to drawings upon
such Extended Letter of Credit on or prior to such Maturity Date shall remain in
full force and effect) and (2) fees on such Extended Letter of Credit shall
cease to accrue pursuant to Section 2.03(i) and shall instead accrue as and to
the extent separately agreed between the applicable L/C Issuer and the Company. 
Notwithstanding any provision of Section 2.18 to the contrary, Cash Collateral
required to be provided pursuant to this clause (B) shall be provided to and
held by the applicable L/C Issuer for its own account to secure the applicable
L/C Obligations pursuant to documentation and on terms satisfactory to the
applicable L/C Issuer.

 

(iii)                               The L/C Issuer shall not be under any
obligation to issue any Letter of Credit if:

 

(A)                               any order, judgment or decree of any
Governmental Authority or arbitrator shall by its terms purport to enjoin or
restrain the L/C Issuer from issuing such Letter of Credit, or any Requirement
of Law applicable to the L/C Issuer or any request or directive (whether or not
having the force of law) from any Governmental

 

42

--------------------------------------------------------------------------------


 

Authority with jurisdiction over the L/C Issuer shall prohibit, or request that
the L/C Issuer refrain from, the issuance of letters of credit generally or such
Letter of Credit in particular or shall impose upon the L/C Issuer with respect
to such Letter of Credit any restriction, reserve or capital requirement (for
which the L/C Issuer is not otherwise compensated hereunder) not in effect on
the Closing Date, or shall impose upon the L/C Issuer any unreimbursed loss,
cost or expense which was not applicable on the Closing Date and which the L/C
Issuer in good faith deems material to it;

 

(B)                               the issuance of such Letter of Credit would
violate one or more policies of the L/C Issuer applicable to letters of credit
generally;

 

(C)                               except as otherwise agreed by the
Administrative Agent and the L/C Issuer, such Letter of Credit is in an initial
stated amount less than $100,000 in the case of a commercial Letter of Credit or
$500,000 in the case of a standby Letter of Credit;

 

(D)                               except as otherwise agreed by the
Administrative Agent and the L/C Issuer, such Letter of Credit is to be
denominated in a currency other than Dollars or an Alternative Currency;

 

(E)                                the L/C Issuer does not as of the issuance
date of such requested Letter of Credit issue Letters of Credit in the requested
currency; or

 

(F)                                 any Revolving Credit Lender is at that time
a Defaulting Lender, unless the L/C Issuer has entered into arrangements,
including the delivery of Cash Collateral or reallocation of payments to the
Defaulting Lender in accordance with Section 2.19(a)(ii), satisfactory to the
L/C Issuer (in its sole discretion) with the Borrower or such Lender to
eliminate the L/C Issuer’s actual or potential Fronting Exposure (after giving
effect to Section 2.19(a)(iv)) with respect to the Defaulting Lender arising
from either the Letter of Credit then proposed to be issued or that Letter of
Credit and all other L/C Obligations as to which the L/C Issuer has actual or
potential Fronting Exposure, as it may elect in its sole discretion.

 

(iv)                              The L/C Issuer shall not amend any Letter of
Credit if the L/C Issuer would not be permitted at such time to issue such
Letter of Credit in its amended form under the terms hereof.

 

(v)                                 The L/C Issuer shall be under no obligation
to amend any Letter of Credit if (A) the L/C Issuer would have no obligation at
such time to issue such Letter of Credit in its amended form under the terms
hereof, or (B) the beneficiary of such Letter of Credit does not accept the
proposed amendment to such Letter of Credit.

 

(vi)                              The L/C Issuer shall act on behalf of the
Revolving Credit Lenders with respect to any Letters of Credit issued by it and
the documents associated therewith, and the L/C Issuer shall have all of the
benefits and immunities (A) provided to the Administrative Agent in Article IX
with respect to any acts taken or omissions suffered by the L/C Issuer in
connection with Letters of Credit issued by it or proposed to be issued by it
and Issuer Documents pertaining to such Letters of Credit as fully as if the
term “Administrative Agent” as

 

43

--------------------------------------------------------------------------------


 

used in Article IX included the L/C Issuer with respect to such acts or
omissions, and (B) as additionally provided herein with respect to the L/C
Issuer.

 

(b)                                 Procedures for Issuance and Amendment of
Letters of Credit; Auto-Extension Letters of Credit.

 

(i)                                     Each Letter of Credit shall be issued or
amended, as the case may be, upon the request of the Company delivered to the
L/C Issuer (with a copy to the Administrative Agent) in the form of a Letter of
Credit Application, appropriately completed and signed by a Responsible Officer
of the Company.  Such Letter of Credit Application must be received by the L/C
Issuer and the Administrative Agent not later than 8:00 a.m. at least two
Business Days (or such later date and time as the Administrative Agent and the
L/C Issuer may agree in a particular instance in their sole discretion) prior to
the proposed issuance date or date of amendment, as the case may be.  In the
case of a request for an initial issuance of a Letter of Credit, such Letter of
Credit Application shall specify in form and detail satisfactory to the L/C
Issuer: (A) the proposed issuance date of the requested Letter of Credit (which
shall be a Business Day); (B) the amount and currency thereof; (C) the expiry
date thereof; (D) the name and address of the beneficiary thereof; (E) the
documents to be presented by such beneficiary in case of any drawing thereunder;
(F) the full text of any certificate to be presented by such beneficiary in case
of any drawing thereunder; (G) the purpose and nature of the requested Letter of
Credit; and (H) such other matters as the L/C Issuer may require.  In the case
of a request for an amendment of any outstanding Letter of Credit, such Letter
of Credit Application shall specify in form and detail satisfactory to the L/C
Issuer (I) the Letter of Credit to be amended; (II) the proposed date of
amendment thereof (which shall be a Business Day); (III) the nature of the
proposed amendment; and (IV) such other matters as the L/C Issuer may require. 
Additionally, the Company shall furnish to the L/C Issuer and the Administrative
Agent such other documents and information pertaining to such requested Letter
of Credit issuance or amendment, including any Issuer Documents, as the L/C
Issuer or the Administrative Agent may require.

 

(ii)                                  Promptly after receipt of any Letter of
Credit Application, the L/C Issuer will confirm with the Administrative Agent
(by telephone or in writing) that the Administrative Agent has received a copy
of such Letter of Credit Application from the Company and, if not, the L/C
Issuer will provide the Administrative Agent with a copy thereof.  Unless the
L/C Issuer has received written notice from any Revolving Credit Lender, the
Administrative Agent or any Loan Party, at least one Business Day prior to the
requested date of issuance or amendment of the applicable Letter of Credit, that
one or more applicable conditions contained in Article IV shall not then be
satisfied, then, subject to the terms and conditions hereof, the L/C Issuer
shall, on the requested date, issue a Letter of Credit for the account of the
Company (or the applicable Designated Borrower) or enter into the applicable
amendment, as the case may be, in each case in accordance with the L/C Issuer’s
usual and customary business practices.  Immediately upon the issuance of each
Letter of Credit, each Revolving Credit Lender shall be deemed to, and hereby
irrevocably and unconditionally agrees to, purchase from the L/C Issuer a risk
participation in such Letter of Credit in an amount equal to the product of such
Revolving Credit Lender’s Applicable Percentage times the amount of such Letter
of Credit.

 

44

--------------------------------------------------------------------------------


 

(iii)         If the Company so requests in any applicable Letter of Credit
Application, the L/C Issuer may, in its sole and absolute discretion, agree to
issue a Letter of Credit that has automatic extension provisions (each, an
“Auto-Extension Letter of Credit”); provided that any such Auto-Extension Letter
of Credit must permit the L/C Issuer to prevent any such extension at least once
in each twelve-month period (commencing with the date of issuance of such Letter
of Credit) by giving prior notice to the beneficiary thereof not later than a
day (the “Non-Extension Notice Date”) in each such twelve-month period to be
agreed upon at the time such Letter of Credit is issued.  Unless otherwise
directed by the L/C Issuer, the Company shall not be required to make a specific
request to the L/C Issuer for any such extension.  Once an Auto-Extension Letter
of Credit has been issued, the Revolving Credit Lenders shall be deemed to have
authorized (but may not require) the L/C Issuer to permit the extension of such
Letter of Credit at any time to an expiry date not later than the Letter of
Credit Expiration Date; provided, however, that the L/C Issuer shall not permit
any such extension if (A) the L/C Issuer has determined that it would not be
permitted, or would have no obligation, at such time to issue such Letter of
Credit in its revised form (as extended) under the terms hereof (by reason of
the provisions of clause (ii) or (iii) of Section 2.03(a) or otherwise), or
(B) it has received notice (which may be by telephone or in writing) on or
before the day that is seven Business Days before the Non-Extension Notice Date
(1) from the Administrative Agent that the Required Lenders have elected not to
permit such extension or (2) from the Administrative Agent, any Revolving Credit
Lender or the Company that one or more of the applicable conditions specified in
Section 4.02 is not then satisfied, and in each such case directing the L/C
Issuer not to permit such extension.

 

(iv)          If the Company so requests in any applicable Letter of Credit
Application, the L/C Issuer may, in its sole and absolute discretion, agree to
issue a Letter of Credit that permits the automatic reinstatement of all or a
portion of the stated amount thereof after any drawing thereunder (each, an
“Auto-Reinstatement Letter of Credit”).  Unless otherwise directed by the L/C
Issuer, the Company shall not be required to make a specific request to the L/C
Issuer to permit such reinstatement.  Once an Auto-Reinstatement Letter of
Credit has been issued, except as provided in the following sentence, the
Lenders shall be deemed to have authorized (but may not require) the L/C Issuer
to reinstate all or a portion of the stated amount thereof in accordance with
the provisions of such Letter of Credit.  Notwithstanding the foregoing, if such
Auto-Reinstatement Letter of Credit permits the L/C Issuer to decline to
reinstate all or any portion of the stated amount thereof after a drawing
thereunder by giving notice of such non-reinstatement within a specified number
of days after such drawing (the “Non-Reinstatement Deadline”), the L/C Issuer
shall not permit such reinstatement if it has received a notice (which may be by
telephone or in writing) on or before the day that is seven Business Days before
the Non-Reinstatement Deadline (A) from the Administrative Agent that the
Required Revolving Lenders have elected not to permit such reinstatement or
(B) from the Administrative Agent, any Lender or the Company that one or more of
the applicable conditions specified in Section 4.02 is not then satisfied
(treating such reinstatement as an L/C Credit Extension for purposes of this
clause) and, in each case, directing the L/C Issuer not to permit such
reinstatement.

 

(v)           Promptly after its delivery of any Letter of Credit or any
amendment to a Letter of Credit to an advising bank with respect thereto or to
the beneficiary

 

45

--------------------------------------------------------------------------------


 

thereof, the L/C Issuer will also deliver to the Company and the Administrative
Agent a true and complete copy of such Letter of Credit or amendment.

 

(c)           Drawings and Reimbursements; Funding of Participations.

 

(i)            Upon receipt from the beneficiary of any Letter of Credit of any
notice of a drawing under such Letter of Credit, the L/C Issuer shall notify the
Company and the Administrative Agent thereof.  In the case of a Letter of Credit
denominated in an Alternative Currency, the Company shall reimburse the L/C
Issuer in such Alternative Currency, unless (A) the L/C Issuer (at its option)
shall have specified in such notice that it will require reimbursement in
Dollars, or (B) in the absence of any such requirement for reimbursement in
Dollars, the Company shall have notified the L/C Issuer promptly following
receipt of the notice of drawing that the Company will reimburse the L/C Issuer
in Dollars.  In the case of any such reimbursement in Dollars of a drawing under
a Letter of Credit denominated in an Alternative Currency, the L/C Issuer shall
notify the Company of the Dollar Equivalent of the amount of the drawing
promptly following the determination thereof.  Not later than 8:00 a.m. on the
date of any payment by the L/C Issuer under a Letter of Credit to be reimbursed
in Dollars, or the Applicable Time on the date of any payment by the L/C Issuer
under a Letter of Credit to be reimbursed in an Alternative Currency (each such
date, an “Honor Date”), the Company shall reimburse the L/C Issuer through the
Administrative Agent in an amount equal to the amount of such drawing and in the
applicable currency.  In the event that (A) a drawing denominated in an
Alternative Currency is to be reimbursed in Dollars pursuant to the second
sentence in this Section 2.03(c)(i) and (B) the Dollar amount paid by the
Company, whether on or after the Honor Date, shall not be adequate on the date
of that payment to purchase in accordance with normal banking procedures a sum
denominated in the Alternative Currency equal to the drawing, the Company
agrees, as a separate and independent obligation, to indemnify the L/C Issuer
for the loss resulting from its inability on that date to purchase the
Alternative Currency in the full amount of the drawing.  If the Company fails to
timely reimburse the L/C Issuer by such time, the Administrative Agent shall
promptly notify each Revolving Credit Lender of the Honor Date, the amount of
the unreimbursed drawing (expressed in Dollars in the amount of the Dollar
Equivalent thereof in the case of a Letter of Credit denominated in an
Alternative Currency) (the “Unreimbursed Amount”), and the amount of such
Revolving Credit Lender’s Applicable Percentage thereof.  In such event, the
Company shall be deemed to have requested a Revolving Credit Borrowing of Base
Rate Loans to be disbursed on the Honor Date in an amount equal to the
Unreimbursed Amount, without regard to the minimum and multiples specified in
Section 2.02 for the principal amount of Base Rate Loans, but subject to the
amount of the unutilized portion of the Aggregate Revolving Credit Commitment
and the conditions set forth in Section 4.02 (other than the delivery of a
Committed Loan Notice).  Any notice given by the L/C Issuer or the
Administrative Agent pursuant to this Section 2.03(c)(i) may be given by
telephone if immediately confirmed in writing; provided that the lack of such an
immediate confirmation shall not affect the conclusiveness or binding effect of
such notice.

 

(ii)           Each Revolving Credit Lender shall upon receipt of any notice
pursuant to Section 2.03(c)(i) make funds available (and the Administrative
Agent may apply Cash Collateral provided for this purpose) for the account of
the L/C Issuer, in Dollars, at the Administrative Agent’s Office for
Dollar-denominated payments in an amount equal to its Applicable Percentage of
the Unreimbursed Amount not later than 10:00 a.m. on the Business

 

46

--------------------------------------------------------------------------------


 

Day specified in such notice by the Administrative Agent, whereupon, subject to
the provisions of Section 2.03(c)(iii), each Revolving Credit Lender that so
makes funds available shall be deemed to have made a Base Rate Committed Loan to
the Company in such amount.  The Administrative Agent shall remit the funds so
received to the L/C Issuer in Dollars.

 

(iii)          With respect to any Unreimbursed Amount that is not fully
refinanced by a Revolving Credit Borrowing of Base Rate Loans because the
conditions set forth in Section 4.02 cannot be satisfied or for any other
reason, the Company shall be deemed to have incurred from the L/C Issuer an L/C
Borrowing in the amount of the Unreimbursed Amount that is not so refinanced,
which L/C Borrowing shall be due and payable on demand (together with interest)
and shall bear interest at the Default Rate.  In such event, each Revolving
Credit Lender’s payment to the Administrative Agent for the account of the L/C
Issuer pursuant to Section 2.03(c)(ii) shall be deemed payment in respect of its
participation in such L/C Borrowing and shall constitute an L/C Advance from
such Lender in satisfaction of its participation obligation under this
Section 2.03.

 

(iv)          Until each Revolving Credit Lender funds its Revolving Credit Loan
or L/C Advance pursuant to this Section 2.03(c) to reimburse the L/C Issuer for
any amount drawn under any Letter of Credit, interest in respect of such
Lender’s Applicable Percentage of such amount shall be solely for the account of
the L/C Issuer.

 

(v)           Each Revolving Credit Lender’s obligation to make Revolving Credit
Loans or L/C Advances to reimburse the L/C Issuer for amounts drawn under
Letters of Credit, as contemplated by this Section 2.03(c), shall be absolute
and unconditional and shall not be affected by any circumstance, including
(A) any setoff, counterclaim, recoupment, defense or other right which such
Lender may have against the L/C Issuer, the Company, any Subsidiary or any other
Person for any reason whatsoever; (B) the occurrence or continuance of a
Default, or (C) any other occurrence, event or condition, whether or not similar
to any of the foregoing; provided, however, that each Revolving Credit Lender’s
obligation to make Revolving Credit Loans pursuant to this Section 2.03(c) is
subject to the conditions set forth in Section 4.02 (other than delivery by the
Company of a Committed Loan Notice).  No such making of an L/C Advance shall
relieve or otherwise impair the obligation of the Company to reimburse the L/C
Issuer for the amount of any payment made by the L/C Issuer under any Letter of
Credit, together with interest as provided herein.

 

(vi)          If any Revolving Credit Lender fails to make available to the
Administrative Agent for the account of the L/C Issuer any amount required to be
paid by such Lender pursuant to the foregoing provisions of this
Section 2.03(c) by the time specified in Section 2.03(c)(ii), the L/C Issuer
shall be entitled to recover from such Lender (acting through the Administrative
Agent), on demand, such amount with interest thereon for the period from the
date such payment is required to the date on which such payment is immediately
available to the L/C Issuer at a rate per annum equal to the applicable
Overnight Rate from time to time in effect, plus any administrative, processing
or similar fees customarily charged by the L/C Issuer in connection with the
foregoing.  If such Lender pays such amount (with interest and fees as
aforesaid), the amount so paid shall constitute such Lender’s Committed Loan
included in the relevant Committed Borrowing or L/C Advance in respect of the
relevant L/C Borrowing, as the case may be.  A certificate of the L/C Issuer
submitted to any Revolving Credit Lender (through

 

47

--------------------------------------------------------------------------------


 

the Administrative Agent) with respect to any amounts owing under this clause
(vi) shall be conclusive absent manifest error.

 

(d)           Repayment of Participations.

 

(i)            At any time after the L/C Issuer has made a payment under any
Letter of Credit and has received from any Revolving Credit Lender such Lender’s
L/C Advance in respect of such payment in accordance with Section 2.03(c), if
the Administrative Agent receives for the account of the L/C Issuer any payment
in respect of the related Unreimbursed Amount or interest thereon (whether
directly from the Company or otherwise, including proceeds of Cash Collateral
applied thereto by the Administrative Agent), the Administrative Agent will
distribute to such Lender its Applicable Percentage thereof in Dollars and in
the same funds as those received by the Administrative Agent.

 

(ii)           If any payment received by the Administrative Agent for the
account of the L/C Issuer pursuant to Section 2.03(c)(i) is required to be
returned under any of the circumstances described in Section 10.05 (including
pursuant to any settlement entered into by the L/C Issuer in its discretion),
each Revolving Credit Lender shall pay to the Administrative Agent for the
account of the L/C Issuer its Applicable Percentage thereof on demand of the
Administrative Agent, plus interest thereon from the date of such demand to the
date such amount is returned by such Lender, at a rate per annum equal to the
applicable Overnight Rate from time to time in effect.  The obligations of the
Lenders under this clause shall survive the payment in full of the Obligations
and the termination of this Agreement.

 

(e)           Obligations Absolute.  The obligation of the Company (or the
applicable Designated Borrower) to reimburse the L/C Issuer for each drawing
under each Letter of Credit and to repay each L/C Borrowing shall be absolute,
unconditional and irrevocable, and shall be paid strictly in accordance with the
terms of this Agreement under all circumstances, including the following:

 

(i)            any lack of validity or enforceability of such Letter of Credit,
this Agreement, or any other Loan Document;

 

(ii)           the existence of any claim, counterclaim, setoff, defense or
other right that the Company or any Subsidiary may have at any time against any
beneficiary or any transferee of such Letter of Credit (or any Person for whom
any such beneficiary or any such transferee may be acting), the L/C Issuer or
any other Person, whether in connection with this Agreement, the transactions
contemplated hereby or by such Letter of Credit or any agreement or instrument
relating thereto, or any unrelated transaction;

 

(iii)          any draft, demand, certificate or other document presented under
such Letter of Credit proving to be forged, fraudulent, invalid or insufficient
in any respect or any statement therein being untrue or inaccurate in any
respect; or any loss or delay in the transmission or otherwise of any document
required in order to make a drawing under such Letter of Credit;

 

48

--------------------------------------------------------------------------------


 

(iv)          any payment by the L/C Issuer under such Letter of Credit against
presentation of a draft or certificate that does not strictly comply with the
terms of such Letter of Credit; or any payment made by the L/C Issuer under such
Letter of Credit to any Person purporting to be a trustee in bankruptcy,
debtor-in-possession, assignee for the benefit of creditors, liquidator,
receiver or other representative of or successor to any beneficiary or any
transferee of such Letter of Credit, including any arising in connection with
any proceeding under any Debtor Relief Law;

 

(v)           any adverse change in the relevant exchange rates or in the
availability of the relevant Alternative Currency to the Company or any
Subsidiary or in the relevant currency markets generally; or

 

(vi)          any other circumstance or happening whatsoever, whether or not
similar to any of the foregoing, including any other circumstance that might
otherwise constitute a defense available to, or a discharge of, the Company or
any Subsidiary.

 

The Company and each applicable Designated Borrower shall promptly examine a
copy of each Letter of Credit and each amendment thereto that is delivered to it
and, in the event of any claim of noncompliance with the Company’s instructions
or other irregularity, the Company will immediately notify the L/C Issuer.  The
Company and each applicable Designated Borrower shall be conclusively deemed to
have waived any such claim against the L/C Issuer and its correspondents unless
such notice is given as aforesaid.

 

(f)            Role of L/C Issuer.  Each Lender, the Company and each Designated
Borrower agree that, in paying any drawing under a Letter of Credit, the L/C
Issuer shall not have any responsibility to obtain any document (other than any
sight draft, certificates and documents expressly required by the Letter of
Credit) or to ascertain or inquire as to the validity or accuracy of any such
document or the authority of the Person executing or delivering any such
document.  None of the L/C Issuer, the Administrative Agent, any of their
respective Related Parties nor any correspondent, participant or assignee of the
L/C Issuer shall be liable to any Lender for (i) any action taken or omitted in
connection herewith at the request or with the approval of the Revolving Credit
Lenders or the Required Revolving Lenders, as applicable; (ii) any action taken
or omitted in the absence of gross negligence or willful misconduct; or
(iii) the due execution, effectiveness, validity or enforceability of any
document or instrument related to any Letter of Credit or Issuer Document.  The
Company and each Designated Borrower hereby assume all risks of the acts or
omissions of any beneficiary or transferee with respect to its use of any Letter
of Credit; provided, however, that this assumption is not intended to, and shall
not, preclude the Company’s (or any Designated Borrower’s) pursuing such rights
and remedies as it may have against the beneficiary or transferee at law or
under any other agreement.  None of the L/C Issuer, the Administrative Agent,
any of their respective Related Parties nor any correspondent, participant or
assignee of the L/C Issuer shall be liable or responsible for any of the matters
described in clauses (i) through (v) of Section 2.03(e); provided, however, that
anything in such clauses to the contrary notwithstanding, the Company or any
applicable Designated Borrower may have a claim against the L/C Issuer, and the
L/C Issuer may be liable to the Company or any applicable Designated Borrower,
to the extent, but only to the extent, of any direct, as opposed to
consequential or exemplary, damages suffered by the Company or any applicable
Designated Borrower which the Company or any applicable

 

49

--------------------------------------------------------------------------------


 

Designated Borrower proves were caused by the L/C Issuer’s willful misconduct or
gross negligence or the L/C Issuer’s willful failure to pay under any Letter of
Credit after the presentation to it by the beneficiary of a sight draft and
certificate(s) strictly complying with the terms and conditions of a Letter of
Credit.  In furtherance and not in limitation of the foregoing, the L/C Issuer
may accept documents that appear on their face to be in order, without
responsibility for further investigation, regardless of any notice or
information to the contrary, and the L/C Issuer shall not be responsible for the
validity or sufficiency of any instrument transferring or assigning or
purporting to transfer or assign a Letter of Credit or the rights or benefits
thereunder or proceeds thereof, in whole or in part, which may prove to be
invalid or ineffective for any reason. The L/C Issuer may send a Letter of
Credit or conduct any communication to or from the beneficiary via the Society
for Worldwide Interbank Financial Telecommunication (“SWIFT”) message or
overnight courier, or any other commercially reasonable means of communicating
with a beneficiary.

 

(g)           Cash Collateral.

 

(i)            Upon the request of the Administrative Agent, (A) if the L/C
Issuer has honored any full or partial drawing request under any Letter of
Credit and such drawing has resulted in an L/C Borrowing, or (B) if, as of the
Letter of Credit Expiration Date, any L/C Obligation for any reason remains
outstanding, the Company shall, in each case, immediately Cash Collateralize the
then Outstanding Amount of all L/C Obligations.

 

(ii)           In addition, if the Administrative Agent notifies the Company at
any time that the Outstanding Amount of all L/C Obligations at such time exceeds
105% of the Letter of Credit Sublimit then in effect, then, within two Business
Days after receipt of such notice, the Company shall Cash Collateralize the L/C
Obligations in an amount equal to the amount by which the Outstanding Amount of
all L/C Obligations exceeds the Letter of Credit Sublimit.

 

(iii)          The Administrative Agent may, at any time and from time to time
after the initial deposit of Cash Collateral, request that additional Cash
Collateral be provided in order to protect against the results of exchange rate
fluctuations.

 

(iv)          Sections 2.05, 2.18 2.19, 8.02 and 8.03 set forth certain
additional requirements to deliver Cash Collateral hereunder.  For purposes of
this Agreement, “Cash Collateralize” means to pledge and deposit with or deliver
to the Administrative Agent, for the benefit of the Administrative Agent, L/C
Issuer or Swing Line Lender (as applicable) and the Lenders, as collateral for
L/C Obligations, Obligations in respect of Swing Line Loans, or obligations of
Lenders to fund participations in respect of either thereof (as the context may
require), cash or deposit account balances or, if the L/C Issuer or Swing Line
Lender benefitting from such collateral shall agree in its sole discretion,
other credit support, in each case pursuant to documentation in form and
substance satisfactory to (A) the Administrative Agent and (B) the L/C Issuer or
the Swing Line Lender, as applicable (which documents are hereby consented to by
the Lenders). “Cash Collateral” shall have a meaning correlative to the
foregoing and shall include the proceeds of such cash collateral and other
credit support.

 

50

--------------------------------------------------------------------------------


 

(h)           Applicability of ISP and UCP; Limitation of Liability.  Unless
otherwise expressly agreed by the L/C Issuer and the Company when a Letter of
Credit is issued (including any such agreement applicable to an Existing Letter
of Credit), (i) the rules of the ISP shall apply to each standby Letter of
Credit, and (ii) the rules of the UCP shall apply to each commercial Letter of
Credit. Notwithstanding the foregoing, the L/C Issuer shall not be responsible
to the Company for, and the L/C Issuer’s rights and remedies against the Company
shall not be impaired by, any action or inaction of the L/C Issuer required or
permitted under any law, order, or practice that is required or permitted to be
applied to any Letter of Credit or this Agreement, including any Requirements of
Law or any order of a jurisdiction where the L/C Issuer or the beneficiary is
located, the practice stated in the ISP or UCP, as applicable, or in the
decisions, opinions, practice statements, or official commentary of the ICC
Banking Commission, the Bankers Association for Finance and Trade -
International Financial Services Association (BAFT-IFSA), or the Institute of
International Banking Law & Practice, whether or not any Letter of Credit
chooses such law or practice.

 

(i)            Letter of Credit Fees.  The Company shall pay to the
Administrative Agent for the account of each Lender in accordance with, subject
to adjustment as provided in Section 2.19, its Applicable Percentage, in
Dollars, a Letter of Credit fee (the “Letter of Credit Fee”) for each Letter of
Credit equal to the Applicable Rate times the Dollar Equivalent of the daily
amount available to be drawn under such Letter of Credit; provided, however, any
Letter of Credit Fees otherwise payable for the account of a Defaulting Lender
with respect to any Letter of Credit as to which such Defaulting Lender has not
provided Cash Collateral satisfactory to the L/C Issuer pursuant to this
Section 2.03 shall be payable, to the maximum extent permitted by applicable
Governmental Rule, to the other Revolving Credit Lenders in accordance with the
upward adjustments in their respective Applicable Percentages allocable to such
Letter of Credit pursuant to Section 2.19(a)(iv), with the balance of such fee,
if any, payable to the L/C Issuer for its own account.  For purposes of
computing the daily amount available to be drawn under any Letter of Credit, the
amount of such Letter of Credit shall be determined in accordance with
Section 1.09.  Letter of Credit Fees shall be (i) due and payable on the last
Business Day of each March, June, September and December, commencing with the
first such date to occur after the issuance of such Letter of Credit, on the
Letter of Credit Expiration Date and thereafter on demand and (ii) computed on a
quarterly basis in arrears.  If there is any change in the Applicable Rate
during any quarter, the daily amount available to be drawn under each Letter of
Credit shall be computed and multiplied by the Applicable Rate separately for
each period during such quarter that such Applicable Rate was in effect. 
Notwithstanding anything to the contrary contained herein, upon the request of
the Required Revolving Lenders, while any Event of Default exists, all Letter of
Credit Fees shall accrue at the Default Rate.

 

(j)            Fronting Fee and Documentary and Processing Charges Payable to
L/C Issuer.  The Company shall pay directly to the L/C Issuer for its own
account, in Dollars, a fronting fee (i) with respect to each commercial Letter
of Credit, at the rate specified in the BofA Fee Letter, computed on the Dollar
Equivalent of the amount of such Letter of Credit, and payable upon the issuance
thereof, (ii) with respect to any amendment of a commercial Letter of Credit
increasing the amount of such Letter of Credit, at a rate separately agreed
between the Company and the L/C Issuer, computed on the Dollar Equivalent of the
amount of such increase, and payable upon the effectiveness of such amendment,
and (iii) with respect to each standby Letter of Credit, at the rate per annum
specified in the BofA Fee Letter, computed on the Dollar

 

51

--------------------------------------------------------------------------------


 

Equivalent of the daily amount available to be drawn under such Letter of Credit
on a quarterly basis in arrears.  Such standby Letter of Credit fronting fee
shall be due and payable on the tenth Business Day after the end of each March,
June, September and December in respect of the most recently-ended quarterly
period (or portion thereof, in the case of the first payment), commencing with
the first such date to occur after the issuance of such Letter of Credit, on the
Letter of Credit Expiration Date and thereafter on demand.  For purposes of
computing the daily amount available to be drawn under any Letter of Credit, the
amount of such Letter of Credit shall be determined in accordance with
Section 1.09.  In addition, the Company shall pay directly to the L/C Issuer for
its own account, in Dollars, the customary issuance, presentation, amendment and
other processing fees, and other standard costs and charges, of the L/C Issuer
relating to letters of credit as from time to time in effect.  Such customary
fees and standard costs and charges are due and payable on demand and are
nonrefundable.

 

(k)           Conflict with Issuer Documents.  In the event of any conflict
between the terms hereof and the terms of any Issuer Document, the terms hereof
shall control.

 

2.04        Swing Line Loans.

 

(a)           The Swing Line.  Subject to the terms and conditions set forth
herein, the Swing Line Lender agrees, in reliance upon the agreements of the
other Lenders set forth in this Section 2.04, to make loans in Dollars (each
such loan, a “Swing Line Loan”) to the Company from time to time on any Business
Day during the Availability Period in an aggregate amount not to exceed at any
time outstanding the amount of the Swing Line Sublimit, notwithstanding the fact
that such Swing Line Loans, when aggregated with the Applicable Percentage of
the Outstanding Amount of Revolving Credit Loans and L/C Obligations of the
Lender acting as Swing Line Lender, may exceed the amount of such Lender’s
Revolving Credit Commitment; provided, however, that after giving effect to any
Swing Line Loan, (i) the Total Revolving Credit Outstandings shall not exceed
the Aggregate Revolving Credit Commitment at such time, and (ii) the aggregate
Outstanding Amount of the Revolving Credit Loans of any Revolving Credit Lender
at such time, plus such Revolving Credit Lender’s Applicable Percentage of the
Outstanding Amount of all L/C Obligations, plus such Revolving Credit Lender’s
Applicable Percentage of the Outstanding Amount of all Swing Line Loans at such
time shall not exceed such Lender’s Revolving Credit Commitment, and provided,
further, that (y) the Company shall not use the proceeds of any Swing Line Loan
to refinance any outstanding Swing Line Loan, and (z) the Swing Line Lender
shall not be under any obligation to make any Swing Line Loan if it shall
determine (which determination shall be conclusive and binding absent manifest
error) that it has, or by such Credit Extension may have, Fronting Exposure. 
Within the foregoing limits, and subject to the other terms and conditions
hereof, the Company may borrow under this Section 2.04, prepay under
Section 2.05, and reborrow under this Section 2.04.  Each Swing Line Loan shall
be a Base Rate Loan or shall bear such other rate of interest specified in
Section 2.08(a)(iii).  Immediately upon the making of a Swing Line Loan, each
Lender shall be deemed to, and hereby irrevocably and unconditionally agrees to,
purchase from the Swing Line Lender a risk participation in such Swing Line Loan
in an amount equal to the product of such Revolving Credit Lender’s Applicable
Percentage times the amount of such Swing Line Loan.

 

(b)           Borrowing Procedures.  Each Swing Line Borrowing shall be made
upon the Company’s irrevocable notice to the Swing Line Lender and the
Administrative Agent,

 

52

--------------------------------------------------------------------------------


 

which may be given by telephone. Each such notice must be received by the Swing
Line Lender and the Administrative Agent not later than 10:00 a.m. on the
requested borrowing date, and shall specify (i) the amount to be borrowed, which
shall be a minimum of $5,000,000, and (ii) the requested borrowing date, which
shall be a Business Day.  Each such telephonic notice must be confirmed promptly
by delivery to the Swing Line Lender and the Administrative Agent of a written
Swing Line Loan Notice, appropriately completed and signed by a Responsible
Officer of the Company.  Promptly after receipt by the Swing Line Lender of any
telephonic Swing Line Loan Notice, the Swing Line Lender will confirm with the
Administrative Agent (by telephone or in writing) that the Administrative Agent
has also received such Swing Line Loan Notice and, if not, the Swing Line Lender
will notify the Administrative Agent (by telephone or in writing) of the
contents thereof.  Unless the Swing Line Lender has received notice (by
telephone or in writing) from the Administrative Agent (including at the request
of any Revolving Credit Lender) prior to 11:00 a.m. on the date of the proposed
Swing Line Borrowing (A) directing the Swing Line Lender not to make such Swing
Line Loan as a result of the limitations set forth in the first proviso to the
first sentence of Section 2.04(a), or (B) that one or more of the applicable
conditions specified in Article IV is not then satisfied, then, subject to the
terms and conditions hereof, the Swing Line Lender will, not later than
12:00 p.m. on the borrowing date specified in such Swing Line Loan Notice, make
the amount of its Swing Line Loan available to the Company at its office by
crediting the account of the Company on the books of the Swing Line Lender in
Same Day Funds.

 

(c)           Refinancing of Swing Line Loans.

 

(i)            The Swing Line Lender at any time in its sole and absolute
discretion may request, on behalf of the Company (which hereby irrevocably
authorizes the Swing Line Lender to so request on its behalf), that each
Revolving Credit Lender make a Base Rate Revolving Credit Loan in an amount
equal to such Lender’s Applicable Percentage of the amount of Swing Line Loans
then outstanding.  Such request shall be made in writing (which written request
shall be deemed to be a Committed Loan Notice for purposes hereof) and in
accordance with the requirements of Section 2.02, without regard to the minimum
and multiples specified therein for the principal amount of Base Rate Loans, but
subject to the unutilized portion of the Revolving Credit Facility and the
conditions set forth in Section 4.02.  The Swing Line Lender shall furnish the
Company with a copy of the applicable Committed Loan Notice promptly after
delivering such notice to the Administrative Agent.  Each Revolving Credit
Lender shall make an amount equal to its Applicable Percentage of the amount
specified in such Committed Loan Notice available to the Administrative Agent in
Same Day Funds for the account of the Swing Line Lender at the Administrative
Agent’s Office for Dollar-denominated payments not later than 10:00 a.m. on the
day specified in such Committed Loan Notice, whereupon, subject to
Section 2.04(c)(ii), each Revolving Credit Lender that so makes funds available
shall be deemed to have made a Base Rate Revolving Credit Loan to the Company in
such amount.  The Administrative Agent shall remit the funds so received to the
Swing Line Lender.

 

53

--------------------------------------------------------------------------------


 

(ii)           If for any reason any Swing Line Loan cannot be refinanced by
such a Revolving Credit Borrowing in accordance with Section 2.04(c)(i), the
request for Base Rate Revolving Credit Loans submitted by the Swing Line Lender
as set forth herein shall be deemed to be a request by the Swing Line Lender
that each of the Revolving Credit Lenders fund its risk participation in the
relevant Swing Line Loan and each Revolving Credit Lender’s payment to the
Administrative Agent for the account of the Swing Line Lender pursuant to
Section 2.04(c)(i) shall be deemed payment in respect of such participation.

 

(iii)          If any Revolving Credit Lender fails to make available to the
Administrative Agent for the account of the Swing Line Lender any amount
required to be paid by such Lender pursuant to the foregoing provisions of this
Section 2.04(c) by the time specified in Section 2.04(c)(i), the Swing Line
Lender shall be entitled to recover from such Lender (acting through the
Administrative Agent), on demand, such amount with interest thereon for the
period from the date such payment is required to the date on which such payment
is immediately available to the Swing Line Lender at a rate per annum equal to
the applicable Overnight Rate from time to time in effect, plus any
administrative, processing or similar fees customarily charged by the Swing Line
Lender in connection with the foregoing.  If such Lender pays such amount (with
interest and fees as aforesaid), the amount so paid shall constitute such
Lender’s Committed Loan included in the relevant Committed Borrowing or funded
participation in the relevant Swing Line Loan, as the case may be.  A
certificate of the Swing Line Lender submitted to any Lender (through the
Administrative Agent) with respect to any amounts owing under this clause
(iii) shall be conclusive absent manifest error.

 

(iv)          Each Revolving Credit Lender’s obligation to make Revolving Credit
Loans or to purchase and fund risk participations in Swing Line Loans pursuant
to this Section 2.04(c) shall be absolute and unconditional and shall not be
affected by any circumstance, including (A) any setoff, counterclaim,
recoupment, defense or other right which such Lender may have against the Swing
Line Lender, the Company or any other Person for any reason whatsoever, (B) the
occurrence or continuance of a Default, or (C) any other occurrence, event or
condition, whether or not similar to any of the foregoing; provided, however,
that each Lender’s obligation to make Revolving Credit Loans pursuant to this
Section 2.04(c) is subject to the conditions set forth in Section 4.02.  No such
funding of risk participations shall relieve or otherwise impair the obligation
of the Company to repay Swing Line Loans, together with interest as provided
herein.

 

(d)           Repayment of Participations.

 

(i)            At any time after any Revolving Credit Lender has purchased and
funded a risk participation in a Swing Line Loan, if the Swing Line Lender
receives any payment on account of such Swing Line Loan, the Swing Line Lender
will distribute to such Revolving Credit Lender its Applicable Percentage
thereof in the same funds as those received by the Swing Line Lender.

 

(ii)           If any payment received by the Swing Line Lender in respect of
principal or interest on any Swing Line Loan is required to be returned by the
Swing Line Lender under any of the circumstances described in Section 10.05
(including pursuant to any settlement entered into by the Swing Line Lender in
its discretion), each Revolving Credit Lender shall pay

 

54

--------------------------------------------------------------------------------


 

to the Swing Line Lender its Applicable Percentage thereof on demand of the
Administrative Agent, plus interest thereon from the date of such demand to the
date such amount is returned, at a rate per annum equal to the applicable
Overnight Rate.  The Administrative Agent will make such demand upon the request
of the Swing Line Lender.  The obligations of the Lenders under this clause
shall survive the payment in full of the Obligations and the termination of this
Agreement.

 

(e)                                  Interest for Account of Swing Line Lender. 
The Swing Line Lender shall be responsible for invoicing the Company for
interest on the Swing Line Loans.  Until each Lender funds its Base Rate
Committed Loan or risk participation pursuant to this Section 2.04 to refinance
such Revolving Credit Lender’s Applicable Percentage of any Swing Line Loan,
interest in respect of such Applicable Percentage shall be solely for the
account of the Swing Line Lender.

 

(f)                                   Payments Directly to Swing Line Lender. 
The Company shall make all payments of principal and interest in respect of the
Swing Line Loans directly to the Swing Line Lender.

 

2.05                        Prepayments.

 

(a)                                 (i) Each Borrower may, upon notice from the
Company to the Administrative Agent, at any time or from time to time
voluntarily prepay Term Loans and Revolving Credit Loans in whole or in part
without premium or penalty; provided that (A) such notice must be received by
the Administrative Agent not later than 8:00 a.m. (1) three Business Days prior
to any date of prepayment of Eurocurrency Rate Loans denominated in Dollars,
(2) four Business Days (or five, in the case of prepayment of Loans denominated
in Special Notice Currencies) prior to any date of prepayment of Eurocurrency
Rate Loans denominated in Alternative Currencies, and (3) on the date of
prepayment of Base Rate Committed Loans; (B) any prepayment of Eurocurrency Rate
Loans denominated in Dollars shall be in a principal amount of $5,000,000 or a
whole multiple of $1,000,000 in excess thereof; (C) any prepayment of
Eurocurrency Rate Loans denominated in Alternative Currencies shall be in a
minimum principal amount of $5,000,000 or a whole multiple of $1,000,000 in
excess thereof; and (D) any prepayment of Base Rate Committed Loans shall be in
a principal amount of $500,000 or a whole multiple of $100,000 in excess thereof
or, in each case, if less, the entire principal amount thereof then
outstanding.  Each such notice shall specify the date and amount of such
prepayment and the Type(s) of Committed Loans to be prepaid and, if Eurocurrency
Rate Loans are to be prepaid, the Interest Period(s) of such Loans.  The
Administrative Agent will promptly notify each affected Lender of its receipt of
each such notice, and of the amount of such Lender’s ratable portion of such
prepayment (based on such Lender’s Applicable Percentage in respect of the
relevant Facility) of such prepayment.  If such notice is given by the Company,
the applicable Borrower shall make such prepayment and the payment amount
specified in such notice shall be due and payable on the date specified
therein.  Any prepayment of a Eurocurrency Rate Loan shall be accompanied by all
accrued interest on the amount prepaid, together with any additional amounts
required pursuant to Section 3.05.  Each such prepayment of an outstanding Term
Facility pursuant to this Section 2.05(a) shall, subject to Section 2.19, be
applied to the principal repayment installments thereof on a pro rata basis, and
each such prepayment shall be paid to the

 

55

--------------------------------------------------------------------------------


 

Lenders in accordance with their respective Applicable Percentages in respect of
each of the relevant Facilities.

 

(ii)                                  Notwithstanding anything in any Loan
Document to the contrary, so long as (w) no Default or Event of Default has
occurred and is continuing, (x) FIL shall deliver to the Administrative Agent a
certificate stating that (1) no Default or Event of Default has occurred and is
continuing or would result from the proposed prepayment described below and
(2) each of the conditions set forth in this Section has been satisfied,
(y) none of the Borrowers or any other Loan Party has any material non-public
information with respect to FIL and its Subsidiaries or the securities of any of
them that has not been disclosed to the Lenders generally (other than Lenders
who elect not to receive such information) and (z) no proceeds of Revolving
Credit Loans or Swing Line Loans are used for this purpose, FIL may prepay any
portion of the outstanding Term Loans (and immediately and permanently cancel
them) on the following basis:

 

(B)                                    FIL shall have the right to make a
voluntary prepayment of Term Loans at a discount to par pursuant to Discount
Range Prepayment Offers or Solicited Discounted Prepayment Offers (any such
prepayment, the “Discounted Loan Prepayment”), in each case made in accordance
with this Section 2.05(a)(ii); provided that FIL shall not initiate any action
under this Section 2.05(a)(ii) in order to make a Discounted Loan Prepayment of
Loans in any tranche of Term Loans unless (I) at least ten (10) Business Days
shall have passed since the consummation of the most recent Discounted Loan
Prepayment of any Term Loan in such tranche as a result of a prepayment made by
FIL on the applicable Discounted Prepayment Effective Date; or (II) at least
three (3) Business Days shall have passed since the date FIL was notified that
no Lender was willing to accept any prepayment of any Term Loan in such tranche
pursuant to a Discount Range Prepayment Notice or in the case of Solicited
Discounted Prepayment Offers, the date of FIL’s election not to accept any
Solicited Discounted Prepayment Offers relating to a Solicited Discount
Prepayment Notice.

 

(C)                                    (1) Subject to the proviso to subsection
(A) above, FIL may from time to time solicit Discount Range Prepayment Offers by
providing the Auction Agent with five (5) Business Days’ notice in the form of a
Discount Range Prepayment Notice; provided that (I) any such solicitation shall
be extended, at the sole discretion of FIL, to (x) each Term Lender and/or
(y) each Term Lender with respect to any Term Loans on an individual tranche
basis, (II) any such notice shall specify the maximum aggregate principal amount
of the relevant Loans (the “Discount Range Prepayment Amount”), the tranche or
tranches of Term Loans subject to such offer and the maximum and minimum
percentage discounts to par (the “Discount Range”) of the principal amount of
such Loans with respect to each relevant tranche of Term Loans willing to be
prepaid by FIL (it being understood that different Discount Ranges and/or
Discount Range Prepayment Amounts may be offered with respect to different
tranches of Term Loans and, in such event, each such offer will be treated as
separate offer pursuant to the terms of this Section), (III) the Discount Range

 

56

--------------------------------------------------------------------------------


 

Prepayment Amount shall be in an aggregate amount not less than $5,000,000 and
whole increments of $1,000,000 in excess thereof and (IV) each such solicitation
shall remain outstanding through the Discount Range Prepayment Response Date. 
The Auction Agent will promptly provide each applicable Term Lender with a copy
of such Discount Range Prepayment Notice and a form of the Discount Range
Prepayment Offer to be submitted by a responding Lender to the Auction Agent (or
its delegate) by no later than 5:00 p.m., New York time, on the third Business
Day after the date of delivery of such notice to such Lenders (the “Discount
Range Prepayment Response Date”).  Each Term Lender’s Discount Range Prepayment
Offer shall be irrevocable and shall specify a discount to par within the
Discount Range (the “Submitted Discount”) at which such Term Lender is willing
to allow prepayment of any or all of its then outstanding Loans of the
applicable tranche or tranches and the maximum aggregate principal amount and
tranches of such Term Lender’s Loans (the “Submitted Amount”) such Lender is
willing to have prepaid at the Submitted Discount.  Any Term Lender whose
Discount Range Prepayment Offer is not received by the Auction Agent by the
Discount Range Prepayment Response Date shall be deemed to have declined to
accept a Discounted Loan Prepayment of any of its Loans at any discount to their
par value within the Discount Range.

 

(2)                                 The Auction Agent shall review all Discount
Range Prepayment Offers received on or before the applicable Discount Range
Prepayment Response Date and shall determine (in consultation with FIL and
subject to rounding requirements of the Auction Agent made in its reasonable
discretion) the Applicable Discount and Loans to be prepaid at such Applicable
Discount in accordance with this subsection (B).  FIL agrees to accept on the
Discount Range Prepayment Response Date all Discount Range Prepayment Offers
received by Auction Agent by the Discount Range Prepayment Response Date, in the
order from the Submitted Discount that is the largest discount to par to the
Submitted Discount that is the smallest discount to par, up to and including the
Submitted Discount that is the smallest discount to par within the Discount
Range (such Submitted Discount that is the smallest discount to par within the
Discount Range being referred to as the “Applicable Discount”) which yields a
Discounted Loan Prepayment in an aggregate principal amount equal to the lower
of (I) the Discount Range Prepayment Amount and (II) the sum of all Submitted
Amounts.  Each Term Lender that has submitted a Discount Range Prepayment Offer
to accept prepayment at a discount to par that is larger than or equal to the
Applicable Discount shall be deemed to have irrevocably consented to prepayment
of Loans equal to its Submitted Amount (subject to any required proration
pursuant to the following subsection (3)) at the Applicable Discount (each such
Lender, a “Participating Lender”).

 

(3)                                 If there is at least one Participating
Lender, FIL will prepay the respective outstanding Term Loans of each
Participating Lender in the aggregate principal amount and of the tranches
specified in such Term Lender’s Discount Range Prepayment Offer at the
Applicable Discount; provided that if the Submitted Amount by all Participating
Lenders offered at a discount to par greater

 

57

--------------------------------------------------------------------------------


 

than or equal to the Applicable Discount exceeds the Discount Range Prepayment
Amount, prepayment of the principal amount of the relevant Loans for those
Participating Lenders whose Submitted Discount is a discount to par greater than
or equal to the Applicable Discount (the “Identified Participating Lenders”)
shall be made pro rata among the Identified Participating Lenders in accordance
with the Submitted Amount of each such Identified Participating Lender and the
Auction Agent (in consultation with FIL and subject to rounding requirements of
the Auction Agent made in its reasonable discretion) will calculate such
proration (the “Discount Range Proration”).  The Auction Agent shall promptly,
and in any case within five (5) Business Days following the Discount Range
Prepayment Response Date, notify (I) FIL of the respective Lenders’ responses to
such solicitation, the Discounted Prepayment Effective Date, the Applicable
Discount, and the aggregate principal amount of the Discounted Loan Prepayment
and the tranches to be prepaid, (II) each Lender of the Discounted Prepayment
Effective Date, the Applicable Discount, and the aggregate principal amount and
tranches of Loans to be prepaid at the Applicable Discount on such date,
(III) each Participating Lender of the aggregate principal amount and tranches
of such Lender to be prepaid at the Applicable Discount on such date, and
(IV) if applicable, each Identified Participating Lender of the Discount Range
Proration.  Each determination by the Auction Agent of the amounts stated in the
foregoing notices to FIL and Term Lenders shall be conclusive and binding for
all purposes absent manifest error.  The payment amount specified in such notice
to FIL shall be due and payable by FIL on the Discounted Prepayment Effective
Date in accordance with subsection (E) below (subject to subsection (I) below).

 

(D)                                    (1) Subject to the proviso to subsection
(A) above, FIL may from time to time solicit Solicited Discounted Prepayment
Offers by providing the Auction Agent with five (5) Business Days’ notice in the
form of a Solicited Discounted Prepayment Notice; provided that (I) any such
solicitation shall be extended, at the sole discretion of FIL, to (x) each Term
Lender and/or (y) each Term Lender with respect to Term Loans on an individual
tranche basis, (II) any such notice shall specify the maximum aggregate amount
of the Loans (the “Solicited Discounted Prepayment Amount”) and the tranche or
tranches of Term Loans the Borrower is willing to prepay at a discount (it being
understood that different Solicited Discounted Prepayment Amounts may be offered
with respect to different tranches of Term Loans and, in such event, each such
offer will be treated as separate offer pursuant to the terms of this Section),
(III) the Solicited Discounted Prepayment Amount shall be in an aggregate amount
not less than $5,000,000 and whole increments of $1,000,000 in excess thereof
and (IV) each such solicitation by the Borrower shall remain outstanding through
the Solicited Discounted Prepayment Response Date.  The Auction Agent will
promptly provide each Appropriate Lender with a copy of such Solicited
Discounted Prepayment Notice and a form of the Solicited Discounted Prepayment
Offer to be submitted by a responding Lender to the Auction Agent (or its
delegate) by no later than 5:00 p.m., New York time on the third Business Day
after the date of delivery of such notice to such Term Lenders (the “Solicited
Discounted Prepayment Response Date”).  Each Term Lender’s Solicited Discounted

 

58

--------------------------------------------------------------------------------


 

Prepayment Offer shall (x) be irrevocable, (y) remain outstanding until the
Acceptance Date, and (z) specify both a discount to par (the “Offered Discount”)
at which such Term Lender is willing to allow prepayment of its then outstanding
Term Loans and the maximum aggregate principal amount and tranches of such Term
Loans (the “Offered Amount”) such Term Lender is willing to have prepaid at the
Offered Discount.  Any Term Lender whose Solicited Discounted Prepayment Offer
is not received by the Auction Agent by the Solicited Discounted Prepayment
Response Date shall be deemed to have declined prepayment of any of its Term
Loans at any discount.

 

(2) The Auction Agent shall promptly provide FIL with a copy of all Solicited
Discounted Prepayment Offers received on or before the Solicited Discounted
Prepayment Response Date.  FIL shall review all such Solicited Discounted
Prepayment Offers and select the smallest of the Offered Discounts specified by
the relevant responding Lenders in the Solicited Discounted Prepayment Offers
that is acceptable to FIL (the “Acceptable Discount”), if any.  If FIL elects to
accept any Offered Discount as the Acceptable Discount, then as soon as
practicable after the determination of the Acceptable Discount, but in no event
later than by the third Business Day after the date of receipt by FIL from the
Auction Agent of a copy of all Solicited Discounted Prepayment Offers pursuant
to the first sentence of this subsection (2) (the “Acceptance Date”), FIL shall
submit an Acceptance and

 

Prepayment Notice to the Auction Agent setting forth the Acceptable Discount. 
If the Auction Agent shall fail to receive an Acceptance and Prepayment Notice
from FIL by the Acceptance Date, FIL shall be deemed to have rejected all
Solicited Discounted Prepayment Offers.

 

(3) Based upon the Acceptable Discount and the Solicited Discounted Prepayment
Offers received by Auction Agent by the Solicited Discounted Prepayment Response
Date, within three (3) Business Days after receipt of an Acceptance and
Prepayment Notice (the “Discounted Prepayment Determination Date”), the Auction
Agent will determine (in consultation with FIL and subject to rounding
requirements of the Auction Agent made in its reasonable discretion) the
aggregate principal amount and the tranches of  Term  Loans (the “Acceptable
Prepayment Amount”) to be prepaid by FIL at the Acceptable Discount in
accordance with this Section 2.05(a)(ii)(C).  If FIL elects to accept any
Acceptable Discount, then FIL agrees to accept all Solicited Discounted
Prepayment Offers received by Auction Agent by the Solicited Discounted
Prepayment Response Date, in the order from largest Offered Discount to smallest
Offered Discount, up to and including the Acceptable Discount.  Each Term Lender
that has submitted a Solicited Discounted Prepayment Offer with an Offered
Discount that is greater than or equal to the Acceptable Discount shall be
deemed to have irrevocably consented to prepayment of Loans equal to its Offered
Amount (subject to any required prorate reduction pursuant to the following
sentence) at the Acceptable Discount (each such Lender, a “Qualifying Lender”). 
FIL will prepay outstanding Loans pursuant to this subsection (C) to

 

59

--------------------------------------------------------------------------------


 

each Qualifying Lender in the aggregate principal amount and of the tranches
specified in such Lender’s Solicited Discounted Prepayment Offer at the
Acceptable Discount; provided that if the aggregate Offered Amount by all
Qualifying Lenders whose Offered Discount is greater than or equal to the
Acceptable Discount exceeds the Solicited Discounted Prepayment Amount,
prepayment of the principal amount of the Term Loans for those Qualifying
Lenders whose Offered Discount is greater than or equal to the Acceptable
Discount (the “Identified Qualifying Lenders”) shall be made pro rata among the
Identified Qualifying Lenders in accordance with the Offered Amount of each such
Identified Qualifying Lender and the Auction Agent (in consultation with FIL and
subject to rounding requirements of the Auction Agent made in its reasonable
discretion) will calculate such proration (the “Solicited Discount Proration”). 
On or prior to the Discounted Prepayment Determination Date, the Auction Agent
shall promptly notify (I) FIL of the Discounted Prepayment Effective Date and
Acceptable Prepayment Amount comprising the Discounted Loan Prepayment and the
tranches to be prepaid, (II) each Lender of the Discounted Prepayment Effective
Date, the Acceptable Discount, and the Acceptable Prepayment Amount of all Loans
and the tranches to be prepaid to be prepaid at the Applicable Discount on such
date, (III) each Qualifying Lender of the aggregate principal amount and the
tranches of such Lender to be prepaid at the Acceptable Discount on such date,
and (IV) if applicable, each Identified Qualifying Lender of the Solicited
Discount Proration.  Each determination by the Auction Agent of the amounts
stated in the foregoing notices to FIL and Lenders shall be conclusive and
binding for all purposes absent manifest error.  The payment amount specified in
such notice to FIL shall be due and payable by FIL on the Discounted Prepayment
Effective Date in accordance with subsection (E) below (subject to subsection
(I) below).

 

(E)                                     In connection with any Discounted Loan
Prepayment, FIL and the Lenders acknowledge and agree that the Auction Agent may
require the payment of customary and reasonable fees and expenses from FIL in
connection therewith.

 

(F)                                      If any Loan is prepaid in accordance
with paragraphs (B) through (C) above, FIL shall prepay such Loans on the
Discounted Prepayment Effective Date.  FIL shall make such prepayment to the
Administrative Agent, for the account of the Participating Lenders or Qualifying
Lenders, as applicable, at the Administrative Agent’s Office in immediately
available funds not later than 11:00 a.m. (New York time) on the Discounted
Prepayment Effective Date and all such prepayments shall be applied to the
remaining principal installments of the relevant Term Loans on a pro-rata basis
across such installments.  The Term Loans so prepaid shall be accompanied by all
accrued and unpaid interest on the par principal amount so prepaid up to, but
not including, the Discounted Prepayment Effective Date.  Each prepayment of the
outstanding Term Loans pursuant to this Section 2.05(a)(ii) shall be paid to the
Participating Lenders or Qualifying Lenders, as applicable, and shall be applied
to the relevant Term Loans of such Lenders in accordance with their respective
pro rata share.  The

 

60

--------------------------------------------------------------------------------


 

aggregate principal amount of the tranches and installments of the relevant Term
Loans outstanding shall be deemed reduced by the full par value of the aggregate
principal amount of the tranches of Term Loans prepaid on the Discounted
Prepayment Effective Date in any Discounted Loan Prepayment.

 

(G)                                    To the extent not expressly provided for
herein, each Discounted Loan Prepayment shall be consummated pursuant to
procedures consistent with the provisions in this Section 2.05(a)(ii),
established by the Auction Agent acting in its reasonable discretion and as
reasonably agreed by the Borrower.

 

(H)                                   Notwithstanding anything in any Loan
Document to the contrary, for purposes of this Section 2.05(a)(ii), each notice
or other communication required to be delivered or otherwise provided to the
Auction Agent (or its delegate) shall be deemed to have been given upon Auction
Agent’s (or its delegate’s) actual receipt during normal business hours of such
notice or communication; provided that any notice or communication actually
received outside of normal business hours shall be deemed to have been given as
of the opening of business on the next Business Day.

 

(I)                                        FIL and the Lenders acknowledge and
agree that the Auction Agent may perform any and all of its duties under this
Section 2.05(a)(ii) by itself or through any Affiliate of the Auction Agent and
expressly consents to any such delegation of duties by the Auction Agent to such
Affiliate and the performance of such delegated duties by such Affiliate.  The
exculpatory provisions pursuant to this Agreement shall apply to each Affiliate
of the Auction Agent and its respective activities in connection with any
Discounted Loan Prepayment provided for in this Section 2.05(a)(ii) as well as
activities of the Auction Agent.

 

(J)                                        FIL shall have the right, by written
notice to the Auction Agent, to revoke in full (but not in part) its offer to
make a Discounted Loan Prepayment and rescind the applicable Discount Range
Prepayment Notice or Solicited Discounted Prepayment Notice therefor at its
discretion at any time on or prior to the applicable Discount Range Prepayment
Response Date or Solicited Discounted Prepayment Response Date (and if such
offer is revoked pursuant to the preceding clauses, any failure by FIL to make
any prepayment to a Lender, as applicable, pursuant to this
Section 2.05(a)(ii) shall not constitute a Default or Event of Default).

 

(b)                                 The Company may, upon notice to the Swing
Line Lender (with a copy to the Administrative Agent), at any time or from time
to time, voluntarily prepay Swing Line Loans in whole or in part without premium
or penalty; provided that (i) such notice must be received by the Swing Line
Lender and the Administrative Agent not later than 10:00 a.m. on the date of the
prepayment, and (ii) any such prepayment shall be in a minimum principal amount
of $100,000 or, if less, the entire principal amount thereof then outstanding. 
Each such notice shall specify the date and amount of such prepayment.  If such
notice is given by the Company, the

 

61

--------------------------------------------------------------------------------


 

Company shall make such prepayment and the payment amount specified in such
notice shall be due and payable on the date specified therein.

 

(c)                                  If the Administrative Agent notifies the
Company at any time that the Total Outstandings at such time exceed an amount
equal to 105% of the Aggregate Commitments then in effect, then, within two
Business Days after receipt of such notice, the Borrowers shall prepay Loans
and/or the Company shall Cash Collateralize the L/C Obligations in an aggregate
amount sufficient to reduce such Outstanding Amount as of such date of payment
to an amount not to exceed 100% of the Aggregate Commitments then in effect;
provided, however, that, subject to the provisions of Section 2.03(g)(ii), the
Company shall not be required to Cash Collateralize the L/C Obligations pursuant
to this Section 2.05(c) unless after the prepayment in full of the Loans the
Total Outstandings exceed the Aggregate Commitments then in effect.  The
Administrative Agent may, at any time and from time to time after the initial
deposit of such Cash Collateral, request that additional Cash Collateral be
provided in order to protect against the results of further exchange rate
fluctuations.

 

(d)                                 If the Administrative Agent notifies the
Company at any time that the Outstanding Amount of all Loans denominated in
Alternative Currencies at such time exceeds an amount equal to 105% of the
Alternative Currency Sublimit then in effect, then, within two Business Days
after receipt of such notice, the Borrowers shall prepay Loans in an aggregate
amount sufficient to reduce such Outstanding Amount as of such date of payment
to an amount not to exceed 100% of the Alternative Currency Sublimit then in
effect.  The Administrative Agent shall make a determination of whether an
excess of the kind described in Section 2.05(c) and/or Section 2.05(d) exists
from time to time at its discretion, but shall in any event make such
determination as of the last Business Day of each calendar quarter.

 

2.06                        Termination or Reduction of Commitments. The Company
may, upon notice to the Administrative Agent, terminate the Aggregate Revolving
Credit Commitment or from time to time permanently reduce the Aggregate
Revolving Credit Commitment; provided that (a) any such notice shall be received
by the Administrative Agent not later than 8:00 a.m. five Business Days prior to
the date of termination or reduction, (b) any such partial reduction shall be in
an aggregate amount of $10,000,000 or any whole multiple of $1,000,000 in excess
thereof, (c) the Company shall not terminate or reduce the Aggregate Revolving
Credit Commitment if, after giving effect thereto and to any concurrent
prepayments hereunder, the Total Revolving Credit Outstandings would exceed the
Aggregate Revolving Credit Commitment and (d) if, after giving effect to any
reduction of the Aggregate Revolving Credit Commitment, the Alternative Currency
Sublimit, the Letter of Credit Sublimit, the Designated Borrower Sublimit or the
Swing Line Sublimit exceeds the amount of the Aggregate Revolving Credit
Commitment, such Sublimit shall be automatically reduced by the amount of such
excess.  The Administrative Agent will promptly notify the Lenders of any such
notice of termination or reduction of the Aggregate Revolving Credit
Commitment.  Except as specified in clause (d) of the second preceding sentence,
the amount of any such Aggregate Revolving Credit Commitment reduction shall not
be applied to the Alternative Currency Sublimit or the Letter of Credit Sublimit
unless otherwise specified by the Company. Any reduction of the Aggregate
Revolving Credit Commitment shall be applied to the Aggregate Revolving Credit
Commitment of each Lender according to its Applicable Percentage.  All fees
accrued until the effective date of any

 

62

--------------------------------------------------------------------------------


 

termination of the Aggregate Revolving Credit Commitment shall be paid on the
effective date of such termination.

 

2.07                        Repayment of Loans.

 

(a)                                 FIL shall repay to the Term A Lenders the
aggregate principal amount of all Term A Loans outstanding on the following
dates in the respective amounts set forth opposite such dates (which amounts
shall be reduced as a result of the application of prepayments in accordance
with the order of priority set forth in Section 2.05(a)(i)):

 

Date

 

Amount

 

June 30, 2014

 

$

6,250,000

 

September 30, 2014

 

$

6,250,000

 

December 31, 2014

 

$

6,250,000

 

March 31, 2015

 

$

6,250,000

 

June 30, 2015

 

$

6,250,000

 

September 30, 2015

 

$

6,250,000

 

December 31, 2015

 

$

6,250,000

 

March 31, 2016

 

$

6,250,000

 

June 30, 2016

 

$

9,375,000

 

September 30, 2016

 

$

9,375,000

 

December 31, 2016

 

$

9,375,000

 

March 31, 2017

 

$

9,375,000

 

June 30, 2017

 

$

9,375,000

 

September 30, 2017

 

$

9,375,000

 

December 31, 2017

 

$

9,375,000

 

March 31, 2018

 

$

9,375,000

 

June 30, 2018

 

$

9,375,000

 

September 30, 2018

 

$

9,375,000

 

December 31, 2018

 

$

9,375,000

 

 

provided, however, that the final principal repayment installment of the Term A
Loans shall be repaid on the Maturity Date and in any event shall be in an
amount equal to the aggregate principal amount of all Term A Loans outstanding
on such date.

 

(b)                                 Each Borrower shall repay to the Revolving
Credit Lenders on the Maturity Date the aggregate principal amount of all
Revolving Credit Loans made to such Borrower and outstanding on such date.

 

(c)                                  FIL shall repay each Swing Line Loan on the
earlier to occur of (i) the date 10 Business Days after such Loan is made and
(ii) the Maturity Date.

 

63

--------------------------------------------------------------------------------


 

(d)                                 FIL shall repay to the Lenders making any
Incremental Term Loans the aggregate principal amount thereof on the dates
agreed pursuant to Section 2.16 or Section 2.17, as applicable.

 

2.08                        Interest.

 

(a)                                 Subject to the provisions of subsection
(b) below, (i) each Eurocurrency Rate Loan under a Facility shall bear interest
on the outstanding principal amount thereof for each Interest Period at a rate
per annum equal to the Eurocurrency Rate for such Interest Period plus the
Applicable Rate for such Facility; (ii) each Base Rate Committed Loan shall bear
interest on the outstanding principal amount thereof from the applicable
borrowing date at a rate per annum equal to the Base Rate plus the Applicable
Rate for such Facility; and (iii) each Swing Line Loan shall bear interest on
the outstanding principal amount thereof from the applicable borrowing date at a
rate per annum equal to (A) the rate agreed by the Swing Line Lender and the
Company in respect of such borrowing (and notified to the Administrative Agent
by the Swing Line Lender) or (B) if no such rate has been so agreed, at the Base
Rate plus the Applicable Rate for the Revolving Credit Facility.

 

(b)                                 (i) If any amount of principal of any Loan
is not paid when due (without regard to any applicable grace periods), whether
at stated maturity, by acceleration or otherwise, such amount shall thereafter
bear interest at a fluctuating interest rate per annum at all times equal to the
Default Rate to the fullest extent permitted by applicable Requirements of Law.

 

(ii)                                  If any amount (other than principal of any
Loan) payable by any Borrower under any Loan Document is not paid when due
(without regard to any applicable grace periods), whether at stated maturity, by
acceleration or otherwise, then upon the request of the Required Lenders, such
amount shall thereafter bear interest at a fluctuating interest rate per annum
at all times equal to the Default Rate to the fullest extent permitted by
applicable Requirements of Law.

 

(iii)                               Upon the request of the Required Lenders,
while any Event of Default exists (other than as set forth in clauses (b)(i) and
(b)(ii) above), the Borrowers shall pay interest on the principal amount of any
Loans then outstanding and all other outstanding Obligations hereunder at a
fluctuating interest rate per annum at all times equal to the Default Rate to
the fullest extent permitted by applicable Requirements of Law.

 

(iv)                              Accrued and unpaid interest on past due
amounts (including interest on past due interest) shall be due and payable upon
demand.

 

(c)                                  Interest on each Loan shall be due and
payable in arrears on each Interest Payment Date applicable thereto and at such
other times as may be specified herein.  Interest hereunder shall be due and
payable in accordance with the terms hereof before and after judgment, and
before and after the commencement of any proceeding under any Debtor Relief Law.

 

64

--------------------------------------------------------------------------------


 

2.09                        Fees. In addition to certain fees described in
subsections (i) and (j) of Section 2.03:

 

(a)                                 Commitment Fee.  The Company shall pay to
the Administrative Agent for the account of each Revolving Credit Lender in
accordance with its Applicable Percentage, a commitment fee in Dollars equal to
the Applicable Rate times the actual daily amount by which the Aggregate
Revolving Credit Commitment exceeds the sum of (i) the Outstanding Amount of
Revolving Credit Loans and (ii) the Outstanding Amount of L/C Obligations,
subject to adjustment as provided in Section 2.19.  The commitment fee shall
accrue at all times during the Availability Period, including at any time during
which one or more of the conditions in Article IV is not met, and shall be due
and payable quarterly in arrears on the last Business Day of each March, June,
September and December, commencing with the first such date to occur after the
Closing Date, and on the last day of the Availability Period.  The commitment
fee shall be calculated quarterly in arrears, and if there is any change in the
Applicable Rate during any quarter, the actual daily amount shall be computed
and multiplied by the Applicable Rate separately for each period during such
quarter that such Applicable Rate was in effect.

 

(b)                                 Other Fees.

 

(i)                                     The Company shall pay to the Arrangers
and the Administrative Agent for their own respective accounts, in Dollars, fees
in the amounts and at the times specified in the Fee Letters.  Such fees shall
be fully earned when paid and shall not be refundable for any reason whatsoever.

 

(ii)                                  The Company shall pay to the Lenders, in
Dollars, such fees as shall have been separately agreed upon in writing (if any)
in the amounts and at the times so specified.  Such fees shall be fully earned
when paid and shall not be refundable for any reason whatsoever.

 

2.10                        Computation of Interest and Fees. All computations
of interest for Base Rate Loans (other than Base Rate Loans determined by
reference to the Eurocurrency Rate) shall be made on the basis of a year of 365
or 366 days, as the case may be, and actual days elapsed.  All other
computations of fees and interest shall be made on the basis of a 360-day year
and actual days elapsed (which results in more fees or interest, as applicable,
being paid than if computed on the basis of a 365-day year), or, in the case of
interest in respect of Committed Loans denominated in Alternative Currencies as
to which market practice differs from the foregoing, in accordance with such
market practice.  Interest shall accrue on each Loan for the day on which the
Loan is made, and shall not accrue on a Loan, or any portion thereof, for the
day on which the Loan or such portion is paid, provided that any Loan that is
repaid on the same day on which it is made shall, subject to Section 2.12(a),
bear interest for one day.  Each determination by the Administrative Agent of an
interest rate or fee hereunder shall be conclusive and binding for all purposes,
absent manifest error. With respect to all Non-LIBOR Quoted Currencies, the
calculation of the applicable interest rate shall be determined in accordance
with market practice.

 

65

--------------------------------------------------------------------------------


 

2.11                        Evidence of Debt.

 

(a)                                 The Credit Extensions made by each Lender
shall be evidenced by one or more accounts or records maintained by such Lender
and by the Administrative Agent in the ordinary course of business.  The
accounts or records maintained by the Administrative Agent and each Lender shall
be conclusive absent manifest error of the amount of the Credit Extensions made
by the Lenders to the Borrowers and the interest and payments thereon.  Any
failure to so record or any error in doing so shall not, however, limit or
otherwise affect the obligation of the Borrowers hereunder to pay any amount
owing with respect to the Obligations.  In the event of any conflict between the
accounts and records maintained by any Lender and the accounts and records of
the Administrative Agent in respect of such matters, the accounts and records of
the Administrative Agent shall control in the absence of manifest error.  Upon
the request of any Lender to a Borrower made through the Administrative Agent,
such Borrower shall execute and deliver to such Lender (through the
Administrative Agent) a Note, which shall evidence such Lender’s Loans to such
Borrower in addition to such accounts or records.  Each Lender may attach
schedules to a Note and endorse thereon the date, Type (if applicable), amount,
currency and maturity of its Loans and payments with respect thereto.

 

(b)                                 In addition to the accounts and records
referred to in subsection (a), each Lender and the Administrative Agent shall
maintain in accordance with its usual practice accounts or records evidencing
the purchases and sales by such Lender of participations in Letters of Credit
and Swing Line Loans.  In the event of any conflict between the accounts and
records maintained by the Administrative Agent and the accounts and records of
any Lender in respect of such matters, the accounts and records of the
Administrative Agent shall control in the absence of manifest error.

 

2.12                        Payments Generally; Administrative Agent’s Clawback.

 

(a)                                 General.  All payments to be made by the
Borrowers shall be made free and clear of and without condition or deduction for
any counterclaim, defense, recoupment or setoff.  Except as otherwise expressly
provided herein and except with respect to principal of and interest on Loans
denominated in an Alternative Currency, all payments by the Borrowers hereunder
shall be made to the Administrative Agent, for the account of the respective
Lenders to which such payment is owed, at the applicable Administrative Agent’s
Office in Dollars and in Same Day Funds not later than 11:00 a.m. on the date
specified herein.  Except as otherwise expressly provided herein, all payments
by the Borrowers hereunder with respect to principal and interest on Loans
denominated in an Alternative Currency shall be made to the Administrative
Agent, for the account of the respective Lenders to which such payment is owed,
at the applicable Administrative Agent’s Office in such Alternative Currency and
in Same Day Funds not later than the Applicable Time specified by the
Administrative Agent on the dates specified herein. Without limiting the
generality of the foregoing, the Administrative Agent may require that any
payments due under this Agreement be made in the United States.  If, for any
reason, any Borrower is prohibited by any Requirement of Law from making any
required payment hereunder in an Alternative Currency, such Borrower shall make
such payment in Dollars in the Dollar Equivalent of the Alternative Currency
payment amount.  The Administrative Agent will promptly distribute to each
Lender its Applicable Percentage (or other applicable share as provided herein)
of such payment in like funds as received by wire transfer to such Lender’s

 

66

--------------------------------------------------------------------------------


 

Lending Office.  All payments received by the Administrative Agent (i) after
11:00 a.m., in the case of payments in Dollars, or (ii) after the Applicable
Time specified by the Administrative Agent in the case of payments in an
Alternative Currency, shall in each case be deemed received on the next
succeeding Business Day and any applicable interest or fee shall continue to
accrue.  If any payment to be made by any Borrower shall come due on a day other
than a Business Day, payment shall be made on the next following Business Day,
and such extension of time shall be reflected in computing interest or fees, as
the case may be.

 

(b)                                 (i)  Funding by Lenders; Presumption by
Administrative Agent.  Unless the Administrative Agent shall have received
notice from a Lender prior to the proposed date of any Committed Borrowing of
Eurocurrency Rate Loans (or, in the case of any Committed Borrowing of Base Rate
Loans, prior to 12:00 noon on the date of such Committed Borrowing) that such
Lender will not make available to the Administrative Agent such Lender’s share
of such Committed Borrowing, the Administrative Agent may assume that such
Lender has made such share available on such date in accordance with
Section 2.02 (or, in the case of a Committed Borrowing of Base Rate Loans, that
such Lender has made such share available in accordance with and at the time
required by Section 2.02) and may, in reliance upon such assumption, make
available to the applicable Borrower a corresponding amount.  In such event, if
a Lender has not in fact made its share of the applicable Committed Borrowing
available to the Administrative Agent, then the applicable Lender and the
applicable Borrower severally agree to pay to the Administrative Agent forthwith
on demand such corresponding amount in Same Day Funds with interest thereon, for
each day from and including the date such amount is made available to such
Borrower to but excluding the date of payment to the Administrative Agent, at
(A) in the case of a payment to be made by such Lender, the Overnight Rate, plus
any administrative, processing or similar fees customarily charged by the
Administrative Agent in connection with the foregoing, and (B) in the case of a
payment to be made by such Borrower, the interest rate applicable to Base Rate
Loans (which payment, for the avoidance of doubt, shall be in lieu of any other
interest (other than interest at the Default Rate, if applicable) relating to
such portion of the relevant Committed Borrowing).  If such Borrower and such
Lender shall pay such interest to the Administrative Agent for the same or an
overlapping period, the Administrative Agent shall promptly remit to such
Borrower the amount of such interest paid by such Borrower for such period.  If
such Lender pays its share of the applicable Committed Borrowing to the
Administrative Agent, then the amount so paid shall constitute such Lender’s
Committed Loan included in such Committed Borrowing.  Any payment by such
Borrower shall be without prejudice to any claim such Borrower may have against
a Lender that shall have failed to make such payment to the Administrative
Agent.

 

(ii)                                  Payments by Borrowers; Presumptions by
Administrative Agent.  Unless the Administrative Agent shall have received
notice from a Borrower prior to the date on which any payment is due to the
Administrative Agent for the account of the Lenders or the L/C Issuer hereunder
that such Borrower will not make such payment, the Administrative Agent may
assume that such Borrower has made such payment on such date in accordance
herewith and may, in reliance upon such assumption, distribute to the
Appropriate Lenders or the L/C Issuer, as the case may be, the amount due.  In
such event, if such Borrower has not in fact made such payment, then each of the
Appropriate Lenders or the L/C Issuer, as the case may be, severally agrees to
repay to the Administrative Agent forthwith on demand the amount so distributed
to such Lender or the L/C Issuer, in Same Day Funds with interest thereon, for
each day from and

 

67

--------------------------------------------------------------------------------


 

including the date such amount is distributed to it to but excluding the date of
payment to the Administrative Agent, at the Overnight Rate.  A notice of the
Administrative Agent to any Lender or Borrower with respect to any amount owing
under this subsection (b) shall be conclusive, absent manifest error.

 

(c)                                  Failure to Satisfy Conditions Precedent. 
If any Lender makes available to the Administrative Agent funds for any Loan to
be made by such Lender to any Borrower as provided in the foregoing provisions
of this Article II, and such funds are not made available to such Borrower by
the Administrative Agent because the conditions to the applicable Credit
Extension set forth in Article IV are not satisfied or waived in accordance with
the terms hereof, the Administrative Agent shall return such funds (in like
funds as received from such Lender) to such Lender, without interest.

 

(d)                                 Obligations of Lenders Several.  The
obligations of the Lenders hereunder to make Term Loans and Revolving Credit
Loans, to fund participations in Letters of Credit and Swing Line Loans and to
make payments pursuant to Section 10.04(c) are several and not joint.  The
failure of any Lender to make any Committed Loan, to fund any such participation
or to make any payment under Section 10.04(c) on any date required hereunder
shall not relieve any other Lender of its corresponding obligation to do so on
such date, and no Lender shall be responsible for the failure of any other
Lender to so make its Committed Loan, to purchase its participation or to make
its payment under Section 10.04(c).

 

(e)                                  Funding Source.  Nothing herein shall be
deemed to obligate any Lender to obtain the funds for any Loan in any particular
place or manner or to constitute a representation by any Lender that it has
obtained or will obtain the funds for any Loan in any particular place or
manner.

 

(f)                                   Insufficient Funds.  If at any time
insufficient funds are received by and available to the Administrative Agent to
pay fully all amounts of principal, L/C Borrowings, interest and fees then due
hereunder, such funds shall be applied (i) first, toward payment of interest and
fees then due hereunder, ratably among the parties entitled thereto in
accordance with the amounts of interest and fees then due to such parties, and
(ii) second, toward payment of principal and L/C Borrowings then due hereunder,
ratably among the parties entitled thereto in accordance with the amounts of
principal and L/C Borrowings then due to such parties.

 

2.13                        Sharing of Payments by Lenders. If any Lender shall,
by exercising any right of setoff or counterclaim or otherwise, obtain payment
in respect of any principal of or interest on any of the Committed Loans made by
it, or the participations in L/C Obligations or in Swing Line Loans held by it
resulting in such Lender’s receiving payment of a proportion of the aggregate
amount of such Committed Loans or participations and accrued interest thereon
greater than its pro rata share thereof as provided herein, then the Lender
receiving such greater proportion shall (a) notify the Administrative Agent of
such fact, and (b) purchase (for cash at face value) participations in the
Committed Loans and subparticipations in L/C Obligations and Swing Line Loans of
the other Lenders, or make such other adjustments as shall be equitable, so that
the benefit of all such payments shall be shared by the Lenders ratably in
accordance with the aggregate amount of principal of and accrued interest on
their respective Committed Loans and other amounts owing them, provided that:

 

68

--------------------------------------------------------------------------------


 

(i)                                     if any such participations or
subparticipations are purchased and all or any portion of the payment giving
rise thereto is recovered, such participations or subparticipations shall be
rescinded and the purchase price restored to the extent of such recovery,
without interest; and

 

(ii)                                  the provisions of this Section shall not
be construed to apply to (x) any payment made by or on behalf of a Borrower
pursuant to and in accordance with the express terms of this Agreement
(including the application of funds arising from the existence of a Defaulting
Lender or a prepayment in accordance with Section 2.05(a)(ii)), (y) the
application of Cash Collateral provided for in Section 2.18, or (z) any payment
obtained by a Lender as consideration for the assignment of or sale of a
participation in any of its Committed Loans or subparticipations in L/C
Obligations or Swing Line Loans to any assignee or participant, other than to
the Company or any Subsidiary thereof in a transaction not in compliance with
Section 2.05(a)(ii) (as to which the provisions of this Section shall apply).

 

Each Borrower consents to the foregoing and agrees, to the extent it may
effectively do so under applicable law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against such
Borrower rights of setoff and counterclaim with respect to such participation as
fully as if such Lender were a direct creditor of such Borrower in the amount of
such participation.

 

2.14                        Designated Borrowers.

 

(a)                                 Effective as of the date hereof each of the
Subsidiaries identified on Schedule 2.14 shall be a “Designated Borrower”
hereunder and may receive Revolving Credit Loans for its account on the terms
and conditions set forth in this Agreement.

 

(b)                                 The Company may at any time, upon not less
than 15 Business Days’ notice from the Company to the Administrative Agent (or
such shorter period as may be agreed by the Administrative Agent in its sole
discretion), nominate any additional Wholly-Owned Subsidiary of the Company (an
“Applicant Borrower”) as a Designated Borrower to receive Revolving Credit Loans
and obtain Letters of Credit for its account hereunder by delivering to the
Administrative Agent (which shall promptly deliver counterparts thereof to each
Revolving Credit Lender) a duly executed notice and agreement in substantially
the form of Exhibit H (a “Designated Borrower Request and Assumption
Agreement”).  The parties hereto acknowledge and agree that prior to any
Applicant Borrower becoming entitled to utilize the credit facilities provided
for herein the Administrative Agent and the Revolving Credit Lenders shall have
received such supporting resolutions, incumbency certificates, opinions of
counsel and other documents or information, in form, content and scope
reasonably satisfactory to the Administrative Agent, as may be required by the
Administrative Agent or any Revolving Credit Lender in their sole discretion,
and Notes signed by such new Borrowers to the extent any Revolving Credit
Lenders so require.  Following the giving of any notice pursuant to this
Section 2.14(b), if the designation of such Designated Borrower obligates the
Administrative Agent or any Revolving Credit Lender to comply with “know your
customer” or similar identification procedures in circumstances where the
necessary information is not already available to it, the Company shall,
promptly upon the request of the Administrative Agent or any Revolving Credit

 

69

--------------------------------------------------------------------------------


 

Lender, supply such documentation and other evidence as is reasonably requested
by the Administrative Agent or any Revolving Credit Lender in order for the
Administrative Agent or such Revolving Credit Lender to carry out and be
satisfied it has complied with the results of all necessary “know your customer”
or other similar checks under all applicable laws and regulations.  If the
Administrative Agent and each of the Revolving Credit Lenders agree that an
Applicant Borrower shall be entitled to receive Loans hereunder, then promptly
following receipt of all such requested resolutions, incumbency certificates,
opinions of counsel and other documents or information, the Administrative Agent
shall send a notice in substantially the form of Exhibit I (a “Designated
Borrower Notice”) to the Company and the Revolving Credit Lenders specifying the
effective date upon which the Applicant Borrower shall constitute a Designated
Borrower for purposes hereof, whereupon each of the Lenders agrees to permit
such Designated Borrower to receive Revolving Credit Loans and obtain Letters of
Credit for its account hereunder, on the terms and conditions set forth herein,
and each of the parties agrees that such Designated Borrower otherwise shall be
a Borrower for all purposes of this Agreement; provided that no Committed Loan
Notice or Letter of Credit Application may be submitted by or on behalf of such
Designated Borrower until the date five Business Days after such effective date.

 

(c)                                  The Obligations under this Agreement of all
Designated Borrowers that are Domestic Subsidiaries shall be joint and several
in nature.  The Obligations under this Agreement of all Designated Borrowers
that are Foreign Subsidiaries shall be several in nature.

 

(d)                                 Each Subsidiary of the Company that is or
becomes a “Designated Borrower” pursuant to this Section 2.14 hereby irrevocably
appoints the Company as its agent for all purposes relevant to this Agreement
and each of the other Loan Documents, including (i) the giving and receipt of
notices, (ii) the execution and delivery of all documents, instruments and
certificates contemplated herein and all modifications hereto, and (iii) except
as otherwise requested by a Designated Borrower in the applicable Committed Loan
Notice, the receipt of the proceeds of any Loans made by the Lenders to any such
Designated Borrower hereunder.  Any acknowledgment, consent, direction,
certification or other action which might otherwise be valid or effective only
if given or taken by all Borrowers, or by each Borrower acting singly, shall be
valid and effective if given or taken only by the Company, whether or not any
such other Borrower joins therein.  Any notice, demand, consent,
acknowledgement, direction, certification or other communication delivered to
the Company in accordance with the terms of this Agreement shall be deemed to
have been delivered to each Designated Borrower.

 

(e)                                  The Company may from time to time, upon not
less than 15 Business Days’ notice from the Company to the Administrative Agent
(or such shorter period as may be agreed by the Administrative Agent in its sole
discretion), terminate a Designated Borrower’s status as such, provided that
there are no outstanding Loans payable by such Designated Borrower, or other
amounts payable by such Designated Borrower on account of any Loans made to it,
as of the effective date of such termination. The Administrative Agent will
promptly notify the Lenders of any such termination of a Designated Borrower’s
status.

 

70

--------------------------------------------------------------------------------


 

2.15                        Increase in Revolving Credit Facility.

 

(a)                                 Request for Increase.  Provided there exists
no Default, upon notice to the Administrative Agent, the Company may from time
to time request an increase in the Aggregate Revolving Credit Commitment by an
amount (for all such requests) not exceeding the Maximum Increase Amount;
provided that (i) any such request for an increase shall be in a minimum amount
of $25,000,000, and (ii) the Company may make a maximum of five such requests.

 

(b)                                 Proposed Lenders.  Any proposed increase in
the Aggregate Revolving Credit Commitment may be requested from existing
Lenders, new prospective lenders who are Eligible Assignees (and who are
approved by the Administrative Agent, the L/C Issuer and the Swing Line Lender,
which approvals shall not be unreasonably withheld or delayed), or a combination
thereof, as selected by, and with such allocations of committed amounts as may
be determined by, the lead arranger(s) thereof and/or the Company, provided that
any incremental Revolving Credit Commitment provided by an Eligible Assignee
shall be in a principal amount of $5,000,000 or an integral multiple of $500,000
in excess thereof. Any Lender approached to provide all or a portion of the
incremental Revolving Credit Commitment may elect or decline, in its sole
discretion, to provide an incremental Revolving Credit Commitment.

 

(c)                                  Effective Date and Allocations.  If the
Aggregate Revolving Credit Commitment is increased in accordance with this
Section, the Administrative Agent and the Company shall determine the effective
date (the “Increase Effective Date”) and the final allocation of such increase. 
The Administrative Agent shall promptly notify the Company and the Lenders of
the final allocation of such increase and the Increase Effective Date.  As of
the Increase Effective Date, the Credit Agreement shall be amended to reflect
the incremental Revolving Credit Commitments of the Lenders or other Persons
providing such incremental Revolving Credit Commitments and the joinder to the
Credit Agreement of any Eligible Assignees providing such incremental Revolving
Credit Commitments.  Such amendment shall be executed and delivered by the
Administrative Agent, the Loan Parties and each Lender and Eligible Assignee
providing such incremental Revolving Credit Commitments without the consent of
any other party.  Such amendment shall be in form and substance reasonably
satisfactory to the Administrative Agent.

 

(d)                                 Conditions to Effectiveness of Increase.  As
a condition precedent to such increase, the Company shall deliver to the
Administrative Agent a certificate of each Loan Party dated as of the Increase
Effective Date signed by a Responsible Officer of such Loan Party (i) certifying
and attaching the resolutions adopted by such Loan Party approving or consenting
to such increase, and (ii) in the case of the Company, certifying that, before
and after giving effect to such increase, (A) the representations and warranties
(1) of the Borrowers contained in Article V and (2) of each Loan Party contained
in each other Loan Document or in any document furnished at any time under or in
connection herewith or therewith, are (x) in the case of representations and
warranties that are qualified as to materiality, true and correct, and (y) in
the case of representations and warranties that are not qualified as to
materiality, true and correct in all material respects, in each case on and as
of the date of the Increase Effective Date, except to the extent that such
representations and warranties specifically refer to an earlier date, in which
case they are true and correct or true and correct in all material respects, as
the case may be, as of such earlier date; provided that the representations and
warranties contained in Section 5.09 shall

 

71

--------------------------------------------------------------------------------


 

be deemed to refer to the most recent Financial Statements furnished pursuant to
subsections (a) and (b) of Section 6.01, and (B) no Default exists.  The
Borrowers shall prepay any Committed Loans outstanding on the Increase Effective
Date (and pay any additional amounts required pursuant to Section 3.05) to the
extent necessary to keep the outstanding Committed Loans ratable with any
revised Applicable Percentages arising from any nonratable increase in the
Commitments under this Section.

 

(e)                                  Conflicting Provisions.  This Section shall
supersede any provisions in Section 2.13 or 10.01 to the contrary.

 

2.16                        Increase in Term A Facility.

 

(a)                                 Request for Increase.  Provided there exists
no Default, upon notice to the Administrative Agent, the Company may from time
to time, request an increase in the Term A Loans by an amount (for all such
requests) not exceeding the Maximum Increase Amount; provided that any such
request for an increase shall be in a minimum amount of $25,000,000.

 

(b)                                 Proposed Lenders.  Any proposed increase in
the Term A Loans may be requested from existing Lenders, new prospective lenders
who are Eligible Assignees (and who are approved by the Administrative Agent,
which approval shall not be unreasonably withheld or delayed) or a combination
thereof, as selected by, and with such allocations of committed amounts as may
be determined by, the lead arranger(s) thereof and/or the Company, provided that
any incremental Term A Loans made by an Eligible Assignee shall be in a
principal amount of $1,000,000 or an integral multiple of $500,000 in excess
thereof. Any Lender approached to provide all or a portion of the incremental
Term A Loans may elect or decline, in its sole discretion, to provide an
incremental Term A Loan.

 

(c)                                  Effective Date and Allocations.  If the
Term A Loans are increased in accordance with this Section, the Administrative
Agent shall promptly notify the Company and the Lenders of the amount and
effective date  (the “Term Increase Effective Date”) of such increase.  As of
the Term Increase Effective Date, the Credit Agreement shall be amended to
(i) reflect the incremental Term A Loans being made on the Term Increase
Effective Date and the joinder to the Credit Agreement of any Eligible Assignees
making any such incremental Term A Loans and (ii) increase each then-remaining
unpaid installment of principal of the Term A Loans payable pursuant to
Section 2.07(a)  prior to the Maturity Date by an amount such that (A) the
increase for each such installment equals the product of (x) the percentage of
the initial principal amount of the existing Term A Loans payable on each such
installment date multiplied by (y) the aggregate amount of such incremental Term
A Loans and (B) the aggregate principal payments payable pursuant to
Section 2.07(a) (including the proviso thereto) are increased by the aggregate
amount of the incremental Term A Loans being made on the Term Increase Effective
Date.  Such amendment shall be executed and delivered by the Administrative
Agent, the Loan Parties and each Lender and Eligible Assignee making any such
incremental Term A Loan without the consent of any other party.  Such amendment
shall be in form and substance reasonably satisfactory to the Administrative
Agent.  On the Term Increase Effective Date, each incremental Term A Loan made
on such date shall be deemed a Term A Loan for all purposes hereof (including
without limitation for purposes of the payment and amortization requirements of
Section 2.07(a)) and the holder thereof shall be deemed a Term A Lender for all
purposes hereof.

 

72

--------------------------------------------------------------------------------


 

(d)                                 Conditions to Effectiveness of Increase.
Notwithstanding the foregoing, no increase to the Term A Facility shall become
effective under this Section 2.16 unless (i) on the date of such effectiveness,
the conditions set forth in Sections 4.02(a) and 4.02(b) shall be satisfied and
the Administrative Agent shall have received a certificate to that effect dated
such date and executed by a Responsible Officer of the Company, (ii) after
giving effect to such increase, (A) the Company would be in compliance, on a pro
forma basis, with the covenants set forth in Section 7.12 and (B) no Default has
occurred and is continuing or would result therefrom, and the Administrative
Agent shall have received a certificate to that effect dated the Term Increase
Effective Date and executed by a Responsible Officer of the Company, (iii) all
reasonable fees and expenses owing to the Administrative Agent and the Term
Lenders shall have been paid, (iv) an amendment to this Agreement consistent
with Section 2.16(c) and reasonably satisfactory to the Administrative Agent in
form and substance shall have been executed and delivered by the applicable
parties and (v) the Administrative Agent shall have received legal opinions,
board resolutions and other closing certificates reasonably requested by the
Administrative Agent and substantially consistent with those delivered on the
Closing Date under Section 4.01.

 

(e)                                  Conflicting Provisions.  This Section shall
supersede any provisions in Section 2.13 or 10.01 to the contrary.

 

2.17                        New Term Facilities.

 

(a)                                 Request for New Term Facility.  Provided
there exists no Default, upon notice to the Administrative Agent, the Company
may from time to time on or after the Closing Date request a new tranche or
tranches of term loans (“New Term Loans”) in an aggregate amount (for all such
requests) not exceeding the Maximum Increase Amount; provided that (i) any such
request for New Term Loans shall be in a minimum amount of $25,000,000, (ii) the
maturity date and weighted average life to maturity (as of the effective date of
the New Term Loans) of such New Term Loans shall be no earlier than, or shorter
than, as the case may be, the latest Maturity Date and weighted average life to
maturity (as of the effective date of the New Term Loans), as the case may be,
of the Term Facility, (iii) the interest rate margins applicable to the New Term
Loans shall be determined by the Company and the lenders thereof, provided that
in the event the interest rate margins (other than as a result of the imposition
of default interest) for any New Term Loan are higher than the interest rate
margins for the Term A Loans by more than 0.50%, then the interest rate margins
for the Term A Loans shall be increased to the extent necessary so that such
interest rate margins shall be equal to the interest rate margins for such New
Term Loans, minus 0.50%; provided further that, in determining the interest rate
margins applicable to the New Term Loans and the Term A Loans (A) original issue
discount or upfront fees (which shall be deemed to constitute like amounts of
original issue discount) payable or paid, as the case may be, by any Loan Party
to the lenders of Term A Loans or New Term Loans, as the case may be, in the
initial primary syndication thereof shall be included (with original issue
discount being equated to interest based on assumed 4-year life to maturity),
(B) customary arrangement, structuring, underwriting or commitment fees (or
similar fee, however denominated) payable or paid, as the case may be, to any of
the Arrangers (or their affiliates) in connection with Term A Loans or New Term
Loans, as the case may be, or to one or more arrangers (or their affiliates)
thereof shall be excluded and (C) if there is a eurodollar rate floor or base
rate floor applicable to the New Term Loans that is greater than such floor
applicable to the

 

73

--------------------------------------------------------------------------------


 

Term A Loans, such increased amount at the time of such determination shall be
equated to an increase in the interest rate margin for purposes of determining
whether the interest rate margins for any New Term Loans are higher than the
applicable interest rate margins for the Term A Loans, (iv) such New Term Loans
rank pari passu in right of payment and security with the Term A Loans and the
Revolving Credit Facility, (v) such New Term Loans share ratably in any
prepayment with the Term A Loans, and (vi) such New Term Loans are on the same
terms and conditions as those set forth in this Agreement, except as set forth
in clause (ii) or (iii) above or to the extent reasonably satisfactory to the
Administrative Agent.

 

(b)                                 Proposed Lenders.  Any proposed New Term
Loans may be requested from existing Lenders, new prospective lenders who are
Eligible Assignees or a combination thereof, as selected by, and with such
allocations of committed amounts as may be determined by, the lead
arranger(s) thereof and/or the Company, provided that any New Term Loans made by
an Eligible Assignee shall be in a principal amount of $1,000,000 or an integral
multiple of $500,000 in excess thereof. Any Lender approached to provide all or
a portion of the New Term Loans may elect or decline, in its sole discretion, to
provide New Term Loans.

 

(c)                                  Notification by Administrative Agent;
Amendments.  The Administrative Agent shall promptly notify the Company and the
Lenders of the amount and effective date (the “New Term Loans Funding Date”) of
any New Term Loan. Notwithstanding anything in this Agreement to the contrary,
in connection with any New Term Loan, this Agreement and the other Loan
Documents may be amended in a writing executed and delivered by the Company and
the Administrative Agent (without any further consent of Required Revolving
Lenders or Required Term A Lenders that would otherwise be required under
Section 10.01) to reflect any changes (including, without limitation, changes to
Section 10.01 and the definitions related thereto) necessary to give effect to
such New Term Loan in accordance with its terms as set forth herein, which may
include the addition of such New Term Loans as a separate facility, permit
sharing set forth in Section 2.13 in a manner consistent with the treatment
hereunder of the Term A Facility, and to otherwise (subject to the proviso to
Section 2.17(a)) treat such New Term Loans in a manner consistent with the Term
A Loans.

 

(d)                                 Conditions to Effectiveness of New
Advances.  Notwithstanding the foregoing, no New Term Loans shall be made
hereunder unless (i) on the New Term Loans Funding Date, the conditions set
forth in Sections 4.02(a) and 4.02(b) shall be satisfied and the Administrative
Agent shall have received a certificate to that effect dated such date and
executed by a Responsible Officer of the Company, (ii) after giving effect to
the borrowing of such New Term Loans, (A) the Company would be in compliance, on
a pro forma basis, with the covenants set forth in Section 7.12 and (B) no
Default has occurred and is continuing or would result therefrom, and the
Administrative Agent shall have received a certificate to that effect dated the
New Term Loans Funding Date and executed by a Responsible Officer of the
Company, (iii) all reasonable fees and expenses owing to the Administrative
Agent and the lenders providing the New Term Loans shall have been paid and
(iv) the Administrative Agent shall have received legal opinions, board
resolutions and other closing certificates reasonably requested by the
Administrative Agent and substantially consistent with those delivered on the
Closing Date under Section 4.01.

 

74

--------------------------------------------------------------------------------


 

(e)                              Conflicting Provisions.  This Section shall
supersede any provisions in Section 2.13 or 10.01 to the contrary.

 

2.18                        Cash Collateral.

 

(a)                                 Certain Credit Support Events.  At any time
that there shall exist a Defaulting Lender, immediately upon the request of the
Administrative Agent, the L/C Issuer or the Swing Line Lender, the applicable
Borrower shall deliver to the Administrative Agent Cash Collateral in an amount
sufficient to cover all Fronting Exposure (after giving effect to
Section 2.19(a)(iv) and any Cash Collateral provided by the Defaulting Lender).

 

(b)                                 Grant of Security Interest.  All Cash
Collateral (other than credit support not constituting funds subject to deposit)
provided pursuant to Section 2.18(a) or any other section of this Agreement
shall be maintained in blocked, non-interest bearing deposit accounts at Bank of
America.  The applicable Borrower, and to the extent provided by any Lender,
such Lender, hereby grants to (and subjects to the control of) the
Administrative Agent, for the benefit of the Administrative Agent, the L/C
Issuer and the Lenders (including the Swing Line Lender), and agrees to
maintain, a first priority security interest in all such cash, deposit accounts
and all balances therein, and all other property so provided as collateral
pursuant hereto, and in all proceeds of the foregoing, all as security for the
obligations to which such Cash Collateral may be applied pursuant to
Section 2.18(c).  If at any time the Administrative Agent determines that Cash
Collateral is subject to any right or claim of any Person other than the
Administrative Agent as herein provided, or that the total amount of such Cash
Collateral is less than the applicable Fronting Exposure and other obligations
secured thereby, the applicable Borrower or the relevant Defaulting Lender will,
promptly upon demand by the Administrative Agent, pay or provide to the
Administrative Agent additional Cash Collateral in an amount sufficient to
eliminate such deficiency.

 

(c)                                  Application.  Notwithstanding anything to
the contrary contained in this Agreement, Cash Collateral provided under any
provision hereof in respect of Letters of Credit or Swing Line Loans shall be
held and applied to the satisfaction of the specific L/C Obligations, Swing Line
Loans, obligations to fund participations therein (including, as to Cash
Collateral provided by a Defaulting Lender, any interest accrued on such
obligation) and other obligations for which the Cash Collateral was so provided,
prior to any other application of such property as may be provided for herein.

 

(d)                                 Release.  Cash Collateral (or the
appropriate portion thereof) provided to reduce Fronting Exposure or to secure
other obligations shall be released promptly following (i) the elimination of
the applicable Fronting Exposure or other obligations giving rise thereto
(including by the termination of Defaulting Lender status of the applicable
Lender (or, as appropriate, its assignee following compliance with
Section 10.06(b)(vi))) or (ii) the Administrative Agent’s good faith
determination that there exists excess Cash Collateral; provided, however,
(x) that Cash Collateral furnished by or on behalf of a Loan Party shall not be
released during the continuance of a Default or Event of Default (and following
application as provided in this Section 2.18 may be otherwise applied in
accordance with Section 8.03), and (y) the Person providing Cash Collateral and
the L/C Issuer or Swing Line Lender, as applicable,

 

75

--------------------------------------------------------------------------------


 

may agree that Cash Collateral shall not be released but instead held to support
future anticipated Fronting Exposure or other obligations.

 

2.19                        Defaulting Lenders.  (a)           Adjustments. 
Notwithstanding anything to the contrary contained in this Agreement, if any
Lender becomes a Defaulting Lender, then, until such time as that Lender is no
longer a Defaulting Lender, to the extent permitted by applicable Governmental
Rule:

 

(i)                                     Waivers and Amendments.  That Defaulting
Lender’s right to approve or disapprove any amendment, waiver or consent with
respect to this Agreement shall be restricted as set forth in the definitions of
“Required Lenders” and “Required Revolving Lenders” and Section 10.01.

 

(ii)                                  Reallocation of Payments.  Any payment of
principal, interest, fees or other amounts received by the Administrative Agent
for the account of that Defaulting Lender (whether voluntary or mandatory, at
maturity, pursuant to Article VIII or otherwise, and including any amounts made
available to the Administrative Agent by that Defaulting Lender pursuant to
Section 10.08), shall be applied at such time or times as may be determined by
the Administrative Agent as follows: first, to the payment of any amounts owing
by that Defaulting Lender to the Administrative Agent hereunder; second, to the
payment on a pro rata basis of any amounts owing by that Defaulting Lender to
the L/C Issuer or Swing Line Lender hereunder; third, if so determined by the
Administrative Agent or requested by the L/C Issuer or Swing Line Lender, to be
held as Cash Collateral for future funding obligations of that Defaulting Lender
of any participation in any Swing Line Loan or Letter of Credit; fourth, as the
Company may request (so long as no Default or Event of Default exists), to the
funding of any Loan in respect of which that Defaulting Lender has failed to
fund its portion thereof as required by this Agreement, as determined by the
Administrative Agent; fifth, if so determined by the Administrative Agent and
the Company, to be held in a non-interest bearing deposit account and released
pro rata in order to (x) satisfy such Defaulting Lender’s potential future
funding obligations with respect to Loans under this Agreement and (y) Cash
Collateralize the L/C Issuer’s future Fronting Exposure with respect to such
Defaulting Lender with respect to future Letters of Credit issued under this
Agreement, in accordance with Section 2.18; sixth, to the payment of any amounts
owing to the Lenders, the L/C Issuer or Swing Line Lender as a result of any
judgment of a court of competent jurisdiction obtained by any Lender, the L/C
Issuer or Swing Line Lender against that Defaulting Lender as a result of that
Defaulting Lender’s breach of its obligations under this Agreement; seventh, so
long as no Default or Event of Default exists, to the payment of any amounts
owing to the Borrowers as a result of any judgment of a court of competent
jurisdiction obtained by such Borrower against that Defaulting Lender as a
result of that Defaulting Lender’s breach of its obligations under this
Agreement; and eighth, to that Defaulting Lender or as otherwise directed by a
court of competent jurisdiction; provided that if (A) such payment is a payment
of the principal amount of any Loans or L/C Borrowings in respect of which that
Defaulting Lender has not fully funded its appropriate share and (B) such Loans
or L/C Borrowings were made at a time when the conditions set forth in
Section 4.02 were satisfied or waived, such payment shall be applied solely to
pay the Loans of, and L/C Borrowings owed to, all non-Defaulting Lenders on a
pro rata basis prior to

 

76

--------------------------------------------------------------------------------


 

being applied to the payment of any Loans of, or L/C Obligations owed to, such
Defaulting Lender until such time as all Loans and funded and unfunded
participations in L/C Obligations and Swing Line Loans are held by the Lenders
pro rata in accordance with the Commitments hereunder without giving effect to
Section 2.19(a)(iv).  Any payments, prepayments or other amounts paid or payable
to a Defaulting Lender that are applied (or held) to pay amounts owed by a
Defaulting Lender or to post Cash Collateral pursuant to this
Section 2.19(a)(ii) shall be deemed paid to and redirected by that Defaulting
Lender, and each Lender irrevocably consents hereto.

 

(iii)                               Certain Fees.  (A) That Defaulting Lender
shall not be entitled to receive any commitment fee pursuant to
Section 2.09(a) for any period during which that Lender is a Defaulting Lender
(and the Borrower shall not be required to pay any such fee that otherwise would
have been required to have been paid to that Defaulting Lender) for any period
during which that Lender is a Defaulting Lender, (B) that Defaulting Lender
shall be limited in its right to receive Letter of Credit Fees as provided in
Section 2.03(i), and (C) with respect to any Letter of Credit Fee not required
to be paid to any Defaulting Lender pursuant to clause (A) or (B) above, the
Company shall (x) pay to each non-Defaulting Lender that portion of any such fee
otherwise payable to such Defaulting Lender with respect to such Defaulting
Lender’s participation in L/C Obligations or Swing Line Loans that has been
reallocated to such non-Defaulting Lender pursuant to clause (iv) below, (y) pay
to the L/C Issuer and Swing Line Lender, as applicable, the amount of any such
fee otherwise payable to such Defaulting Lender to the extent allocable to such
L/C Issuer’s or Swing Line Lender’s Fronting Exposure to such Defaulting Lender,
and (z) not be required to pay the remaining amount of any such fee.

 

(iv)                              Reallocation of Applicable Percentages to
Reduce Fronting Exposure.  During any period in which there is a Defaulting
Lender, for purposes of computing the amount of the obligation of each
non-Defaulting Lender to acquire, refinance or fund participations in Letters of
Credit or Swing Line Loans pursuant to Sections 2.03 and 2.04, the “Applicable
Percentage” of each non-Defaulting Lender shall be computed without giving
effect to the Commitment of that Defaulting Lender; provided, that, (A) each
such reallocation shall be given effect only if, at the date the applicable
Lender becomes a Defaulting Lender, the conditions set forth in Section 4.02
(a) and (b) are satisfied (and, unless the Company shall have otherwise notified
the Administrative Agent at such time, the Company shall be deemed to have
represented and warranted that such conditions are satisfied at such time); and
(B) the aggregate obligation of each non-Defaulting Lender to acquire, refinance
or fund participations in Letters of Credit and Swing Line Loans shall not
exceed the positive difference, if any, of (1) the Commitment of that
non-Defaulting Lender minus (2) the aggregate Outstanding Amount of the
Committed Loans of that Lender.

 

(v)                                 Cash Collateral, Repayment of Swing Line
Loans.  If the reallocation described above cannot, or can only partially, be
effected, the Company shall, without prejudice to any right or remedy available
to it hereunder or under applicable law, (x) first, prepay Swing Line Loans in
an amount equal to the Swing Line Lenders’ Fronting Exposure and (y) second,
Cash Collateralize the L/C Issuers’ Fronting Exposure in accordance with the
procedures set forth in Section 2.18.

 

77

--------------------------------------------------------------------------------


 

(b)                                 Defaulting Lender Cure.  If the Company, the
Administrative Agent, Swing Line Lender and the L/C Issuer agree in writing in
their sole discretion that a Defaulting Lender should no longer be deemed to be
a Defaulting Lender, the Administrative Agent will so notify the parties hereto,
whereupon as of the effective date specified in such notice and subject to any
conditions set forth therein (which may include arrangements with respect to any
Cash Collateral), that Lender will, to the extent applicable, purchase at par
that portion of outstanding Loans of the other Lenders or take such other
actions as the Administrative Agent may determine to be necessary to cause the
Committed Loans and funded and unfunded participations in Letters of Credit and
Swing Line Loans to be held on a pro rata basis by the Lenders in accordance
with their Applicable Percentages (without giving effect to
Section 2.19(a)(iv)), whereupon that Lender will cease to be a Defaulting
Lender; provided that no adjustments will be made retroactively with respect to
fees accrued or payments made by or on behalf of the Borrower while that Lender
was a Defaulting Lender; and provided, further, that except to the extent
otherwise expressly agreed by the affected parties, no change hereunder from
Defaulting Lender to Lender will constitute a waiver or release of any claim of
any party hereunder arising from that Lender’s having been a Defaulting Lender.

 

ARTICLE III.
TAXES, YIELD PROTECTION AND ILLEGALITY

 

3.01                        Taxes.

 

(a)                                 L/C Issuer.  For purposes of this
Section 3.01, the term “Lender” includes any L/C Issuer.

 

(b)                                 Payments Free of Taxes.  Any and all
payments by or on account of any obligation of any Borrower under any Loan
Document shall be made without deduction or withholding for any Taxes, except as
required by applicable Governmental Rules.  If any applicable Governmental
Rule requires the deduction or withholding of any Tax from any such payment,
then the applicable Borrower and the Administrative Agent shall be entitled to
make such deduction or withholding and shall timely pay the full amount deducted
or withheld to the relevant Governmental Authority in accordance with applicable
Governmental Rule and, if such Tax is an Indemnified Tax, then the sum payable
by the applicable Borrower shall be increased as necessary so that after such
deduction or withholding has been made (including such deductions and
withholdings applicable to additional sums payable under this Section) the
applicable Recipient receives an amount equal to the sum it would have received
had no such deduction or withholding been made.

 

(c)                                  Payment of Other Taxes by the Borrowers. 
The Borrowers shall timely pay to the relevant Governmental Authority in
accordance with applicable Governmental Rule, or at the option of the
Administrative Agent timely reimburse it for the payment of, any Other Taxes.

 

(d)                                 Indemnification by the Borrowers.  The
Borrowers shall indemnify each Recipient, within 10 days after demand therefor,
for the full amount of any Indemnified Taxes and Other Taxes (including
Indemnified Taxes imposed or asserted on or attributable to amounts payable
under this Section) payable or paid by such Recipient or required to be withheld
or

 

78

--------------------------------------------------------------------------------


 

deducted from a payment to such Recipient and any reasonable expenses arising
therefrom or with respect thereto, whether or not such Indemnified Taxes were
correctly or legally imposed or asserted by the relevant Governmental
Authority.  Each Borrower shall also, and does hereby, indemnify the
Administrative Agent, and shall make payment in respect thereof within 10 days
after demand therefor, for any amount which a Lender for any reason fails to pay
indefeasibly to the Administrative Agent as required by Section 3.01(e) so long
as the Administrative Agent shall have in good faith made a written demand upon
such Lender for the applicable payment and such payment demand has not been
satisfied in full by the applicable Lender within 30 days after such written
demand.  In the event of a payment to the Administrative Agent by a Borrower
pursuant to the preceding sentence, upon the request of a Borrower, the
Administrative Agent shall execute and deliver such documents or instruments as
the applicable Borrower may reasonably request to assign to the applicable
Borrower any claims that the Administrative Agent may have against the
applicable Lender with respect to the payments to the Administrative Agent that
were required to have been made pursuant to Section 3.01(e) below (including the
right of set off provided in the last sentence of Section 3.01(e) below).  A
certificate as to the amount of such payment or liability delivered to the
Company by a Lender (with a copy to the Administrative Agent), or by the
Administrative Agent on its own behalf or on behalf of a Lender, shall be
conclusive absent manifest error.

 

(e)                                  Indemnification by the Lenders.  Each
Lender shall severally indemnify the Administrative Agent, within 10 days after
demand therefor, for (i) any Indemnified Taxes or Other Taxes attributable to
such Lender (but only to the extent that any Borrower has not already
indemnified the Administrative Agent for such Indemnified Taxes or Other Taxes
and without limiting the obligation of the Borrowers to do so), (ii) any Taxes
attributable to such Lender’s failure to comply with the provisions of
Section 10.06(d) relating to the maintenance of a Participant Register and
(iii) any Excluded Taxes attributable to such Lender, in each case, that are
payable or paid by the Administrative Agent in connection with any Loan
Document, and any reasonable expenses arising therefrom or with respect thereto,
whether or not such Taxes were correctly or legally imposed or asserted by the
relevant Governmental Authority.  A certificate as to the amount of such payment
or liability delivered to any Lender by the Administrative Agent shall be
conclusive absent manifest error.  Each Lender hereby authorizes the
Administrative Agent to set off and apply any and all amounts at any time owing
to such Lender under any Loan Document or otherwise payable by the
Administrative Agent to the Lender from any other source against any amount due
to the Administrative Agent under this paragraph (e).

 

(f)                                   Evidence of Payments.  Upon request by a
Borrower or the Administrative Agent, as the case may be, after any payment of
Taxes by such Borrower or by the Administrative Agent to a Governmental
Authority pursuant to this Section 3.01, such Borrower shall deliver to the
Administrative Agent or the Administrative Agent shall deliver to such Borrower,
as the case may be, the original or a certified copy of a receipt issued by such
Governmental Authority evidencing such payment, a copy of the return reporting
such payment or other evidence of such payment reasonably satisfactory to
requesting Borrower or the Administrative Agent.

 

(g)                                  Status of Lenders.  (i) Any Lender that is
entitled to an exemption from or reduction of withholding Tax with respect to
payments made under any Loan Document shall

 

79

--------------------------------------------------------------------------------


 

deliver to the Company and the Administrative Agent (provided that the
Administrative Agent shall be under no obligation to so request), at the time or
times reasonably requested by the Company or the Administrative Agent, such
properly completed and executed documentation reasonably requested by the
Company or the Administrative Agent as will permit such payments to be made
without withholding or at a reduced rate of withholding.  In addition, any
Lender, if reasonably requested by the Company or the Administrative Agent,
shall deliver such other documentation prescribed by applicable law or
reasonably requested by the Company or the Administrative Agent as will enable
the Company or the Administrative Agent to determine whether or not such Lender
is subject to backup withholding or information reporting requirements. 
Notwithstanding anything to the contrary in the preceding two sentences, the
completion, execution and submission of such documentation (other than such
documentation set forth in Section 3.01(g)(ii)(A), (ii)(B) and (ii)(D) below)
shall not be required if in the Lender’s reasonable judgment such completion,
execution or submission would subject such Lender to any material unreimbursed
cost or expense or would materially prejudice the legal or commercial position
of such Lender.

 

(ii)                                  Without limiting the generality of the
foregoing, in the event that a Borrower is a U.S. Borrower,

 

(A)                                    any Lender that is a U.S. Person shall
deliver to the Company and the Administrative Agent on or prior to the date on
which such Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Company or the Administrative
Agent), executed originals of IRS Form W-9 certifying that such Lender is exempt
from U.S. federal backup withholding tax;

 

(B)                                    any Foreign Lender shall, to the extent
it is legally entitled to do so, deliver to the Company and the Administrative
Agent (in such number of copies as shall be requested by the recipient) on or
prior to the date on which such Foreign Lender becomes a Lender under this
Agreement (and from time to time thereafter upon the reasonable request of the
Company or the Administrative Agent), whichever of the following is applicable:

 

(1)                                 in the case of a Foreign Lender claiming the
benefits of an income tax treaty to which the United States is a party (x) with
respect to payments of interest under any Loan Document, executed originals of
IRS Form W-8BEN establishing an exemption from, or reduction of, U.S. federal
withholding Tax pursuant to the “interest” article of such tax treaty and
(y) with respect to any other applicable payments under any Loan Document, IRS
Form W-8BEN establishing an exemption from, or reduction of, U.S. federal
withholding Tax pursuant to the “business profits” or “other income” article of
such tax treaty;

 

(2)                                 executed originals of IRS Form W-8ECI;

 

80

--------------------------------------------------------------------------------


 

(3)                                 in the case of a Foreign Lender claiming the
benefits of the exemption for portfolio interest under Section 881(c) of the
Code, (x) a certificate substantially in the form of Exhibit L-1 to the effect
that such Foreign Lender is not a “bank” within the meaning of
Section 881(c)(3)(A) of the Code, a “10 percent shareholder” of the applicable
Borrower within the meaning of Section 881(c)(3)(B) of the Code, or a CFC
described in Section 881(c)(3)(C) of the Code (a “U.S. Tax Compliance
Certificate”) and (y) executed originals of IRS Form W-8BEN; or

 

(4)                                 to the extent a Foreign Lender is not the
beneficial owner of a payment received under any of the Loan Documents, executed
originals of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN, a
U.S. Tax Compliance Certificate substantially in the form of Exhibit L-2 or
Exhibit L-3, IRS Form W-9, and/or other certification documents from each
beneficial owner, as applicable; provided that if the Foreign Lender is a
partnership and one or more direct or indirect partners of such Foreign Lender
are claiming the portfolio interest exemption, such Foreign Lender may provide a
U.S. Tax Compliance Certificate substantially in the form of Exhibit L-4 on
behalf of each such direct and indirect partner;

 

(C)                                    any Foreign Lender shall, to the extent
it is legally entitled to do so, deliver to the Company and the Administrative
Agent (in such number of copies as shall be requested by the recipient) on or
prior to the date on which such Foreign Lender becomes a Lender under this
Agreement (and at the time or times prescribed by law and from time to time
thereafter upon the reasonable request of the Company or the Administrative
Agent), executed originals of any other form prescribed by applicable
Governmental Rule as a basis for claiming exemption from or a reduction in U.S.
federal withholding Tax, duly completed, together with such supplementary
documentation as may be prescribed by applicable Governmental Rule to permit the
Company or the Administrative Agent to determine the withholding or deduction
required to be made; and

 

(D)                                    if a payment made to a Lender under any
Loan Document would be subject to U.S. federal withholding Tax imposed by FATCA
if such Lender were to fail to comply with the applicable reporting requirements
of FATCA (including those contained in Section 1471(b) or 1472(b) of the Code,
as applicable), such Lender shall deliver to the Company and the Administrative
Agent at the time or times prescribed by law and at such time or times
reasonably requested by the Company or the Administrative Agent such
documentation prescribed by applicable Governmental Rule (including as
prescribed by Section 1471(b)(3)(C)(i) of the Code) and such additional
documentation reasonably requested by the Company or the Administrative Agent as
may be necessary for the Company and the Administrative Agent to comply with
their obligations under FATCA and to determine that such Lender has complied
with such

 

81

--------------------------------------------------------------------------------


 

Lender’s obligations under FATCA or to determine the amount to deduct and
withhold from such payment.  Solely for purposes of this clause (D), “FATCA”
shall include any amendments made to FATCA after the date of this Agreement.

 

(iii)                               Each Lender agrees that if any form or
certification it previously delivered expires or becomes obsolete or inaccurate
in any respect, it shall update such form or certification or promptly notify
the Company and the Administrative Agent in writing of its legal inability to do
so.  Each Lender shall promptly take such steps (at the cost and expense of the
Company) as shall not be materially disadvantageous to it, in the reasonable
judgment of such Lender, and as may be reasonably necessary (including the
re-designation of its Lending Office) to avoid any requirement of applicable
Requirements of Law of any such jurisdiction that any Borrower make any
deduction or withholding for taxes from amounts payable to such Lender. 
Additionally, each Borrower shall promptly deliver to the Administrative Agent
or any Lender, as the Administrative Agent or such Lender shall reasonably
request, on or prior to the Closing Date, and in a timely fashion thereafter,
such documents and forms required by any relevant taxing authorities under the
Requirements of Law of any jurisdiction, duly executed and completed by such
Borrower, as are required to be furnished by such Lender or the Administrative
Agent under such Requirements of Law in connection with any payment by the
Administrative Agent or any Lender of Taxes or Other Taxes, or otherwise in
connection with the Loan Documents, with respect to such jurisdiction.

 

(h)                                 Treatment of Certain Refunds.  If any party
determines, in its sole discretion exercised in good faith, that it has received
a refund (or the amount of any credit in lieu of refund) of any Taxes as to
which it has been indemnified pursuant to this Section 3.01 (including by the
payment of additional amounts pursuant to this Section 3.01), it shall pay to
the indemnifying party an amount equal to such refund (but only to the extent of
indemnity payments made under this Section with respect to the Taxes giving rise
to such refund (or credit in lieu of refund)), net of all out-of-pocket expenses
(including Taxes) of such indemnified party and without interest (other than any
interest paid by the relevant Governmental Authority with respect to such refund
or credit in lieu of refund).  Such indemnifying party, upon the request of such
indemnified party, shall repay to such indemnified party the amount paid over
pursuant to this paragraph (h) (plus any penalties, interest or other charges
imposed by the relevant Governmental Authority) in the event that such
indemnified party is required to repay such refund to such Governmental
Authority.  Notwithstanding anything to the contrary in this paragraph (h), in
no event will the indemnified party be required to pay any amount to an
indemnifying party pursuant to this paragraph (h) to the extent the payment of
such amount would place the indemnified party in a less favorable net after-Tax
position than the indemnified party would have been in if the indemnification
payments or additional amounts giving rise to such refund had never been paid. 
This paragraph shall not be construed to require any indemnified party to make
available its Tax returns (or any other information relating to its Taxes that
it deems confidential) to the indemnifying party or any other Person.

 

82

--------------------------------------------------------------------------------


 

(i)                               Survival.  Each party’s obligations under this
Section 3.01 shall survive the resignation or replacement of the Administrative
Agent or any assignment of rights by, or the replacement of, a Lender, the
termination of the Commitments and the repayment, satisfaction or discharge of
all obligations under any Loan Document.

 

3.02                        Illegality.  If any Lender determines that any
Requirements of Law has made it unlawful, or that any Governmental Authority has
asserted that it is unlawful, for any Lender or its applicable Lending Office to
make, maintain or fund Loans whose interest is determined by reference to the
Eurocurrency Rate (whether denominated in Dollars or an Alternative Currency),
or to determine or charge interest rates based upon the Eurocurrency Rate, or
any Governmental Authority has imposed material restrictions on the authority of
such Lender to purchase or sell, or to take deposits of, Dollars or any
Alternative Currency in the applicable interbank market, then, (a) on notice
thereof by such Lender to the Company through the Administrative Agent, any
obligation of such Lender to make or continue Eurocurrency Rate Loans in the
affected currency or currencies or, in the case of Eurocurrency Rate Loans in
Dollars, to convert Base Rate Committed Loans to Eurocurrency Rate Loans, shall
be suspended, and (b) if such notice asserts the illegality of such Lender
making or maintaining Base Rate Loans the interest rate on which is determined
by reference to the Eurocurrency Rate component of the Base Rate, the interest
rate on which Base Rate Loans of such Lender shall, if necessary to avoid such
illegality, be determined by the Administrative Agent without reference to the
Eurocurrency Rate component of the Base Rate, in each case until such Lender
notifies the Administrative Agent and the Borrower that the circumstances giving
rise to such determination no longer exist.  Upon receipt of such notice, the
Borrowers shall, upon demand from such Lender (with a copy to the Administrative
Agent), prepay or, if applicable and such Loans are denominated in Dollars,
convert all such Eurocurrency Rate Loans of such Lender to Base Rate Loans (the
interest rate on which Base Rate Loans of such Lender shall, if necessary to
avoid such illegality, be determined by the Administrative Agent without
reference to the Eurocurrency Rate component of the Base Rate), either on the
last day of the Interest Period therefor, if such Lender may lawfully continue
to maintain such Eurocurrency Rate Loans to such day, or immediately, if such
Lender may not lawfully continue to maintain such Eurocurrency Rate Loans and
(y) if such notice asserts the illegality of such Lender determining or charging
interest rates based upon the Eurocurrency Rate, the Administrative Agent shall
during the period of such suspension compute the Base Rate applicable to such
Lender without reference to the Eurocurrency Rate component thereof until the
Administrative Agent is advised in writing by such Lender that it is no longer
illegal for such Lender to determine or charge interest rates based upon the
Eurocurrency Rate.  Upon any such prepayment or conversion, the Borrowers shall
also pay accrued interest on the amount so prepaid or converted.

 

3.03                        Inability to Determine Rates.  If the Required
Lenders determine that for any reason in connection with any request for a
Eurocurrency Rate Loan or a conversion to or continuation thereof that
(a) deposits (whether in Dollars or an Alternative Currency) are not being
offered to banks in the applicable offshore interbank market for such currency
for the applicable amount and Interest Period of such Eurocurrency Rate Loan,
(b) adequate and reasonable means do not exist for determining the Eurocurrency
Base Rate for any requested Interest Period with respect to a proposed
Eurocurrency Rate Loan (whether denominated in Dollars or an Alternative
Currency), or (c) the Eurocurrency Base Rate for any requested Interest Period
with respect to a proposed Eurocurrency Rate Loan does not adequately and fairly
reflect

 

83

--------------------------------------------------------------------------------


 

the cost to such Lenders of funding such Eurocurrency Rate Loan, the
Administrative Agent will promptly so notify the Company and each Lender. 
Thereafter, the obligation of the Lenders to make or maintain Eurocurrency Rate
Loans in the affected currency or currencies shall be suspended, and in the
event of a determination described in the preceding sentence with respect to the
Eurocurrency Rate component of the Base Rate, the utilization of the
Eurocurrency Rate component in determining the Base Rate shall be suspended, in
each case until the Administrative Agent (upon the instruction of the Required
Lenders) revokes such notice.  Upon receipt of such notice, the Company may
revoke any pending request for a Borrowing of, conversion to or continuation of
Eurocurrency Rate Loans in the affected currency or currencies or, failing that,
will be deemed to have converted such request into a request for a Committed
Borrowing of Base Rate Loans in the amount specified therein.

 

Notwithstanding the foregoing, if the Administrative Agent has made the
determination described in this section, the Administrative Agent, in
consultation with the Borrower and the Required Lenders, may establish an
alternative interest rate for any Loans subject to clauses (a), (b) or (c) above
(any “Impacted Loans”),  in which case, such alternative rate of interest shall
apply with respect to the Impacted Loans until (1) the Administrative Agent
revokes the notice delivered with respect to the Impacted Loans under clause
(a) of the first sentence of this section, (2) the Administrative Agent or the
Required Lenders notify the Administrative Agent and the Borrower that such
alternative interest rate does not adequately and fairly reflect the cost to
such Lenders of funding the Impacted Loans, or (3) any Lender determines that
any Law has made it unlawful, or that any Governmental Authority has asserted
that it is unlawful, for such Lender or its applicable Lending Office to make,
maintain or fund Loans whose interest is determined by reference to such
alternative rate of interest or to determine or charge interest rates based upon
such rate or any Governmental Authority has imposed material restrictions on the
authority of such Lender to do any of the foregoing and provides the
Administrative Agent and the Borrower written notice thereof.

 

3.04                        Increased Costs.

 

(a)                                 Increased Costs Generally.  If any Change in
Law shall:

 

(i)                                     impose, modify or deem applicable any
reserve, special deposit, compulsory loan, insurance charge or similar
requirement against assets of, deposits with or for the account of, or credit
extended or participated in by, any Lender (except any reserve requirement
reflected in the Eurocurrency Rate) or the L/C Issuer;

 

(ii)                                  subject any Recipient to any Taxes (other
than (A) Indemnified Taxes and Other Taxes covered by Section 3.01, (B) Excluded
Taxes and (C) Connection Income Taxes) on its loans, loan principal, letters of
credit, commitments, or other obligations, or its deposits, reserves, other
liabilities or capital attributable thereto;

 

(iii)                               [intentionally omitted]; or

 

(iv)                              impose on any Lender or the L/C Issuer or the
London interbank market any other condition, cost or expense (other than Taxes)
affecting this Agreement or Eurocurrency Rate Loans made by such Lender or any
Letter of Credit or participation therein;

 

84

--------------------------------------------------------------------------------


 

and the result of any of the foregoing shall be to increase the cost to such
Lender of making, converting to, continuing or maintaining any Loan the interest
on which is determined by reference to the Eurocurrency Rate (or of maintaining
its obligation to make any such Loan), or to increase the cost to such Lender or
the L/C Issuer of participating in, issuing or maintaining any Letter of Credit
(or of maintaining its obligation to participate in or to issue any Letter of
Credit), or to reduce the amount of any sum received or receivable by such
Lender or the L/C Issuer hereunder with respect to any Eurocurrency Rate Loan or
L/C Credit Extension (whether of principal, interest or any other amount) then,
upon request of such Lender or the L/C Issuer, the Company will pay (or cause
the applicable Designated Borrower to pay) to such Lender or the L/C Issuer, as
the case may be, such additional amount or amounts as will compensate such
Lender or the L/C Issuer, as the case may be, for such additional costs incurred
or reduction suffered.

 

(b)                                 Capital Requirements.  If any Lender or the
L/C Issuer determines that any Change in Law affecting such Lender or the L/C
Issuer or any Lending Office of such Lender or such Lender’s or the L/C Issuer’s
holding company, if any, regarding capital or liquidity requirements has or
would have the effect of reducing the rate of return on such Lender’s or the L/C
Issuer’s capital or on the capital of such Lender’s or the L/C Issuer’s holding
company, if any, as a consequence of this Agreement, the Commitments of such
Lender or the Loans made by, or participations in Letters of Credit or Swing
Line Loans held by, such Lender, or the Letters of Credit issued by the L/C
Issuer, to a level below that which such Lender or the L/C Issuer or such
Lender’s or the L/C Issuer’s holding company could have achieved but for such
Change in Law (taking into consideration such Lender’s or the L/C Issuer’s
policies and the policies of such Lender’s or the L/C Issuer’s holding company
with respect to capital adequacy), then from time to time upon request of such
Lender or L/C Issuer, the Company will pay (or cause the applicable Designated
Borrower to pay) to such Lender or the L/C Issuer, as the case may be, such
additional amount or amounts as will compensate such Lender or the L/C Issuer or
such Lender’s or the L/C Issuer’s holding company for any such reduction
suffered.

 

(c)                                  Delay in Requests.  Failure or delay on the
part of any Lender or the L/C Issuer to demand compensation pursuant to the
foregoing provisions of this Section shall not constitute a waiver of such
Lender’s or the L/C Issuer’s right to demand such compensation, provided that no
Borrower shall be required to compensate a Lender or the L/C Issuer pursuant to
the foregoing provisions of this Section for any increased costs incurred or
reductions suffered more than nine months prior to the date that such Lender or
the L/C Issuer, as the case may be, notifies the Company of the Change in Law
giving rise to such increased costs or reductions and of such Lender’s or the
L/C Issuer’s intention to claim compensation therefor (except that, if the
Change in Law giving rise to such increased costs or reductions is retroactive,
then the nine-month period referred to above shall be extended to include the
period of retroactive effect thereof).

 

(d)                                 Additional Reserve Requirements.  The
Company shall pay (or cause the applicable Designated Borrower to pay) to each
Lender, (i) as long as such Lender shall be required to maintain reserves with
respect to liabilities or assets consisting of or including Eurocurrency funds
or deposits (currently known as “Eurocurrency liabilities”), additional interest
on the unpaid principal amount of each Eurocurrency Rate Loan equal to the
actual costs of such reserves allocated to such Loan by such Lender (as
determined by such Lender in good

 

85

--------------------------------------------------------------------------------


 

faith, which determination shall be conclusive), and (ii) as long as such Lender
shall be required to comply with any reserve ratio requirement or analogous
requirement of any other central banking or financial regulatory authority
imposed in respect of the maintenance of the Commitments or the funding of the
Eurocurrency Rate Loans, such additional costs (expressed as a percentage per
annum and rounded upwards, if necessary, to the nearest five decimal places)
equal to the actual costs allocated to such Commitment or Loan by such Lender
(as determined by such Lender in good faith, which determination shall be
conclusive), which in each case shall be due and payable on each date on which
interest is payable on such Loan, provided the Company shall have received at
least 10 days’ prior notice (with a copy to the Administrative Agent) of such
additional interest or costs from such Lender.  If a Lender fails to give notice
10 days prior to the relevant Interest Payment Date, such additional interest or
costs shall be due and payable 10 days from receipt of such notice.

 

3.05                        Compensation for Losses.  Upon demand of any Lender
(with a copy to the Administrative Agent) from time to time, the Company shall
promptly compensate (or cause the applicable Designated Borrower to compensate)
such Lender for and hold such Lender harmless from any loss, cost or expense
incurred by it as a result of:

 

(a)                                 any continuation, conversion, payment or
prepayment of any Loan other than a Base Rate Loan on a day other than the last
day of the Interest Period for such Loan (whether voluntary, mandatory,
automatic, by reason of acceleration, or otherwise);

 

(b)                                 any failure by any Borrower (for a reason
other than the failure of such Lender to make a Loan) to prepay, borrow,
continue or convert any Loan other than a Base Rate Loan on the date or in the
amount notified by the Company or the applicable Designated Borrower;

 

(c)                                  any failure by any Borrower to make payment
of any Loan or drawing under any Letter of Credit (or interest due thereon)
denominated in an Alternative Currency on its scheduled due date or any payment
thereof in a different currency; or

 

(d)                                 any assignment of a Eurocurrency Rate Loan
on a day other than the last day of the Interest Period therefor as a result of
a request by the Company pursuant to Section 10.13;

 

including any loss of anticipated profits, any foreign exchange losses and any
loss or expense arising from the liquidation or reemployment of funds obtained
by it to maintain such Loan, from fees payable to terminate the deposits from
which such funds were obtained or from the performance of any foreign exchange
contract.  The Company shall also pay (or cause the applicable Designated
Borrower to pay) any customary administrative fees charged by such Lender in
connection with the foregoing.

 

Failure or delay on the part of any Lender to demand compensation pursuant to
this Section 3.05 shall not constitute a waiver of such Lender’s right to demand
such compensation, provided that no Borrower shall be required to compensate a
Lender pursuant to this Section 3.05 for any loss, cost or expense incurred more
than nine months prior to the date that such Lender notifies the

 

86

--------------------------------------------------------------------------------


 

Company of the act or omission giving rise to such loss, cost or expense and
such Lender’s intention to claim compensation therefor.

 

For purposes of calculating amounts payable by the Company (or the applicable
Designated Borrower) to the Lenders under this Section 3.05, each Lender shall
be deemed to have funded each Eurocurrency Rate Loan made by it at the
Eurocurrency Base Rate used in determining the Eurocurrency Rate for such Loan
by a matching deposit or other borrowing in the offshore interbank market for
such currency for a comparable amount and for a comparable period, whether or
not such Eurocurrency Rate Loan was in fact so funded.

 

3.06                        Mitigation Obligations; Replacement of Lenders;
Certificates.

 

(a)                                 Designation of a Different Lending Office. 
Each Lender may make any Credit Extension to any Borrower through any Lending
Office, provided that the exercise of this option shall not affect the
obligation of the applicable Borrower to repay the Credit Extension in
accordance with the terms of this Agreement.  If any Lender requests
compensation under Section 3.04, or any Borrower is required to pay any
additional amount to any Lender or any Governmental Authority for the account of
any Lender pursuant to Section 3.01, or if any Lender gives a notice pursuant to
Section 3.02, then such Lender shall use reasonable efforts to designate a
different Lending Office for funding or booking its Loans hereunder or to assign
its rights and obligations hereunder to another of its offices, branches or
affiliates, if, in the judgment of such Lender, such designation or assignment
(i) would eliminate or reduce amounts payable pursuant to Section 3.01 or 3.04,
as the case may be, in the future, or eliminate the need for the notice pursuant
to Section 3.02, as applicable, and (ii) in each case, would not subject such
Lender to any unreimbursed cost or expense and would not otherwise be
disadvantageous to such Lender.  The Company hereby agrees to pay (or to cause
the applicable Designated Borrower to pay), within 10 days of the request
therefor, all reasonable costs and expenses incurred by any Lender in connection
with any such designation or assignment.

 

(b)                           Replacement of Lenders.  If any Lender requests
compensation under Section 3.04, or if any Borrower is required to pay any
additional amount to any Lender or any Governmental Authority for the account of
any Lender pursuant to Section 3.01 or there occurs any prepayment or conversion
of its Loans under Section 3.02, the Company may replace such Lender, so long as
such replacement will result in a reduction of such compensation or amounts in
accordance with Section 10.13.

 

(c)                                  Certificates for Reimbursement.  A
certificate of a Lender or the L/C Issuer setting forth the basis for and a
calculation of the amount or amounts necessary to compensate such Lender or the
L/C Issuer or its holding company, as the case may be, as specified in
subsection (a) or (b) of Section 3.04 or Section 3.05 and delivered to the
Company shall be conclusive absent manifest error.  The Company shall pay (or
cause the applicable Designated Borrower to pay) such Lender or the L/C Issuer,
as the case may be, the amount shown as due on any such certificate within 10
days after receipt thereof.

 

3.07                        Survival.  All of the Borrowers’ obligations under
this Article III shall survive termination of the Aggregate Commitments and
repayment of all other Obligations hereunder.

 

87

--------------------------------------------------------------------------------


 

ARTICLE IV.
CONDITIONS PRECEDENT TO CREDIT EXTENSIONS

 

4.01                        Conditions of Initial Credit Extension.  The
obligation of the L/C Issuer and each Lender to make the initial Credit
Extension hereunder is subject to satisfaction of the following conditions
precedent:

 

(a)                                 The Administrative Agent’s receipt of the
following, each of which shall be originals or telecopies (followed promptly by
originals) unless otherwise specified, each properly executed by a Responsible
Officer of the signing Loan Party (as applicable), each dated the Closing Date
(or, in the case of certificates of governmental officials, a recent date before
the Closing Date) and each in form and substance satisfactory to the
Administrative Agent and each of the Lenders:

 

(i)                                     executed counterparts of this Agreement
and the Guaranties, sufficient in number for distribution to the Administrative
Agent, each Lender and the Company;

 

(ii)                                  Notes executed by the Borrowers in favor
of each Lender requesting Notes;

 

(iii)                               The certificate of incorporation (or
comparable document) of each Loan Party certified by the Secretary of State (or
comparable public official) of its jurisdiction of organization (or, if any such
Person is organized under the laws of any jurisdiction outside the United
States, such other evidence as the Administrative Agent may request to establish
that such Person is duly organized and existing under the laws of such
jurisdiction), together with an English translation thereof (if appropriate);

 

(iv)                              To the extent such jurisdiction has the legal
concept of a corporation being in good standing and a Governmental Authority in
such jurisdiction issues any evidence of such good standing, a Certificate of
Good Standing (or comparable certificate) for each Loan Party certified by the
Secretary of State (or comparable public official) of its jurisdiction of
organization (or, if any such Person is organized under the laws of any
jurisdiction outside the United States, such other evidence as the
Administrative Agent may request to establish that such Person is duly qualified
to do business and in good standing under the laws of such jurisdiction),
together with an English translation thereof (if appropriate);

 

(v)                                 A certificate of the secretary or an
assistant secretary (or comparable officer) or a director of each Loan Party
certifying (A) that attached thereto is a true and correct copy of the by-laws
(or comparable document) of such Subsidiary as in effect (or, if any such
Subsidiary is organized under the laws of any jurisdiction outside the United
States, any comparable document provided for in the respective corporate laws of
that jurisdiction), (B) that attached thereto are true and correct copies of
resolutions duly adopted by the board of directors of such Subsidiary (or other
comparable enabling action) and continuing in effect, which (1) authorize the
execution, delivery and performance by such Person of the Loan Documents to be
executed by such

 

88

--------------------------------------------------------------------------------


 

Person and the consummation of the transactions contemplated thereby and
(2) designate the officers, directors and attorneys authorized so to execute,
deliver and perform on behalf of such Person and (C) that there are no
proceedings for the dissolution or liquidation of such Person, together with a
certified English translation thereof (if appropriate);

 

(vi)                              A certificate (which may be combined with the
certificate set forth in clause (v) above) of the secretary or an assistant
secretary (or comparable officer) or a director of each Loan Party certifying
the incumbency, signatures and authority of the officers, directors and
attorneys of such Person authorized to execute, deliver and perform the Loan
Documents to be executed by such Person, together with a certified English
translation thereof (if appropriate);

 

(vii)                           Favorable written opinions from each of the
following counsel for the Borrowers, the Guarantors and FIL’s Subsidiaries,
addressed to the Administrative Agent for the benefit of the Administrative
Agent and the Lenders, covering such legal matters as the Administrative Agent
may reasonably request and otherwise in form and substance satisfactory to the
Administrative Agent:

 

(A)                                    Curtis, Mallet-Prevost, Colt & Mosle LLP,
U.S. counsel for FIL and its Subsidiaries;

 

(B)                                    Rahmat Lim & Partners, Malaysian
(including Labuan) counsel for FIL and its Subsidiaries;

 

(C)                                    Allen & Gledhill, Singapore counsel for
FIL and its Subsidiaries;

 

(D)                                    Lexence N.V., Dutch counsel for FIL and
its Subsidiaries;

 

(E)                                     Wolf Theiss, Hungarian counsel for FIL
and its Subsidiaries;

 

(F)                                      C & A Law, Mauritius counsel for FIL
and its Subsidiaries; and

 

(G)                               Such other local counsel to FIL and its
Subsidiaries as the Administrative Agent may reasonably request with respect to
Subsidiary Guarantors.

 

(viii)                        a certificate of a Responsible Officer of each
Loan Party either (A) attaching copies of all consents, licenses and approvals
required in connection with the execution, delivery and performance by such Loan
Party and the validity against such Loan Party of the Loan Documents to which it
is a party, and stating that such consents, licenses and approvals shall be in
full force and effect, or (B) stating that no such consents, licenses or
approvals are so required;

 

89

--------------------------------------------------------------------------------


 

(ix)                              a certificate signed by a Responsible Officer
of the Company certifying (A) that the conditions specified in Sections
4.02(a) and (b) have been satisfied, (B) that there has been no event or
circumstance since March 31, 2013 that has had or could be reasonably expected
to have, either individually or in the aggregate, a Material Adverse Effect;
(C) the current Debt Ratings, and (D) pro forma calculations of the Debt/EBITDA
Ratio and the Interest Coverage Ratio, based upon the Company’s Financial
Statements for the quarter ended December 31, 2013;

 

(x)                                 evidence that the Existing FIL Credit
Agreement has been or concurrently with the Closing Date is being terminated and
all letters of credit thereunder (other than the Existing Letters of Credit)
cancelled or defeased in a manner satisfactory to the Administrative Agent, all
Liens securing obligations under such credit agreement have been or concurrently
with the Closing Date are being released; and

 

(xi)                              such other assurances, certificates,
documents, consents or opinions as the Administrative Agent, the L/C Issuer, the
Swing Line Lender or the Required Lenders reasonably may require.

 

(b)                                 Any fees required to be paid on or before
the Closing Date shall have been paid.

 

(c)                                  Unless waived by the Administrative Agent
and subject to the Fee Letters, the Company shall have paid all fees, charges
and disbursements of counsel to the Administrative Agent (directly to such
counsel if requested by the Administrative Agent) to the extent invoiced prior
to the Closing Date, plus such additional amounts of such fees, charges and
disbursements as shall constitute its reasonable estimate of such fees, charges
and disbursements incurred or to be incurred by it through the closing
proceedings (provided that such estimate shall not thereafter preclude a final
settling of accounts between the Company and the Administrative Agent).

 

(d)                                 The Closing Date shall have occurred on or
before April 30, 2014.

 

Without limiting the generality of the provisions of the last paragraph of
Section 9.03, for purposes of determining compliance with the conditions
specified in this Section 4.01, each Lender that has signed this Agreement shall
be deemed to have consented to, approved or accepted or to be satisfied with,
each document or other matter required thereunder to be consented to or approved
by or acceptable or satisfactory to a Lender unless the Administrative Agent
shall have received notice from such Lender prior to the proposed Closing Date
specifying its objection thereto.

 

4.02                        Conditions to all Credit Extensions.  The obligation
of each Lender to honor any Request for Credit Extension (other than a Committed
Loan Notice requesting only a conversion of Committed Loans to the other Type,
or a continuation of Eurocurrency Rate Loans) is subject to the following
conditions precedent:

 

(a)                                 The representations and warranties of
(i) the Borrowers contained in Article V and (ii) each Loan Party contained in
each other Loan Document or in any document furnished at any time under or in
connection herewith or therewith, shall be (A) in the case of

 

90

--------------------------------------------------------------------------------


 

representations and warranties that are qualified as to materiality, true and
correct, and (B) in the case of representations and warranties that are not
qualified as to materiality, true and correct in all material respects, in each
case on and as of the date of such Credit Extension, except to the extent that
such representations and warranties specifically refer to an earlier date, in
which case they shall be true and correct or true and correct in all material
respects, as the case may be, as of such earlier date; provided that the
representations and warranties contained in Section 5.09 shall be deemed to
refer to the most recent Financial Statements furnished pursuant to subsections
(a) and (b) of Section 6.01.

 

(b)                                 No Default shall exist, or would result from
such proposed Credit Extension or the application of the proceeds thereof.

 

(c)                                  The Administrative Agent and, if
applicable, the L/C Issuer or the Swing Line Lender shall have received a
Request for Credit Extension in accordance with the requirements hereof.

 

(d)                                 If the applicable Borrower is a Designated
Borrower, then the conditions of Section 2.14 to the designation of such
Borrower as a Designated Borrower shall have been met to the satisfaction of the
Administrative Agent.

 

(e)                                  In the case of a Credit Extension to be
denominated in an Alternative Currency, there shall not have occurred any change
in national or international financial, political or economic conditions or
currency exchange rates or exchange controls which in the reasonable opinion of
the Administrative Agent, the Required Lenders (in the case of any Loans to be
denominated in an Alternative Currency) or the L/C Issuer (in the case of any
Letter of Credit to be denominated in an Alternative Currency) would make it
impracticable for such Credit Extension to be denominated in the relevant
Alternative Currency.

 

Each Request for Credit Extension (other than a Committed Loan Notice requesting
only a conversion of Committed Loans to the other Type or a continuation of
Eurocurrency Rate Loans) submitted by the Company shall be deemed to be a
representation and warranty that the conditions specified in Sections
4.02(a) and (b) have been satisfied on and as of the date of the applicable
Credit Extension.

 

ARTICLE V.
REPRESENTATIONS AND WARRANTIES

 

Except as otherwise provided in Section 5.20, each Borrower represents and
warrants to the Administrative Agent and the Lenders that:

 

5.01                        Due Incorporation, Qualification, Etc.  Each Loan
Party and each Significant Subsidiary (a) (i) is duly organized and validly
existing and (ii) in any jurisdiction in which such legal concept is applicable,
is in good standing under the laws of its jurisdiction of organization, (b) has
the power and authority to own, lease and operate its properties and carry on
its business as now conducted and (c) is duly qualified and licensed to do
business as a foreign entity in each jurisdiction where the ownership, lease or
operation of its properties or the conduct of its business requires such
qualification or license, except in each case referred to in clauses (a)(ii) or

 

91

--------------------------------------------------------------------------------


 

(c), where the failure to be in good standing or so qualified or licensed is not
reasonably and substantially likely (alone or in the aggregate) to have a
Material Adverse Effect.

 

5.02                        Authority.  The execution, delivery and performance
by each of the Borrowers and each Guarantor of each Loan Document executed, or
to be executed, by such Person and the consummation of the transactions
contemplated thereby (a) are within the power of such Person and (b) have been
duly authorized by all necessary actions on the part of such Person.

 

5.03                        Enforceability.  Each Loan Document executed, or to
be executed, by each of the Borrowers and each Guarantor has been, or will be,
duly executed and delivered by such Person and constitutes, or when executed
will constitute, a legal, valid and binding obligation of such Person,
enforceable against such Person in accordance with its terms, except as limited
by bankruptcy, insolvency or other laws of general application relating to or
affecting the enforcement of creditors’ rights generally and general principles
of equity.

 

5.04                        Non-Contravention.  The execution and delivery by
each of the Borrowers and each Guarantor of the Loan Documents executed by such
Person and the performance and consummation of the transactions contemplated
thereby do not (a) violate any material Requirement of Law applicable to such
Person, (b) violate any provision of, or result in the breach or the
acceleration of, or entitle any other Person to accelerate (whether after the
giving of notice or lapse of time or both), any material Contractual Obligation
of such Person or (c) result in the creation or imposition of any material Lien
(or the obligation to create or impose any Lien) upon any property, asset or
revenue of such Person (other than Liens created under the Loan Documents).

 

5.05                        Approvals.  No material consent, approval, order or
authorization of, or registration, declaration or filing with, any Governmental
Authority or other Person (including the shareholders of any Person) is required
in connection with the execution and delivery of the Loan Documents executed by
each of the Borrowers and each Guarantor and the performance or consummation of
the transactions contemplated thereby, except such as (a) have been made or
obtained and are in full force and effect or (b) are being made or obtained in a
timely manner and once made or obtained will be in full force and effect.

 

5.06                        No Violation or Default.  Neither any Borrower, nor
any Guarantor, nor any of FIL’s Subsidiaries is in violation of or in default
with respect to (a) any Requirement of Law applicable to such Person or (b) any
Contractual Obligation of such Person, where, in each case or in the aggregate,
such violation or default is reasonably and substantially likely to have a
Material Adverse Effect. Without limiting the generality of the foregoing,
neither any Borrower, nor any Guarantor nor any of FIL’s Subsidiaries (i) has
violated any Environmental Laws, (ii) to the knowledge of any Borrower, any
Guarantor or any of FIL’s Subsidiaries, has any liability under any
Environmental Laws or (iii) has received notice or other communication of an
investigation or, to the knowledge of any Borrower, any Guarantor or any of
FIL’s Subsidiaries, is under investigation by any Governmental Authority having
authority to enforce Environmental Laws, where such violation, liability or
investigation is reasonably and substantially likely (alone or in the aggregate)
to have a Material Adverse Effect. No Default has occurred and is continuing.

 

92

--------------------------------------------------------------------------------


 

5.07                        Litigation.  No actions (including derivative
actions), suits, proceedings or investigations are pending or, to the knowledge
of any Borrower, threatened against any Borrower, any Guarantor or any of FIL’s
Subsidiaries at law or in equity in any court or before any other Governmental
Authority which (a) based upon the written advice of such Person’s outside legal
counsel, is reasonably likely to be determined adversely and if so adversely
determined is reasonably and substantially likely (alone or in the aggregate) to
have a Material Adverse Effect or (b) seeks to enjoin, either directly or
indirectly, the execution, delivery or performance by any Borrower or any
Guarantor of the Loan Documents or the transactions contemplated thereby.

 

5.08                        Title; Possession Under Leases.  Each Borrower, each
Guarantor and each of FIL’s Subsidiaries own and have good and valid title, or a
valid leasehold interest in, all their respective material properties and assets
as reflected in the most recent Financial Statements delivered to the
Administrative Agent (except those assets and properties disposed of in the
ordinary course of business or otherwise in compliance with the terms of this
Agreement (whether or not then in effect) since the date of such Financial
Statements) and all respective material assets and properties acquired by such
Borrower, each Guarantor and FIL’s Subsidiaries since such date (except those
disposed of in the ordinary course of business or otherwise in compliance with
the terms of this Agreement (whether or not then in effect) since such date). 
Such assets and properties are subject to no Lien, except for Permitted Liens.

 

5.09                        Financial Statements.  The consolidated Financial
Statements of FIL and its Subsidiaries (including, if required to be
consolidated for GAAP purposes, Elementum) which have been delivered to the
Administrative Agent, (a) are in accordance with the books and records of FIL
and its Subsidiaries, which have been maintained in accordance with good
business practice, (b) have been prepared in conformity with GAAP and (c) fairly
present in all material respects the financial conditions and results of
operations of FIL and its Subsidiaries (including, if required to be
consolidated for GAAP purposes, Elementum) as of the dates thereof and for the
periods covered thereby.  Neither FIL nor any of its Subsidiaries has any
Contingent Obligations, liability for taxes or other outstanding obligations
which are material in the aggregate, except as disclosed or reflected in the
Financial Statements of FIL for the quarter ended December 31, 2013, furnished
by FIL to the Administrative Agent prior to the date hereof, or in the Financial
Statements delivered to the Administrative Agent pursuant to Section 6.01(a) or
(b), or except as permitted under Articles VI and VII of this Agreement.

 

5.10                        Employee Benefit Plans.

 

(a)                                 Based on the latest valuation of each
Employee Benefit Plan subject to Title IV of ERISA that any Borrower or any
ERISA Affiliate maintains or contributes to, or has any obligation under (which
occurred within twelve months of the date of this representation), the aggregate
benefit liabilities of such plan within the meaning of section 4001 of ERISA did
not exceed the aggregate value of the assets of such plan, except to the extent
not reasonably and substantially likely to have a Material Adverse Effect. 
Neither any Borrower nor any ERISA Affiliate has any material liability with
respect to any post-retirement benefit under any Employee Benefit Plan which is
a welfare plan (as defined in section 3(1) of ERISA), other than liability for
health plan continuation coverage described in Part 6 of Title I(B) of ERISA,
except

 

93

--------------------------------------------------------------------------------


 

to the extent any such liability with respect to any post-retirement benefit is
not reasonably and substantially likely (alone or in the aggregate) to have a
Material Adverse Effect.

 

(b)                                 Each Employee Benefit Plan complies, in both
form and operation, in all material respects, with its terms, ERISA and the
Code, and no condition exists or event has occurred with respect to any such
plan which would result in the incurrence by any Borrower or any ERISA Affiliate
of any material liability, fine or penalty, in each case except as is not
reasonably and substantially likely (alone or in the aggregate) to have a
Material Adverse Effect.  Each Employee Benefit Plan, related trust agreement,
arrangement and commitment of any Borrower or any ERISA Affiliate is legally
valid and binding and is in all material respects in full force and effect,
except as is not reasonably and substantially likely (alone or in the aggregate)
to have a Material Adverse Effect.  As of the Closing Date, no Employee Benefit
Plan is being audited or investigated by any government agency or is subject to
any pending or threatened claim or suit, other than any such audit,
investigation, claim or suit that is not reasonably and substantially likely
(alone or in the aggregate) to have a Material Adverse Effect.  Neither any
Borrower nor any ERISA Affiliate nor, to the knowledge of any Borrower, any
fiduciary of any Employee Benefit Plan has engaged in a prohibited transaction
under section 406 of ERISA or section 4975 of the Code which would subject any
Borrower to any material tax, penalty or other liability, including a liability
to indemnify.

 

(c)                                  No Multiemployer Plan in which the
Borrowers or any ERISA Affiliate participates is in critical or endangered
status (as defined in ERISA and the Code) except as is not reasonably and
substantially likely (alone or in the aggregate) to have a Material Adverse
Effect. Neither any Borrower nor any ERISA Affiliate has incurred any material
liability (including secondary liability) to any Multiemployer Plan as a result
of a complete or partial withdrawal from such Multiemployer Plan under section
4201 of ERISA or as a result of a sale of assets described in section 4204 of
ERISA. Neither any Borrower nor any ERISA Affiliate has been notified that any
Multiemployer Plan is in reorganization or insolvent under and within the
meaning of section 4241 or section 4245 of ERISA or that any Multiemployer Plan
intends to terminate or has been terminated under section 4041A of ERISA, in
each case except as is not reasonably and substantially likely (alone or in the
aggregate) to have a Material Adverse Effect.

 

(d)                                 All employer and employee contributions
required by any applicable Governmental Rule in connection with all Foreign
Plans have been made, or, if applicable, accrued, in all material respects, in
accordance with the country-specific or other applicable accounting practices. 
The fair market value of the assets of each funded Foreign Plan, the liability
of each insurer for any Foreign Plan funded through insurance or the book
reserve established for any Foreign Plan, together with any accrued
contributions, is sufficient, except to the extent that is not reasonably and
substantially likely (alone or in the aggregate) to have a Material Adverse
Effect, to procure or provide for the accrued benefit obligations, as of the
date hereof, with respect to all current and former participants in such Foreign
Plan according to the actuarial assumptions (if applicable) and valuations most
recently used to determine employer contributions to such Foreign Plan, which
actuarial assumptions and valuations are commercially reasonable viewed as a
whole.  Each Foreign Plan required to be registered has been so registered and
has been maintained in good standing with applicable Governmental Authorities
except to the extent that is not reasonably and substantially likely (alone or
in the aggregate) to

 

94

--------------------------------------------------------------------------------


 

have a Material Adverse Effect. Each Foreign Plan reasonably complies in all
material respects with all applicable Governmental Rules.

 

5.11                        Other Regulations.  No Borrower or any Material
Subsidiary is subject to regulation under the Federal Power Act, the Interstate
Commerce Act, any state public utilities code or any other Governmental Rule
that limits its ability to incur Indebtedness of the type represented by the
Obligations.

 

5.12                        Patent and Other Rights.  Each Borrower and each of
FIL’s Subsidiaries own, license or otherwise have the full right to use, under
validly existing agreements, without known conflict with any rights of others,
all patents, licenses, trademarks, trade names, trade secrets, service marks,
copyrights and all rights with respect thereto, which are required to conduct
their businesses as now conducted, except such patents, licenses, trademarks,
trade names, trade secrets, service marks, copyrights and all rights with
respect thereto which if not validly owned, licensed or used would not be
reasonably and substantially likely (alone or in the aggregate) to have a
Material Adverse Effect.

 

5.13                        Governmental Charges.  Each Borrower and each of
FIL’s Subsidiaries have filed or caused to be filed all tax returns, and, in
compliance with all applicable Requirements of Law, all reports and declarations
which are required by any Governmental Authority to be filed by them (or, in
each case, extensions thereof have been validly obtained), in each case other
than to the extent that the failure to do so would not be reasonably and
substantially likely (alone or in the aggregate) to have a Material Adverse
Effect.  Each Borrower and each of FIL’s Subsidiaries have paid, or made
provision for the payment of, all taxes and other Governmental Charges which
have or may have become due pursuant to said returns or otherwise and all other
indebtedness, except such Governmental Charges, taxes or indebtedness, if any,
which are being contested in good faith and as to which if unpaid adequate
reserves (determined in accordance with GAAP) have been provided or which are
not reasonably and substantially likely (alone or in the aggregate) to have a
Material Adverse Effect.

 

5.14                        Margin Stock.

 

(a)                                 No Borrower is engaged or will engage,
principally or as one of its important activities, in the business of purchasing
or carrying Margin Stock, or extending credit for the purpose of purchasing or
carrying any Margin Stock.  No proceeds of any Loan and no Letter of Credit will
be used to purchase or carry any Margin Stock, or to extend credit to any Person
for the purpose of purchasing or carrying any Margin Stock, in either case in a
manner that violates or causes a violation of Regulations T, U or X of the FRB
or any other regulation of the FRB.

 

(b)                                 None of the Company, any Person Controlling
the Company, or any Subsidiary is or is required to be registered as an
“investment company” under the Investment Company Act of 1940.

 

5.15                        Subsidiaries, Etc.  Schedule 5.15 (as of December
31, 2013 and as thereafter updated on a quarterly basis by Borrowers in a
written notice to Administrative Agent no later than the date set forth in
Section 6.01(f)) sets forth each of FIL’s Significant Subsidiaries and

 

95

--------------------------------------------------------------------------------


 

Material Subsidiaries, its jurisdiction of organization, the percentages of
shares owned directly or indirectly by FIL and whether FIL owns such shares
directly or, if not, the Subsidiary of FIL that owns such shares.

 

5.16                        Solvency, Etc.  Each of the Borrowers, each
Guarantor and each Material Subsidiary is Solvent and, after the execution and
delivery of the Loan Documents and the consummation of the transactions
contemplated thereby, will be Solvent.

 

5.17                        No Withholding, Etc.  Except as otherwise disclosed
by a Borrower to the Administrative Agent from time to time (which the
Administrative Agent will deliver to the Lenders), (a) no Borrower has actual
knowledge of any requirement under any Governmental Rule to make any deduction
or withholding of any nature whatsoever from any payment required to be made by
any Borrowers hereunder or under any other Loan Document and (b) neither this
Agreement nor any of the other Loan Documents is subject to any registration or
stamp tax or any other similar or like taxes payable in any relevant
jurisdiction.

 

5.18                        No Material Adverse Effect.  Since March 31, 2013,
no event has occurred and no condition exists which, alone or in the aggregate,
(a) has had (and continues to have) or (b) is reasonably and substantially
likely to have a Material Adverse Effect.

 

5.19                        Accuracy of Information Furnished.  The Loan
Documents and the other certificates, statements and information (excluding
projections) furnished to the Administrative Agent or any Lender in writing by
or on behalf of the Borrowers, the Guarantors and FIL’s Subsidiaries in
connection with the Loan Documents and the transactions contemplated thereby,
taken as a whole, as of the date furnished, do not contain and will not contain
any untrue statement of a material fact and do not omit and will not omit to
state a material fact necessary to make the statements therein, in light of the
circumstances under which they were made, not misleading; provided that, with
respect to projected financial information, the Company represents only that
such information was prepared in good faith based upon assumptions believed to
be reasonable at the time.

 

5.20                        Representations as to Foreign Obligors.  The Company
represents and warrants to the Administrative Agent and the Lenders, with
respect to each Foreign Subsidiary that is at any time a Foreign Obligor, and
each Designated Borrower at any time existing that is a Foreign Subsidiary,
represents and warrants with respect to itself, that:

 

(a)                                 Such Foreign Obligor is subject to civil and
commercial Requirements of Law with respect to its obligations under this
Agreement and the other Loan Documents to which it is a party (collectively as
to such Foreign Obligor, the “Applicable Foreign Obligor Documents”), and the
execution, delivery and performance by such Foreign Obligor of the Applicable
Foreign Obligor Documents constitute and will constitute private and commercial
acts and not public or governmental acts.  Neither such Foreign Obligor nor any
of its property has any immunity from jurisdiction of the courts or from any
legal process (whether through service or notice, attachment prior to judgment,
attachment in aid of execution, execution or otherwise) under the laws of the
jurisdiction in which such Foreign Obligor is organized and existing in respect
of its obligations under the Applicable Foreign Obligor Documents.

 

96

--------------------------------------------------------------------------------


 

(b)                                 The Applicable Foreign Obligor Documents are
in all material respects in proper legal form under the Requirements of Law of
the jurisdiction in which such Foreign Obligor is organized and existing for the
enforcement thereof against such Foreign Obligor under the Requirements of Law
of such jurisdiction, and to ensure the legality, validity, enforceability,
priority or admissibility in evidence of the Applicable Foreign Obligor
Documents.  It is not necessary to ensure the legality, validity,
enforceability, priority or admissibility in evidence of the Applicable Foreign
Obligor Documents that the Applicable Foreign Obligor Documents be filed,
registered or recorded with, or executed or notarized before, any court or other
authority in the jurisdiction in which such Foreign Obligor is organized and
existing or that any registration charge or stamp or similar tax be paid on or
in respect of the Applicable Foreign Obligor Documents or any other document,
except for (i) any such filing, registration, recording, execution or
notarization as has been made or is not required to be made until the Applicable
Foreign Obligor Document or any other document is sought to be enforced and
(ii) any charge or tax as has been timely paid.

 

(c)                                  There is no tax, levy, impost, duty, fee,
assessment or other governmental charge, or any deduction or withholding,
imposed by any Governmental Authority in or of the jurisdiction in which such
Foreign Obligor is organized and existing either (i) on or by virtue of the
execution or delivery of the Applicable Foreign Obligor Documents or (ii) on any
payment to be made by such Foreign Obligor pursuant to the Applicable Foreign
Obligor Documents, except in either case as has been disclosed to the
Administrative Agent.

 

(d)                                 The execution, delivery and performance of
the Applicable Foreign Obligor Documents executed by such Foreign Obligor are,
under applicable foreign exchange control regulations of the jurisdiction in
which such Foreign Obligor is organized and existing, not subject to any
notification or authorization except (i) such as have been made or obtained or
(ii) such as cannot be made or obtained until a later date (provided that any
notification or authorization described in clause (ii) shall be made or obtained
as soon as is reasonably practicable).

 

5.21                        Taxpayer Identification Number; Other Identifying
Information.  The true and correct U.S. taxpayer identification number of each
Designated Borrower that is a Domestic Subsidiary and a party hereto on the
Closing Date is set forth on Schedule 10.02.  The true and correct unique
identification number of the Company and each Designated Borrower that is a
Foreign Subsidiary and a party hereto on the Closing Date that has been issued
by its jurisdiction of organization and the name of such jurisdiction (as well
as any U.S. taxpayer identification number issued to such Designated Borrower,
if any) are set forth on Schedule 5.21.

 

5.22                        OFAC.  Neither the Company, nor any of its
Subsidiaries (including Elementum to the extent it constitutes a Subsidiary but
for it being excluded from the definition of “Subsidiary”), nor, to the
knowledge of the Company and its Subsidiaries (including Elementum to the extent
it constitutes a Subsidiary but for it being excluded from the definition of
“Subsidiary”), any director, officer, employee, agent, affiliate or
representative thereof, is an individual or entity currently the subject of any
Sanctions, nor is the Company or any Subsidiary (including Elementum) located,
organized or resident in a Designated Jurisdiction.

 

97

--------------------------------------------------------------------------------


 

ARTICLE VI.
AFFIRMATIVE COVENANTS

 

So long as any Lender shall have any Commitment hereunder, any Loan or other
Obligation (other than unmatured contingent reimbursement and indemnification
obligations) hereunder shall remain unpaid or unsatisfied, or any Letter of
Credit shall remain outstanding (other than Extended Letters of Credit):

 

6.01                        Information.  The Company shall deliver to the
Administrative Agent (for distribution to the Lenders), in form and detail
satisfactory to the Administrative Agent and the Required Lenders:

 

(a)                                 As soon as available and in no event later
than 55 days after the last day of each fiscal quarter of FIL, a copy of the
Financial Statements of FIL and its Subsidiaries (including, if required to be
consolidated for GAAP purposes, Elementum) (prepared on a consolidated basis)
for such quarter and for the fiscal year to date, certified by the chief
executive officer, chief operating officer, chief financial officer, treasurer,
assistant treasurer, controller or senior vice president of finance of FIL to
present fairly in all material respects the financial condition, results of
operations and other information reflected therein and to have been prepared in
accordance with GAAP (subject to normal year-end audit adjustments and the
absence of footnotes);

 

(b)                                 (i) As soon as available and in no event
later than 100 days after the close of each fiscal year of FIL, (A) copies of
the audited Financial Statements of FIL and its Subsidiaries (including, if
required to be consolidated for GAAP purposes, Elementum) (prepared on a
consolidated basis) for such year, audited by independent certified public
accountants of recognized national standing reasonably acceptable to the
Administrative Agent, and (B) copies of the unqualified opinions (or qualified
opinions (other than a “going concern” or like qualification or exception or any
qualification or exception as to the scope of such audit) reasonably acceptable
to the Administrative Agent) of such accountants, and (ii) if and when received
from such accountants in connection with the annual audited Financial Statements
of FIL (it being acknowledged and agreed that this clause (ii) imposes no
obligation to so request or obtain such certificates), certificates of such
accountants to the Administrative Agent stating that in making the examination
necessary for their opinion they have reviewed this Agreement and have obtained
no knowledge of any Default which has occurred and is continuing, or if, in the
opinion of such accountants, a Default has occurred and is continuing, a
statement as to the nature thereof;

 

(c)                                  Contemporaneously with the quarterly and
year-end Financial Statements required by the foregoing subsections (a) and (b),
a Compliance Certificate executed by the chief executive officer, chief
operating officer, chief financial officer, treasurer, assistant treasurer,
controller or senior vice president of finance of FIL, properly completed;

 

(d)                                 As soon as possible and in no event later
than five Business Days after any Responsible Officer of such Borrower knows of
the occurrence or existence of (i) any

 

98

--------------------------------------------------------------------------------


 

Reportable Event under any Employee Benefit Plan or Multiemployer Plan which is
reasonably and substantially likely (alone or in the aggregate) to result in
liability to the Borrower or any of FIL’s Subsidiaries of $50,000,000 or more,
(ii) any actual or threatened litigation or suits against any Borrower or any of
FIL’s Subsidiaries involving potential monetary damages payable by any Borrower
or FIL’s Subsidiaries of $50,000,000 or more alone or in the aggregate, (iii)
any other event or condition which is reasonably and substantially likely (alone
or in the aggregate) to have a Material Adverse Effect, (iv) any Default or (v)
any event of the type described in Section 8.01(f) or (g) with respect to any
Subsidiary, so long as such Subsidiary is determined at the time of such event
to be a Significant Subsidiary, the statement of the chief executive officer,
chief operating officer, chief financial officer, treasurer, assistant
treasurer, controller or senior vice president of finance of such Borrower
setting forth details of such event, condition or Default and the action which
such Borrower proposes to take with respect thereto;

 

(e)                                  Promptly after they are sent, made
available or filed, copies of (i) all registration statements and reports filed
by any of the Borrowers or any of FIL’s Subsidiaries with the SEC (including all
10-Q, 10-K and 8-K reports) and (ii) all reports, proxy statements and financial
statements sent or made available by any of the Borrowers or any of FIL’s
Subsidiaries to its public security holders;

 

(f)                                   As soon as possible and in no event later
than 55 days after the last day of each fiscal quarter (or 100 days in the case
of the last fiscal quarter of each fiscal year), or 55 days after the date of
any Material Subsidiary Recalculation Event that would result in an additional
Material Subsidiary (based on the Pro Forma MS Test as applied as of such date),
written notice of (i) any new Significant Subsidiary acquired or established
during such quarter (or as a result of such Material Subsidiary Recalculation
Event) or any other change in the information set forth in Schedule 5.15 during
such quarter, (ii) each Subsidiary of FIL that has become a Material Subsidiary
during such quarter (or as a result of such Material Subsidiary Recalculation
Event) and indicating for each such new Material Subsidiary whether such
Material Subsidiary is an Eligible Material Subsidiary or Ineligible Material
Subsidiary and if the latter, the reason it is an Ineligible Material
Subsidiary, and (iii) each Subsidiary that may have previously been an
Ineligible Material Subsidiary but which became an Eligible Material Subsidiary
during such quarter;

 

(g)                                  Promptly after any Borrower changes its
legal name or the address of its chief executive office, written notice setting
forth such Borrower’s new legal name and/or new address;

 

(h)                                 Promptly, a copy of any announcement by
Moody’s or S&P of any change or possible change in a Debt Rating;

 

(i)                                     Promptly, notice of the occurrence of
any Material Subsidiary Recalculation Event; and

 

(j)                                    Such other instruments, agreements,
certificates, opinions, statements, documents and information relating to the
operations or condition (financial or otherwise)

 

99

--------------------------------------------------------------------------------


 

of such Borrower or FIL’s Subsidiaries, and compliance by such Borrower with the
terms of this Agreement and the other Loan Documents as Administrative Agent on
behalf of itself or one or more Lenders may from time to time reasonably
request.

 

Documents required to be delivered pursuant to Section 6.01(a) or (b) or
Section 6.01(e) (to the extent any such documents are included in materials
otherwise filed with the SEC) may be delivered electronically and if so
delivered, shall be deemed to have been delivered on the date (i) on which the
Company posts such documents, or provides a link thereto on the Company’s
website on the internet at the website address listed on Schedule 10.02; or
(ii) on which such documents are posted on the Company’s behalf on an internet
or intranet website, if any, to which each Lender and the Administrative Agent
have access, including the SEC’s EDGAR website, any commercial, third-party
website or any website sponsored by the Administrative Agent; provided that:
(i) the Company shall, if requested, deliver paper copies of such documents to
the Administrative Agent or any Lender that requests the Company to deliver such
paper copies until a written request to cease delivering paper copies is given
by the Administrative Agent or such Lender and (ii) the Company shall use
commercially reasonable efforts to notify the Administrative Agent and each
requesting Lender (by facsimile or electronic mail) of the posting of any such
documents and provide to the Administrative Agent by electronic mail electronic
versions (i.e., soft copies) of such documents.  Notwithstanding anything
contained herein, in every instance the Company shall be required to provide
paper copies of the Compliance Certificates required by Section 6.01(c) to the
Administrative Agent (it being acknowledged that electronic delivery thereof
pursuant to Section 10.02 shall be permitted).  Except for such Compliance
Certificates, the Administrative Agent shall have no obligation to request the
delivery or to maintain copies of the documents referred to above, and in any
event shall have no responsibility to monitor compliance by the Company with any
such request for delivery, and each Lender shall be solely responsible for
requesting delivery to it or maintaining its copies of such documents.

 

Each Borrower hereby acknowledges that (1) the Administrative Agent or the
Arrangers may, but shall not be obligated to, make available to the Lenders and
the L/C Issuer materials and/or information provided by or on behalf of such
Borrower hereunder (collectively, “Borrower Materials”) by posting the Borrower
Materials on Debt Domain, IntraLinks, Syndtrak or another similar electronic
system (the “Platform”) and (2) certain of the Lenders (each, a “Public Lender”)
may have personnel who do not wish to receive material non-public information
with respect to any of the Borrowers or their respective Affiliates, or the
respective securities of any of the foregoing, and who may be engaged in
investment and other market-related activities with respect to such Persons’
securities.  Each Borrower hereby agrees that so long as such Borrower is the
issuer of any outstanding debt or equity securities that are registered or
issued pursuant to a private offering or is actively contemplating issuing any
such securities (w) all Borrower Materials that are to be made available to
Public Lenders shall be clearly and conspicuously marked “PUBLIC” which, at a
minimum, shall mean that the word “PUBLIC” shall appear prominently on the first
page thereof; (x) by marking Borrower Materials “PUBLIC,” the Borrowers shall be
deemed to have authorized the Administrative Agent, the Arrangers, the L/C
Issuer and the Lenders to treat such Borrower Materials as not containing any
material non-public information with respect to the Borrowers or their
respective securities for purposes of United States Federal and state securities
laws (provided, however, that to the extent such Borrower Materials constitute
Information, they shall be treated as set forth in Section

 

100

--------------------------------------------------------------------------------


 

10.07); (y) all Borrower Materials marked “PUBLIC” are permitted to be made
available through a portion of the Platform designated “Public Side
Information”; and (z) the Administrative Agent and the Arrangers shall be
entitled to treat any Borrower Materials that are not marked “PUBLIC” as being
suitable only for posting on a portion of the Platform not designated “Public
Side Information.”  Notwithstanding the foregoing, no Borrower shall be under
any obligation to mark any Borrower Materials “PUBLIC.”

 

6.02                        Books and Records.  Each Borrower and FIL’s
Subsidiaries shall at all times keep proper books of record and account which
shall be complete and correct in all material respects in accordance with GAAP;
provided that, with respect to any Subsidiary acquired by FIL or its
Subsidiaries after the Closing Date pursuant to a stock purchase or merger
transaction (other than (a) a Person that is merged with or into a Subsidiary of
FIL that owned assets (other than de minimis assets necessary to create an
acquisition vehicle) immediately prior to such merger and (b) a Pro Forma
Calculation Subsidiary), such Subsidiary shall only be required to (i) keep
proper books of record and account which shall be complete and correct in all
material respects in accordance with GAAP in respect of transactions occurring
after the date of such acquisition, and (ii) from and after the date that is the
first day of the first fiscal year of FIL that follows the date of such
acquisition by more than three months, keep proper books of record and account
in respect of all other matters which shall be complete and correct in all
material respects in accordance with GAAP.

 

6.03                        Inspections.  Each Borrower and FIL’s Subsidiaries
shall permit the Administrative Agent and each Lender, or any agent or
representative thereof, upon reasonable notice and during normal business hours,
to visit and inspect any of the properties and offices of such Borrower and
FIL’s Subsidiaries, to examine the books and records of such Borrower and FIL’s
Subsidiaries and make copies thereof and to discuss the affairs, finances and
business of such Borrower and FIL’s Subsidiaries with, and to be advised as to
the same by, their officers, auditors and accountants, all at such times and
intervals as the Administrative Agent or any Lender may reasonably request
(which visits and inspections shall be at the expense of the Administrative
Agent (subject to reimbursement by the Lenders pursuant to Section 10.04(c)) or
such Lender unless a Default has occurred and is continuing).

 

6.04                        Insurance.  Each Borrower and FIL’s Subsidiaries
shall (a) carry and maintain insurance of the types and in the amounts
customarily carried from time to time during the term of this Agreement by
others engaged in substantially the same business as such Person and operating
in the same geographic area as such Person, including fire, public liability,
property damage and worker’s compensation, (b) carry and maintain each policy
for such insurance with financially sound insurers and (c) deliver to the
Administrative Agent from time to time, as the Administrative Agent may request,
schedules setting forth all insurance then in effect.

 

6.05                        Taxes, Governmental Charges and Other Indebtedness. 
Each Borrower and FIL’s Subsidiaries shall promptly pay and discharge when due
(a) all taxes and other Governmental Charges prior to the date upon which
penalties accrue thereon, (b) all indebtedness which, if unpaid, could become a
Lien upon the property of such Borrower or FIL’s Subsidiaries and (c) subject to
any subordination provisions applicable thereto, all other Indebtedness, which
in each of cases (a) through (c) or in the aggregate, if unpaid, is reasonably
and substantially likely to have a Material Adverse Effect, except such taxes,
Governmental

 

101

--------------------------------------------------------------------------------


 

Charges or Indebtedness as may in good faith be contested or disputed, or for
which arrangements for deferred payment have been made, provided that in each
such case appropriate reserves are maintained in accordance with GAAP.

 

6.06                        Use of Proceeds.  Each Borrower shall use the
proceeds of the Loans and Letters of Credit for working capital, capital
expenditures and other general corporate purposes, including refinancing
existing Indebtedness of the Company and its Subsidiaries not in contravention
of any Requirement of Law or Loan Document.  No Borrower shall use any part of
the proceeds of any Loan or any Letter of Credit, directly or indirectly, in
violation of the financial assistance provisions of Section 76 of the Singapore
Companies Act or for the purpose of purchasing or carrying any Margin Stock, or
for the purpose of purchasing or carrying or trading in any securities, in
either case, under such circumstances as to involve such Borrower, any Lender or
Administrative Agent in a violation of Regulations T, U or X issued by the FRB.

 

6.07                        General Business Operations.  Each of the Borrowers
and FIL’s Subsidiaries shall (a) preserve and maintain its existence and all of
its rights, privileges and franchises reasonably necessary to the conduct of the
business of the Company and its Subsidiaries (as a whole), provided that (i) the
Company and its Subsidiaries may dissolve, liquidate or terminate the existence
of any Subsidiary of the Company, other than a Borrower, possessing total assets
of less than $50,000,000 or serving no continuing business purpose (each, an
“Excluded Subsidiary”), in either case as determined by the board of directors
of the Company or such Subsidiary in its good faith reasonable discretion,
(ii) neither the Company nor any of its Subsidiaries shall be required to
preserve any right or franchise if the board of directors of the Company or such
Subsidiary shall determine that the preservation thereof is no longer desirable
in the conduct of the business of the Company or such Subsidiary, as the case
may be, and that the loss thereof is not disadvantageous in any material respect
to the Company and its Subsidiaries (taken as a whole) or the Lenders, and
(iii) the foregoing shall not prohibit the consummation of any sale, transfer or
disposition of assets otherwise permitted under Section 7.03 or any merger or
consolidation otherwise permitted under Section 7.04, (b) conduct its business
activities in compliance with all Requirements of Law and Contractual
Obligations applicable to such Person, and (c) keep all property useful and
necessary in its business in good working order and condition, ordinary wear and
tear excepted; except, in the case of clauses (a) and (c), where any failure is
not reasonably likely (alone or in the aggregate) to have a Material Adverse
Effect.

 

6.08                        Pari Passu Ranking.  Each Borrower shall take, or
cause to be taken, all actions necessary to ensure that the Obligations of such
Borrower are and continue to rank at least pari passu in right of payment with
all other unsecured and unsubordinated Indebtedness of such Borrower.

 

6.09                        PATRIOT Act.  Promptly following a request therefor,
each Borrower shall provide all documentation and other information that a
Lender reasonably requests in order to comply with such Lender’s ongoing
obligations under applicable “know your customer” and anti-money laundering
rules and regulations, including the Uniting and Strengthening America by
Providing Appropriate Tools Required to Intercept and Obstruct Terrorism Act of
2001 (known as the USA PATRIOT Act) (the “Act”), provided that any Lender
requesting documentation or other information under this Section 6.09 shall
provide any relevant supporting

 

102

--------------------------------------------------------------------------------


 

documentation reasonably requested by any Borrower responding to such request. 
Each Lender that is subject to the Act and the Administrative Agent (for itself
and not on behalf of any Lender) hereby notifies each Borrower that pursuant to
the requirements of the Act, it is required to obtain, verify and record
information that identifies the Loan Parties, which information includes the
name and address of the Borrower or other Loan Party and other information that
will allow such Lender or the Administrative Agent, as applicable, to identify
the Borrower or other Loan Party in accordance with the Act.

 

6.10                        Subsidiary Guarantors.

 

(a)                                 Promptly after any Person is required by
Section 6.01(f) to be disclosed as an Eligible Material Subsidiary (and in any
event within 30 days (or such greater number of days to which the Administrative
Agent may agree) thereafter), the Company shall cause such Person to (i) become
a Subsidiary Guarantor by executing and delivering to the Administrative Agent a
counterpart of the Subsidiary Guaranty or such other document as the
Administrative Agent shall deem appropriate for such purpose, and (ii) deliver
to the Administrative Agent documents of the types referred to in clauses (iii),
(iv), (v) and (vi) of Section 4.01(a) and favorable opinions of counsel to such
Person (which shall cover, among other things, the legality, validity, binding
effect and enforceability of the documentation referred to in clause (i) of this
Section 6.10(a)), all in form, content and scope reasonably satisfactory to the
Administrative Agent.  If, pursuant to clauses (b) or (d) of the definition of
Ineligible Material Subsidiary, the Company elects to provide a Substitute
Guaranty in replacement of a Subsidiary Guaranty otherwise required hereby to be
provided by a Material Subsidiary, the Company shall cause the applicable
Substitute Guarantors to comply with clauses (i) and (ii) above as if such
Substitute Guarantors had themselves been Eligible Material Subsidiaries. 
Compliance by Substitute Guarantors with the preceding sentence in place of such
Ineligible Material Subsidiary shall be deemed to satisfy the Company’s
obligations under the first sentence of this Section 6.10(a) with respect to
such Material Subsidiary.

 

(b)                                 (i) Upon and no later than 30 days after the
delivery to the Administrative Agent of the annual Financial Statements and
accompanying Compliance Certificate pursuant to Section 6.01(b) and (c), in
relation to any Subsidiary Guarantor that has ceased to be a Material Subsidiary
as of the end of such fiscal year (other than a Subsidiary Guarantor which was
not a Material Subsidiary at the time it became a Subsidiary Guarantor), or (ii)
upon and no later than 30 days after the Company receives notice that a
Subsidiary Guarantor has become an Ineligible Material Subsidiary by virtue of
the satisfaction of clauses (a)(i), (a)(ii) or (b) of the definition of
“Ineligible Material Subsidiary” solely due to a Change in Law after the date
such Person became a Guarantor hereunder and the Company is unable, with the
exercise of commercially reasonable efforts, to restore such Subsidiary’s status
as an Eligible Material Subsidiary (in either case, a “Releasable Subsidiary”),
provided there exists no Default (other than a Subsidiary Guarantor that has
become an Ineligible Material Subsidiary by virtue of clause (a)(i) of the
definition of “Ineligible Material Subsidiary,” which the Company is unable,
with the exercise of commercially reasonable efforts, to resolve, as to which
such proviso shall not apply), the Company may deliver to the Administrative
Agent a duly executed certificate of a Responsible Officer of the Company, in
the form of Exhibit J (“Guarantor Release Certificate”) and, upon the receipt of
such certificate by the Administrative Agent, such Releasable Subsidiary shall
thereupon cease to be a Subsidiary Guarantor, subject to the possible future
application of

 

103

--------------------------------------------------------------------------------


 

Section 6.10(a).  The Administrative Agent shall with reasonable promptness
execute and deliver such reasonable release documentation (which shall contain
appropriate representations and warranties by the Company as to the
circumstances underlying such release transaction, but shall require no
representation, warranty or other undertaking on the part of the Administrative
Agent) as the Company may reasonably request to evidence the release and
termination of the Subsidiary Guaranty as to such Releasable Subsidiary.  No
release of any Subsidiary Guarantor shall in any way modify, affect or impair
the enforceability of the Subsidiary Guaranty in respect of any other Subsidiary
Guarantor.

 

ARTICLE VII.
NEGATIVE COVENANTS

 

So long as any Lender shall have any Commitment hereunder, any Loan or other
Obligation (other than unmatured contingent reimbursement and indemnification
obligations) hereunder shall remain unpaid or unsatisfied, or any Letter of
Credit shall remain outstanding (other than Extended Letters of Credit):

 

7.01                        Indebtedness.  None of the Borrowers or any of FIL’s
Subsidiaries shall create, incur, assume or permit to exist any Indebtedness
except for the following (“Permitted Indebtedness”):

 

(a)                                 Indebtedness created under the Loan
Documents;

 

(b)                                 Indebtedness that is not secured by a Lien
in any asset or property of any of the Borrowers or any of FIL’s Subsidiaries;

 

(c)                                  (i) Indebtedness under Capital Leases
(other than pursuant to sale-leaseback transactions) or under purchase money
loans incurred by Borrowers or any of FIL’s Subsidiaries to finance the
acquisition, construction, development or improvement by such Person of real
property, fixtures, inventory or equipment or other tangible assets, provided
that in each case (A) such Indebtedness is incurred by such Person at the time
of, or not later than 120 days after, the acquisition, construction, development
or improvement by such Person of the property so financed and (B) such
Indebtedness does not exceed the purchase price of the property (or the cost of
constructing, developing or improving the same) so financed, (ii) Indebtedness
under initial or successive refinancings (which shall include any amendments,
modifications, renewals, refundings or replacements) of any such Capital Leases
or purchase money loans, provided that the principal amount of any such
refinancing does not exceed the principal amount of the Indebtedness being
refinanced (except to the extent necessary to pay fees, expenses, underwriting
discounts and prepayment penalties in connection therewith), and (iii) to the
extent constituting Indebtedness, Securitization Attributable Indebtedness
arising out of transactions not resulting in a breach of Section 7.03 or Section
7.12(a);

 

(d)                                 Existing Secured Indebtedness, together with
initial or successive refinancings (which shall include any amendments,
modifications, renewals, refundings or replacements) thereof, provided that (i)
the principal amount of any such refinancing does not exceed the principal
amount of the Indebtedness being refinanced (except to the

 

104

--------------------------------------------------------------------------------


 

extent necessary to pay fees, expenses, underwriting discounts and prepayment
penalties in connection therewith) and (ii) the other terms and provisions of
any such refinancing with respect to maturity, redemption, prepayment, default
and subordination are no less favorable in any material respect to Lenders than
the Indebtedness being refinanced;

 

(e)                                  (ii) Indebtedness of FIL or any of its
Subsidiaries owing to any Borrower, Guarantor or Eligible Material Subsidiary
and (ii) to the extent permitted by Section 7.05, Guaranty Obligations of FIL or
any of its Subsidiaries of Permitted Indebtedness of FIL or any of its
Subsidiaries;

 

(f)                                   Indebtedness (including Capital Leases)
under sale-leaseback transactions of fixed assets and under initial or
successive refinancings (which shall include any amendments, modifications,
renewals, refundings or replacements) of any such sale-leaseback transactions
(provided that the principal amount of any such refinancing does not exceed the
principal amount of the Indebtedness being refinanced, except to the extent
necessary to pay fees, expenses, underwriting discounts and prepayment penalties
in connection therewith) in an aggregate amount outstanding not to exceed at any
time for FIL and its Subsidiaries together $250,000,000;

 

(g)                                  Indebtedness of a Person existing at the
time such Person was acquired as a new Subsidiary by the Company or any of its
Subsidiaries (whether by merger, consolidation, or otherwise) or assumed in
connection with the acquisition of assets by the Company or any of its
Subsidiaries from a Person, in each case other than to the extent such
Indebtedness was created, incurred or assumed in contemplation of or in
connection with the financing of such acquisition, and provided such
Indebtedness ceases to exist as to the Company and its Subsidiaries by a date no
later than 180 days after the effective date of such acquisition; and

 

(h)                                 Other Indebtedness that is secured by a Lien
on any assets or property of any of the Borrowers or any of FIL’s Subsidiaries
(which shall (x) include, for the avoidance of doubt, Indebtedness of the type
described in subsection (f) of this Section in excess of $250,000,000 and
Indebtedness of the type described in clause (g) of this Section which is not
repaid within such 180 day period, but (y) exclude Indebtedness owing by any
Borrower, Guarantor or Eligible Material Subsidiary to any other Subsidiary of
FIL which is not a Borrower, Guarantor or Eligible Material Subsidiary, other
than to the extent any such Indebtedness described in this clause (y) arises
pursuant to one or more securitization arrangements), provided that the
aggregate principal amount of all such other secured Indebtedness (excluding
Indebtedness secured by cash or cash equivalents to the extent such cash or cash
equivalents are proceeds of such Indebtedness) and Rate Contracts to the extent
secured by a Lien (whether or not constituting “Indebtedness”) outstanding
during any fiscal quarter of FIL does not exceed the greater of (i) $500,000,000
and (ii) 5% of Consolidated Tangible Assets as of the last day of the
immediately preceding fiscal quarter; and provided, further, that for purposes
of this Section 7.01 only, the “principal amount” of the obligations of any
Person in respect of any Rate Contract at any time shall be in the maximum
aggregate amount (giving effect to any netting agreements), if any, that such
Person would be required to pay if such Rate Contract were terminated at such
time.

 

105

--------------------------------------------------------------------------------


 

7.02                        Liens.  None of the Borrowers or any of FIL’s
Subsidiaries shall create, incur, assume or permit to exist any Lien on or with
respect to any of their assets or property of any character, whether now owned
or hereafter acquired, except for the following Liens (“Permitted Liens”):

 

(a)                                 Liens that secure only Indebtedness which
constitutes Permitted Indebtedness under subsections (c) (but only to the extent
such Liens are on the assets so financed, the proceeds thereof and any
improvements thereon), (d), (e), (f) or (h) of Section 7.01 and Liens that
secure Rate Contracts that do not constitute Indebtedness, provided that the
aggregate principal amount of Indebtedness that constitutes Permitted
Indebtedness under Section 7.01(h) and secured Rate Contracts that do not
constitute Indebtedness shall not exceed the amount set forth in Section
7.01(h);

 

(b)                                 Liens in favor of any of the Borrowers, any
Eligible Material Subsidiary or any Guarantor on all or part of the assets of
Subsidiaries of any Borrower, any Eligible Material Subsidiary or any Guarantor
securing Indebtedness owing by Subsidiaries of any of the Borrowers, Eligible
Material Subsidiary or any Guarantor, as the case may be, to any of the
Borrowers or to such other Eligible Material Subsidiary or Guarantor;

 

(c)                                  Liens to secure taxes, assessments and
other government charges in respect of obligations not overdue or Liens on
properties to secure claims for labor, services, materials or supplies in
respect of obligations not overdue for a period of more than 60 days (taking
into account applicable grace periods) or which are being contested in good
faith by appropriate proceedings diligently conducted and with respect to which
adequate reserves are being maintained in accordance with GAAP so long as such
Liens are not being foreclosed;

 

(d)                                 deposits or pledges made in connection with,
or to secure payment of, workmen’s compensation, unemployment insurance, old age
pensions or other social security obligations and good faith deposits in
connection with tenders, contracts or leases to which any Borrower or any of
FIL’s Subsidiaries is a party or deposits or pledges to secure, or in lieu of,
surety, penalty or appeal bonds, performance bonds or other similar obligations;

 

(e)                                  Liens of carriers, landlords, warehousemen,
mechanics and materialmen, and other like Liens on properties which would not
have a Material Adverse Effect and are in respect of obligations not overdue for
a period of more than 60 days (taking into account applicable grace periods), or
which are being contested in good faith by appropriate proceedings diligently
conducted and with respect to which adequate reserves are being maintained in
accordance with GAAP so long as such Liens are not being foreclosed;

 

(f)                                   encumbrances on real property consisting
of easements, rights of way, zoning restrictions, restrictions on the use of
real property and defects and irregularities in the title thereto, landlord’s or
lessor’s or lessee’s Liens under leases to which a Borrower or any of FIL’s
Subsidiaries is a party (including Synthetic Lease Obligations), and other minor
Liens or encumbrances none of which interferes materially with the use of the

 

106

--------------------------------------------------------------------------------


 

property, in each case which do not individually or in the aggregate have a
Material Adverse Effect;

 

(g)                                  Liens in favor of the Administrative Agent
for the benefit of the Lenders and the Administrative Agent under the Loan
Documents;

 

(h)                                 Liens in favor of customs and revenue
authorities arising as a matter of law to secure payment of customs duties in
connection with the importation of goods in the ordinary course of business;

 

(i)                                     (x) Liens arising out of cash
management, netting or set off arrangements made between banks or financial
institutions and FIL or any of its Subsidiaries in the ordinary course of
business, or over any asset held with a clearing house, and (y) other Liens
arising by operation of law or by agreement in favor of collecting or payor
banks and other banks providing cash management services, in each case, having a
right of setoff, revocation, refund or chargeback against money or instruments
of FIL or any of its Subsidiaries on deposit with or in possession of such bank
to secure the payment of bank fees and other amounts owing in the ordinary
course of business;

 

(j)                                    Liens securing Indebtedness or other
obligations on cash or cash equivalents to the extent such cash or cash
equivalents represent proceeds from such Indebtedness or other obligations;

 

(k)                                 rights of third parties in equipment or
inventory consigned to or by, or otherwise owned by such third party and which
is being stored on property owned or leased by, a Borrower or any of FIL’s
Subsidiaries;

 

(l)                                     Liens created pursuant to attachment,
garnishee orders or other process in connection with pre-judgment court
proceedings;

 

(m)                             precautionary Liens over Receivables Assets in
connection with any securitization, factoring or similar sale transaction
permitted under Section 7.03;

 

(n)                                 the interest of a licensor under any license
of intellectual property in the ordinary course of business;

 

(o)                                 Liens on assets pursuant to merger
agreements, stock or asset purchase agreements and similar purchase agreements
in respect of the disposition of such assets by the Company or its Subsidiaries;

 

(p)                                 call arrangements, rights of first refusal
and similar rights and customary reciprocal easements and other rights of use
relating to (i) Investments in joint ventures, partnerships and the like,
(ii) investments consisting of Equity Securities issued by suppliers and other
venture capital or similar direct investments, (iii) ownership of undivided
interests in assets subject to a joint ownership or similar agreement, or
(iv) assets acquired in original equipment manufacturer divestiture transactions
or other acquisitions and arising in favor of the original seller or transferor
of such assets (or their

 

107

--------------------------------------------------------------------------------


 

respective Affiliates) pursuant to or in connection with master services,
manufacturing services or supply arrangements entered into in connection
therewith;

 

(q)                                 Liens on any asset at the time the Company
or any of its Subsidiaries acquired such asset and Liens on the assets of a
Person existing at the time such Person was acquired by the Company or any of
its Subsidiaries, including any acquisition by means of a merger, amalgamation
or consolidation with or into the Company or any of its Subsidiaries; subject to
the condition that (i) any such Lien may not extend to any other asset of the
Company or any of its Subsidiaries; (ii) any such Lien shall not have been
created in contemplation of or in connection with the transaction or series of
transactions pursuant to which such asset or Person was acquired by the Company
or any of its Subsidiaries; and (iii) any such Lien is released no later than
180 days after the effective date of such acquisition;

 

(r)                                    Liens securing judgments for the payment
of money not constituting an Event of Default under Section 8.01(h);

 

(s)                                   purchase money Liens upon or in any real
property or equipment acquired or held by the Company or any of its Subsidiaries
in the ordinary course of business to secure the purchase price of such property
or equipment or to secure Indebtedness incurred solely for the purpose of
financing the acquisition of such property or equipment, or extensions, renewals
or replacements of any of the foregoing for the same or a lesser amount;
provided, however, that no such Lien shall extend to or cover any properties of
any character other than the real property or equipment being acquired (and any
accessions or additions thereto, and proceeds thereof), and no such extension,
renewal or replacement shall extend to or cover any properties not theretofore
subject to the Lien being extended, renewed or replaced; and

 

(t)                                    Liens not otherwise permitted under this
Section 7.02, provided that the aggregate fair market value of all assets
subject to such Liens does not at any time exceed $150,000,000.

 

7.03                        Asset Dispositions.  None of the Borrowers or any of
FIL’s Subsidiaries shall sell, lease, transfer or otherwise dispose of any of
their assets or property, whether now owned or hereafter acquired, except as
follows:

 

(a)                                 At any time that the Debt Rating is greater
than or equal to BB+ by S&P and Ba1 by Moody’s (such time, “Enabling Period”),
such Persons may sell, lease, transfer or otherwise dispose of (i) assets and
property for fair market value (provided that for this purpose the sale of
Receivables Assets pursuant to a securitization, factoring or other sale
arrangement shall be deemed to be at fair market value so long as the
consideration received therefor (including any deferred purchase price) is not
less than 95% of the face value of the receivables so sold); (ii) assets and
property pursuant to distributions and dividends permitted by Section 7.06;
(iii) assets or property to any Borrower or any Wholly-Owned Subsidiary of FIL
from any other Borrower or Subsidiary of FIL; (iv) damaged, obsolete or worn-out
assets and scrap in the ordinary course of business; and (v) duplicative or
excess assets existing as a result

 

108

--------------------------------------------------------------------------------


 

of acquisitions otherwise permitted pursuant to Section 7.04 and excess assets
resulting from a restructuring not otherwise prohibited hereunder; and

 

(b)                                 At any time that is not during an Enabling
Period, such Persons may sell, lease, transfer or otherwise dispose of:

 

(i)                                     assets or property in the ordinary
course of business for fair market value;

 

(ii)                                  Receivables Assets in securitization,
factoring or other sale transactions, provided that the aggregate outstanding
balance of accounts receivable so sold by the Borrowers and FIL’s Subsidiaries
and funded in cash by the unaffiliated third party purchaser(s) thereof
(excluding, for the avoidance of doubt, receivables sold for a deferred purchase
price or other consideration funded on a deferred basis from the proceeds of the
collections on such receivable and receivables which represent a subordinated
interest or a reserve) together and outstanding at any time shall not exceed 30%
of the aggregate outstanding balance of accounts receivable of FIL and its
Subsidiaries at such time, provided, however, that the Borrowers and FIL’s
Subsidiaries shall not be in default of this clause (ii) upon the termination of
an Enabling Period if, as a result of sales of accounts receivable during such
Enabling Period, the outstanding balance of accounts receivable so sold by the
Borrowers and FIL’s Subsidiaries exceeds 30% of the then aggregate outstanding
balance of accounts receivable of FIL and its Subsidiaries;

 

(iii)                               (A) duplicative or excess assets existing as
a result of transactions otherwise permitted pursuant to Section 7.04, provided
that in each case the aggregate amount of any such duplicative or excess assets
sold or transferred in any fiscal year (excluding sales or transfers during an
Enabling Period) does not exceed (together with the aggregate amount of assets
sold or transferred pursuant to clause (B) of this subsection (b)(iii)) 5% of
all fixed assets (net of depreciation) held by FIL and its Subsidiaries as of
the end of the most recent fiscal quarter for which Financial Statements have
been delivered hereunder, and (B) duplicative or excess assets existing as a
result of a restructuring of the businesses of FIL or its Subsidiaries not
otherwise prohibited hereunder, provided that in each case the aggregate amount
of any such duplicative or excess assets sold or transferred in any fiscal year
(excluding sales or transfers during an Enabling Period) does not exceed 1% of
all fixed assets (net of depreciation) held by FIL and its Subsidiaries as of
the end of the immediately preceding fiscal quarter;

 

(iv)                              damaged, obsolete or worn-out assets and
scrap, in each case in the ordinary course of business;

 

(v)                                 assets or property to any Borrower or any
Subsidiary of FIL from any other Borrower or Subsidiary of FIL;

 

(vi)                              dispositions of Investments permitted under
Section 7.05 consisting of cash equivalents and marketable securities for a
purchase price that is not less than fair market value of the Investments being
sold;

 

109

--------------------------------------------------------------------------------


 

(vii)                           fixed assets sold and leased back by FIL or its
Subsidiaries for fair market value in a transaction not otherwise prohibited
hereunder, provided such assets were first acquired by FIL or its Subsidiaries
no earlier than 180 days prior to the date of such sale-leaseback;

 

(viii)                        sales and other dispositions of Non-Core Assets
for fair market value;

 

(ix)                              sales and other dispositions of assets or
Investments not constituting Non-Core Assets for fair market value, excluding
sales or other dispositions during an Enabling Period, in an aggregate amount
not to exceed in any fiscal year 10% of the total assets of FIL and its
Subsidiaries at the end of the immediately preceding fiscal year; and

 

(x)                                 assets and property pursuant to
distributions and dividends permitted by Section 7.06.

 

7.04                        Mergers, Acquisitions, Etc.  None of the Borrowers
or any of FIL’s Subsidiaries shall amalgamate or consolidate with or merge into
any other Person or permit any other Person to amalgamate or merge into them,
acquire any Person as a new Subsidiary or acquire all or substantially all of
the assets of any other Person, except for the following:

 

(a)                                 The Borrowers and FIL’s Subsidiaries may
amalgamate or merge with each other and with any other Person permitted to be
acquired as a new Subsidiary under clause (b) below, provided that (i) (A) in
any such amalgamation or merger involving any Borrower, such Borrower is the
surviving Person and (B) in any such amalgamation or merger involving a
Guarantor, the surviving Person is an Eligible Material Subsidiary and becomes a
Guarantor by executing and delivering such documents of assumption, and related
certificates and legal opinions as the Administrative Agent may reasonably
request, and (ii) in each case, no Default has occurred and is continuing on the
date of, or will result after giving effect to, any such amalgamation or merger;

 

(b)                                 The Borrowers and FIL’s Subsidiaries may
acquire any Person as a new Subsidiary or all or substantially all of the assets
of any Person or line of business or division of any Person, provided that:

 

(i)                                     No Default has occurred and is
continuing on the date of, or will result after giving effect to, any such
acquisition;

 

(ii)                                  Such Person (or line or division) is not
primarily engaged in any business substantially different from (A) the present
business of the Company or any Subsidiary (other than any such acquired
Subsidiary) or (B) any business reasonably related or ancillary thereto; and

 

(iii)                               In the case of an acquisition of a Person as
a new Subsidiary, the Borrowers or FIL’s Subsidiaries possess the power to
direct or cause the direction of the management and policies of such Person; and

 

110

--------------------------------------------------------------------------------


 

(c)                                  Any of FIL’s Subsidiaries may amalgamate or
consolidate with or merge into any other Person or permit any other Person to
merge into them in connection with a sale, transfer or other disposition of
assets permitted under Section 7.03 or in connection with a joint venture
Investment permitted under Section 7.05, provided that to the extent any Loan
Party is a party to any such joint venture, such Loan Party shall be the
surviving entity.

 

7.05                        Investments.  During any time that is not an
Enabling Period, none of the Borrowers or any of FIL’s Subsidiaries shall make
any Investment, except for the following:

 

(a)                                 Investments, other than Investments in joint
ventures or non-Wholly-Owned Subsidiaries, permitted by the investment policy of
FIL delivered by FIL to the Administrative Agent on the Closing Date or, if any
changes to the investment policy of FIL are hereafter duly approved by the Board
of Directors of FIL, in any subsequent investment policy which is the most
recent investment policy delivered by FIL to Administrative Agent with a
certificate of FIL’s chief financial officer to the effect that such investment
policy has been duly approved by FIL’s Board of Directors and is then in effect;

 

(b)                                 Investments listed in Schedule 7.05
committed on the Closing Date;

 

(c)                                  Investments received by Borrowers and FIL’s
Subsidiaries in connection with the bankruptcy or reorganization of customers
and suppliers and in settlement of delinquent obligations of, and other disputes
with, customers and suppliers arising in the ordinary course of business;

 

(d)                                 Investments by FIL or its Subsidiaries in
FIL or Wholly-Owned Subsidiaries of FIL;

 

(e)                                  Investments consisting of loans to
employees and officers for travel, housing, relocation and other similar
expenses incurred in the ordinary course of business;

 

(f)                                   Investments of Borrowers and FIL’s
Subsidiaries in interest rate protection, currency swap and foreign exchange
arrangements, provided that all such arrangements are entered into in connection
with bona fide hedging operations and not for speculation;

 

(g)                                  Deposit accounts;

 

(h)                                 Investments permitted by Section 7.04, other
than joint venture Investments and Investments in Subsidiaries that are not
Wholly-Owned Subsidiaries;

 

(i)                                     Investments made as a result of (i) the
receipt of non-cash consideration from an asset disposition permitted under
Section 7.03 or (ii) a retained interest in any asset disposed of in a
transaction permitted under Section 7.03 (and any increases in any such
Investments under clauses (i) and (ii) above);

 

111

--------------------------------------------------------------------------------


 

(j)                                    Provided no Default has occurred and is
continuing on the date of, or will result after giving effect thereto,
Investments in Elementum in an aggregate amount not to exceed $50,000,000; and

 

(k)                                 Other Investments (including joint venture
Investments and Investments in Subsidiaries that are not Wholly-Owned
Subsidiaries), provided that:

 

(i)                                     No Default has occurred and is
continuing on the date of, or will result after giving effect to, any such
Investment; and

 

(ii)                                  The aggregate consideration paid by
Borrowers and FIL’s Subsidiaries for all such Investments pursuant to this
clause (j) in any fiscal year (without duplication) does not exceed the sum of
(1) 10% of the total assets of FIL and its Subsidiaries at the end of the
immediately preceding fiscal quarter, plus (2) 75% of the Net Proceeds received
from the issuance by FIL of any Equity Securities of the type described in
clause (a) of the definition of “Equity Securities” during calendar year 2007 or
thereafter.

 

For the avoidance of doubt, during an Enabling Period the limitations on
Investments contained in this Section 7.05 shall not apply.

 

7.06                        Dividends, Redemptions, Etc.  None of the Borrowers
or any of FIL’s Subsidiaries shall (a) pay any dividends or make any
distributions (whether in cash, securities or other property) on its Equity
Securities, including any payment to a sinking fund or similar deposit, (b)
purchase, redeem, retire, defease, cancel, terminate, or otherwise acquire for
value any of its Equity Securities, or (c) return any capital to any holder of
its Equity Securities as such, or set apart any sum for any of the foregoing
purposes, except as follows:

 

(i)                                     Any of the Borrowers or any of FIL’s
Subsidiaries may pay dividends or make distributions on, or make exchanges of,
its Equity Securities payable in such Person’s own Equity Securities;

 

(ii)                                  Any Subsidiary of FIL may pay dividends,
make distributions (whether in cash, securities or other property) or return
capital to, or repurchase, redeem, retire, defease, or otherwise acquire for
value its Equity Securities from, the holders of such Subsidiary’s Equity
Securities;

 

(iii)                               FIL may pay dividends on its Equity
Securities payable in cash or repurchase, redeem, retire, defease, or otherwise
acquire for value its Equity Securities for cash, provided that, in each case,
no Default has occurred and is continuing on the date of, or will result after
giving effect to, any such payment or repurchase, redemption, retirement,
defeasance or other acquisition;

 

(iv)                              FIL and its Subsidiaries may make regularly
scheduled payments of interest and principal on any Indebtedness which
constitutes Equity Securities, and payments due upon the conversion of such
Equity Securities, in accordance with the terms thereof, subject to the terms of
any applicable subordination agreement; and

 

112

--------------------------------------------------------------------------------


 

(v)                                 Provided there exists no Default either
before or after giving effect thereto, FIL and its Subsidiaries may make
distributions (including dividends) in the form of Equity Securities of a
Subsidiary or Subsidiaries the aggregate value of which distributions together
shall not exceed $800,000,000 during the term hereof, provided, that for
purposes of this clause (v), the aggregate value of any such distribution shall
be deemed to be equal to the product of (A) the value of the assets of such
Subsidiary (as shown on the Financial Statements of FIL most recently delivered
pursuant to Section 6.01(a) or (b)) and (B) the percentage of the Equity
Securities in such Subsidiary that were paid in such distribution.

 

7.07                        Change in Business.  None of the Borrowers or any of
FIL’s Subsidiaries shall engage to any material extent, either directly or
indirectly, in any business substantially different from (i) their present
business or (ii) any business reasonably related or ancillary thereto.

 

7.08                        Employee Benefit Plans.

 

(a)                                 None of the Borrowers or any ERISA Affiliate
shall (i) adopt or institute any employee pension benefit plan within the
meaning of section 3(2) of ERISA that is subject to Title IV of ERISA (not
including any such plan of a Person existing at the time such Person was
acquired by a Borrower or any ERISA Affiliate), (ii) take any action which will
result in the partial or complete withdrawal, within the meanings of sections
4203 and 4205 of ERISA, from a Multiemployer Plan, (iii) engage or permit any
Person to engage in any transaction prohibited by section 406 of ERISA or
section 4975 of the Code involving any Employee Benefit Plan or Multiemployer
Plan which would subject any Borrower or any ERISA Affiliate to any material
tax, penalty or other liability including a liability to indemnify, (iv) fail to
meet the minimum funding standards of sections 412 or 430 of the Code or
sections 302 or 303 of ERISA with respect to any Employee Benefit Plan, (v) fail
to make full payment when due of all amounts due as contributions to any
Employee Benefit Plan or Multiemployer Plan, (vi) fail to comply with the
requirements of section 4980B of the Code or Part 6 of Title I(B) of ERISA, or
(vii) adopt any amendment to any Employee Benefit Plan which would require the
posting of security pursuant to section 436(f)(1) of the Code, where singly or
cumulatively, the above would be reasonably and substantially likely to have a
Material Adverse Effect.

 

(b)                                 None of the Borrowers or any of FIL’s
Subsidiaries shall (i) engage in any transaction prohibited by any Governmental
Rule applicable to any Foreign Plan, (ii) fail to make full payment when due of
all amounts due as contributions to any Foreign Plan or (iii) otherwise fail to
comply with the requirements of any Governmental Rule applicable to any Foreign
Plan, where singly or cumulatively, the above would be reasonably and
substantially likely to have a Material Adverse Effect.

 

7.09                        Transactions With Affiliates.  None of the Borrowers
or any of FIL’s Subsidiaries shall enter into any Contractual Obligation with
any Affiliate (other than one of the Borrowers, one of its Subsidiaries or
Elementum, to the extent Elementum would constitute a Subsidiary at such time
but for it being excluded from the definition of “Subsidiary”) or engage in any
other transaction with any such Affiliate except (i) upon terms at least as
favorable to such Borrower or such Subsidiary as an arms-length transaction with
unaffiliated Persons, except as disclosed or reflected in the Financial
Statements of FIL for the fiscal year ended March 31,

 

113

--------------------------------------------------------------------------------


 

2013 and the quarter ended December 31, 2013, furnished by FIL to the
Administrative Agent prior to the date hereof, or as timely disclosed or
reflected (or to be timely disclosed or reflected) in the Financial Statements
delivered to the Administrative Agent pursuant to Section 6.01(a) or (b), (ii)
compensation arrangements, indemnification agreements and employee benefits
plans for officers and directors duly approved by the board of directors of the
Company or such Subsidiary, (iii) in connection with transactions made in
accordance with Section 7.04 or 7.05, or (iv) dividends, distributions,
redemptions, payments and other transactions permitted under Section 7.06.

 

7.10                        Accounting Changes.  FIL and its Subsidiaries shall
not (a) change their fiscal year (currently April 1 through March 31), or
(b) change in any material respect their accounting practices except (i) as
required by GAAP, or (ii) as permitted by GAAP if such Person receives the prior
written consent of the Administrative Agent to such GAAP-permitted change;
provided, however, that FIL and its Subsidiaries may change their fiscal year on
a one-time basis during the term of this Agreement or materially change their
accounting practices to the extent permitted by GAAP without the prior written
consent of the Administrative Agent if, in either event, (A) FIL shall deliver
to the Administrative Agent notice (“change notice”) detailing such change in
fiscal year or practice no later than 90 days prior to the intended effective
date of such change, and (B) if the Required Lenders shall so request by notice
delivered by the Administrative Agent to the Company no later than 30 days after
the date of such change notice, the Administrative Agent, the Lenders and the
Company shall negotiate in good faith to amend any ratio or covenant requirement
set forth in any Loan Document that would reasonably be expected to be affected
(either on a one-time basis, or otherwise) by such change in fiscal year or
practice, to preserve the original intent thereof in light of such change in
fiscal year or practice (any such amendment to be subject to the approval of the
Required Lenders), provided that, until and unless such provisions are duly
amended, no such change in fiscal year or material change in accounting practice
shall become effective.

 

7.11                        Burdensome Contractual Obligations.  None of the
Borrowers or any of FIL’s Subsidiaries will enter into any Contractual
Obligation (excluding this Agreement and the other Loan Documents) that
restricts the ability of any Wholly-Owned Subsidiary of FIL or any other
Subsidiary of FIL that had revenues during the immediately preceding fiscal year
equal to or greater than $25,000,000 or net worth on the last day of the
immediately preceding fiscal year equal to or greater than $25,000,000, to pay
or make dividends or distributions in cash or kind, to make loans, advances or
other payments of whatsoever nature or to make transfers or distributions of all
or any part of their assets to any of the Borrowers or to any Subsidiary of such
Subsidiary; provided, however, that the foregoing shall not apply to:

 

(a)                                 restrictions or conditions imposed by any
Governmental Rule;

 

(b)                                 customary restrictions and conditions
contained in licenses, leases and franchise agreements;

 

(c)                                  transfer or distribution restrictions or
conditions arising in connection with the sale of a Subsidiary or other assets
otherwise permitted hereunder, effective pending such sale, provided such
restrictions and conditions apply only to such Subsidiary or assets to be sold;

 

114

--------------------------------------------------------------------------------


 

(d)                             restrictions or conditions in respect of
transfers or distributions affecting property or assets subject to a Permitted
Lien;

 

(e)                                  restrictions or conditions contained in
instruments and agreements evidencing Indebtedness for borrowed money that are
taken as a whole no more restrictive than such restrictions and conditions
contained in this Agreement;

 

(f)                                   customary restrictions in respect of
transfers or distributions contained in purchase or supply agreements entered
into in the ordinary course of business, provided such restrictions are limited
to the property or assets that are the subject of such agreements, and customary
restrictions on the assignment of such agreements contained in agreements
entered into in the ordinary course of business;

 

(g)                                  restrictions or conditions contained in any
joint venture agreements, partnership agreements, organizational documents and
other agreements relating to the joint ownership of assets, provided such
restrictions or conditions apply only to the assets or property contained within
such joint venture, partnership or other joint ownership arrangement;

 

(h)                                 restrictions or conditions relating to
Receivables Assets contained in agreements relating to securitization, factoring
and other similar receivables sale transactions permitted hereunder;

 

(i)                                     restrictions or conditions imposed by
agreements governing Existing Secured Indebtedness (but shall not apply to any
extension or renewal of, or any amendment or modification expanding the scope
of, any such restriction or condition); and

 

(j)                                    restrictions or conditions applicable to
assets (including agreements) or a Person acquired by any of the Borrowers or
any of FIL’s Subsidiaries as permitted by this Agreement, provided that the
exception in this clause (j) shall cease to apply, from and after the date that
is 180 days after such acquisition, to restrictions or conditions imposed by
agreements governing Indebtedness of a Person to the extent such Person is or
becomes a Material Subsidiary.

 

7.12                        Financial Covenants.  The Borrowers will comply, and
will cause compliance, with the following financial covenants, unless the
Required Lenders shall otherwise consent in writing:

 

(a)                                 Debt/EBITDA Ratio.  FIL shall not permit its
Debt/EBITDA Ratio as of the last day of any fiscal quarter to exceed 4.00:1.00.

 

(b)                                 Interest Coverage Ratio.  FIL shall not
permit its Interest Coverage Ratio to be less than 3.00 to 1.00 for any
consecutive four-quarter period ending on the last day of any fiscal quarter.

 

7.13                        Sanctions.  Directly or indirectly, use the proceeds
of any Credit Extension, or lend, contribute or otherwise make available such
proceeds to any Subsidiary, joint venture partner or other individual or entity,
to fund any activities of or business with any individual or entity, or in any
Designated Jurisdiction, that, at the time of such funding, is the subject of

 

115

--------------------------------------------------------------------------------


 

Sanctions, or in any other manner that will result in a violation by any
individual or entity (including any individual or entity participating in the
transaction, whether as Lender, Arranger, Administrative Agent, L/C Issuer,
Swing Line Lender, or otherwise) of Sanctions.

 

ARTICLE VIII.
EVENTS OF DEFAULT AND REMEDIES

 

8.01                        Events of Default.  Any of the following shall
constitute an Event of Default:

 

(a)                                 Non-Payment.  Any Borrower or any other Loan
Party fails to pay (i) when and as required to be paid hereunder, and in the
currency required hereunder, any amount of principal of any Loan or any L/C
Obligation, or (ii) within five Business Days after the same becomes due, any
interest on any Loan or on any L/C Obligation, or any fee due hereunder, or
(iii) within five Business Days after the same becomes due, any other amount
payable hereunder or under any other Loan Document; or

 

(b)                                 Specific Defaults.  Any Borrower or any of
FIL’s Subsidiaries (whether or not a party hereto) shall fail to observe or
perform any covenant, obligation, condition or agreement set forth in 6.06 or
6.07(a) (with respect to the existence of any Borrower) or Article VII; or

 

(c)                                  Other Defaults.  Any Borrower or any of
FIL’s Subsidiaries (whether or not a party hereto) shall fail to observe or
perform any other covenant, obligation, condition or agreement contained in this
Agreement or the other Loan Documents and such failure shall continue for
30 Business Days after the earlier of (i) any Borrower’s written acknowledgement
of such failure and (ii) the Administrative Agent’s or any Lender’s written
notice to the Borrowers of such failure; provided, however, that (x) if the
Borrower shall have failed to provide a notice of Default within five Business
Days as required under Section 6.01(d)(iv), such 30-Business Day cure period
shall be reduced by the number of days that have elapsed following the
expiration of such five-Business Day notice period until such notice was
provided and (y) in the event that such failure cannot reasonably be cured
within such 30 Business Day period, and such failure relates to the observance
or performance of any of the covenants, obligations, conditions or agreements
contained in Section 5.06 hereof with respect to Hazardous Materials or any
Environmental Laws or any judgment, consent decree, settlement or compromise in
respect of any claim based thereon, it shall not constitute an Event of Default
hereunder so long as the Borrowers shall have commenced to cure such failure
within such 30 Business Day period and shall thereafter diligently pursue such
cure to completion, and provided, further, that such failure shall in all events
be cured within 180 days after the Administrative Agent’s or such Lender’s
written notice thereof; or

 

(d)                                 Representations and Warranties.  Any
representation or warranty or written certificate, information or other
statement (financial or otherwise) made or furnished by or on behalf of any
Borrower to the Administrative Agent or any Lender in or in connection with this
Agreement or any of the other Loan Documents, or as an inducement to the
Administrative Agent or any Lender to enter into this Agreement, shall

 

116

--------------------------------------------------------------------------------


 

be false, incorrect, incomplete or misleading in any material respect when made
(or deemed made) or furnished; or

 

(e)                                  Cross-Default.  (i) Any Borrower, any
Guarantor or any Material Subsidiary shall fail to make any payment on account
of any Indebtedness of such Person (other than the Obligations) when due
(whether at scheduled maturity, by required prepayment, upon acceleration or
otherwise) and such failure shall continue beyond any period of grace provided
with respect thereto, if the amount of such Indebtedness exceeds $100,000,000 or
the effect of such failure is to cause, or permit the holder or holders thereof
to cause, Indebtedness of any Borrower, any Guarantor and any Material
Subsidiary (other than the Obligations) in an aggregate amount exceeding
$100,000,000 to become due (whether at scheduled maturity, by required
prepayment, upon acceleration or otherwise); or (ii) any Borrower, any Guarantor
or any Material Subsidiary shall otherwise fail to observe or perform any
agreement, term or condition contained in any agreement or instrument relating
to any Indebtedness of such Person (other than the Obligations), or any other
event shall occur or condition shall exist, if the effect of such failure, event
or condition is to cause, or permit the holder or holders thereof to
cause, Indebtedness of any Borrower, any Guarantor and any Material Subsidiary
(other than the Obligations) in an aggregate amount exceeding $100,000,000 to
become due (and/or to be secured by cash collateral other than cash collateral
obligations not arising from an event of default under any agreement or
instrument relating to Indebtedness incurred in connection with Synthetic Lease
Obligations or letters of credit); provided that, for the avoidance of doubt, so
long as any acquired Person (or its successor by merger, consolidation or
otherwise) is not in breach of its obligations in respect of repaying or
repurchasing, or making an offer to repay or repurchase, any Indebtedness of
such Person of the kind described in Section 7.01(g), which obligations in
respect of repaying or repurchasing, or making an offer to repay or repurchase,
result from the acquisition of such Person, neither the existence of such
repayment or repurchase obligations (nor the circumstances giving rise to such
obligations) shall constitute an Event of Default under this Section 8.01(e); or

 

(f)                                   Insolvency, Voluntary Proceedings.

 

(i)                                     Any Borrower or any Significant
Subsidiary shall (1) apply for or consent to the appointment of a receiver,
trustee, liquidator or custodian of itself or of all or a substantial part of
its property, (2) be unable, or admit in writing its inability, to pay its debts
generally as they mature, (3) make a general assignment for the benefit of its
or any of its creditors, (4) become insolvent (as such term may be defined or
interpreted under any applicable statute), (5) commence a voluntary case or
other proceeding seeking liquidation, reorganization or other relief with
respect to itself or its debts under any bankruptcy, insolvency or other similar
law now or hereafter in effect or consent to any such relief or to the
appointment of or taking possession of its property by any official in an
involuntary case or other proceeding commenced against it, or (6) take any
action for the purpose of effecting any of the foregoing; or FIL, any Designated
Borrower or any Material Subsidiary shall be dissolved or liquidated in full or
in part; provided, however, that the dissolution, liquidation or termination of
the

 

117

--------------------------------------------------------------------------------


 

existence of an Excluded Subsidiary shall not constitute an Event of Default
under this Section 8.01(f)(i); or

 

(ii)                                  Elementum (if at such time (A) it would
constitute a Material Subsidiary but for it being excluded from the definition
of “Subsidiary” herein and (B) it is required to be consolidated with the
Company and its Subsidiaries for GAAP purposes) shall (1) apply for or consent
to the appointment of a receiver, trustee, liquidator or custodian of itself or
of all or a substantial part of its property, (2) be unable, or admit in writing
its inability, to pay its debts generally as they mature, (3) make a general
assignment for the benefit of its or any of its creditors, (4) become insolvent
(as such term may be defined or interpreted under any applicable statute),
(5) commence a voluntary case or other proceeding seeking liquidation,
reorganization or other relief with respect to itself or its debts under any
bankruptcy, insolvency or other similar law now or hereafter in effect or
consent to any such relief or to the appointment of or taking possession of its
property by any official in an involuntary case or other proceeding commenced
against it, (6) take any action for the purpose of effecting any of the
foregoing, or (7) be dissolved or liquidated in full or in part; or

 

(g)                                  Involuntary Proceedings.

 

(i)                                     Proceedings for the appointment of a
receiver, trustee, liquidator or custodian of any Borrower or any Significant
Subsidiary or of all or a substantial part of the property thereof, or an
involuntary case or other proceedings seeking liquidation, reorganization or
other relief with respect to any Borrower or any Significant Subsidiary or the
debts thereof under any bankruptcy, insolvency or other similar law now or
hereafter in effect shall be commenced and an order for relief entered or such
proceeding shall not be dismissed or discharged within 60 days of commencement;
or

 

(ii)                                  So long as Elementum (A) would constitute
a Material Subsidiary but for it being excluded from the definition of
“Subsidiary” herein and (B) is required to be consolidated with the Company and
its Subsidiaries for GAAP purposes), proceedings for the appointment of a
receiver, trustee, liquidator or custodian of Elementum or of all or a
substantial part of the property thereof, or an involuntary case or other
proceedings seeking liquidation, reorganization or other relief with respect to
Elementum or the debts thereof under any bankruptcy, insolvency or other similar
law now or hereafter in effect shall be commenced and an order for relief
entered or such proceeding shall not be dismissed or discharged within 60 days
of commencement; or

 

(h)                                 Judgments.  (i) One or more
non-interlocutory judgments, orders, decrees or arbitration awards requiring
Borrowers and/or FIL’s Subsidiaries to pay an aggregate amount of $100,000,000
or more (exclusive of amounts covered by insurance issued by an insurer not an
Affiliate of Borrowers and otherwise satisfying the requirements set forth in
Section 6.04 to which the insurer does not dispute coverage) shall be rendered
against Borrowers and/or FIL’s Subsidiaries in connection with any single or
related

 

118

--------------------------------------------------------------------------------


 

series of transactions, incidents or circumstances and the same shall not be
satisfied, vacated or stayed for a period of 60 consecutive days, (ii) any
non-interlocutory judgment, writ, assessment, warrant of attachment, tax lien or
execution or similar process shall be issued or levied against a substantial
part of the property of any Borrower or any of FIL’s Subsidiaries and the same
(A) shall not be released, stayed, vacated or otherwise dismissed within 60 days
after issue or levy and (B) is reasonably and substantially likely to have a
Material Adverse Effect or (iii) any non-interlocutory judgments, orders,
decrees, arbitration awards, writs, assessments, warrants of attachment, tax
liens or executions or similar processes which do not constitute an Event of
Default under Section 8.01(h)(ii) and which, alone or in the aggregate, are
reasonably and substantially likely to have a Material Adverse Effect are
rendered, issued or levied; or

 

(i)                                     Loan Documents.  Any Loan Document or
any material term thereof shall cease to be, or be asserted by any Borrower or
any Guarantor not to be, a legal, valid and binding obligation of any Borrower
or any Guarantor enforceable in accordance with its terms; or

 

(j)                                    Employee Benefit Plans.  (i) Any
Reportable Event which constitutes grounds for the termination of any Employee
Benefit Plan by the PBGC or for the appointment of a trustee by the PBGC to
administer any Employee Benefit Plan, and which is reasonably and substantially
certain to result in liability to the Borrowers in excess of $50,000,000 shall
occur, (ii) any Employee Benefit Plan shall be terminated within the meaning of
Title IV of ERISA (x) in a distress termination, or (y) other than a distress
termination and the resulting liability is in excess of $50,000,000, or
(iii) any event with respect to a Foreign Plan which is reasonably and
substantially certain to result in liability to the Borrowers that is not funded
or reserved in excess of $100,000,000 shall occur; or

 

(k)                                 Change of Control.  Any Change of Control
shall occur.

 

8.02                        Remedies Upon Event of Default.  If any Event of
Default occurs and is continuing, the Administrative Agent shall, at the request
of, or may, with the consent of, the Required Lenders, take any or all of the
following actions:

 

(a)                                 declare the commitment of each Lender to
make Loans and any obligation of the L/C Issuer to make L/C Credit Extensions to
be terminated, whereupon such commitments and obligation shall be terminated;

 

(b)                                 declare the unpaid principal amount of all
outstanding Loans, all interest accrued and unpaid thereon, and all other
amounts owing or payable hereunder or under any other Loan Document to be
immediately due and payable, without presentment, demand, protest or other
notice of any kind, all of which are hereby expressly waived by the Borrowers;

 

(c)                                  require that the Company Cash Collateralize
the L/C Obligations (in an amount equal to the then Outstanding Amount thereof);
and

 

119

--------------------------------------------------------------------------------


 

(d)                                 exercise on behalf of itself, the Lenders
and the L/C Issuer all rights and remedies available to it, the Lenders and the
L/C Issuer under the Loan Documents;

 

provided, however, that upon the occurrence of an actual or deemed entry of an
order for relief with respect to any Borrower under the Bankruptcy Code of the
United States (or any comparable event under non-U.S. Debtor Relief Laws), the
obligation of each Lender to make Loans and any obligation of the L/C Issuer to
make L/C Credit Extensions shall automatically terminate, the unpaid principal
amount of all outstanding Loans and all interest and other amounts as aforesaid
shall automatically become due and payable, and the obligation of the Company to
Cash Collateralize the L/C Obligations as aforesaid shall automatically become
effective, in each case without further act of the Administrative Agent or any
Lender.

 

8.03                        Application of Funds.  After the exercise of
remedies provided for in Section 8.02 (or after the Loans have automatically
become immediately due and payable and the L/C Obligations have automatically
been required to be Cash Collateralized as set forth in the proviso to
Section 8.02), any amounts received on account of the Obligations shall, subject
to the provisions of Sections 2.18 and 2.19, be applied by the Administrative
Agent in the following order:

 

First, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts (including fees, charges and
disbursements of counsel to the Administrative Agent and amounts payable under
Article III) payable to the Administrative Agent in its capacity as such;

 

Second, to payment of that portion of the Obligations constituting fees,
indemnities and other amounts (other than principal, interest and Letter of
Credit Fees) payable to the Lenders and the L/C Issuer (including fees, charges
and disbursements of counsel to the respective Lenders and the L/C Issuer and
amounts payable under Article III), ratably among them in proportion to the
respective amounts described in this clause Second payable to them;

 

Third, to payment of that portion of the Obligations constituting accrued and
unpaid Letter of Credit Fees and interest on the Loans, L/C Borrowings and other
Obligations, ratably among the Lenders and the L/C Issuer in proportion to the
respective amounts described in this clause Third payable to them;

 

Fourth, to payment of that portion of the Obligations constituting unpaid
principal of the Loans and L/C Borrowings, ratably among the Lenders and the L/C
Issuer in proportion to the respective amounts described in this clause Fourth
held by them;

 

Fifth, to the Administrative Agent for the account of the L/C Issuer, to Cash
Collateralize that portion of L/C Obligations comprised of the aggregate undrawn
amount of Letters of Credit to the extent not otherwise Cash Collateralized by
the Borrower pursuant to Sections 2.03 and 2.18; and

 

Last, the balance, if any, after all of the Obligations have been indefeasibly
paid in full, to the Company or as otherwise required by any Governmental Rule.

 

120

--------------------------------------------------------------------------------


 

Subject to Sections 2.03(g) and 2.18, amounts used to Cash Collateralize the
aggregate undrawn amount of Letters of Credit pursuant to clause Fifth above
shall be applied to satisfy drawings under such Letters of Credit as they
occur.  If any amount remains on deposit as Cash Collateral after all Letters of
Credit have either been fully drawn or expired, such remaining amount shall be
applied to the other Obligations, if any, in the order set forth above.

 

8.04                        Lender Rate Contract Remedies.  Notwithstanding any
other provision of this Article VIII, each Lender or its Affiliate which has
entered into a Rate Contract with FIL or its Subsidiaries (“Lender Rate
Contract”) shall have the right, with prior notice to the Administrative Agent,
but without the approval or consent of the Administrative Agent or any other
Lender, to the extent provided by such Lender Rate Contracts, (a) to declare an
event of default, termination event or other similar event thereunder which will
result in the early termination of such Lender Rate Contract, (b) to determine
net termination amounts in accordance with the terms of such Lender Rate
Contract and to set-off amounts between Lender Rate Contracts of such Lender,
and (c) to prosecute any legal action against any Borrower or any of FIL’s
Subsidiaries to enforce net amounts owing to such Lender or its Affiliate under
such Lender Rate Contracts.

 

ARTICLE IX.
ADMINISTRATIVE AGENT

 

9.01                        Appointment and Authority.  Each of the Lenders and
the L/C Issuer hereby irrevocably appoints Bank of America to act on its behalf
as the Administrative Agent hereunder and under the other Loan Documents and
authorizes the Administrative Agent to take such actions on its behalf and to
exercise such powers as are delegated to the Administrative Agent by the terms
hereof or thereof, together with such actions and powers as are reasonably
incidental thereto.  The provisions of this Article are solely for the benefit
of the Administrative Agent, the Lenders and the L/C Issuer, and no Borrower
shall have rights as a third party beneficiary of any of such provisions. It is
understood and agreed that the use of the term “agent” herein or in any other
Loan Documents (or any other similar term) with reference to the Administrative
Agent is not intended to connote any fiduciary or other implied (or express)
obligations arising under agency doctrine of any applicable Law. Instead such
term is used as a matter of market custom, and is intended to create or reflect
only an administrative relationship between contracting parties.

 

9.02                        Rights as a Lender.  The Person serving as the
Administrative Agent hereunder shall have the same rights and powers in its
capacity as a Lender as any other Lender and may exercise the same as though it
were not the Administrative Agent and the term “Lender” or “Lenders” shall,
unless otherwise expressly indicated or unless the context otherwise requires,
include the Person serving as the Administrative Agent hereunder in its
individual capacity.  Such Person and its Affiliates may accept deposits from,
lend money to, own securities of, act as the financial advisor or in any other
advisory capacity for and generally engage in any kind of business with the
Borrowers or any Subsidiary or other Affiliate thereof as if such Person were
not the Administrative Agent hereunder and without any duty to account therefor
to the Lenders.

 

9.03                        Exculpatory Provisions.  The Administrative Agent
shall not have any duties or obligations except those expressly set forth herein
and in the other Loan Documents, and its

 

121

--------------------------------------------------------------------------------


 

duties hereunder shall be administrative in nature.  Without limiting the
generality of the foregoing, the Administrative Agent:

 

(a)                                 shall not be subject to any fiduciary or
other implied duties, regardless of whether a Default has occurred and is
continuing;

 

(b)                                 shall not have any duty to take any
discretionary action or exercise any discretionary powers, except discretionary
rights and powers expressly contemplated hereby or by the other Loan Documents
that the Administrative Agent is required to exercise as directed in writing by
the Required Lenders (or such other number or percentage of the Lenders as shall
be expressly provided for herein or in the other Loan Documents), provided that
the Administrative Agent shall not be required to take any action that, in its
opinion or the opinion of its counsel, may expose the Administrative Agent to
liability or that is contrary to any Loan Document or applicable law, including
for the avoidance of doubt any action that may be in violation of the automatic
stay under any Debtor Relief Law or that may effect a forfeiture, modification
or termination of property of a Defaulting Lender in violation of any Debtor
Relief Law; and

 

(c)                                  shall not, except as expressly set forth
herein and in the other Loan Documents, have any duty to disclose, and shall not
be liable for the failure to disclose, any information relating to any of the
Borrowers or any of their respective Affiliates that is communicated to or
obtained by the Person serving as the Administrative Agent or any of its
Affiliates in any capacity.

 

The Administrative Agent shall not be liable for any action taken or not taken
by it (i) with the consent or at the request of the Required Lenders (or such
other number or percentage of the Lenders as shall be necessary, or as the
Administrative Agent shall believe in good faith shall be necessary, under the
circumstances as provided in Sections 10.01 and 8.02) or (ii) in the absence of
its own gross negligence or willful misconduct as determined by a court of
competent jurisdiction by final and nonappealable judgment.  The Administrative
Agent shall be deemed not to have knowledge of any Default unless and until
notice describing such Default is given to the Administrative Agent by the
Company, a Lender or the L/C Issuer.

 

The Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into (A) any statement, warranty or representation made in
or in connection with this Agreement or any other Loan Document, (B) the
contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (C) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein or therein or the occurrence of any Default, (D) the validity,
enforceability, effectiveness or genuineness of this Agreement, any other Loan
Document or any other agreement, instrument or document or (E) the satisfaction
of any condition set forth in Article IV or elsewhere herein, other than to
confirm receipt of items expressly required to be delivered to the
Administrative Agent.

 

9.04                        Reliance by Administrative Agent.  The
Administrative Agent shall be entitled to rely upon, and shall not incur any
liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing (including any electronic
message,

 

122

--------------------------------------------------------------------------------


 

internet or intranet website posting or other distribution) believed by it to be
genuine and to have been signed, sent or otherwise authenticated by the proper
Person.  The Administrative Agent also may rely upon any statement made to it
orally or by telephone and believed by it to have been made by the proper
Person, and shall not incur any liability for relying thereon.  In determining
compliance with any condition hereunder to the making of a Loan, or the
issuance, extension, renewal or increase of a Letter of Credit, that by its
terms must be fulfilled to the satisfaction of a Lender or the L/C Issuer, the
Administrative Agent may presume that such condition is satisfactory to such
Lender or the L/C Issuer unless the Administrative Agent shall have received
notice to the contrary from such Lender or the L/C Issuer prior to the making of
such Loan or the issuance of such Letter of Credit.  The Administrative Agent
may consult with legal counsel (who may be counsel for the Company), independent
accountants and other experts selected by it, and shall not be liable for any
action taken or not taken by it in accordance with the advice of any such
counsel, accountants or experts.

 

9.05                        Delegation of Duties.  The Administrative Agent may
perform any and all of its duties and exercise its rights and powers hereunder
or under any other Loan Document by or through any one or more sub-agents
appointed by the Administrative Agent.  The Administrative Agent and any such
sub-agent may perform any and all of its duties and exercise its rights and
powers by or through their respective Related Parties.  The exculpatory
provisions of this Article shall apply to any such sub-agent and to the Related
Parties of the Administrative Agent and any such sub-agent, and shall apply to
their respective activities in connection with the syndication of the credit
facilities provided for herein as well as activities as Administrative Agent.
The Administrative Agent shall not be responsible for the negligence or
misconduct of any sub-agents except to the extent that a court of competent
jurisdiction determines in a final and non appealable judgment that the
Administrative Agent acted with gross negligence or willful misconduct in the
selection of such sub-agents.

 

9.06                        Resignation of Administrative Agent.

 

(a)                                 The Administrative Agent may at any time
give notice of its resignation to the Lenders, the L/C Issuer and the Company. 
Upon receipt of any such notice of resignation, the Required Lenders shall have
the right, in consultation with the Company, to appoint a successor, which shall
be a bank with an office in the United States, or an Affiliate of any such bank
with an office in the United States.  If no such successor shall have been so
appointed by the Required Lenders and shall have accepted such appointment
within 30 days after the retiring Administrative Agent gives notice of its
resignation (or such earlier day as shall be agreed by the Required Lenders)
(the “Resignation Effective Date”), then the retiring Administrative Agent may
(but shall not be obligated to) on behalf of the Lenders and the L/C Issuer,
appoint a successor Administrative Agent meeting the qualifications set forth
above.  Whether or not a successor has been appointed, such resignation shall
become effective in accordance with such notice on the Resignation Effective
Date.

 

(b)                                 With effect from the Resignation Effective
Date (1) the retiring Administrative Agent shall be discharged from its duties
and obligations hereunder and under the other Loan Documents and (2) except for
any indemnity payments or other amounts then owed to the retiring Administrative
Agent, all payments, communications and determinations provided to be made by,
to or through the Administrative Agent shall instead be made by or to each

 

123

--------------------------------------------------------------------------------


 

Lender and the L/C Issuer directly, until such time, if any, as the Required
Lenders appoint a successor Administrative Agent as provided for above.  Upon
the acceptance of a successor’s appointment as Administrative Agent hereunder,
such successor shall succeed to and become vested with all of the rights,
powers, privileges and duties of the retiring Administrative Agent (other than
as provided in Section 3.01(g) and other than any rights to indemnity payments
or other amounts owed to the retiring or removed Administrative Agent as of the
Resignation Effective Date), and the retiring Administrative Agent shall be
discharged from all of its duties and obligations hereunder or under the other
Loan Documents  (if not already discharged therefrom as provided above in this
Section).  The fees payable by the Company to a successor Administrative Agent
shall be the same as those payable to its predecessor unless otherwise agreed
between the Company and such successor.  After the retiring Administrative
Agent’s resignation hereunder and under the other Loan Documents, the provisions
of this Article and Section 10.04 shall continue in effect for the benefit of
such retiring Administrative Agent, its sub agents and their respective Related
Parties in respect of any actions taken or omitted to be taken by any of them
while the retiring Administrative Agent was acting as Administrative Agent.

 

(c)                                  Any resignation by Bank of America as
Administrative Agent pursuant to this Section shall also constitute its
resignation as an L/C Issuer and Swing Line Lender.  If Bank of America resigns
as an L/C Issuer, it shall retain all the rights, powers, privileges and duties
of an L/C Issuer hereunder with respect to all Letters of Credit outstanding as
of the effective date of its resignation as an L/C Issuer and all L/C
Obligations with respect thereto, including the right to require the Lenders to
make Base Rate Loans or fund risk participations in Unreimbursed Amounts
pursuant to Section 2.03(c).  If Bank of America resigns as Swing Line Lender,
it shall retain all the rights of the Swing Line Lender provided for hereunder
with respect to Swing Line Loans made by it and outstanding as of the effective
date of such resignation, including the right to require the Lenders to make
Base Rate Loans or fund risk participations in outstanding Swing Line Loans
pursuant to Section 2.04(c).  Upon the appointment by the Company of a successor
L/C Issuer or Swing Line Lender hereunder (which successor shall in all cases be
a Lender other than a Defaulting Lender), (a) such successor shall succeed to
and become vested with all of the rights, powers, privileges and duties of the
retiring L/C Issuer or Swing Line Lender, as applicable, (b) the retiring L/C
Issuer and/or Swing Line Lender, as applicable, shall be discharged from all of
their respective duties and obligations hereunder or under the other Loan
Documents, and (c) the successor L/C Issuer shall issue letters of credit in
substitution for the Letters of Credit, if any, outstanding at the time of such
succession or make other arrangements satisfactory to the retiring L/C Issuer to
effectively assume the obligations of the retiring L/C Issuer with respect to
such Letters of Credit.

 

9.07                        Non-Reliance on Administrative Agent and Other
Lenders.  Each Lender and the L/C Issuer acknowledges that it has, independently
and without reliance upon the Administrative Agent or any other Lender or any of
their Related Parties and based on such documents and information as it has
deemed appropriate, made its own credit analysis and decision to enter into this
Agreement.  Each Lender and the L/C Issuer also acknowledges that it will,
independently and without reliance upon the Administrative Agent or any other
Lender or any of their Related Parties and based on such documents and
information as it shall from time to time deem appropriate, continue to make its
own decisions in taking or not taking action under or

 

124

--------------------------------------------------------------------------------


 

based upon this Agreement, any other Loan Document or any related agreement or
any document furnished hereunder or thereunder.

 

9.08                        No Other Duties, Etc. Anything herein to the
contrary notwithstanding, none of the Bookrunners, Book Managers, Arrangers,
Syndication Agents or Documentation Agents listed on the cover page hereof shall
have any powers, duties or responsibilities under this Agreement or any of the
other Loan Documents, except in its capacity, as applicable, as the
Administrative Agent, a Lender or an L/C Issuer hereunder.

 

9.09                        Administrative Agent May File Proofs of Claim. In
case of the pendency of any proceeding under any Debtor Relief Law or any other
judicial proceeding relative to any Loan Party, the Administrative Agent
(irrespective of whether the principal of any Loan or L/C Obligation shall then
be due and payable as herein expressed or by declaration or otherwise and
irrespective of whether the Administrative Agent shall have made any demand on
any Borrower) shall be entitled and empowered, by intervention in such
proceeding or otherwise

 

(a)                                 to file and prove a claim for the whole
amount of the principal and interest owing and unpaid in respect of the Loans,
L/C Obligations and all other Obligations that are owing and unpaid and to file
such other documents as may be necessary or advisable in order to have the
claims of the Lenders, the L/C Issuer and the Administrative Agent (including
any claim for the reasonable compensation, expenses, disbursements and advances
of the Lenders, the L/C Issuer and the Administrative Agent and their respective
agents and counsel and all other amounts due the Lenders, the L/C Issuer and the
Administrative Agent under Sections 2.03(i) and (j), 2.09 and 10.04) allowed in
such judicial proceeding; and

 

(b)                                 to collect and receive any monies or other
property payable or deliverable on any such claims and to distribute the same;

 

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender and the L/C Issuer to make such payments to the Administrative Agent
and, in the event that the Administrative Agent shall consent to the making of
such payments directly to the Lenders and the L/C Issuer, to pay to the
Administrative Agent any amount due for the reasonable compensation, expenses,
disbursements and advances of the Administrative Agent and its agents and
counsel, and any other amounts due the Administrative Agent under Sections 2.09
and 10.04.

 

Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender or the L/C
Issuer any plan of reorganization, arrangement, adjustment or composition
affecting the Obligations or the rights of any Lender or the L/C Issuer to
authorize the Administrative Agent to vote in respect of the claim of any Lender
or the L/C Issuer in any such proceeding.

 

9.10                        Guaranty Matters. The Lenders and the L/C Issuer
irrevocably authorize the Administrative Agent, at its option and in its
discretion, (a) to release any Subsidiary Guarantor from its obligations under
the Subsidiary Guaranty if there occurs a Release Date (as defined in the
Subsidiary Guaranty) as to such Person and (b) to release any Subsidiary
Guarantor which is

 

125

--------------------------------------------------------------------------------


 

a Significant Subsidiary (but not a Material Subsidiary) from the Subsidiary
Guaranty upon, and in exchange for, the Company causing any other Significant
Subsidiary or Significant Subsidiaries not already party thereto to enter into
the Subsidiary Guaranty (and comply with the documentary requirements of
Section 6.10(a) applicable to Eligible Material Subsidiaries) if the
Administrative Agent determines in its sole discretion that such exchange of
Subsidiary Guarantors will not be disadvantageous to the Lenders in any material
respect). Upon request by the Administrative Agent at any time, the Required
Lenders will confirm in writing the Administrative Agent’s authority to release
any Subsidiary Guarantor from its obligations under the Subsidiary Guaranty
pursuant to this Section 9.10.

 

ARTICLE X.
MISCELLANEOUS

 

10.01                 Amendments, Etc. No amendment or waiver of any provision
of this Agreement or any other Loan Document, and no consent to any departure by
the Company or any other Loan Party therefrom, shall be effective unless in
writing signed by the Required Lenders and the Company or the applicable Loan
Party, as the case may be, and acknowledged by the Administrative Agent (which
acknowledgment the Administrative Agent shall provide promptly and in any event
within three Business Days following its actual receipt of an amendment or
waiver countersigned by the Required Lenders, Company and other applicable Loan
Party, if any), and each such waiver or consent shall be effective only in the
specific instance and for the specific purpose for which given; provided,
however, that no such amendment, waiver or consent shall:

 

(a)                                 waive any condition set forth in
Section 4.01(a) without the written consent of each Lender;

 

(b)                                 without limiting the generality of clause
(a) above, waive any condition set forth in Section 4.02 as to any Credit
Extension under a particular Facility without the written consent of the
Required Revolving Lenders and/or the Required Term A Lenders, as the case may
be;

 

(c)                                  extend or increase the Commitment of any
Lender (or reinstate any Commitment terminated pursuant to Section 8.02) without
the written consent of such Lender;

 

(d)                                 postpone any date fixed by this Agreement or
any other Loan Document for any payment of principal, interest, fees or other
amounts due to the Lenders (or any of them) hereunder or under any other Loan
Document without the written consent of each Lender directly affected thereby;

 

(e)                                  reduce the principal of, or the rate of
interest specified herein on, any Loan or L/C Borrowing, or (subject to clause
(v) of the second proviso to this Section 10.01) any fees or other amounts
payable hereunder or under any other Loan Document without the written consent
of each Lender directly affected thereby; provided, however, that only the
consent of the Required Lenders shall be necessary to amend the definition of

 

126

--------------------------------------------------------------------------------


 

“Default Rate” or to waive any obligation of any Borrower to pay interest or
Letter of Credit Fees at the Default Rate;

 

(f)                                   change Section 2.13 or Section 8.03 in a
manner that would alter the pro rata sharing of payments required thereby
without the written consent of each Lender;

 

(g)                                  amend Section 1.06 or the definition of
“Alternative Currency” without the written consent of each Lender;

 

(h)                                 change (i) any provision of this Section or
the definition of “Required Lenders” or any other provision hereof specifying
the number or percentage of Lenders required to amend, waive or otherwise modify
any rights hereunder or make any determination or grant any consent hereunder
without the written consent of each Lender; or (ii) the definition of “Required
Revolving Lenders” or “Required Term A Lenders” without the written consent of
each Lender under the applicable Facility;

 

(i)                                     release the Company from the Company
Guaranty or all or substantially all of the value of the Subsidiary Guaranty
without the written consent of each Lender, except to the extent the release of
any Subsidiary Guarantor is permitted pursuant to Section 9.10 (in which case
such release may be made by the Administrative Agent acting alone);

 

and, provided further, that (i) no amendment, waiver or consent shall, unless in
writing and signed by the L/C Issuer in addition to the Lenders required above,
affect the rights or duties of the L/C Issuer under this Agreement or any Issuer
Document relating to any Letter of Credit issued or to be issued by it; (ii) no
amendment, waiver or consent shall, unless in writing and signed by the Swing
Line Lender in addition to the Lenders required above, affect the rights or
duties of the Swing Line Lender under this Agreement; (iii) no amendment, waiver
or consent shall, unless in writing and signed by the Administrative Agent in
addition to the Lenders required above, affect the rights or duties of the
Administrative Agent under this Agreement or any other Loan Document;
(iv) Section 10.06(h) may not be amended, waived or otherwise modified without
the consent of each Granting Lender all or any part of whose Loans are being
funded by an SPC at the time of such amendment, waiver or other modification;
(v) the Fee Letters may be amended, or rights or privileges thereunder waived,
in a writing executed only by the parties thereto and (vi)  any waiver,
amendment or modification that by its terms affects the Lenders in one Facility
disproportionately adversely relative to Lenders in any other Facility shall
require the consent of the Required Revolving Lenders or Revolving Term A
Lenders, as applicable.  Notwithstanding anything to the contrary herein, no
Defaulting Lender shall have any right to approve or disapprove any amendment,
waiver or consent hereunder (and any amendment, waiver or consent which by its
terms requires the consent of all Lenders or each affected Lender may be
effected with the consent of the applicable Lenders other than Defaulting
Lenders), except that (x) no Commitment of any Defaulting Lender may be
increased or extended without the consent of such Lender and (y) any waiver,
amendment or modification requiring the consent of all Lenders or each affected
Lender that by its terms affects any Defaulting Lender disproportionately
adversely relative to other affected Lenders shall require the consent of such
Defaulting Lender.

 

127

--------------------------------------------------------------------------------


 

Notwithstanding any provision herein to the contrary, this Agreement may be
amended in accordance with and pursuant to the terms of Sections 2.15 or 2.16,
as applicable, including, without limitation, to permit the Lenders providing
such additional credit facilities to participate in any required vote or action
required to be approved by the Required Lenders or by any other number,
percentage or class of Lenders hereunder.

 

10.02                 Notices; Effectiveness; Electronic Communication.

 

(a)                                 Notices Generally.  Except in the case of
notices and other communications expressly permitted to be given by telephone
(and except as provided in subsection (b) below), all notices and other
communications provided for herein shall be in writing and shall be delivered by
hand or overnight courier service, mailed by certified or registered mail or
sent by facsimile as follows, and all notices and other communications expressly
permitted hereunder to be given by telephone shall be made to the applicable
telephone number, as follows:

 

(i)                                     if to a Borrower, the Administrative
Agent, the L/C Issuer or the Swing Line Lender, to the address, facsimile
number, electronic mail address or telephone number specified for such Person on
Schedule 10.02; and

 

(ii)                                  if to any other Lender, to the address,
facsimile number, electronic mail address or telephone number specified in its
Administrative Questionnaire (including, as appropriate, notices delivered
solely to the Person designated by a Lender on its Administrative Questionnaire
then in effect for the delivery of notices that may contain material non-public
information relating to the Borrower).

 

Notices and other communications sent by hand or overnight courier service, or
mailed by certified or registered mail, shall be deemed to have been given when
received; notices and other communications sent by facsimile shall be deemed to
have been given when sent (except that, if not given during normal business
hours for the recipient, shall be deemed to have been given at the opening of
business on the next Business Day for the recipient).  Notices and other
communications delivered through electronic communications to the extent
provided in subsection (b) below, shall be effective as provided in such
subsection (b).

 

(b)                                 Electronic Communications.  Notices and
other communications to the Lenders and the L/C Issuer hereunder may be
delivered or furnished by electronic communication (including e-mail and
internet or intranet websites) pursuant to procedures approved by the
Administrative Agent, provided that the foregoing shall not apply to notices to
any Lender or the L/C Issuer pursuant to Article II if such Lender or the L/C
Issuer, as applicable, has notified the Administrative Agent that it is
incapable of receiving notices under such Article by electronic communication. 
The Administrative Agent, the Swing Line Lender, the L/C Issuer or the Company
may each, in its discretion, agree to accept notices and other communications to
it hereunder by electronic communications pursuant to procedures approved by it,
provided that approval of such procedures may be limited to particular notices
or communications.

 

128

--------------------------------------------------------------------------------


 

Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), provided that if such notice or other communication is
not sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next business day for the recipient, and (ii) notices or communications
posted to an internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address as described in
the foregoing clause (i) of notification that such notice or communication is
available and identifying the website address therefor.

 

(c)                                  The Platform.  THE PLATFORM IS PROVIDED “AS
IS” AND “AS AVAILABLE.”  THE AGENT PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE
ACCURACY OR COMPLETENESS OF THE BORROWER MATERIALS OR THE ADEQUACY OF THE
PLATFORM, AND EXPRESSLY DISCLAIM LIABILITY FOR ERRORS IN OR OMISSIONS FROM THE
BORROWER MATERIALS.  NO WARRANTY OF ANY KIND, EXPRESS, IMPLIED OR
STATUTORY, INCLUDING ANY WARRANTY OF MERCHANTABILITY, FITNESS FOR A PARTICULAR
PURPOSE, NON-INFRINGEMENT OF THIRD PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER
CODE DEFECTS, IS MADE BY ANY AGENT PARTY IN CONNECTION WITH THE BORROWER
MATERIALS OR THE PLATFORM.  In no event shall the Administrative Agent or any of
its Related Parties (collectively, the “Agent Parties”) have any liability to
any Borrower, any Lender, the L/C Issuer or any other Person for losses, claims,
damages, liabilities or expenses of any kind (whether in tort, contract or
otherwise) arising out of any Borrower’s or the Administrative Agent’s
transmission of Borrower Materials through the internet, except to the extent
that such losses, claims, damages, liabilities or expenses are determined by a
court of competent jurisdiction by a final and nonappealable judgment to have
resulted from the gross negligence or willful misconduct of such Agent Party;
provided, however, that in no event shall any Agent Party have any liability to
any Borrower, any Lender, the L/C Issuer or any other Person for indirect,
special, incidental, consequential or punitive damages (as opposed to direct or
actual damages).

 

(d)                                 Change of Address, Etc.  Each of the
Borrowers, the Administrative Agent, the L/C Issuer and the Swing Line Lender
may change its address, facsimile or telephone number for notices and other
communications hereunder by notice to the other parties hereto.  Each other
Lender may change its address, facsimile or telephone number for notices and
other communications hereunder by notice to the Company, the Administrative
Agent, the L/C Issuer and the Swing Line Lender.  In addition, each Lender
agrees to notify the Administrative Agent from time to time to ensure that the
Administrative Agent has on record (i) an effective address, contact name,
telephone number, facsimile number and electronic mail address to which notices
and other communications may be sent and (ii) accurate wire instructions for
such Lender.  Furthermore, each Public Lender agrees to cause at least one
individual at or on behalf of such Public Lender to at all times have selected
the “Private Side Information” or similar designation on the content declaration
screen of the Platform in order to enable such Public Lender or its delegate, in
accordance with such Public Lender’s compliance procedures and applicable
Requirement of Law, including United States Federal and state securities
Requirements of Law, to make reference to Borrower Materials that are not made
available through the “Public Side

 

129

--------------------------------------------------------------------------------


 

Information” portion of the Platform and that may contain material non-public
information with respect to the Borrower or its securities for purposes of
United States Federal or state securities laws.

 

(e)                                  Reliance by Administrative Agent, L/C
Issuer and Lenders.  The Administrative Agent, the L/C Issuer and the Lenders
shall be entitled to rely and act upon any notices (including telephonic or
electronic Committed Loan Notices, Letter of Credit Applications and Swing Line
Loan Notices) purportedly given by or on behalf of any Borrower even if (i) such
notices were not made in a manner specified herein, were incomplete or were not
preceded or followed by any other form of notice specified herein, or (ii) the
terms thereof, as understood by the recipient, varied from any confirmation
thereof.  The Company shall indemnify the Administrative Agent, the L/C Issuer,
each Lender and the Related Parties of each of them from all losses, costs,
expenses and liabilities resulting from the reliance by such Person on each
notice purportedly given by or on behalf of any Borrower.  All telephonic
notices to and other telephonic communications with the Administrative Agent may
be recorded by the Administrative Agent, and each of the parties hereto hereby
consents to such recording.

 

10.03                 No Waiver; Cumulative Remedies; Enforcement. No failure by
any Lender or the Administrative Agent to exercise, and no delay by any such
Person in exercising, any right, remedy, power or privilege hereunder or under
any Loan Document shall operate as a waiver thereof; nor shall any single or
partial exercise of any right, remedy, power or privilege hereunder preclude any
other or further exercise thereof or the exercise of any other right, remedy,
power or privilege.  The rights, remedies, powers and privileges herein
provided, and provided under each other Loan Document, are cumulative and not
exclusive of any rights, remedies, powers and privileges provided by law.

 

Notwithstanding anything to the contrary contained herein or in any other Loan
Document, the authority to enforce rights and remedies hereunder and under the
other Loan Documents against the Loan Parties or any of them shall be vested
exclusively in, and all actions and proceedings at law in connection with such
enforcement shall be instituted and maintained exclusively by, the
Administrative Agent in accordance with Section 8.02 for the benefit of all the
Lenders and the L/C Issuer; provided, however, that the foregoing shall not
prohibit (a) the Administrative Agent from exercising on its own behalf the
rights and remedies that inure to its benefit (solely in its capacity as
Administrative Agent) hereunder and under the other Loan Documents, (b) the L/C
Issuer or the Swing Line Lender from exercising the rights and remedies that
inure to its benefit (solely in its capacity as L/C Issuer or Swing Line Lender,
as the case may be) hereunder and under the other Loan Documents, (c) any Lender
from exercising setoff rights in accordance with Section 10.08 (subject to the
terms of Section 2.13), or (d) any Lender from filing proofs of claim or
appearing and filing pleadings on its own behalf during the pendency of a
proceeding relative to any Loan Party under any Debtor Relief Law; and provided,
further, that if at any time there is no Person acting as Administrative Agent
hereunder and under the other Loan Documents, then (i) the Required Lenders
shall have the rights otherwise ascribed to the Administrative Agent pursuant to
Section 8.02 and (ii) in addition to the matters set forth in clauses (b),
(c) and (d) of the preceding proviso and subject to Section 2.13, any Lender
may, with the consent of the Required Lenders, enforce any rights and remedies
available to it and as authorized by the Required Lenders.

 

130

--------------------------------------------------------------------------------


 

10.04                 Expenses; Indemnity; Damage Waiver.

 

(a)                                 Costs and Expenses.  The Company shall pay
(i) all reasonable out-of-pocket expenses incurred by the Administrative Agent
and its Affiliates (including the reasonable fees, charges and disbursements of
counsel for the Administrative Agent), in connection with the syndication of the
credit facilities provided for herein, the preparation, negotiation, execution,
delivery and administration of this Agreement and the other Loan Documents or
any amendments, modifications or waivers of the provisions hereof or thereof
(whether or not the transactions contemplated hereby or thereby shall be
consummated), (ii) all reasonable out-of-pocket expenses incurred by the L/C
Issuer in connection with the issuance, amendment, renewal or extension of any
Letter of Credit or any demand for payment thereunder and (iii) all
out-of-pocket expenses incurred by the Administrative Agent, any Lender or the
L/C Issuer (including the fees, charges and disbursements of any counsel for the
Administrative Agent, any Lender or the L/C Issuer) in connection with the
enforcement or protection of its rights (A) in connection with this Agreement
and the other Loan Documents, including its rights under this Section, or (B) in
connection with the Loans made or Letters of Credit issued hereunder, including
all such out-of-pocket expenses incurred during any workout, restructuring or
negotiations in respect of such Loans or Letters of Credit.  This
Section 10.04(a) shall not apply with respect to Taxes other than Taxes that
represent losses or damages arising from any non-Tax claim.

 

(b)                                 Indemnification by the Company.  The Company
shall indemnify the Administrative Agent (and any sub-agent thereof), each
Lender, the Swing Line Lender and the L/C Issuer, and each Related Party of any
of the foregoing Persons (each such Person being called an “Indemnitee”)
against, and hold each Indemnitee harmless from, any and all losses, claims,
damages, liabilities and related expenses (including the fees, charges and
disbursements of any counsel for any Indemnitee), incurred by any Indemnitee in
respect of or arising out of or in connection with claims, damages, or
liabilities asserted against any Indemnitee by any third party or by any
Borrower or any other Loan Party arising out of, in connection with, or as a
result of (i) the execution or delivery of this Agreement, any other Loan
Document or any agreement or instrument contemplated hereby or thereby, the
performance by the parties hereto of their respective obligations hereunder or
thereunder, the consummation of the transactions contemplated hereby or thereby,
or, in the case of the Administrative Agent (and any sub-agent thereof) and its
Related Parties only, the administration of this Agreement and the other Loan
Documents (including in respect of any matters addressed in Section 3.01),
(ii) any Loan or Letter of Credit or the use or proposed use of the proceeds
therefrom (including any refusal by the L/C Issuer to honor a demand for payment
under a Letter of Credit if the documents presented in connection with such
demand do not strictly comply with the terms of such Letter of Credit),
(iii) any actual or alleged presence or release of Hazardous Materials on or
from any property owned or operated by any Borrower or any of its Subsidiaries
(including, if it would constitute a Subsidiary but for it being excluded from
the definition of “Subsidiary” herein, Elementum), or any environmental
liability related in any way to any Borrower or any of its Subsidiaries
(including, if it would constitute a Subsidiary but for it being excluded from
the definition of “Subsidiary” herein,  Elementum), or (iv) any actual or
prospective claim, litigation, investigation or proceeding relating to any of
the foregoing, whether based on contract, tort or any other theory, whether
brought by a third party or by the Company or any other Loan Party, and
regardless of whether any Indemnitee is a party thereto; provided that such
indemnity shall

 

131

--------------------------------------------------------------------------------


 

not, as to any Indemnitee, be available to the extent that such losses, claims,
damages, liabilities or related expenses (x) are determined by a court of
competent jurisdiction by final and nonappealable judgment to have resulted from
the gross negligence or willful misconduct of such Indemnitee or (y) result from
a claim brought by the Company or any other Loan Party against an Indemnitee for
breach in bad faith of such Indemnitee’s obligations hereunder or under any
other Loan Document, if the Company or such other Loan Party has obtained a
final and nonappealable judgment in its favor on such claim as determined by a
court of competent jurisdiction.  This Section 10.04(b) shall not apply with
respect to Taxes other than Taxes that represent losses or damages arising from
any non-Tax claim.

 

(c)                                  Reimbursement by Lenders.  To the extent
that the Company for any reason fails to indefeasibly pay any amount required
under subsection (a) or (b) of this Section to be paid by it to the
Administrative Agent (or any sub-agent thereof), the L/C Issuer, the Swing Line
Lender or any Related Party of any of the foregoing, or the Administrative Agent
incurs any expense pursuant to Section 6.03 that is not subject to reimbursement
by the Company, but without affecting the Company’s obligation (if any) to make
such payment, each Lender severally agrees to pay to the Administrative Agent
(or any such sub-agent), the L/C Issuer, the Swing Line Lender or such Related
Party, as the case may be, such Lender’s pro rata share (determined as of the
time that the applicable unreimbursed expense or indemnity payment is sought
based on each Lender’s share of the Outstanding Amounts and any unused
Commitments at such time) of such unpaid amount (including any such unpaid
amount in respect of a claim asserted by such Lender), such payment to be made
severally among them based on such Lender’s Applicable Percentage (determined as
of the time that the applicable unreimbursed expense or indemnity payment is
sought) of such unpaid amount, provided that the unreimbursed expense or
indemnified loss, claim, damage, liability or related expense, as the case may
be, was incurred by or asserted against the Administrative Agent (or any such
sub-agent), the Swing Line Lender or the L/C Issuer in its capacity as such, or
against any Related Party of any of the foregoing acting for the Administrative
Agent (or any such sub-agent), Swing Line Lender or L/C Issuer in connection
with such capacity.  The obligations of the Lenders under this
subsection (c) are subject to the provisions of Section 2.12(d).

 

(d)                                 Waiver of Consequential Damages, Etc.  To
the fullest extent permitted by applicable law, no Borrower shall assert, and
hereby waives, and acknowledges that no other Person shall have, any claim
against any Indemnitee, on any theory of liability, for special, indirect,
consequential or punitive damages (as opposed to direct or actual damages)
arising out of, in connection with, or as a result of, this Agreement, any other
Loan Document or any agreement or instrument contemplated hereby, the
transactions contemplated hereby or thereby, any Loan or Letter of Credit or the
use of the proceeds thereof.  No Indemnitee referred to in subsection (b) above
shall be liable for any damages arising from the use by unintended recipients of
any information or other materials distributed to such unintended recipients by
such Indemnitee through telecommunications, electronic or other information
transmission systems in connection with this Agreement or the other Loan
Documents or the transactions contemplated hereby or thereby other than for
direct or actual damages resulting from the gross negligence or willful
misconduct of such Indemnitee as determined by a final and nonappealable
judgment of a court of competent jurisdiction.

 

132

--------------------------------------------------------------------------------


 

(e)                                  Payments.  All amounts due under this
Section shall be payable not later than ten Business Days after demand therefor.

 

(f)                                   Survival.  The agreements in this
Section and the indemnity provisions of Section 10.02(e) shall survive the
resignation of the Administrative Agent, the L/C Issuer and the Swing Line
Lender, the replacement of any Lender, the termination of the Aggregate
Commitments and the repayment, satisfaction or discharge of all the other
Obligations.

 

10.05                 Payments Set Aside. To the extent that any payment by or
on behalf of any Borrower is made to the Administrative Agent, the L/C Issuer or
any Lender, or the Administrative Agent, the L/C Issuer or any Lender exercises
its right of setoff, and such payment or the proceeds of such setoff or any part
thereof is subsequently invalidated, declared to be fraudulent or preferential,
set aside or required (including pursuant to any settlement entered into by the
Administrative Agent, the L/C Issuer or such Lender in its discretion) to be
repaid to a trustee, receiver or any other party, in connection with any
proceeding under any Debtor Relief Law or otherwise, then (a) to the extent of
such recovery, the obligation or part thereof originally intended to be
satisfied shall be revived and continued in full force and effect as if such
payment had not been made or such setoff had not occurred, and (b) each Lender
and the L/C Issuer severally agrees to pay to the Administrative Agent upon
demand its applicable share (without duplication) of any amount so recovered
from or repaid by the Administrative Agent, plus interest thereon from the date
of such demand to the date such payment is made at a rate per annum equal to the
applicable Overnight Rate from time to time in effect, in the applicable
currency of such recovery or payment.  The obligations of the Lenders and the
L/C Issuer under clause (b) of the preceding sentence shall survive the payment
in full of the Obligations and the termination of this Agreement.

 

10.06                 Successors and Assigns.

 

(a)                                 Successors and Assigns Generally.  The
provisions of this Agreement shall be binding upon and inure to the benefit of
the parties hereto and their respective successors and assigns permitted hereby,
except that no Borrower may assign or otherwise transfer any of its rights or
obligations hereunder without the prior written consent of the Administrative
Agent and each Lender, and no Lender may assign or otherwise transfer any of its
rights or obligations hereunder except (i) to an assignee in accordance with the
provisions of subsection (b) of this Section, (ii) by way of participation in
accordance with the provisions of subsection (d) of this Section, (iii) by way
of pledge or assignment of a security interest subject to the restrictions of
subsection (f) of this Section, or (iv) to an SPC in accordance with the
provisions of subsection (h) of this Section (and any other attempted assignment
or transfer by any party hereto shall be null and void).  Nothing in this
Agreement, expressed or implied, shall be construed to confer upon any Person
(other than the parties hereto, their respective successors and assigns
permitted hereby, Participants to the extent provided in subsection (d) of this
Section and, to the extent expressly contemplated hereby, the Related Parties of
each of the Administrative Agent, the L/C Issuer and the Lenders) any legal or
equitable right, remedy or claim under or by reason of this Agreement.

 

(b)                                 Assignments by Lenders.  Any Lender may at
any time assign to one or more assignees all or a portion of its rights and
obligations under this Agreement (including all

 

133

--------------------------------------------------------------------------------


 

or a portion of its Commitment and the Loans (including for purposes of this
subsection (b), participations in L/C Obligations and in Swing Line Loans) at
the time owing to it); provided that any such assignment shall be subject to the
following conditions:

 

(i)                                     Minimum Amounts.

 

(A)                                    in the case of an assignment of the
entire remaining amount of the assigning Lender’s Commitment under any Facility
and the Loans at the time owing to it under such Facility or in the case of an
assignment to a Lender, an Affiliate of a Lender or an Approved Fund, no minimum
amount need be assigned; and

 

(B)                                    in any case not described in subsection
(b)(i)(A) of this Section, the aggregate amount of the Commitment (which for
this purpose includes Loans outstanding thereunder) or, if the Commitment is not
then in effect, the principal outstanding balance of the Loans of the assigning
Lender subject to each such assignment, determined as of the date the Assignment
and Assumption with respect to such assignment is delivered to the
Administrative Agent or, if “Trade Date” is specified in the Assignment and
Assumption, as of the Trade Date, shall not be less than $5,000,000, in the case
of any assignment in respect of the Revolving Credit Facility, or $1,000,000, in
the case of any assignment in respect of the Term A Facility unless each of the
Administrative Agent and, so long as no Event of Default has occurred and is
continuing, the Company otherwise consents (each such consent not to be
unreasonably withheld or delayed); provided, however, that concurrent
assignments to members of an Assignee Group and concurrent assignments from
members of an Assignee Group to a single Eligible Assignee (or to an Eligible
Assignee and members of its Assignee Group) will be treated as a single
assignment for purposes of determining whether such minimum amount has been met.

 

(ii)                                  Proportionate Amounts.  Each partial
assignment shall be made as an assignment of a proportionate part of all the
assigning Lender’s rights and obligations under this Agreement with respect to
the Loans or the Commitment assigned, except that this clause (ii) shall not
apply to the Swing Line Lender’s rights and obligations in respect of Swing Line
Loans or prohibit any Lender from assigning all or a portion of its rights and
obligations among separate Facilities on a non-pro rata basis;

 

(iii)                               Required Consents.  No consent shall be
required for any assignment except to the extent required by subsection
(b)(i)(B) of this Section and, in addition:

 

(A)                                    the consent of the Company (such consent
not to be unreasonably withheld or delayed) shall be required unless (1) an
Event of Default has occurred and is continuing at the time of such assignment
or (2) such assignment is to a Lender, an Affiliate of a Lender or an Approved
Fund;

 

134

--------------------------------------------------------------------------------


 

(B)                                the consent of the Administrative Agent (such
consent not to be unreasonably withheld or delayed) shall be required for
assignments in respect of (1) any Term A Commitment or Revolving Credit
Commitment if such assignment is to a Person that is not a Lender with a
Commitment in respect of the applicable Facility, an Affiliate of such Lender or
an Approved Fund with respect to such Lender or (2) any Term Loan to a Person
that is not a Lender, an Affiliate of a Lender or an Approved Fund;

 

(C)                                    the consent of the L/C Issuer (such
consent not to be unreasonably withheld or delayed) shall be required for any
assignment that increases the obligation of the assignee to participate in
exposure under one or more Letters of Credit (whether or not then outstanding);
and

 

(D)                                    the consent of the Swing Line Lender
(such consent not to be unreasonably withheld or delayed) shall be required for
any assignment in respect of the Revolving Credit Facility.

 

(iv)                              Assignment and Assumption.  The parties to
each assignment shall execute and deliver to the Administrative Agent an
Assignment and Assumption, together with a processing and recordation fee in the
amount of $3,500; provided, however, that the Administrative Agent may, in its
sole discretion, elect to waive such processing and recordation fee in the case
of any assignment.  The assignee, if it is not a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire.

 

(v)                                 No Assignment to Company.  No such
assignment shall be made to (A) the Company or any of the Company’s Affiliates
or Subsidiaries, or (B) to any Defaulting Lender or any of its Subsidiaries, or
any Person who, upon becoming a Lender hereunder, would constitute any of the
foregoing Persons described in this clause (B), or (C) to a natural person.

 

(vi)                              Certain Additional Payments.  In connection
with any assignment of rights and obligations of any Defaulting Lender
hereunder, no such assignment shall be effective unless and until, in addition
to the other conditions thereto set forth herein, the parties to the assignment
shall make such additional payments to the Administrative Agent in an aggregate
amount sufficient, upon distribution thereof as appropriate (which may be
outright payment, purchases by the assignee of participations or
subparticipations, or other compensating actions, including funding, with the
consent of the Borrower and the Administrative Agent, the applicable pro rata
share of Loans previously requested but not funded by the Defaulting Lender, to
each of which the applicable assignee and assignor hereby irrevocably consent),
to (x) pay and satisfy in full all payment liabilities then owed by such
Defaulting Lender to the Administrative Agent, the L/C Issuer or any Lender
hereunder (and interest accrued thereon) and (y) acquire (and fund as
appropriate) its full pro rata share of all Loans and participations in Letters
of Credit and Swing Line Loans in accordance with its Applicable Percentage. 
Notwithstanding the foregoing, in the event that any assignment of rights and
obligations of any Defaulting Lender hereunder shall become effective under
applicable Governmental Rule without compliance with the provisions of this
paragraph, then the

 

135

--------------------------------------------------------------------------------


 

assignee of such interest shall be deemed to be a Defaulting Lender for all
purposes of this Agreement until such compliance occurs.

 

(vii)                           No Assignment Resulting in Additional
Indemnified Taxes.  No such assignment shall be made to any Person that, through
its Lending Offices, is not capable of lending the applicable Alternative
Currencies to the relevant then-existing Borrowers without the imposition of any
additional Indemnified Taxes.

 

Subject to acceptance and recording thereof by the Administrative Agent pursuant
to subsection (c) of this Section, from and after the effective date specified
in each Assignment and Assumption, the assignee thereunder shall be a party to
this Agreement and, to the extent of the interest assigned by such Assignment
and Assumption, have the rights and obligations of a Lender under this
Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto) but shall continue
to be entitled to the benefits of Sections 3.01, 3.04, 3.05, and 10.04 with
respect to facts and circumstances occurring prior to the effective date of such
assignment; provided, that except to the extent otherwise expressly agreed by
the affected parties, no assignment by a Defaulting Lender will constitute a
waiver or release of any claim of any party hereunder arising from that Lender
having been a Defaulting Lender.  Upon request, each Borrower (at its expense)
shall execute and deliver a Note to the assignee Lender.  Any assignment or
transfer by a Lender of rights or obligations under this Agreement that does not
comply with this subsection shall be treated for purposes of this Agreement as a
sale by such Lender of a participation in such rights and obligations in
accordance with subsection (d) of this Section.

 

(c)                                  Register.  The Administrative Agent, ,
acting solely for this purpose as an agent of the Borrowers (and such agency
being solely for tax purposes), shall maintain at the Administrative Agent’s
Office a copy of each Assignment and Assumption delivered to it (or the
equivalent thereof in electronic form) and a register for the recordation of the
names and addresses of the Lenders, and the Commitments of, and principal
amounts (and stated interest) of the Loans and L/C Obligations owing to, each
Lender pursuant to the terms hereof from time to time (the “Register”).  The
entries in the Register shall be conclusive absent manifest error, and the
Borrowers, the Administrative Agent and the Lenders shall treat each Person
whose name is recorded in the Register pursuant to the terms hereof as a Lender
hereunder for all purposes of this Agreement.  The Register shall be available
for inspection by the Borrowers and any Lender, at any reasonable time and from
time to time upon reasonable prior notice.

 

(d)                                 Participations.  Any Lender may at any time,
without the consent of, or notice to, any Borrower or the Administrative Agent,
sell participations to any Person (other than a natural person, a Defaulting
Lender or the Company or any of the Company’s Affiliates or Subsidiaries) (each,
a “Participant”) in all or a portion of such Lender’s rights and/or obligations
under this Agreement (including all or a portion of its Commitment and/or the
Loans (including such Lender’s participations in L/C Obligations and/or Swing
Line Loans) owing to it); provided that (i) such Lender’s obligations under this
Agreement shall remain unchanged, (ii) such Lender shall remain solely
responsible to the other parties hereto for the performance of such obligations

 

136

--------------------------------------------------------------------------------


 

and (iii) the Borrowers, the Administrative Agent, the Lenders and the L/C
Issuer shall continue to deal solely and directly with such Lender in connection
with such Lender’s rights and obligations under this Agreement. For the
avoidance of doubt, each Lender shall be responsible for the indemnity under
Section 10.04(c) without regard to the existence of any participation.

 

Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, waiver or other modification described in the first proviso to
Section 10.01 that affects such Participant.  Subject to subsection (e) of this
Section, each Borrower agrees that each Participant shall be entitled to the
benefits of Sections 3.01, 3.04 and 3.05 to the same extent as if it were a
Lender and had acquired its interest by assignment pursuant to subsection (b) of
this Section (it being understood that the documentation required under
Section 3.01(e) shall be delivered to the Lender who sells the participation) to
the same extent as if it were a Lender and had acquired its interest by
assignment pursuant to paragraph (b) of this Section; provided that such
Participant (A) agrees to be subject to the provisions of Sections 3.06 and
10.13 as if it were an assignee under paragraph (b) of this Section and
(B) shall not be entitled to receive any greater payment under Sections 3.01 or
3.04, with respect to any participation, than the Lender from whom it acquired
the applicable participation would have been entitled to receive, except to the
extent such entitlement to receive a greater payment results from a Change in
Law that occurs after the Participant acquired the applicable participation. 
Each Lender that sells a participation agrees, at the Borrowers’ request and
expense, to use reasonable efforts to cooperate with the Borrower’s to
effectuate the provisions of Section 3.06 with respect to any Participant.  To
the extent permitted by law, each Participant also shall be entitled to the
benefits of Section 10.08 as though it were a Lender; provided that such
Participant agrees to be subject to Section 2.13 as though it were a Lender. 
Each Lender that sells a participation shall, acting solely for this purpose as
an agent of the Borrowers, maintain a register on which it enters the name and
address of each Participant and the principal amounts (and stated interest) of
each Participant’s interest in the Loans or other obligations under the Loan
Documents (the “Participant Register”); provided that no Lender shall have any
obligation to disclose all or any portion of the Participant Register (including
the identity of any Participant or any information relating to a Participant’s
interest in any commitments, loans, letters of credit or its other obligations
under any Loan Document) to any Person except to the extent that such disclosure
is necessary to establish that such commitment, loan, letter of credit or other
obligation is in registered form under Section 5f.103-1(c) of the United States
Treasury Regulations.  The entries in the Participant Register shall be
conclusive absent manifest error, and such Lender shall treat each Person whose
name is recorded in the Participant Register as the owner of such participation
for all purposes of this Agreement notwithstanding any notice to the contrary. 
For the avoidance of doubt, the Administrative Agent (in its capacity as
Administrative Agent) shall have no responsibility for maintaining a Participant
Register.

 

(e)                                  Limitations upon Participant Rights.  A
Participant shall not be entitled to receive any greater payment under
Section 3.01, 3.04 or 3.05 than the applicable Lender would have been entitled
to receive with respect to the participation sold to such Participant, unless
the sale of the participation to such Participant is made with the Company’s
prior written consent.

 

137

--------------------------------------------------------------------------------


 

(f)                                   Certain Pledges.  Any Lender may at any
time pledge or assign a security interest in all or any portion of its rights
under this Agreement (including under its Note(s), if any) to secure obligations
of such Lender, including any pledge or assignment to secure obligations to a
Federal Reserve Bank or other central bank having jurisdiction over such Lender;
provided that no such pledge or assignment shall release such Lender from any of
its obligations hereunder or substitute any such pledgee or assignee for such
Lender as a party hereto.

 

(g)                                  Electronic Execution of Assignments.  The
words “execution,” “signed,” “signature,” and words of like import in any
Assignment and Assumption shall be deemed to include electronic signatures or
the keeping of records in electronic form, each of which shall be of the same
legal effect, validity or enforceability as a manually executed signature or the
use of a paper-based recordkeeping system, as the case may be, to the extent and
as provided for in any applicable law, including the Federal Electronic
Signatures in Global and National Commerce Act, the New York State Electronic
Signatures and Records Act, or any other similar state laws based on the Uniform
Electronic Transactions Act.

 

(h)                                 Special Purpose Funding Vehicles. 
Notwithstanding anything to the contrary contained herein, any Lender (a
“Granting Lender”) may grant to a special purpose funding vehicle identified as
such in writing from time to time by the Granting Lender to the Administrative
Agent and the Company (an “SPC”) the option to provide all or any part of any
Committed Loan that such Granting Lender would otherwise be obligated to make
pursuant to this Agreement; provided that (i) nothing herein shall constitute a
commitment by any SPC to fund any Committed Loan, and (ii) if an SPC elects not
to exercise such option or otherwise fails to make all or any part of such
Committed Loan, the Granting Lender shall be obligated to make such Committed
Loan pursuant to the terms hereof or, if it fails to do so, to make such payment
to the Administrative Agent as is required under Section 2.12(b)(ii).  For the
avoidance of doubt, each Borrower agrees that each SPC shall be entitled to the
benefits of Section 3.01, 3.04 and 3.05 to the same extent as if it were a
Lender and had acquired its interest by assignment pursuant to
Section 10.06(b) provided that such SPC agrees to be subject to the obligations
of Section 3.01 as though it were a Lender.  An SPC shall not be entitled to
receive any greater payment under Section 3.01, 3.04 or 3.05 than the Granting
Lender would have been entitled to receive, unless the grant to such SPC is made
with the Company’s prior written consent.  Each party hereto hereby agrees that
(i) neither the grant to any SPC nor the exercise by any SPC of such option
shall increase the costs or expenses or otherwise increase or change the
obligations of the Borrowers under this Agreement (including its obligations
under Section 3.01 and Section 3.04), (ii) no SPC shall be liable for any
indemnity or similar payment obligation under this Agreement for which a Lender
would be liable, and (iii) the Granting Lender shall for all purposes, including
the approval of any amendment, waiver or other modification of any provision of
any Loan Document, remain the lender of record hereunder.  The making of a
Committed Loan by an SPC hereunder shall utilize the Commitment of the Granting
Lender to the same extent, and as if, such Committed Loan were made by such
Granting Lender.  In furtherance of the foregoing, each party hereto hereby
agrees (which agreement shall survive the termination of this Agreement) that,
prior to the date that is one year and one day after the payment in full of all
outstanding commercial paper or other senior debt of any SPC, it will not
institute against, or join any other Person in instituting against, such SPC any
bankruptcy, reorganization, arrangement, insolvency, or liquidation proceeding
under the laws of the United

 

138

--------------------------------------------------------------------------------


 

States or any state thereof.  Notwithstanding anything to the contrary contained
herein, any SPC may (i) with notice to, but without prior consent of the Company
and the Administrative Agent and with the payment of a processing fee in the
amount of $3,500 (which processing fee may be waived by the Administrative Agent
in its sole discretion), assign all or any portion of its right to receive
payment with respect to any Committed Loan to the Granting Lender and
(ii) disclose on a confidential basis any non-public information relating to its
funding of Committed Loans to any rating agency, commercial paper dealer or
provider of any surety or guarantee or credit or liquidity enhancement to such
SPC.

 

(i)                                     Resignation as L/C Issuer or Swing Line
Lender after Assignment.  Notwithstanding anything to the contrary contained
herein, if at any time any L/C Issuer assigns all of its Revolving Credit
Commitment and Revolving Credit Loans pursuant to subsection (b) above, such L/C
Issuer may, (i) upon 30 days’ notice to the Company and the Lenders, resign as
L/C Issuer and/or (ii) in the case of Bank of America, upon 30 days’ notice to
the Company, resign as Swing Line Lender.  In the event of any such resignation
as L/C Issuer or Swing Line Lender, the Company shall be entitled to appoint
from among the Lenders a successor L/C Issuer or Swing Line Lender hereunder;
provided, however, that no failure by the Company to appoint any such successor
shall affect the resignation of the L/C Issuer as L/C Issuer or Bank of America
as Swing Line Lender, as the case may be.  If any L/C Issuer resigns as L/C
Issuer, it shall retain all the rights, powers, privileges and duties of the L/C
Issuer hereunder with respect to all Letters of Credit issued by it and
outstanding as of the effective date of its resignation as L/C Issuer and all
L/C Obligations with respect thereto (including the right to require the Lenders
to make Base Rate Committed Loans or fund risk participations in Unreimbursed
Amounts pursuant to Section 2.03(c)).  If Bank of America resigns as Swing Line
Lender, it shall retain all the rights of the Swing Line Lender provided for
hereunder with respect to Swing Line Loans made by it and outstanding as of the
effective date of such resignation, including the right to require the Lenders
to make Base Rate Committed Loans or fund risk participations in outstanding
Swing Line Loans pursuant to Section 2.04(c).  Upon the appointment of a
successor L/C Issuer and/or Swing Line Lender (and their acceptance of such
appointment), (a) such successor shall succeed to and become vested with all of
the rights, powers, privileges and duties of the retiring L/C Issuer or Swing
Line Lender, as the case may be, and (b) the successor L/C Issuer shall issue
letters of credit in substitution for the Letters of Credit, if any, outstanding
at the time of such succession or make other arrangements satisfactory to the
resigning L/C Issuer to effectively assume the obligations of the resigning L/C
Issuer with respect to such Letters of Credit.

 

10.07                 Treatment of Certain Information; Confidentiality. Each of
the Administrative Agent, the Lenders and the L/C Issuer agrees to maintain the
confidentiality of the Information (as defined below), except that Information
may be disclosed (a) to its Affiliates and to its and its Affiliates’ Related
Parties (it being understood that the Persons to whom such disclosure is made
will be informed of the confidential nature of such Information and instructed
to keep such Information confidential), (b) to the extent required or requested
by any regulatory authority purporting to have jurisdiction over such Person or
its Related Parties (including any self-regulatory authority, such as the
National Association of Insurance Commissioners), (c) to the extent required by
applicable laws or regulations or by any subpoena or similar legal process,
provided that, the Administrative Agent, any Lender or the L/C Issuer shall
exercise commercially reasonable efforts to notify the Company as soon as
reasonably practicable in the

 

139

--------------------------------------------------------------------------------


 

event of any such disclosure, unless such notification shall be prohibited by
applicable law, legal process or regulatory request, (d) to any other party
hereto, (e) in connection with the exercise of any remedies hereunder or under
any other Loan Document or any action or proceeding relating to this Agreement
or any other Loan Document or the enforcement of rights hereunder or thereunder,
(f) subject to an agreement containing provisions substantially the same as
those of this Section, to (i) any assignee of or Participant in, or any
prospective assignee of or Participant in, any of its rights or obligations
under this Agreement or any Eligible Assignee invited to be a Lender pursuant to
Sections 2.15(b), 2.16(b) or 2.17(b) or (ii) any actual or prospective
counterparty (or its Related Parties) to any swap, derivative or other
transaction under which payments are to be made by reference to any of the
Borrowers and their obligations, this Agreement or payments hereunder, (g) on a
confidential basis to (i) any rating agency in connection with rating the
Company or its Subsidiaries or the credit facilities provided hereunder or
(ii) the CUSIP Service Bureau or any similar agency in connection with the
issuance and monitoring of CUSIP numbers or other market identifiers with
respect to the credit facilities provided hereunder, (h) with the consent of the
Company, or (i) to the extent such Information (x) becomes publicly available
other than as a result of a breach of this Section or (y) becomes available to
the Administrative Agent, any Lender, the L/C Issuer or any of their respective
Affiliates on a nonconfidential basis from a source other than the Company,
provided that, the source of such information was not actually known by the
Administrative Agent, any Lender, the L/C Issuer or any of their respective
Affiliates, as the case may be, to be bound by a confidentiality agreement with
the Company or any of its Subsidiaries with respect to such Information. For
purposes of this Section, “Information” means all information received from the
Company or any of its Subsidiaries relating to the Company or any of its
Subsidiaries or any of their respective businesses, other than any such
information that is available to the Administrative Agent, any Lender or the L/C
Issuer on a nonconfidential basis prior to disclosure by the Company or any of
its Subsidiaries, provided that, in the case of information received from the
Company or any Subsidiary after the date hereof, such information is clearly
identified at the time of delivery as confidential.  Any Person required to
maintain the confidentiality of Information as provided in this Section shall be
considered to have complied with its obligation to do so if such Person has
exercised the same degree of care to maintain the confidentiality of such
Information as such Person would accord to its own confidential information.

 

Each of the Administrative Agent, the Lenders and the L/C Issuer acknowledges
that (A) the Information may include material non-public information concerning
the Company or any of its Subsidiaries, as the case may be, (B) it has developed
compliance procedures regarding the use of material non-public information and
(C) it will handle such material non-public information in accordance with
applicable Requirements of Law, including United States Federal and state
securities Requirements of Law.

 

10.08                 Right of Setoff. If an Event of Default shall have
occurred and be continuing, each Lender, the L/C Issuer and each of their
respective Affiliates is hereby authorized at any time and from time to time, to
the fullest extent permitted by applicable law, to set off and apply any and all
deposits (general or special, time or demand, provisional or final, in whatever
currency) at any time held and other obligations (in whatever currency) at any
time owing by such Lender, the L/C Issuer or any such Affiliate to or for the
credit or the account of any Borrower or any other Loan Party against any and
all of the obligations of such Borrower or such Loan Party now or hereafter
existing under this Agreement or any other Loan Document to such

 

140

--------------------------------------------------------------------------------


 

Lender or the L/C Issuer or their respective Affiliates, irrespective of whether
or not such Lender, L/C Issuer or Affiliate shall have made any demand under
this Agreement or any other Loan Document and although such obligations of such
Borrower or such Loan Party may be contingent or unmatured or are owed to a
branch, office or Affiliate of such Lender or the L/C Issuer different from the
branch, office or Affiliate holding such deposit or obligated on such
indebtedness; provided, that in the event that any Defaulting Lender shall
exercise any such right of setoff, (x) all amounts so set off shall be paid over
immediately to the Administrative Agent for further application in accordance
with the provisions of Section 2.19 and, pending such payment, shall be
segregated by such Defaulting Lender from its other funds and deemed held in
trust for the benefit of the Administrative Agent, the L/C Issuer and the
Lenders, and (y) the Defaulting Lender shall provide promptly to the
Administrative Agent a statement describing in reasonable detail the Obligations
owing to such Defaulting Lender as to which it exercised such right of setoff. 
The rights of each Lender, the L/C Issuer and their respective Affiliates under
this Section are in addition to other rights and remedies (including other
rights of setoff) that such Lender, the L/C Issuer or their respective
Affiliates may have.  Each Lender and the L/C Issuer agrees to notify the
Company and the Administrative Agent promptly after any such setoff and
application, provided that the failure to give such notice shall not affect the
validity of such setoff and application.

 

10.09                 Interest Rate Limitation. Notwithstanding anything to the
contrary contained in any Loan Document, the interest paid or agreed to be paid
under the Loan Documents shall not exceed the maximum rate of non-usurious
interest permitted by applicable Requirements of Law (the “Maximum Rate”).  If
the Administrative Agent or any Lender shall receive interest in an amount that
exceeds the Maximum Rate, the excess interest shall be applied to the principal
of the Loans or, if it exceeds such unpaid principal, refunded to the Company. 
In determining whether the interest contracted for, charged, or received by the
Administrative Agent or a Lender exceeds the Maximum Rate, such Person may, to
the extent permitted by applicable Requirements of Law, (a) characterize any
payment that is not principal as an expense, fee, or premium rather than
interest, (b) exclude voluntary prepayments and the effects thereof, and
(c) amortize, prorate, allocate, and spread in equal or unequal parts the total
amount of interest throughout the contemplated term of the Obligations
hereunder.

 

10.10                 Counterparts; Integration; Effectiveness. This Agreement
may be executed in counterparts (and by different parties hereto in different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract.  This Agreement and the other
Loan Documents constitute the entire contract among the parties relating to the
subject matter hereof and supersede any and all previous agreements and
understandings, oral or written, relating to the subject matter hereof.  Except
as provided in Section 4.01, this Agreement shall become effective when it shall
have been executed by the Administrative Agent and when the Administrative Agent
shall have received counterparts hereof that, when taken together, bear the
signatures of each of the other parties hereto.  Delivery of an executed
counterpart of a signature page of this Agreement by facsimile or other
electronic imaging means (e.g., “pdf” or “tif”) shall be effective as delivery
of a manually executed counterpart of this Agreement.

 

10.11                 Survival of Representations and Warranties. All
representations and warranties made hereunder and in any other Loan Document or
other document delivered

 

141

--------------------------------------------------------------------------------


 

pursuant hereto or thereto or in connection herewith or therewith shall survive
the execution and delivery hereof and thereof.  Such representations and
warranties have been or will be relied upon by the Administrative Agent and each
Lender, regardless of any investigation made by the Administrative Agent or any
Lender or on their behalf and notwithstanding that the Administrative Agent or
any Lender may have had notice or knowledge of any Default at the time of any
Credit Extension, and shall continue in full force and effect as long as any
Loan or any other Obligation hereunder shall remain unpaid or unsatisfied or any
Letter of Credit shall remain outstanding.

 

10.12                 Severability. If any provision of this Agreement or the
other Loan Documents is held to be illegal, invalid or unenforceable, (a) the
legality, validity and enforceability of the remaining provisions of this
Agreement and the other Loan Documents shall not be affected or impaired thereby
and (b) the parties shall endeavor in good faith negotiations to replace the
illegal, invalid or unenforceable provisions with valid provisions the economic
effect of which comes as close as possible to that of the illegal, invalid or
unenforceable provisions.  The invalidity of a provision in a particular
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.  Without limiting the foregoing provisions of this
Section 10.12, if and to the extent that the enforceability of any provisions in
this Agreement relating to Defaulting Lenders shall be limited by Debtor Relief
Laws, as determined in good faith by the Administrative Agent, the L/C Issuer or
the Swing Line Lender, as applicable, then such provisions shall be deemed to be
in effect only to the extent not so limited.

 

10.13                 Replacement of Lenders. If (v) any Lender requests
compensation under Section 3.04, (w)  any Borrower is required to pay any
additional amount to any Lender or any Governmental Authority for the account of
any Lender pursuant to Section 3.01 and a replacement of such Lender would
result in a reduction in such compensation or amount, (x) any Lender’s Loans are
prepaid or converted under Section 3.02, (y) any Lender is a Defaulting Lender,
or (z) any Lender shall refuse to consent to a waiver or amendment to, or a
departure from the provisions of, this Agreement or any other Loan Document
which requires the consent of all the Lenders or all Lenders directly affected
thereby and that has been consented to by the Required Lenders, then the Company
may, at its sole expense and effort, upon notice to such Lender and the
Administrative Agent, require such Lender to assign and delegate, without
recourse (in accordance with and subject to the restrictions contained in, and
consents required by, Section 10.06), all of its interests, rights (other than
its existing rights to payments pursuant to Sections 10.04, 3.01 or 3.04) and
obligations under this Agreement and the related Loan Documents to an assignee
that shall assume such obligations (which assignee may be another Lender, if a
Lender accepts such assignment), provided that:

 

(a)                                 the Company shall have paid (or caused a
Designated Borrower to pay) to the Administrative Agent the assignment fee
specified in Section 10.06(b);

 

(b)                                 such Lender shall have received payment of
an amount equal to the outstanding principal of its Loans and L/C Advances,
accrued interest thereon, accrued fees and all other amounts payable to it
hereunder and under the other Loan Documents (including any amounts under
Section 3.05) from the assignee (to the extent of such outstanding principal and
accrued interest and fees) or the Company or applicable Designated Borrower (in
the case of all other amounts);

 

142

--------------------------------------------------------------------------------


 

(c)                                  in the case of any such assignment
resulting from a claim for compensation under Section 3.04 or payments required
to be made pursuant to Section 3.01, such assignment will result in a reduction
in such compensation or payments thereafter; and

 

(d)                                 such assignment does not conflict with
applicable Requirements of Law.

 

A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Company to require such assignment and delegation
cease to apply.

 

10.14                 Governing Law; Jurisdiction; Etc.

 

(a)                                 GOVERNING LAW.  THIS AGREEMENT AND THE OTHER
LOAN DOCUMENTS (EXCEPT, AS TO ANY OTHER LOAN DOCUMENT, WHERE SUCH OTHER LOAN
DOCUMENT EXPRESSLY SETS FORTH OTHERWISE) AND ANY CLAIMS, CONTROVERSY, DISPUTE OR
CAUSE OF ACTION (WHETHER IN CONTRACT OR TORT OR OTHERWISE) BASED UPON, ARISING
OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT (EXCEPT, AS TO
ANY OTHER LOAN DOCUMENT, AS EXPRESSLY SET FORTH THEREIN) AND THE TRANSACTIONS
CONTEMPLATED HEREBY AND THEREBY SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

 

(b)                                 SUBMISSION TO JURISDICTION.  EACH OF THE
PARTIES HERETO IRREVOCABLY AND UNCONDITIONALLY SUBMITS, FOR ITSELF AND ITS
PROPERTY, TO THE EXCLUSIVE JURISDICTION OF THE COURTS OF THE STATE OF NEW YORK
SITTING IN THE BOROUGH OF MANHATTAN AND OF THE UNITED STATES DISTRICT COURT IN
SUCH BOROUGH, AND ANY APPELLATE COURT FROM ANY THEREOF, IN ANY ACTION OR
PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN
DOCUMENT, OR FOR RECOGNITION OR ENFORCEMENT OF ANY JUDGMENT, AND EACH OF THE
PARTIES HERETO IRREVOCABLY AND UNCONDITIONALLY AGREES THAT ALL CLAIMS IN RESPECT
OF ANY SUCH ACTION OR PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH NEW YORK
STATE COURT OR, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, IN SUCH
FEDERAL COURT.  EACH OF THE PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN ANY
SUCH ACTION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER
JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW. 
NOTHING IN THIS AGREEMENT OR IN ANY OTHER LOAN DOCUMENT SHALL AFFECT ANY RIGHT
THAT THE ADMINISTRATIVE AGENT, ANY LENDER OR THE L/C ISSUER MAY OTHERWISE HAVE
TO BRING ANY ACTION OR PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER LOAN
DOCUMENT AGAINST ANY BORROWER OR ITS PROPERTIES IN THE COURTS OF ANY
JURISDICTION.

 

143

--------------------------------------------------------------------------------


 

(c)                                  WAIVER OF VENUE.  EACH OF THE PARTIES
HERETO IRREVOCABLY AND UNCONDITIONALLY WAIVES, TO THE FULLEST EXTENT PERMITTED
BY APPLICABLE LAW, ANY OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE TO THE LAYING
OF VENUE OF ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS
AGREEMENT OR ANY OTHER LOAN DOCUMENT IN ANY COURT REFERRED TO IN
PARAGRAPH (b) OF THIS SECTION 10.14.  EACH OF THE PARTIES HERETO HEREBY
IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, THE
DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH ACTION OR PROCEEDING
IN ANY SUCH COURT.

 

(d)                                 SERVICE OF PROCESS.  EACH PARTY HERETO
IRREVOCABLY CONSENTS TO SERVICE OF PROCESS IN THE MANNER PROVIDED FOR NOTICES IN
SECTION 10.02.  NOTHING IN THIS AGREEMENT WILL AFFECT THE RIGHT OF ANY PARTY
HERETO TO SERVE PROCESS IN ANY OTHER MANNER PERMITTED BY APPLICABLE LAW. 
WITHOUT LIMITING THE FOREGOING, EACH OF THE BORROWERS HEREBY APPOINTS, IN THE
CASE OF ANY SUCH ACTION OR PROCEEDING BROUGHT IN THE COURTS OF OR IN THE STATE
OF NEW YORK, CT CORPORATION, WITH OFFICES ON THE DATE HEREOF AT 111 EIGHTH
AVENUE, NEW YORK, NEW YORK 10011, TO RECEIVE FOR IT AND ON ITS BEHALF, SERVICE
OF PROCESS IN THE STATE OF NEW YORK WITH RESPECT THERETO, PROVIDED BORROWERS
MAY APPOINT ANY OTHER PERSON, REASONABLY ACCEPTABLE TO THE ADMINISTRATIVE AGENT,
WITH OFFICES IN THE STATE OF NEW YORK TO REPLACE SUCH AGENT FOR SERVICE OF
PROCESS UPON DELIVERY TO THE ADMINISTRATIVE AGENT OF A REASONABLY ACCEPTABLE
AGREEMENT OF SUCH NEW AGENT AGREEING SO TO ACT.

 

10.15                 Waiver of Jury Trial. EACH PARTY HERETO HEREBY IRREVOCABLY
WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE
TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF
OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER
THEORY).  EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE
FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE
BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG
OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION 10.15.

 

10.16                 California Judicial Reference. If any action or proceeding
is filed in a court of the State of California by or against any party hereto in
connection with any of the transactions contemplated by this Agreement or any
other Loan Document, (a) the court shall, and is hereby directed to, make a
general reference pursuant to California Code of Civil Procedure Section 638 to
a referee (who shall be a single active or retired judge) to hear and determine
all of the issues

 

144

--------------------------------------------------------------------------------


 

in such action or proceeding (whether of fact or of law) and to report a
statement of decision, provided that at the option of any party to such
proceeding, any such issues pertaining to a “provisional remedy” as defined in
California Code of Civil Procedure Section 1281.8 shall be heard and determined
by the court, and (b) without limiting the generality of Section 10.04, the
Company shall be solely responsible to pay all fees and expenses of any referee
appointed in such action or proceeding.

 

10.17                 No Advisory or Fiduciary Responsibility. In connection
with all aspects of each transaction contemplated hereby (including in
connection with any amendment, waiver or other modification hereof or of any
other Loan Document), each Borrower acknowledges and agrees, and acknowledges
its Affiliates’ understanding, that: (a) (i) the arranging and other services
regarding this Agreement provided by the Administrative Agent and the Arrangers,
are arm’s-length commercial transactions between such Borrower, each other Loan
Party and their respective Affiliates, on the one hand, and the Administrative
Agent and Arrangers, on the other hand, (ii) each of such Borrower and the other
Loan Parties has consulted its own legal, accounting, regulatory and tax
advisors to the extent it has deemed appropriate, and (iii) such Borrower and
each other Loan Party is capable of evaluating, and understands and accepts, the
terms, risks and conditions of the transactions contemplated hereby and by the
other Loan Documents; (b) (i) the Administrative Agent and the Arrangers each
are and have been acting solely as a principal and, except as expressly agreed
in writing by the relevant parties, have not been, are not, and will not be
acting as an advisor, agent or fiduciary for such Borrower, any other Loan Party
or any of their respective Affiliates, or any other Person and (ii) neither the
Administrative Agent nor the Arrangers have any obligation to such Borrower, any
other Loan Party or any of their respective Affiliates with respect to the
transactions contemplated hereby except those obligations expressly set forth
herein and in the other Loan Documents; and (c) the Administrative Agent and the
Arrangers and their respective Affiliates may be engaged in a broad range of
transactions that involve interests that differ from those of such Borrower, the
other Loan Parties and their respective Affiliates, and neither the
Administrative Agent nor the Arrangers have any obligation to disclose any of
such interests to the Borrower, any other Loan Party or any of their respective
Affiliates.  To the fullest extent permitted by law, each of the Borrowers and
the other Loan Parties hereby waives and releases any claims that it may have
against the Administrative Agent and the Arrangers with respect to any breach or
alleged breach of agency or fiduciary duty in connection with any aspect of any
transaction contemplated hereby.

 

10.18                 Electronic Execution of Assignments and Certain Other
Documents. The words “execute,” “execution,” “signed,” “signature,” and words of
like import in any Assignment and Assumption or in any amendment or other
modification hereof (including waivers and consents) shall be deemed to include
electronic signatures, the electronic matching of assignment terms and contract
formations on electronic platforms approved by the Administrative Agent, or the
keeping of records in electronic form, each of which shall be of the same legal
effect, validity or enforceability as a manually executed signature or the use
of a paper-based recordkeeping system, as the case may be, to the extent and as
provided for in any applicable law, including the Federal Electronic Signatures
in Global and National Commerce Act, the New York State Electronic Signatures
and Records Act, or any other similar state laws based on the Uniform Electronic
Transactions Act.

 

145

--------------------------------------------------------------------------------


 

10.19                 Judgment Currency. If, for the purposes of obtaining
judgment in any court, it is necessary to convert a sum due hereunder or any
other Loan Document in one currency into another currency, the rate of exchange
used shall be that at which in accordance with normal banking procedures the
Administrative Agent could purchase the first currency with such other currency
on the Business Day preceding that on which final judgment is given.  The
obligation of each Borrower in respect of any such sum due from it to the
Administrative Agent or any Lender hereunder or under the other Loan Documents
shall, notwithstanding any judgment in a currency (the “Judgment Currency”)
other than that in which such sum is denominated in accordance with the
applicable provisions of this Agreement (the “Agreement Currency”), be
discharged only to the extent that on the Business Day following receipt by the
Administrative Agent or such Lender, as the case may be, of any sum adjudged to
be so due in the Judgment Currency, the Administrative Agent or such Lender, as
the case may be, may in accordance with normal banking procedures purchase the
Agreement Currency with the Judgment Currency.  If the amount of the Agreement
Currency so purchased is less than the sum originally due to the Administrative
Agent or any Lender from any Borrower in the Agreement Currency, such Borrower
agrees, as a separate obligation and notwithstanding any such judgment, to
indemnify the Administrative Agent or such Lender, as the case may be, against
such loss.  If the amount of the Agreement Currency so purchased is greater than
the sum originally due to the Administrative Agent or any Lender in such
currency, the Administrative Agent or such Lender, as the case may be, agrees to
return the amount of any excess to such Borrower (or to any other Person who may
be entitled thereto under applicable law).

 

10.20                 Bermuda Branch; Full Recourse Obligations. All Loans to
and Letters of Credit for the account of FIL shall be made to or incurred by FIL
at its Bermuda branch located at Canon’s Court, 22 Victoria Street, Hamilton HM
12 BERMUDA and all payments of principal and interest by FIL will be made
through its Bermuda branch; provided, however, that notwithstanding the
foregoing, FIL acknowledges and agrees that the Obligations hereunder are full
recourse to Flextronics International Ltd., a Singapore corporation, and are in
no manner limited to any extent to any branch thereof and shall in no manner
impair the Administrative Agent’s or any Lender’s ability to enforce or collect
any Obligation from FIL.

 

10.21                 Waiver of Notice Under Existing FIL Credit Agreement. Each
Lender which is a “Lender” under the Existing FIL Credit Agreement (such Lenders
hereunder collectively constituting the “Required Lenders” under the Existing
FIL Credit Agreement) hereby waives the requirement set forth in Section 2.06 of
the Existing FIL Credit Agreement that notice of the termination of the
commitments under the Existing FIL Credit Agreement be delivered at least five
Business Days prior to the effective date of such termination and agree that
notice of such termination delivered as of the date hereof shall satisfy such
requirement.

 

10.22                 USA PATRIOT Act. Each Lender that is subject to the Act
(as hereinafter defined) and the Administrative Agent (for itself and not on
behalf of any Lender) hereby notifies the Borrowers that pursuant to the
requirements of the USA PATRIOT Act (Title III of Pub. L. 107-56 (signed into
law October 26, 2001)) (the “Act”), it is required to obtain, verify and record
information that identifies the Borrowers and other Loan Parties, which
information includes the name and address of each Borrower and other Loan Party
and other information that will allow such Lender or the Administrative Agent,
as applicable, to identify such Borrower or other Loan Party in accordance with
the Act.  Each Borrower shall, promptly following a request

 

146

--------------------------------------------------------------------------------


 

by the Administrative Agent or any Lender, provide all documentation and other
information that the Administrative Agent or such Lender requests in order to
comply with its ongoing obligations under applicable “know your customer” and
anti-money laundering rules and regulations, including the Act.

 

[Remainder of this page intentionally left blank]

 

147

--------------------------------------------------------------------------------


IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first above written.

 

 

FLEXTRONICS INTERNATIONAL LTD.

 

 

 

By:

/s/ Manny Marimuthu

 

 

 

 

Name:

Manny Marimuthu

 

 

 

 

Title:

Authorized Signatory

 

 

 

 

 

FLEXTRONICS INTERNATIONAL USA, INC., as Designated Borrower

 

 

 

By:

 

 

 

 

 

Name:

Christopher Collier

 

 

 

 

Title:

Senior Vice President and Chief Financial Officer

 

[SIGNATURE PAGE TO FLEXTRONICS 2014 CREDIT AGREEMENT]

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first above written.

 

 

FLEXTRONICS INTERNATIONAL LTD.

 

 

 

By:

 

 

 

 

 

Name:

Manny Marimuthu

 

 

 

 

Title:

Authorized Signatory

 

 

 

 

 

FLEXTRONICS INTERNATIONAL USA, INC., as Designated Borrower

 

 

 

By:

/s/ Christopher Collier

 

 

 

 

Name:

Christopher Collier

 

 

 

 

Title:

Senior Vice President and Chief Financial Officer

 

[SIGNATURE PAGE TO FLEXTRONICS 2014 CREDIT AGREEMENT]

 

--------------------------------------------------------------------------------


 

 

BANK OF AMERICA, N.A., as

 

Administrative Agent

 

 

 

By:

/s/ Anthea Del Bianco

 

 

 

 

Name:

Anthea Del Bianco

 

 

 

 

Title:

Vice President

 

[SIGNATURE PAGE TO FLEXTRONICS 2014 CREDIT AGREEMENT]

 

--------------------------------------------------------------------------------


 

 

BANK OF AMERICA, N.A., as a Lender, L/C

 

Issuer and Swing Line Lender

 

 

 

By:

/s/ Sugeet Manchanda Madan

 

 

 

 

Name:

Sugeet Manchanda Madan

 

 

 

 

Title:

Director

 

[SIGNATURE PAGE TO FLEXTRONICS 2014 CREDIT AGREEMENT]

 

--------------------------------------------------------------------------------


 

 

CITIBANK, N.A., as a Lender

 

 

 

By:

/s/ Susan Olsen

 

 

 

 

Name:

Susan Olsen

 

 

 

 

Title:

Vice President

 

[SIGNATURE PAGE TO FLEXTRONICS 2014 CREDIT AGREEMENT]

 

--------------------------------------------------------------------------------


 

 

BNP PARIBAS,

 

 

 

as a Lender

 

 

 

By:

/s/ Brendan Heneshan

 

 

 

 

Name:

Brendan Heneshan

 

 

 

 

Title:

Director

 

 

 

 

 

By:

/s/ James Goodall

 

 

 

 

Name:

James Goodall

 

 

 

 

Title:

Managing Director

 

[SIGNATURE PAGE TO FLEXTRONICS 2014 CREDIT AGREEMENT]

 

--------------------------------------------------------------------------------


 

 

HSBC Bank USA, National Association

 

 

 

as a Lender

 

 

 

By:

/s/ Thomas Rogers

 

 

 

 

Name:

Thomas Rogers

 

 

 

 

Title:

Managing Director, Global Banking

 

[SIGNATURE PAGE TO FLEXTRONICS 2014 CREDIT AGREEMENT]

 

--------------------------------------------------------------------------------


 

 

JPMORGAN CHASE BANK, N.A.,

 

 

 

as a Lender

 

 

 

By:

/s/ John G. Kowalczuk

 

 

 

 

Name:

John G. Kowalczuk

 

 

 

 

Title:

Executive Director

 

[SIGNATURE PAGE TO FLEXTRONICS 2014 CREDIT AGREEMENT]

 

--------------------------------------------------------------------------------


 

 

THE BANK OF NOVA SCOTIA

 

 

 

as a Lender

 

 

 

By:

/s/ Christopher Usas

 

 

 

 

Name:

Christopher Usas

 

 

 

 

Title:

Director

 

[SIGNATURE PAGE TO FLEXTRONICS 2014 CREDIT AGREEMENT]

 

--------------------------------------------------------------------------------


 

 

The Royal Bank of Scotland plc, as a Lender

 

 

 

By:

/s/ Alex Daw

 

 

 

 

Name:

Alex Daw

 

 

 

 

Title:

Director

 

[SIGNATURE PAGE TO FLEXTRONICS 2014 CREDIT AGREEMENT]

 

--------------------------------------------------------------------------------

 


 

 

The Bank of Tokyo-Mitsubishi UFJ, Ltd.

 

 

 

as a Lender

 

 

 

By:

/s/ Richard Ong Pho

 

 

 

 

Name:

Richard Ong Pho

 

 

 

 

Title:

Director

 

[SIGNATURE PAGE TO FLEXTRONICS 2014 CREDIT AGREEMENT]

 

--------------------------------------------------------------------------------


 

 

Bank of China, New York Branch

 

 

 

as a Lender

 

 

 

By:

/s/ Haifeng Xu

 

 

 

 

Name:

Haifeng Xu

 

 

 

 

Title:

Executive Vice President

 

[SIGNATURE PAGE TO FLEXTRONICS 2014 CREDIT AGREEMENT]

 

--------------------------------------------------------------------------------


 

 

Sumitomo Mitsui Banking Corporation,

 

 

 

as a Lender

 

 

 

By:

/s/ David W. Kee

 

 

 

 

Name:

David W. Kee

 

 

 

 

Title:

Managing Director

 

[SIGNATURE PAGE TO FLEXTRONICS 2014 CREDIT AGREEMENT]

 

--------------------------------------------------------------------------------


 

 

U.S. Bank National Association as a Lender,

 

 

 

By:

/s/ Jeff Benedix

 

 

 

 

Name:

Jeff Benedix

 

 

 

 

Title:

Vice President

 

[SIGNATURE PAGE TO FLEXTRONICS 2014 CREDIT AGREEMENT]

 

--------------------------------------------------------------------------------


 

 

Australia and New Zealand Banking Group Limited, as a Lender

 

 

 

By:

/s/ Damodar Menon

 

 

 

 

Name:

Damodar Menon

 

 

 

 

Title:

Executive Director

 

[SIGNATURE PAGE TO FLEXTRONICS 2014 CREDIT AGREEMENT]

 

--------------------------------------------------------------------------------

 


 

 

DEUTSCHE BANK AG NEW YORK BRANCH,

 

 

 

as a Lender

 

 

 

 

By:

/s/ Ming K. Chu

 

 

 

 

Name:

Ming K. Chu

 

 

 

 

Title:

Vice President

 

 

 

 

 

 

 

By:

/s/ Yvonne Tilden

 

 

 

 

Name:

Yvonne Tilden

 

 

 

 

Title:

Director

 

[SIGNATURE PAGE TO FLEXTRONICS 2014 CREDIT AGREEMENT]

 

--------------------------------------------------------------------------------


 

 

UniCredit Bank AG, New York Branch,

 

 

 

as a Lender

 

 

 

 

By:

/s/ Douglas Weir

 

 

 

 

Name:

Douglas Weir

 

 

 

 

Title:

Director

 

 

 

 

 

 

 

By:

/s/ Pranav Surendranath

 

 

 

 

Name:

Pranav Surendranath

 

 

 

 

Title:

Vice President

 

[SIGNATURE PAGE TO FLEXTRONICS 2014 CREDIT AGREEMENT]

 

--------------------------------------------------------------------------------


 

 

Wells Fargo Bank, N.A.,

 

 

 

as a Lender

 

 

 

 

By:

/s/ Sid Khanolkar

 

 

 

 

Name:

Sid Khanolkar

 

 

 

 

Title:

Director

 

[SIGNATURE PAGE TO FLEXTRONICS 2014 CREDIT AGREEMENT]

 

--------------------------------------------------------------------------------


 

 

Agricultural Bank of China Limited, Singapore Branch,

 

 

 

as a Lender

 

 

 

 

By:

/s/ Fan Gang

 

 

 

 

Name:

Fan Gang

 

 

 

 

Title:

General Manager

 

[SIGNATURE PAGE TO FLEXTRONICS 2014 CREDIT AGREEMENT]

 

--------------------------------------------------------------------------------


 

 

BARCLAYS BANK PLC,

 

 

 

as a Lender

 

 

 

 

By:

/s/ Irina Dimova

 

 

 

 

Name:

Irina Dimova

 

 

 

 

Title:

Vice President

 

[SIGNATURE PAGE TO FLEXTRONICS 2014 CREDIT AGREEMENT]

 

--------------------------------------------------------------------------------


 

 

DBS Bank Ltd., Los Angeles Agency,

 

 

 

as a Lender

 

 

 

 

By:

/s/ James McWalters

 

 

 

 

Name:

James McWalters

 

 

 

 

Title:

General Manager

 

[SIGNATURE PAGE TO FLEXTRONICS 2014 CREDIT AGREEMENT]

 

--------------------------------------------------------------------------------


 

 

KBC BANK NV, NEW YORK BRANCH,

 

 

 

as a Lender

 

 

 

 

By:

/s/ Thomas Lerner

 

 

 

 

Name:

Thomas Lerner

 

 

 

 

Title:

Director

 

 

 

 

 

 

 

By:

/s/ Susan M. Silver

 

 

 

 

Name:

Susan M. Silver

 

 

 

 

Title:

Managing Director

 

[SIGNATURE PAGE TO FLEXTRONICS 2014 CREDIT AGREEMENT]

 

--------------------------------------------------------------------------------


 

 

Mizuho Bank, Ltd.,

 

 

 

as a Lender

 

 

 

 

By:

/s/ Bertram H. Tang

 

 

 

 

Name:

Bertram H. Tang

 

 

 

 

Title:

Authorized Signatory

 

[SIGNATURE PAGE TO FLEXTRONICS 2014 CREDIT AGREEMENT]

 

--------------------------------------------------------------------------------


 

 

Skandinaviska Enskilda Banken AB (publ),

 

 

 

as a Lender

 

 

 

 

By:

/s/ Penny Neville-Park

 

 

 

 

Name:

Penny Neville-Park

 

 

 

 

 

 

 

By:

/s/ Duncan Nash

 

 

 

 

Name:

Duncan Nash

 

[SIGNATURE PAGE TO FLEXTRONICS 2014 CREDIT AGREEMENT]

 

--------------------------------------------------------------------------------

 


 

SCHEDULE 1.01(e)

 

EXISTING LETTERS OF CREDIT

 

LC 
Number

 

Application

 

Bank

 

Beneficiary

 

Amount

 

Maturity 
Date

 

Currency

T00000001351346

 

Flextronics International USA, Inc.

 

Bank of America

 

ARGONAUT INSURANCE

 

$

140,000.00

 

9/16/2014

 

USD

T00000003089285

 

Flextronics Manufacturing Juarez, S.DE R.L. DE C.V.

 

Bank of America

 

DAVISA DESARROLLOS

 

$

884,373.00

 

9/6/2014

 

USD

 

 

 

 

 

 

 

 

$

1,024,373.00

 

 

 

 

 

Schedule 1.01(e)

Page 1

--------------------------------------------------------------------------------


 

SCHEDULE 1.01(i)

 

INELIGIBLE MATERIAL SUBSIDIARIES

 

1.              Flextronics Electronics Technology (Suzhou) Co., Ltd.

 

2.              Flextronics Technology (Malaysia) Sdn. Bhd.

 

3.              Flextronics Technology (Penang) Sdn. Bhd.

 

4.              Flextronics Manufacturing (Singapore) Pte Ltd

 

Schedule 1.01(i)

Page 1

--------------------------------------------------------------------------------


 

SCHEDULE 1.01(ii)

 

INITIAL SUBSIDIARY GUARANTORS

 

The following Subsidiaries shall be the initial Subsidiary Guarantors:

 

Subsidiary Guarantors

 

Country

Flextronics Marketing (L) Ltd.

 

Federal Territory of Labuan

Flextronics International Europe B.V.

 

The Netherlands

Flextronics International Termelö és Szolgáltató Vámszabadterületi Korlátolt
Felelösségü Társaság (concise firm name, Flextronics International Kft.)

 

Hungary

Flextronics America, LLC

 

Delaware, U.S.A.

Flextronics Sales & Marketing (A-P) Ltd.

 

Mauritius

Flextronics International USA, Inc.

 

California, U.S.A.

Flextronics International Asia-Pacific Ltd.

 

Mauritius

Flextronics Sales & Marketing North Asia (L) Ltd.

 

Federal Territory of Labuan

Flextronics Sales and Marketing Consumer Digital Ltd.

 

Mauritius

Flextronics Logistics USA, Inc.

 

California, U.S.A.

Flextronics Telecom Systems Ltd

 

Mauritius

 

Schedule 1.01(ii)

Page 1

--------------------------------------------------------------------------------


 

SCHEDULE 2.01

 

COMMITMENTS
AND APPLICABLE PERCENTAGES

 

Lender

 

Revolving Credit
Commitment

 

Revolving Credit
 Facility Applicable
Percentage

 

Term A Commitment

 

Term A Facility
Applicable
Percentage

 

Total Commitment

 

Bank of America, N.A.

 

$

114,520,547.92

 

7.634703195

%

$

37,479,452.08

 

7.495890416

%

$

152,000,000

 

Citibank, N.A.

 

$

114,520,547.95

 

7.634703197

%

$

37,479,452.05

 

7.495890410

%

$

152,000,000

 

BNP Paribas

 

$

104,876,712.33

 

6.991780822

%

$

34,323,287.67

 

6.864657534

%

$

139,200,000

 

HSBC Bank USA, National Association

 

$

104,876,712.33

 

6.991780822

%

$

34,323,287.67

 

6.864657534

%

$

139,200,000

 

JPMorgan Chase Bank, N.A.

 

$

104,876,712.33

 

6.991780822

%

$

34,323,287.67

 

6.864657534

%

$

139,200,000

 

The Bank of Nova Scotia

 

$

104,876,712.33

 

6.991780822

%

$

34,323,287.67

 

6.864657534

%

$

139,200,000

 

The Royal Bank of Scotland plc

 

$

104,876,712.33

 

6.991780822

%

$

34,323,287.67

 

6.864657534

%

$

139,200,000

 

The Bank of Tokyo-Mitsubishi UFJ, Ltd.

 

$

94,178,082.19

 

6.278538813

%

$

30,821,917.81

 

6.164383562

%

$

125,000,000

 

Bank of China, New York Branch

 

$

75,342,465.75

 

5.022831050

%

$

24,657,534.25

 

4.931506850

%

$

100,000,000

 

Sumitomo Mitsui Banking Corporation

 

$

75,342,465.75

 

5.022831050

%

$

24,657,534.25

 

4.931506850

%

$

100,000,000

 

U.S. Bank National Association

 

$

75,342,465.75

 

5.022831050

%

$

24,657,534.25

 

4.931506850

%

$

100,000,000

 

Australia and New Zealand Banking Group Limited

 

$

56,506,849.32

 

3.767123288

%

$

18,493,150.68

 

3.698630136

%

$

75,000,000

 

Deutsche Bank AG New York Branch

 

$

75,000,000.00

 

5.000000000

%

$

0.00

 

0.000000000

%

$

75,000,000

 

UniCredit Bank AG, New York Branch

 

$

56,506,849.32

 

3.767123288

%

$

18,493,150.68

 

3.698630136

%

$

75,000,000

 

Wells Fargo Bank, National Association

 

$

56,506,849.32

 

3.767123288

%

$

18,493,150.68

 

3.698630136

%

$

75,000,000

 

Agricultural Bank of China Limited, Singapore Branch

 

$

0.00

 

0.000000000

%

$

50,000,000.00

 

10.000000000

%

$

50,000,000

 

Barclays Bank PLC

 

$

50,000,000.00

 

3.333333333

%

$

0.00

 

0.000000000

%

$

50,000,000

 

DBS Bank Ltd., Los Angeles Agency

 

$

37,671,232.88

 

2.511415525

%

$

12,328,767.12

 

2.465753424

%

$

50,000,000

 

KBC Bank NV

 

$

37,671,232.88

 

2.511415525

%

$

12,328,767.12

 

2.465753424

%

$

50,000,000

 

Mizuho Bank, Ltd.

 

$

37,671,232.88

 

2.511415525

%

$

12,328,767.12

 

2.465753424

%

$

50,000,000

 

Skandinaviska Enskilda Banken AB (publ)

 

$

18,835,616.44

 

1.255707763

%

$

6,164,383.56

 

1.232876712

%

$

25,000,000

 

 

 

 

 

 

 

 

 

 

 

 

 

Total

 

$

1,500,000,000

 

100.000000000

%

$

500,000,000

 

100.000000000

%

$

2,000,000,000

 

 

Schedule 2.01

Page 1

--------------------------------------------------------------------------------


 

SCHEDULE 2.14

 

DESIGNATED BORROWERS

 

Flextronics International USA, Inc., a California Corporation

 

Schedule 2.14

Page 1

--------------------------------------------------------------------------------


 

SCHEDULE 5.15

 

SUBSIDIARIES

 

Material Subsidiaries

 

Direct Ownership Name

 

Direct Ownership %

 

Country

Flextronics America, LLC

 

Flextronics International USA, Inc.

 

100

 

Delaware, U.S.A.

Flextronics International Europe B.V.

 

Flextronics International Ltd. “A” Ordinary Shares / IEC Holdings Limited “B”
Ordinary Shares

 

100/100

 

The Netherlands

Flextronics International Kft.

 

Flextronics International GmbH/ Flextronics Sárvár Logistics Korlátolt
Felelősségű Társaság

 

99.99/ 0.01

 

Hungary

Flextronics Marketing (L) Ltd.

 

Flextronics International Ltd.

 

100

 

Federal Territory of Labuan

Flextronics International USA, Inc.

 

Flextronics International Holding LLC

 

100

 

California, U.S.A.

Flextronics Telecom Systems Ltd.

 

Flextronics International Ltd.

 

100

 

Mauritius

Flextronics Logistics USA, Inc.

 

Flextronics International PA, Inc.

 

100

 

California, U.S.A.

 

Significant Subsidiaries

 

Direct Ownership Name

 

Direct Ownership %

 

Country

Flextronics (Israel) Ltd.

 

Flextronics Central Europe B.V.

 

100

 

Israel

Flextronics Electronics Technology (Suzhou) Co., Ltd.

 

Flextronics Mauritius Limited

 

100

 

China

Flextronics Funding LLC

 

Flextronics America LLC/Flextronics Logistics USA Inc/Flextronics
Distribution, Inc./Flextronics International USA Inc/Avail Medical
Products/Flextronics Systems Texas Ltd

 

53.44/28.51/6.95/6.85/3.47/0.78

 

Delaware, U.S.A.

Flextronics Automotive USA Manufacturing Co.

 

Flextronics Automotive USA, Inc.

 

100

 

Ohio , U.S.A.

Flextronics Industrial (Zhuhai) Co., Ltd.

 

Flextronics Industrial Zhuhai (Mauritius) Co., Ltd.

 

100

 

China

Flextronics International Asia-Pacific Ltd

 

Flextronics International Ltd.

 

100

 

Mauritius

Flextronics International Germany GmbH & Co. KG

 

Flextronics Network Services GMBH/Flextronics Germany Holding GmbH

 

99.00/1.00

 

Germany

Flextronics International Gesellschaft m.b.H.

 

Flextronics Central Europe B.V.

 

100

 

Austria

Flextronics International Japan Co., Ltd

 

Flextronics Corporation/Flextronics Manufacturing (Singapore) Pte. Ltd.

 

50.0/50.0

 

Japan

Flextronics International Poland sp. z o.o.

 

Flextronics International Sweden AB

 

100

 

Poland

Flextronics International s.r.o.

 

Flextronics International Cork B.V.

 

100

 

Czech Republic

Flextronics International Tecnologia Ltda

 

Flextronics Participacoes ltda./Parque de Tecnologia Electroncia, S.A. de C.V.

 

99.9999999925957 / 0.00000000740427205469423

 

Brazil

Flextronics Industries Marketing (L) Ltd.

 

Flextronics International Ltd.

 

100

 

Labuan

Flextronics Manufacturing (H.K.) Limited

 

Flextronics International Ltd.

 

100

 

Hong Kong

Flextronics Manufacturing (Singapore) Pte. Ltd.

 

Flextronics Investment Holding (Singapore) Pte. Ltd.

 

100

 

Singapore

Flextronics Manufacturing (Zhuhai) Co., Ltd.

 

Flextronics Manufacturing Zhuhai (Mauritius) Co., Ltd.

 

100

 

China

Flextronics Manufacturing Europe B.V.

 

Flextronics Europe Holdings CV

 

100

 

The Netherlands

Flextronics Automotive USA (Texas), LLC

 

Flextronics Automotive USA, Inc

 

100

 

Texas , U.S.A

Flextronics Automotive USA, Inc.

 

Flextronics International USA, Inc.

 

100

 

Michigan. U.S.A

 

Schedule 5.15

Page 1

--------------------------------------------------------------------------------


 

Significant Subsidiaries

 

Direct Ownership Name

 

Direct Ownership %

 

Country

Flextronics Sales and Marketing Consumer Digital Ltd.

 

Flextronics International Ltd.

 

100

 

Mauritius

Flextronics Sales & Marketing (A-P) Ltd.

 

Flextronics International Ltd.

 

100

 

Mauritius

Flextronics Technology (Penang) Sdn. Bhd.

 

Flextronics Global Holdings L.P.

 

100

 

Malaysia

Flextronics Technology (Shanghai) Co., Ltd.

 

Flextronics Technology Shanghai (Mauritius) Co., Ltd.

 

100

 

China

Masa da Amaz nia Ltda.

 

Flextronics International Tecnologia Ltda/ Flextronics Cayman (SLR) Limited

 

96.71/3.29

 

Brazil

Multek Flexible Circuits, Inc.

 

Flextronics International Holding LLC

 

100

 

Delaware

Multek Industries Limited

 

Astron Group Limited/Flextronics International Ltd

 

84.91/15.09

 

China

Multek Technologies Limited

 

Flextronics International Ltd.

 

100

 

Mauritius

Pacific Device, Inc.

 

Avail Medical Products, Inc.

 

100

 

Delaware

Parque de Tecnologia Electronica, S.A. de C.V.

 

Flextronics Holdings Mexico, S.A. de C.V. /Flextronics Manufacturing Mex, S.A.
de C.V.

 

99.98/.02

 

Mexico

Power Systems Technologies Ltd.

 

Flextronics International Ltd.

 

100

 

Mauritius

Dongguan LeiFeng Technology Co., Ltd.

 

Flextronics Precision Metal (Hong Kong) Limited

 

100

 

China

Flextronics Sales & Marketing North Asia (L) Ltd.

 

Flextronics International Ltd.

 

100

 

Federal Territory of Labuan

Flextronics Logistics (Hong Kong) Limited

 

Astron Group Limited

 

100

 

Hong Kong

 

Schedule 5.15

Page 2

--------------------------------------------------------------------------------


 

SCHEDULE 5.21

 

IDENTIFICATION NUMBER FOR THE BORROWER AND

DESIGNATED BORROWERS THAT ARE FOREIGN SUBSIDIARIES

 

Borrower

 

Identification Number

 

Jurisdiction of Organization

Flextronics International Ltd.

 

1990-02645-H

 

Singapore

 

Schedule 5.21

Page 1

--------------------------------------------------------------------------------


 

SCHEDULE 7.01

 

EXISTING SECURED INDEBTEDNESS

 

Subsidiary

 

Lender

 

Type

 

US Dollar
Equivalent
Outstanding
Amount (as of
December 31, 2013)

 

Collateral Pledge
Type

 

Flextronics Systems Texas Ltd.

 

Yale Financial Services

 

Capital Lease

 

$

691.71

 

Yale Forklift

 

Flextronics International USA, Inc.

 

GE Capital Lease, US Bank

 

Capital Lease

 

$

6,726,145.00

 

Machinery Finance Resources

 

Flextronics America, LLC

 

Balboa Capital Corporation

 

Capital Lease

 

$

15,989.00

 

Real Time Spectrum Analyzer

 

Flextronics Global Services Lojistik Hizmetleri Limited Sirk

 

Aras Security

 

Capital Lease

 

$

168,336.96

 

CCTV & Security Equipment

 

Multek Electronics Limited

 

Shenzhen Sucess Technology Co., Ltd.

 

Capital Lease

 

$

44,338.73

 

ENIG Line

 

RIWISA AG, Kunststoffwerke Hägglingen

 

Various

 

Capital Lease

 

$

2,845,271.98

 

Spritzgiessmaschine

 

Flextronics Logistics B.V.

 

De Lage Landen Financial Services B.V.

 

Capital Lease

 

$

244,552.91

 

File Server

 

 

 

 

 

 

 

 

 

 

 

Total Secured Debt

 

 

 

 

 

$

10,045,326.29

 

 

 

 

Schedule 7.01

Page 1

--------------------------------------------------------------------------------


 

SCHEDULE 7.05

 

INVESTMENTS

 

None.

 

Schedule 7.05

Page 1

--------------------------------------------------------------------------------


 

SCHEDULE 10.02

 

ADMINISTRATIVE AGENT’S OFFICE;
CERTAIN ADDRESSES FOR NOTICES

 

COMPANY and DESIGNATED BORROWERS:

 

Flextronics International Ltd.

 

Flextronics International Ltd.

Century House

16 Par-la-Ville Road

Hamilton HM 08, Bermuda

 

Flextronics International Ltd.

2 Changi South Lane

Singapore 486123

Attention: Chief Financial Officer

Telephone: +1 408.576.7000

Electronic Mail: Chris.Collier@flextronics.com

Website Address:  www.flextronics.com

 

With courtesy copy to:

 

Flextronics International USA, Inc.

6201 America Center Drive

6th Floor

San Jose, CA 95002

Attention: Corporate Treasury

Telephone: +1 408.576.7000

Electronic Mail: Tony.Kwee@flextronics.com

 

Flextronics International USA, Inc.

(Taxpayer Identification Number: 94-3061570)

 

Flextronics International USA, Inc.

6201 America Center Drive

6th Floor

San Jose, CA 95002

Attention: Corporate Treasury

Telephone: +1 408.576.7000

Electronic Mail: Tony.Kwee@flextronics.com

ADMINISTRATIVE AGENT:

Administrative Agent’s Office
(for payments and Requests for Credit Extensions):

 

Schedule 10.02

Page 1

--------------------------------------------------------------------------------


 

Bank of America N.A.

Credit Services

ONE INDEPENDENCE CENTER
101 N TRYON ST
CHARLOTTE NC 28255-0001

Mail Code:  NC1-001-05-46

Attention:                                                                
Robert Garvey

Telephone:                                                          
980.386.9468

Facsimile:                                                                
617.310.3288

E-Mail:                                                                              
robert.garvey@baml.com

 

For US Dollars:

Bank of America

New York NY

ABA 026009593

Acct # 1366212250600

Acct Name: Corporate Credit Services

Ref: Flextronics International Ltd

 

For Euro:

Bank of America London

IBAN: GB63 BOFA 1650 5096 2720 19

Swift Address: BOFAGB22

Acct #: 96272019

Attn: Grand Cayman Unit #1207

Ref: Flextronics International Ltd

 

For Sterling:

Bank of America London

Sort Code: 165050

IBAN: GB41 BOFA 1650 5096 2720 27

Swift Address: BOFAGB22

Acct #: 96272027

Attn: Grand Cayman Unit #1207

Ref: Flextronics International Ltd

 

For Yen

Bank of America, Tokyo

SWIFT: BOFAJPJX

Acct #: 96272011

Attn: Credit Services Grand Cayman Unit 1207

Ref: Flextronics International Ltd

 

Schedule 10.02

Page 2

--------------------------------------------------------------------------------


 

Other Notices as Administrative Agent:

 

Bank of America, N.A.
Agency Management
1455 Market St, 5th Floor
Mail Code: CA5-701-05-19
San Francisco, CA  94103
Attention:                                         Anthea Del Bianco
Telephone:                                   (415) 436-2776
Facsimile:                                         (415) 503-5101
E-Mail:       anthea.del_bianco@baml.com

 

L/C ISSUER:

Bank of America, N.A.

Trade Operations

1000 W. Temple Street

Mail Code:                                   CA9-705-070-05

Los Angeles, CA  90012-1514

 

SWING LINE LENDER:

Bank of America N.A.

Credit Services

ONE INDEPENDENCE CENTER
101 N TRYON ST
CHARLOTTE NC 28255-0001

Mail Code:  NC1-001-05-46

Attention:                                                                
Robert Garvey

Telephone:                                                          
980.386.9468

Facsimile:                                                                
617.310.3288

E-Mail:                                                                              
robert.garvey@baml.com

 

Wire Instructions:

Bank of America

New York NY

ABA 026009593

Acct # 1366212250600

Acct Name: Corporate Credit Services

Ref: Flextronics International Ltd.

 

Schedule 10.02

Page 3

--------------------------------------------------------------------------------


 

EXHIBIT A

 

FORM OF COMMITTED LOAN NOTICE

 

Date:                        ,            

 

To:                             Bank of America, N.A., as Administrative Agent

 

Ladies and Gentlemen:

 

Reference is made to that certain Credit Agreement, dated as of March 31, 2014
(as amended, restated, extended, supplemented or otherwise modified in writing
from time to time, the “Agreement”; the terms defined therein being used herein
as therein defined), among Flextronics International Ltd., a Singapore company
(the “Company”), the Designated Borrowers from time to time party thereto, the
Lenders from time to time party thereto and Bank of America, N.A., as
Administrative Agent and Swing Line Lender.

 

The Company hereby requests, on behalf of itself or, if applicable, the
Designated Borrower referenced in item 6 below (the “Applicable Designated
Borrower”) (select one):

 

o A Borrowing of Committed Loans

o A conversion or continuation of Loans

 

1.                                      On         (a Business Day).

 

2.                                      In the amount of          .

 

3.                                      Comprised of               .

[Type of Committed Loan requested]

 

4.                                      In the following currency:

 

5.                                      For Eurocurrency Rate Loans:  with an
Interest Period of         months.

 

6.                                      On behalf of
                                                         [insert name of
Applicable Designated Borrower].

 

The Revolving Credit Borrowing, if any, requested herein complies with the
provisos to the first sentence of Section 2.01(b) of the Agreement.

 

 

FLEXTRONICS INTERNATIONAL LTD.

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

A-1

--------------------------------------------------------------------------------


 

EXHIBIT B

 

FORM OF SWING LINE LOAN NOTICE

 

Date:                        ,          

 

To:                             Bank of America, N.A., as Swing Line Lender

Bank of America, N.A., as Administrative Agent

 

Ladies and Gentlemen:

 

Reference is made to that certain Credit Agreement, dated as of March 31, 2014
(as amended, restated, extended, supplemented or otherwise modified in writing
from time to time, the “Agreement”; the terms defined therein being used herein
as therein defined), among Flextronics International Ltd., a Singapore company
(the “Company”), the Designated Borrowers from time to time party thereto, the
Lenders from time to time party thereto and Bank of America, N.A., as
Administrative Agent and Swing Line Lender.

 

The undersigned hereby requests a Swing Line Loan:

 

1.                                      On        (a Business Day).

 

2.                                      In the amount of $         .

 

The Swing Line Borrowing requested herein complies with the requirements of the
provisos to the first sentence of Section 2.04(a) of the Agreement.

 

 

FLEXTRONICS INTERNATIONAL LTD.

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

B - 1

--------------------------------------------------------------------------------


 

EXHIBIT C-1

 

FORM OF TERM NOTE

 

FOR VALUE RECEIVED, the undersigned (the “Borrower”) hereby promises to pay to
                                           or registered assigns (the “Term
Lender”), in accordance with the provisions of the Agreement (as hereinafter
defined), the principal amount of each Term Loan made by the Term Lender to the
Borrower under that certain Credit Agreement, dated as of March 31, 2014 (as
amended, restated, extended, supplemented or otherwise modified in writing from
time to time, the “Agreement”; the terms defined therein being used herein as
therein defined), among Flextronics International Ltd., the Designated Borrowers
from time to time party thereto, the Lenders from time to time party thereto and
Bank of America, N.A., as Administrative Agent and Swing Line Lender.

 

The Borrower promises to pay interest on the unpaid principal amount of each
Term Loan from the date of such Term Loan until such principal amount is paid in
full, at such interest rates and at such times as provided in the Agreement. 
All payments of principal and interest shall be made to the Administrative Agent
for the account of the Term Lender in the currency in which such Term Loan was
denominated and in Same Day Funds at the Administrative Agent’s Office for such
currency.  If any amount is not paid in full when due hereunder, such unpaid
amount shall bear interest, to be paid upon demand, from the due date thereof
until the date of actual payment (and before as well as after judgment) computed
at the per annum rate set forth in the Agreement.

 

This Term Note is one of the Notes referred to in the Agreement, is entitled to
the benefits thereof and may be prepaid in whole or in part subject to the terms
and conditions provided therein.  This Term Note is also entitled to the
benefits of the Subsidiary Guaranty.  Upon the occurrence and continuation of
one or more of the Events of Default specified in the Agreement, all amounts
then remaining unpaid on this Term Note shall become, or may be declared to be,
immediately due and payable all as provided in the Agreement.  Term Loans made
by the Term Lender shall be evidenced by one or more loan accounts or records
maintained by the Term Lender in the ordinary course of business.  The Term
Lender may also attach schedules to this Term Note and endorse thereon the date,
amount, currency and maturity of its Term Loans and payments with respect
thereto.

 

The Borrower, for itself, its successors and assigns, hereby waives diligence,
presentment, protest and demand and notice of protest, demand, dishonor and
non-payment of this Term Note.

 

C-1 - 1

--------------------------------------------------------------------------------


 

THIS TERM NOTE SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF
THE STATE OF NEW YORK.

 

 

FLEXTRONICS INTERNATIONAL LTD.

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

C-1 - 2

--------------------------------------------------------------------------------


 

LOANS AND PAYMENTS WITH RESPECT THERETO

 

Date

 

Type of
Term Loan
Made

 

Currency
and
Amount of
Term Loan
Made

 

End of
Interest
Period

 

Amount of
Principal or
Interest
Paid This
Date

 

Outstanding
Principal
Balance
This Date

 

Notation
Made By

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

C-1 - 3

--------------------------------------------------------------------------------


 

EXHIBIT C-2

 

FORM OF REVOLVING CREDIT NOTE

 

FOR VALUE RECEIVED, the undersigned (the “Borrower”) hereby promises to pay to
                                           or registered assigns (the “Revolving
Credit Lender”), in accordance with the provisions of the Agreement (as
hereinafter defined), the principal amount of each Revolving Credit Loan from
time to time made by the Revolving Credit Lender to the Borrower under that
certain Credit Agreement, dated as of March 31, 2014 (as amended, restated,
extended, supplemented or otherwise modified in writing from time to time, the
“Agreement”; the terms defined therein being used herein as therein defined),
among Flextronics International Ltd., the Designated Borrowers from time to time
party thereto, the Lenders from time to time party thereto and Bank of America,
N.A., as Administrative Agent and Swing Line Lender.

 

The Borrower promises to pay interest on the unpaid principal amount of each
Revolving Credit Loan from the date of such Revolving Credit Loan until such
principal amount is paid in full, at such interest rates and at such times as
provided in the Agreement.  Except as otherwise provided in Section 2.04(f) of
the Agreement with respect to Swing Line Loans, all payments of principal and
interest shall be made to the Administrative Agent for the account of the
Revolving Credit Lender in the currency in which such Revolving Credit Loan was
denominated and in Same Day Funds at the Administrative Agent’s Office for such
currency.  If any amount is not paid in full when due hereunder, such unpaid
amount shall bear interest, to be paid upon demand, from the due date thereof
until the date of actual payment (and before as well as after judgment) computed
at the per annum rate set forth in the Agreement.

 

This Revolving Credit Note is one of the Notes referred to in the Agreement, is
entitled to the benefits thereof and may be prepaid in whole or in part subject
to the terms and conditions provided therein.  This Revolving Credit Note is
also entitled to the benefits of the [Company Guaranty][Subsidiary Guaranty]. 
Upon the occurrence and continuation of one or more of the Events of Default
specified in the Agreement, all amounts then remaining unpaid on this Revolving
Credit Note shall become, or may be declared to be, immediately due and payable
all as provided in the Agreement.  Revolving Credit Loans made by the Revolving
Credit Lender shall be evidenced by one or more loan accounts or records
maintained by the Revolving Credit Lender in the ordinary course of business.
The Revolving Credit Lender may also attach schedules to this Revolving Credit
Note and endorse thereon the date, amount, currency and maturity of its
Revolving Credit Loans and payments with respect thereto.

 

The Borrower, for itself, its successors and assigns, hereby waives diligence,
presentment, protest and demand and notice of protest, demand, dishonor and
non-payment of this Revolving Credit Note.

 

C-2 - 1

--------------------------------------------------------------------------------


 

THIS REVOLVING CREDIT NOTE SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH
THE LAWS OF THE STATE OF NEW YORK.

 

 

FLEXTRONICS INTERNATIONAL LTD.

 

 

 

[OR]

 

 

 

[APPLICABLE DESIGNATED BORROWER]

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

C-2 - 2

--------------------------------------------------------------------------------


 

LOANS AND PAYMENTS WITH RESPECT THERETO

 

Date

 

Type of
Revolving
Credit Loan
Made

 

Currency
and
Amount of
Revolving
Credit Loan
Made

 

End of
Interest
Period

 

Amount of
Principal or
Interest
Paid This
Date

 

Outstanding
Principal
Balance
This Date

 

Notation
Made By

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

C-2 - 3

--------------------------------------------------------------------------------


 

EXHIBIT D

 

FORM OF COMPLIANCE CERTIFICATE

 

Financial Statement Date:              ,

 

To:                             Bank of America, N.A., as Administrative Agent

 

Ladies and Gentlemen:

 

Reference is made to that certain Credit Agreement, dated as of March 31, 2014
(as amended, restated, extended, supplemented or otherwise modified in writing
from time to time, the “Agreement”; the terms defined therein being used herein
as therein defined), among Flextronics International Ltd., a Singapore company
(the “Company”), the Designated Borrowers from time to time party thereto, the
Lenders from time to time party thereto and Bank of America, N.A., as
Administrative Agent and Swing Line Lender.

 

The undersigned Responsible Officer hereby certifies as of the date hereof that
he/she is the                                                       of the
Company, and that, as such, he/she is authorized to execute and deliver this
Certificate to the Administrative Agent on the behalf of the Company, and that:

 

[Use following paragraph 1 for fiscal year-end financial statements]

 

1.                                      The Company has delivered the year-end
audited Financial Statements required by Section 6.01(b) of the Agreement for
the fiscal year of the Company ended as of the above date, together with the
report and opinion of an independent certified public accountant required by
such section.

 

[Use following paragraph 1 for fiscal quarter-end financial statements]

 

1.                                      The Company has delivered the unaudited
Financial Statements required by Section 6.01(a) of the Agreement for the fiscal
quarter of the Company ended as of the above date.  Such financial statements
fairly present the financial condition, results of operations and cash flows of
the Company and its Subsidiaries in accordance with GAAP as at such date and for
such period, subject only to normal year-end audit adjustments and the absence
of footnotes.

 

2.                                      The undersigned has reviewed and is
familiar with the terms of the Agreement and has made, or has caused to be made
under his/her supervision, a detailed review of the transactions and condition
(financial or otherwise) of the Company during the accounting period covered by
such financial statements.

 

3.                                      A review of the activities of the
Company during such fiscal period has been made under the supervision of the
undersigned with a view to determining whether during such fiscal period the
Company performed and observed all its Obligations under the Loan Documents, and

 

[select one:]

 

D - 1

--------------------------------------------------------------------------------


 

[to the best knowledge of the undersigned, during such fiscal period the Company
performed and observed each covenant and condition of the Loan Documents
applicable to it, and no Default has occurred and is continuing.]

 

—or—

 

[to the best knowledge of the undersigned, during such fiscal period the
following covenants or conditions have not been performed or observed and the
following is a list of each such Default and its nature and status:]

 

4.                                      The representations and warranties of
(i) the Borrowers contained in Article V of the Agreement and (ii) each Loan
Party contained in each other Loan Document or in any document furnished at any
time under or in connection with the Loan Documents, are (A) in the case of
representations and warranties that are qualified as to materiality, true and
correct, and (B) in the case of representations and warranties that are not
qualified as to materiality, true and correct in all material respects, in each
case on and as of the date hereof, except to the extent that such
representations and warranties specifically refer to an earlier date, in which
case they are true and correct or true and correct in all material respects, as
the case may be, as of such earlier date, and except that for purposes of this
Compliance Certificate, the representations and warranties contained in
Section 5.09 of the Agreement shall be deemed to refer to the most recent
statements furnished pursuant to subsections (a) and (b) of Section 6.01 of the
Agreement, including the statements in connection with which this Compliance
Certificate is delivered.

 

5.                                      The financial covenant analyses and
information set forth on Schedules 1 and 2 attached hereto are true and accurate
on and as of the date of this Certificate.

 

IN WITNESS WHEREOF, the undersigned has executed this Certificate as of
                                    ,                            .

 

 

FLEXTRONICS INTERNATIONAL LTD.

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

D - 2

--------------------------------------------------------------------------------


 

For the Quarter/Year ended                                    (“Statement Date”)

 

SCHEDULE 1

to the Compliance Certificate

($ in 000’s)

 

I.                                        Section 7.12(b) — Interest Coverage
Ratio.

 

A.                                    EBITDA for four consecutive fiscal
quarters ending on above date (“Subject Period”):

 

1.

 

Net income or net loss (before provision for income taxes) for Subject Period:

 

$

 

 

 

 

 

 

 

 

2.

 

All Interest Expense for Subject Period:

 

$

 

 

 

 

 

 

 

 

3.

 

Depreciation expenses for Subject Period:

 

$

 

 

 

 

 

 

 

 

4.

 

Amortization expenses for Subject Period:

 

$

 

 

 

 

 

 

 

 

5.

 

Non-cash charges for Subject Period:

 

$

 

 

 

 

 

 

 

 

6.

 

One-time cash charges associated with merger or acquisition-related expenses
which are paid in the Subject Period:

 

$

 

 

 

 

 

 

 

 

7.

 

One-time cash charges associated with restructuring costs which are paid in the
Subject Period:

 

$

 

 

 

 

 

 

 

 

8.

 

One-time cash charges associated with net losses from the early extinguishment
of notes or other Indebtedness, which are paid in the Subject Period:

 

$

 

 

 

 

 

 

 

 

9.

 

Sum of Lines I.A. 6 + 7 + 8 (not exceeding $100,000,000 for Subject Period):

 

$

 

 

 

 

 

 

 

 

10.

 

EBITDA (Lines I.A.1 + 2 + 3 + 4 + 5 + 9):

 

$

 

 

 

B.                                    Interest Expense:

 

1.

 

All “interest expense” for Subject Period:

 

$

 

 

 

 

 

 

 

 

 

2.

 

All non-cash interest included in Line I.B.1:

 

$

 

 

 

 

 

 

 

 

 

3.

 

Total Interest Expense (Line I.B.1 — 2):

 

$

 

 

 

D - 3

--------------------------------------------------------------------------------


 

C.                                    Interest Coverage Ratio (Line I.A.10 ¸
I.B.3):

 

Minimum required:

 

3.00 to 1.00

 

 

II.                                   Section 7.12(a) — Debt/EBITDA Ratio.

 

A.

 

Total Indebtedness at Statement Date:

 

$

 

 

 

 

 

 

 

 

B.

 

EBITDA for Subject Period (Line I.A.10 above):

 

$

 

 

 

 

 

 

 

 

C.

 

Debt/EBITDA Ratio (Line II.A ¸ Line II.B):

 

 

 

 

 

 

 

 

 

Maximum permitted:

 

4.00 to 1.00

 

 

D - 4

--------------------------------------------------------------------------------


 

For the Quarter/Year ended                                       (“Statement
Date”)

 

SCHEDULE 2

to the Compliance Certificate

($ in 000’s)

 

EBITDA

(in accordance with the definition of EBITDA

as set forth in the Agreement)

 

EBITDA

 

Quarter
Ended

 

Quarter
Ended

 

Quarter
Ended

 

Quarter
Ended

 

Twelve 
Months
Ended

net income or net loss for Subject Period

 

 

 

 

 

 

 

 

 

 

+       all Interest Expense for Subject Period

 

 

 

 

 

 

 

 

 

 

+       depreciation expenses for Subject Period

 

 

 

 

 

 

 

 

 

 

+       amortization expenses for Subject Period

 

 

 

 

 

 

 

 

 

 

+       non-cash charges for Subject Period

 

 

 

 

 

 

 

 

 

 

+       one-time cash charges, calculated in accordance with GAAP, associated
with merger-or-acquisition related expenses which are paid in the Subject Period

 

 

 

 

 

 

 

 

 

 

+       one-time cash charges, calculated in accordance with GAAP, associated
with restructuring costs which are paid in the Subject Period

 

 

 

 

 

 

 

 

 

 

+       one-time cash charges, calculated in accordance with GAAP, associated
with net losses from the early extinguish-ment of notes or other Indebtedness,
which are paid in the Subject Period

 

 

 

 

 

 

 

 

 

 

=       EBITDA

 

 

 

 

 

 

 

 

 

 

 

D - 5

--------------------------------------------------------------------------------


 

EXHIBIT E

 

ASSIGNMENT AND ASSUMPTION

 

This Assignment and Assumption (this “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between
[the][each](1) Assignor identified in item 1 below ([the][each, an] “Assignor”)
and [the][each](2) Assignee identified in item 2 below ([the][each, an]
“Assignee”).  [It is understood and agreed that the rights and obligations of
[the Assignors][the Assignees](3) hereunder are several and not
joint.](4) Capitalized terms used but not defined herein shall have the meanings
given to them in the Credit Agreement identified below (the “Credit Agreement”),
receipt of a copy of which is hereby acknowledged by the Assignee.  The Standard
Terms and Conditions set forth in Annex 1 attached hereto are hereby agreed to
and incorporated herein by reference and made a part of this Assignment and
Assumption as if set forth herein in full.

 

For an agreed consideration, [the][each] Assignor hereby irrevocably sells and
assigns to [the Assignee][the respective Assignees], and [the][each] Assignee
hereby irrevocably purchases and assumes from [the Assignor][the respective
Assignors], subject to and in accordance with the Standard Terms and Conditions
and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below (i) all of [the Assignor’s][the
respective Assignors’] rights and obligations in [its capacity as a
Lender][their respective capacities as Lenders] under the Credit Agreement and
any other documents or instruments delivered pursuant thereto to the extent
related to the amount and percentage interest identified below of all of such
outstanding rights and obligations of [the Assignor][the respective Assignors]
under the respective facilities identified below (including, without limitation,
the Letters of Credit and the Swing Line Loans included in such facilities) and
(ii) to the extent permitted to be assigned under applicable law, all claims,
suits, causes of action and any other right of [the Assignor (in its capacity as
a Lender)][the respective Assignors (in their respective capacities as Lenders)]
against any Person, whether known or unknown, arising under or in connection
with the Credit Agreement, any other documents or instruments delivered pursuant
thereto or the loan transactions governed thereby or in any way based on or
related to any of the foregoing, including, but not limited to, contract claims,
tort claims, malpractice claims, statutory claims and all other claims at law or
in equity related to the rights and obligations sold and assigned pursuant to
clause (i) above (the rights and obligations sold and assigned by [the][any]
Assignor to [the][any] Assignee pursuant to clauses (i) and (ii) above being
referred to herein collectively as [the][an] “Assigned Interest”).  Each such
sale and assignment is without recourse to [the][any] Assignor and, except as
expressly provided in this Assignment and Assumption, without representation or
warranty by [the][any] Assignor.

 

1.                                      Assignor[s]:

 

--------------------------------------------------------------------------------

(1)  For bracket language here and elsewhere in the form relating to the
Assignors(s), if the assignment is from a single Assignor, choose the first
bracketed language.  If the assignment is from multiple Assignors, choose the
second bracketed language.

(2)  For bracket language here and elsewhere in the form relating to the
Assignee(s), if the assignment is to a single Assignee, choose the first
bracketed language.  If the assignment is to multiple Assignees, choose the
second bracketed language.

(3)  Select as appropriate.

(4)  Include bracketed language if there are either multiple Assignors or
multiple Assignees.

 

E - 1

--------------------------------------------------------------------------------


 

2.                                      Assignee[s]:

 

 

[for each Assignee, indicate [Affiliate][Approved Fund] of [identify Lender]]

 

3.                                      Borrower(s):  Flextronics International
Ltd. and Designated Borrowers.

 

4.                                      Administrative Agent:  Bank of America,
N.A., as the administrative agent under the Credit Agreement.

 

5.                                      Credit Agreement:  Credit Agreement,
dated as of March 31, 2014, among Flextronics International Ltd., the Designated
Borrowers from time to time party thereto, the Lenders from time to time party
thereto and Bank of America, N.A., as Administrative Agent and Swing Line
Lender.

 

6.                                      Assigned Interest[s]:

 

Assignor[s](5)

 

Assignee[s]
(6)

 

Facility
Assigned(7)

 

Aggregate
Amount of
Commitment/
Loans
for all Lenders(8)

 

Amount of
Commitment/
Loans
Assigned

 

Percentage
Assigned of
Commitment/
Loans(9)

 

CUSIP
Number

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

$

 

$

 

 

%

 

 

 

 

 

 

 

 

$

 

$

 

 

%

 

 

 

 

 

 

 

 

$

 

$

 

 

%

 

 

 

[7.                             Trade Date:                            ](10)

 

Effective Date:                                     , 20     [TO BE INSERTED BY
ADMINISTRATIVE AGENT AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF
TRANSFER IN THE REGISTER THEREFOR.]

 

The terms set forth in this Assignment and Assumption are hereby agreed to:

 

--------------------------------------------------------------------------------

(5)  List each Assignor, as appropriate.

(6)  List each Assignee, as appropriate.

(7)  Fill in the appropriate terminology for the types of facilities under the
Credit Agreement that are being assigned under this Assignment (e.g. “Revolving
Credit Commitment”, “Term A Commitment”, etc.).

(8)  Amounts in this column and in the column immediately to the right to be
adjusted by the counterparties to take into account any payments or prepayments
made between the Trade Date and the Effective Date.

(9)  Set forth, to at least 9 decimals, as a percentage of the Commitment/Loans
of all Lenders thereunder.

(10)  To be completed if the Assignor and the Assignee intend that the minimum
assignment amount is to be determined as of the Trade Date.

 

E - 2

--------------------------------------------------------------------------------


 

 

 

ASSIGNOR

 

 

[NAME OF ASSIGNOR]

 

 

 

 

 

By:

 

 

 

 

Title:

 

 

 

 

 

ASSIGNEE

 

 

[NAME OF ASSIGNEE]

 

 

 

 

 

By:

 

 

 

 

Title:

[Consented to and](11) Accepted:

 

 

 

 

 

BANK OF AMERICA, N.A., as

 

 

Administrative Agent

 

 

 

 

 

By:

 

 

 

 

Title:

 

 

 

 

 

 

[Consented to:](12)

 

 

 

 

 

 

FLEXTRONICS INTERNATIONAL LTD.

 

 

 

 

 

 

By:

 

 

 

 

Title:

 

 

 

--------------------------------------------------------------------------------

(11)  To be added only if the consent of the Administrative Agent is required by
the terms of the Credit Agreement.

(12)  To be added only if the consent of the Borrower and/or other parties (e,g,
Swing Line Lender, L/C Issuer) is required by the terms of the Credit Agreement.

 

E - 3

--------------------------------------------------------------------------------


 

ANNEX 1 TO ASSIGNMENT AND ASSUMPTION

 

FLEXTRONICS INTERNATIONAL LTD.

 

STANDARD TERMS AND CONDITIONS FOR

 

ASSIGNMENT AND ASSUMPTION

 

1.                                      Representations and Warranties.

 

1.1.                            Assignor.  [The][Each] Assignor (a) represents
and warrants that (i) it is the legal and beneficial owner of [the][[the
relevant] Assigned Interest, (ii) [the][such] Assigned Interest is free and
clear of any lien, encumbrance or other adverse claim and (iii) it has full
power and authority, and has taken all action necessary, to execute and deliver
this Assignment and Assumption and to consummate the transactions contemplated
hereby; and (b) assumes no responsibility with respect to (i) any statements,
warranties or representations made in or in connection with the Credit Agreement
or any other Loan Document, (ii) the execution, legality, validity,
enforceability, genuineness, sufficiency or value of the Loan Documents or any
collateral thereunder, (iii) the financial condition of the Borrower, any of its
Subsidiaries or Affiliates or any other Person obligated in respect of any Loan
Document or (iv) the performance or observance by the Borrower, any of its
Subsidiaries or Affiliates or any other Person of any of their respective
obligations under any Loan Document.

 

1.2.                            Assignee.  [The][Each] Assignee (a) represents
and warrants that (i) it has full power and authority, and has taken all action
necessary, to execute and deliver this Assignment and Assumption and to
consummate the transactions contemplated hereby and to become a Lender under the
Credit Agreement, (ii) it meets all the requirements to be an assignee under
Section 10.06(b)(iii), (v) and (vii) of the Credit Agreement (subject to such
consents, if any, as may be required under Section 10.06(b)(iii) of the Credit
Agreement), (iii) from and after the Effective Date, it shall be bound by the
provisions of the Credit Agreement as a Lender thereunder and, to the extent of
[the][the relevant] Assigned Interest, shall have the obligations of a Lender
thereunder, (iv) it is sophisticated with respect to decisions to acquire assets
of the type represented by [the][such] Assigned Interest and either it, or the
Person exercising discretion in making its decision to acquire [the][such]
Assigned Interest, is experienced in acquiring assets of such type, (v) it has
received a copy of the Credit Agreement, and has received or has been accorded
the opportunity to receive copies of the most recent financial statements
delivered pursuant to Section 6.01 thereof, as applicable, and such other
documents and information as it deems appropriate to make its own credit
analysis and decision to enter into this Assignment and Assumption and to
purchase [the][such] Assigned Interest, (vi) it has, independently and without
reliance upon the Administrative Agent or any other Lender and based on such
documents and information as it has deemed appropriate, made its own credit
analysis and decision to enter into this Assignment and Assumption and to
purchase [the][such] Assigned Interest, and (vii) if it is a Foreign Lender,
attached hereto is any documentation required to be delivered by it pursuant to
the terms of the Credit Agreement, duly completed and executed by [the][such]
Assignee; and (b) agrees that (i) it will, independently and without reliance
upon the Administrative Agent, [the][any] Assignor or any other Lender, and
based on such documents and information as it shall deem appropriate at the
time, continue to make its own credit decisions in taking or not

 

E - 4

--------------------------------------------------------------------------------


 

taking action under the Loan Documents, and (ii) it will perform in accordance
with their terms all of the obligations which by the terms of the Loan Documents
are required to be performed by it as a Lender.

 

2.                                      Payments.  From and after the Effective
Date, the Administrative Agent shall make all payments in respect of [the][each]
Assigned Interest (including payments of principal, interest, fees and other
amounts) to [the][the relevant] Assignor for amounts which have accrued to but
excluding the Effective Date and to [the][the relevant] Assignee for amounts
which have accrued from and after the Effective Date.

 

3.                                      General Provisions.  This Assignment and
Assumption shall be binding upon, and inure to the benefit of, the parties
hereto and their respective successors and assigns.  This Assignment and
Assumption may be executed in any number of counterparts, which together shall
constitute one instrument.  Delivery of an executed counterpart of a signature
page of this Assignment and Assumption by telecopy shall be effective as
delivery of a manually executed counterpart of this Assignment and Assumption. 
This Assignment and Assumption shall be governed by, and construed in accordance
with, the law of the State of New York.

 

E - 5

--------------------------------------------------------------------------------


 

EXHIBIT F

 

FORM OF COMPANY GUARANTY

 

[See attached]

 

F

--------------------------------------------------------------------------------


 

FORM OF

COMPANY GUARANTY

 

THIS GUARANTY (this “Guaranty”), dated as of March 31, 2014 is made by
Flextronics International Ltd., a Singapore company acting, subject to
Section 24 hereof, through its Bermuda branch (the “Guarantor”), in favor of the
Lenders from time to time party to the Credit Agreement referred to below and
Bank of America, as Administrative Agent.

 

A.                                    The Guarantor, the Designated Borrowers,
the Lenders from time to time party thereto (each a “Lender” and, collectively,
together with the Swing Line Lender and the L/C Issuers, the “Lenders”) and the
Administrative Agent are parties to a Credit Agreement dated as of March 31,
2014 (as amended, restated, extended, supplemented or otherwise modified in
writing from time to time, the “Credit Agreement”).

 

B.                                    The Designated Borrowers are Subsidiaries
of the Guarantor.

 

C.                                    It is a condition precedent to the making
of Loans to and the issuance of Letters of Credit for the account of the
Borrowers under the Credit Agreement that the Guarantor guarantee the
indebtedness and other obligations of each Designated Borrower to the Guaranteed
Parties under or in connection with the Credit Agreement.

 

D.                                    The Guarantor, as the parent of the
Designated Borrowers, will derive substantial direct and indirect benefits from
the making of the Loans to and the issuance of Letters of Credit for the account
of the Designated Borrowers pursuant to the Credit Agreement (which benefits are
hereby acknowledged by the Guarantor).

 

Accordingly, to induce the Administrative Agent and the Lenders to enter into
the Credit Agreement, and in consideration thereof, the Guarantor hereby agrees
as follows:

 

SECTION 1.                                           Definitions;
Interpretation.

 

(a)                                 Terms Defined in Credit Agreement.  All
capitalized terms used in this Guaranty (including in the recitals hereof) and
not otherwise defined herein shall have the meanings assigned to them in the
Credit Agreement.

 

(b)                                 Certain Defined Terms.  As used in this
Guaranty (including in the recitals hereof), the following terms shall have the
following meanings:

 

“Agreement Currency” has the meaning set forth in Section 23.

 

“Bankruptcy Code”  means the Federal Bankruptcy Reform Act of 1978 (11 U.S.C. §
101, et seq.), as amended.

 

“Collateral” means any property and interests and proceeds thereof now or
hereafter acquired by the Guarantor, any Designated Borrower or any other Person
in which a Lien shall exist in favor of the Guaranteed Parties to secure the
Guaranteed Obligations.

 

F - 1

--------------------------------------------------------------------------------


 

“Collateral Documents” means any agreement pursuant to which the Guarantor, any
Designated Borrower or any other Person provides a Lien on any Collateral
securing any or all of the Guaranteed Obligations and all filings, documents and
agreements made or delivered pursuant thereto.

 

“Credit Agreement” has the meaning specified in the recitals to this Guaranty.

 

“Guaranteed Obligations” has the meaning set forth in Section 2.

 

“Guaranteed Parties” means the Administrative Agent and each Lender.

 

“Guarantor Documents” means this Guaranty and all other certificates, documents,
agreements and instruments delivered to any Guaranteed Party under or in
connection with this Guaranty and the Loan Documents.

 

“Insolvency Proceeding” means, with respect to any Person, (i) any case, action
or proceeding with respect to such Person before any court or other Governmental
Authority relating to bankruptcy, reorganization, insolvency, liquidation,
receivership, dissolution, winding-up or relief of debtors, or (ii) any general
assignment for the benefit of creditors, composition, marshalling of assets for
creditors, or other, similar arrangement in respect of its creditors generally
or any substantial portion of its creditors; in either case undertaken under
Debtor Relief Laws.

 

“Judgment Currency” has the meaning set forth in Section 23.

 

“Lenders” has the meaning specified in the recitals to this Guaranty.

 

“Organization Documents” means (i) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-U.S. jurisdiction);
(ii) with respect to any limited liability company, the certificate or articles
of formation or organization and operating agreement; and (iii) with respect to
any partnership, joint venture, trust or other form of business entity, the
partnership, joint venture or other applicable agreement of formation or
organization and any agreement, instrument, filing or notice with respect
thereto filed in connection with its formation or organization with the
applicable Governmental Authority in the jurisdiction of its formation or
organization and, if applicable, any certificate or articles of formation or
organization of such entity.

 

“Other Taxes” has the meaning set forth in Section 8(c).

 

(c)                                  Interpretation.  The rules of
interpretation set forth in Sections 1.02 and 1.03 of the Credit Agreement shall
be applicable to this Guaranty and are incorporated herein by this reference.

 

F - 2

--------------------------------------------------------------------------------


 

SECTION 2.                                           Guaranty.  The Guarantor
hereby absolutely, unconditionally and irrevocably guarantees for the Guaranteed
Parties, and their respective successors, endorsees, transferees and assigns,
the full and prompt payment when due (whether at stated maturity, by required
prepayment, declaration, acceleration, demand or otherwise) of all the
indebtedness, liabilities and other payment obligations of each Designated
Borrower (now existing or hereafter arising pursuant to Section 2.14 of the
Credit Agreement) to the Guaranteed Parties under or in connection with the
Credit Agreement, the Notes and the other Loan Documents, including all unpaid
principal of the Loans, all interest accrued thereon, all amounts owing in
respect of the L/C Obligations, all fees due under the Credit Agreement and all
other amounts payable by each Designated Borrower to the Guaranteed Parties
thereunder, in connection therewith, and in connection with any other Loan
Document.  The terms “indebtedness,” “liabilities” and “obligations” are used
herein in their most comprehensive sense and include any and all advances,
debts, obligations and liabilities, whether now existing or hereafter arising,
whether voluntary or involuntary and whether due or not due, absolute or
contingent, liquidated or unliquidated, determined or undetermined, and whether
recovery upon such indebtedness, liabilities and obligations may be or hereafter
become unenforceable or shall be an allowed or disallowed claim under any Debtor
Relief Laws, and including interest that accrues after the commencement by or
against any Designated Borrower or any Affiliate thereof of any proceeding under
any Debtor Relief Laws naming such Person as the debtor in such proceeding.  The
foregoing indebtedness, liabilities and other obligations of each Designated
Borrower, and all other indebtedness, liabilities and obligations to be paid or
performed by the Guarantor in connection with this Guaranty (including any and
all amounts due under Section 12), shall hereinafter be collectively referred to
as the “Guaranteed Obligations.”

 

SECTION 3.                                           Liability of Guarantor. 
The liability of the Guarantor under this Guaranty shall be irrevocable,
absolute, independent and unconditional, and shall not be affected by any
circumstance which might constitute a discharge of a surety or guarantor other
than the indefeasible payment and performance in full of all Guaranteed
Obligations.  In furtherance of the foregoing and without limiting the
generality thereof, the Guarantor agrees as follows:

 

(a)                                 the Guarantor’s liability hereunder shall be
the immediate, direct, and primary obligation of the Guarantor and shall not be
contingent upon any Guaranteed Party’s exercise or enforcement of any remedy it
may have against any Designated Borrower or any other Person, or against any
Collateral;

 

(b)                                 this Guaranty is a guaranty of payment when
due and not merely of collectibility;

 

(c)                                  the Guaranteed Parties may enforce this
Guaranty upon the occurrence and during the continuance of an Event of Default
notwithstanding the existence of any dispute between any of the Guaranteed
Parties and any Designated Borrower with respect to the existence of such Event
of Default;

 

(d)                                 the Guarantor’s payment of a portion, but
not all, of the Guaranteed Obligations shall in no way limit, affect, modify or
abridge the Guarantor’s liability for any portion of the Guaranteed Obligations
remaining unsatisfied; and

 

F - 3

--------------------------------------------------------------------------------


 

(e)                                  the Guarantor’s liability with respect to
the Guaranteed Obligations shall remain in full force and effect without regard
to, and shall not be impaired or affected by, nor shall the Guarantor be
exonerated or discharged by, any of the following events:

 

(i)                                     any Insolvency Proceeding with respect
to any Designated Borrower, the Guarantor, any other Loan Party or any other
Person;

 

(ii)                                  any limitation, discharge, or cessation of
the liability of any Designated Borrower, the Guarantor, any other Loan Party or
any other Person for any Guaranteed Obligations due to any statute, regulation
or rule of law, or any invalidity or unenforceability in whole or in part of any
of the Guaranteed Obligations or the Loan Documents;

 

(iii)                               any merger, acquisition, consolidation or
change in structure of any Designated Borrower, the Guarantor or any other Loan
Party or Person, or any sale, lease, transfer or other disposition of any or all
of the assets or shares of any Designated Borrower, the Guarantor, any other
Loan Party or other Person;

 

(iv)                              any assignment or other transfer, in whole or
in part, of any Guaranteed Party’s interests in and rights under this Guaranty
or the other Loan Documents, including any Guaranteed Party’s right to receive
payment of the Guaranteed Obligations, or any assignment or other transfer, in
whole or in part, of any Guaranteed Party’s interests in and to any of the
Collateral;

 

(v)                                 any claim, defense, counterclaim or setoff,
other than that of prior performance, that any Designated Borrower, the
Guarantor, any other Loan Party or other Person may have or assert, including
any defense of incapacity or lack of corporate or other authority to execute any
of the Loan Documents;

 

(vi)                              any Guaranteed Party’s amendment,
modification, renewal, extension, cancellation or surrender of any Loan
Document, any Guaranteed Obligations, or any Collateral, or any Guaranteed
Party’s exchange, release, or waiver of any Collateral;

 

(vii)                           any Guaranteed Party’s exercise or nonexercise
of any power, right or remedy with respect to any of the Collateral, including
any Guaranteed Party’s compromise, release, settlement or waiver with or of any
Designated Borrower, any other Loan Party or any other Person;

 

(viii)                        any Guaranteed Party’s vote, claim, distribution,
election, acceptance, action or inaction in any Insolvency Proceeding related to
the Guaranteed Obligations;

 

(ix)                              any impairment or invalidity of any of the
Collateral or any other collateral securing any of the Guaranteed Obligations or
any failure to perfect any of the Liens of the Guaranteed Parties thereon or
therein; and

 

F - 4

--------------------------------------------------------------------------------


 

(x)                                 any other guaranty, whether by the Guarantor
or any other Person, of all or any part of the Guaranteed Obligations or any
other indebtedness, obligations or liabilities of any Designated Borrower to any
Guaranteed Party.

 

SECTION 4.                                           Consents of Guarantor.  The
Guarantor hereby unconditionally consents and agrees that, without notice to or
further assent from the Guarantor:

 

(a)                                 the principal amount of the Guaranteed
Obligations may be increased or decreased and additional Obligations of the Loan
Parties under the Loan Documents may be incurred, by one or more amendments,
modifications, renewals or extensions of any Loan Document or otherwise;

 

(b)                                 the time, manner, place or terms of any
payment under any Loan Document may be extended or changed, including by an
increase or decrease in the interest rate on any Guaranteed Obligation or any
fee or other amount payable under such Loan Document, by an amendment,
modification or renewal of any Loan Document or otherwise;

 

(c)                                  the time for any Designated Borrower’s (or
any other Person’s) performance of or compliance with any term, covenant or
agreement on its part to be performed or observed under any Loan Document may be
extended, or such performance or compliance waived, or failure in or departure
from such performance or compliance consented to, all in such manner and upon
such terms as the Guaranteed Parties may deem proper;

 

(d)                                 any Guaranteed Party may discharge or
release, in whole or in part, any other Loan Party or any other Person liable
for the payment and performance of all or any part of the Guaranteed
Obligations, and may permit or consent to any such action or any result of such
action, and shall not be obligated to demand or enforce payment upon any of the
Collateral or any other collateral, nor shall any Guaranteed Party be liable to
the Guarantor for any failure to collect or enforce payment or performance of
the Guaranteed Obligations from any Person or to realize on the Collateral or
other collateral therefor;

 

(e)                                  in addition to the Collateral, the
Guaranteed Parties may take and hold other security (legal or equitable) of any
kind, at any time, as collateral for the Guaranteed Obligations, and may, from
time to time, in whole or in part, exchange, sell, surrender, release,
subordinate, modify, waive, rescind, compromise or extend such security and may
permit or consent to any such action or the result of any such action, and may
apply such security and direct the order or manner of sale thereof;

 

(f)                                   the Guaranteed Parties may request and
accept other guaranties of the Guaranteed Obligations and any other
indebtedness, obligations or liabilities of any Designated Borrower to any
Guaranteed Party and may, from time to time, in whole or in part, surrender,
release, subordinate, modify, waive, rescind, compromise or extend any such
guaranty and may permit or consent to any such action or the result of any such
action; and

 

(g)                                  the Guaranteed Parties may exercise, or
waive or otherwise refrain from exercising, any other right, remedy, power or
privilege (including the right to accelerate the maturity of any Loan and any
power of sale) granted by any Loan Document or other security document or
agreement, or otherwise available to any Guaranteed Party, with respect to the

 

F - 5

--------------------------------------------------------------------------------


 

Guaranteed Obligations or any of the Collateral, even if the exercise of such
right, remedy, power or privilege affects or eliminates any right of subrogation
or any other right of the Guarantor against the Designated Borrowers;

 

all as the Guaranteed Parties may deem advisable, and all without impairing,
abridging, releasing or affecting this Guaranty.

 

SECTION 5.                                           Guarantor Waivers.

 

(a)                                 Certain Waivers.  The Guarantor waives and
agrees not to assert:

 

(i)                                     any right to require any Guaranteed
Party to marshal assets in favor of any Designated Borrower, the Guarantor, any
other Loan Party or any other Person, to proceed against the Designated
Borrowers, any other Loan Party or any other Person, to proceed against or
exhaust any of the Collateral, to give notice of the terms, time and place of
any public or private sale of personal property security constituting the
Collateral or other collateral for the Guaranteed Obligations or comply with any
other provisions of § 9-611 of the New York Uniform Commercial Code (or any
equivalent provision of any other applicable law) or to pursue any other right,
remedy, power or privilege of any Guaranteed Party whatsoever;

 

(ii)                                  the defense of the statute of limitations
in any action hereunder or for the collection or performance of the Guaranteed
Obligations;

 

(iii)                               any defense arising by reason of any lack of
corporate or other authority or any other defense of the Designated Borrowers or
any other Person;

 

(iv)                              any defense based upon any Guaranteed Party’s
errors or omissions in the administration of the Guaranteed Obligations;

 

(v)                                 any rights to set-offs and counterclaims;

 

(vi)                              any defense based upon an election of remedies
(including, if available, an election to proceed by nonjudicial foreclosure)
which destroys or impairs the subrogation rights of the Guarantor or the right
of the Guarantor to proceed against any Designated Borrower or any other obligor
of the Guaranteed Obligations for reimbursement; and

 

(vii)                           without limiting the generality of the
foregoing, to the fullest extent permitted by law, any defenses or benefits that
may be derived from or afforded by applicable law limiting the liability of or
exonerating guarantors or sureties, or which may conflict with the terms of this
Guaranty.

 

(b)                                 Additional Waivers.

 

(i)                                     The Guarantor waives any and all notice
of the acceptance of this Guaranty, and any and all notice of the creation,
renewal, modification, extension or accrual of the Guaranteed Obligations, or
the reliance by the Guaranteed Parties upon this Guaranty, or the exercise of
any right, power or privilege hereunder.  The Guaranteed Obligations shall
conclusively be deemed to have been created, contracted, incurred and permitted
to exist in

 

F - 6

--------------------------------------------------------------------------------


 

reliance upon this Guaranty.  The Guarantor waives promptness, diligence,
presentment, protest, demand for payment, notice of default, dishonor or
nonpayment and all other notices to or upon the Designated Borrowers, the
Guarantor or any other Person with respect to the Guaranteed Obligations.

 

(ii)                                  Until the Guaranteed Obligations have been
paid in full in cash, the Guarantor waives (A) any defenses the Guarantor may
have to the Guaranty by reason of an election of remedies by the Guaranteed
Parties, (B) any rights or defenses the Guarantor may have by reason of
protection afforded to any Designated Borrower or any other Loan Party pursuant
to the anti-deficiency or other laws of the State of New York or other
applicable law (to the extent waivable under such applicable law) limiting or
discharging the Designated Borrowers’ or such other Loan Party’s indebtedness,
(C) any defenses arising by reason of any disability or other defense of the
Designated Borrowers or any other guarantor, or the cessation from any cause
whatsoever (including any act or omission of any Guaranteed Party) of the
liability of any Designated Borrower, (D) any defenses based on any claim that
the Guarantor’s obligations exceed or are more burdensome than those of the
Designated Borrowers, (E) any right to compel any Guaranteed Party to proceed
against or exhaust any security for the Guaranteed Obligations (or to proceed
against such security in a particular order) or to pursue any other remedy in
such Guaranteed Party’s power whatsoever, and (F) any benefit of and any right
to participate in any security now or hereafter held by the Guaranteed Parties.

 

(iii)                               The Guarantor warrants and agrees that each
of the waivers set forth herein is made with full knowledge of its significance
and consequences and that if any such waivers are determined to be contrary to
any applicable law or public policy, such waivers shall be effective only to the
maximum extent permitted by applicable law.

 

(c)                                  Independent Obligations.  The obligations
of the Guarantor hereunder are those of primary obligor, and not merely as
surety, and are independent of and separate from the obligations of any other
guarantor of the Guaranteed Obligations, the Designated Borrowers and any other
Loan Party and upon the occurrence and during the continuance of any Event of
Default, a separate action or actions may be brought against the Guarantor,
whether or not the Designated Borrowers or any such other Loan Party is joined
therein or a separate action or actions are brought against any Designated
Borrower or any such other Loan Party.

 

(d)                                 Financial Condition of Designated
Borrowers.  The Guarantor shall not have any right to require any Guaranteed
Party to obtain or disclose any information with respect to:  (i) the financial
condition or character of the Designated Borrowers or the ability of the
Designated Borrowers to pay and perform the Obligations; (ii) the Guaranteed
Obligations; (iii) the Collateral; (iv) the existence or nonexistence of any
other guarantees of all or any part of the Guaranteed Obligations; (v) any
action or inaction on the part of any Guaranteed Party or any other Person; or
(vi) any other matter, fact or occurrence whatsoever.

 

SECTION 6.                                           Subrogation.  Until the
Guaranteed Obligations (other than contingent indemnification obligations) shall
be satisfied in full and the Commitments shall be terminated, the Guarantor
shall not have, and the Guarantor shall not directly or indirectly exercise,
(a) any rights that it may acquire by way of subrogation under this Guaranty, by
any payment hereunder or otherwise, (b) any rights of contribution,
indemnification, reimbursement

 

F - 7

--------------------------------------------------------------------------------


 

or similar suretyship claims arising out of this Guaranty, or (c) any other
right which it might otherwise have or acquire (in any way whatsoever) which
could entitle it at any time to share or participate in any right, remedy or
security of any Guaranteed Party as against the Designated Borrowers or any
other Loan Party, whether in connection with this Guaranty, any of the other
Loan Documents or otherwise.  If any amount shall be paid to the Guarantor on
account of the foregoing rights at any time when all the Guaranteed Obligations
shall not have been paid in full, such amount shall be held in trust for the
benefit of the Guaranteed Parties and shall forthwith be paid to the
Administrative Agent to be credited and applied to the Guaranteed Obligations,
whether matured or unmatured, in accordance with the terms of the Loan
Documents.  Upon the indefeasible payment in full of the Guaranteed Obligations
and the termination of all Commitments, the Guarantor shall be subrogated to the
rights of the Guaranteed Parties against the Designated Borrowers to the extent
otherwise permitted by law; provided that such subrogation shall not
(i) constitute a representation or warranty, express or implied, by any
Guaranteed Party as to the enforceability or collectibility of any obligations
of the Designated Borrowers under the Loan Documents or as to the perfection,
priority or enforceability of any lien or security interest contained in or
relating to any Loan Document; (ii) grant to the Guarantor any right of recourse
against any Guaranteed Party in respect thereof; (iii) give rise to any duty on
the part of any Guaranteed Party to cooperate with the Guarantor in the
protection, preservation or enforcement of any rights the Guarantor may have
against any Designated Borrower or any other Loan Party; (iv) impair any
Guaranteed Party’s unfettered discretion to settle or otherwise compromise any
claims such Guaranteed Party may have against any Designated Borrower or
otherwise impair or affect any of the waivers or consents contained herein; or
(v) restrict any Guaranteed Party from enforcing or forbearing from enforcing
any of its rights or remedies against any Designated Borrower; provided,
further, that the Guarantor shall, upon demand, indemnify each Guaranteed Party
against any and all costs and expenses arising directly or indirectly in
connection with such right of subrogation.

 

SECTION 7.                                           Continuing Guaranty;
Reinstatement.

 

(a)                                 This Guaranty is a continuing guaranty and
agreement of subordination relating to any Guaranteed Obligations, including
Guaranteed Obligations which may exist continuously or which may arise from time
to time in connection with successive transactions consummated under the Credit
Agreement and the other Loan Documents, and the Guarantor expressly acknowledges
that this Guaranty shall remain in full force and effect notwithstanding that
there may be periods in which no Guaranteed Obligations exist.  This Guaranty
shall continue in effect and be binding upon the Guarantor until termination of
the Commitments and payment and performance in full of the Guaranteed
Obligations.

 

(b)                                 This Guaranty shall continue to be effective
or shall be reinstated and revived, as the case may be, if, for any reason, any
payment of the Guaranteed Obligations by or on behalf of any of the Borrowers
(or receipt of any proceeds of Collateral) shall be rescinded, invalidated,
declared to be fraudulent or preferential, set aside, voided or otherwise
required to be repaid to the Borrower, its estate, trustee, receiver or any
other Person (including under the Bankruptcy Code or other state or federal
law), or must otherwise be restored by the Administrative Agent or any Lender,
whether as a result of Insolvency Proceedings or otherwise.  To the extent any
payment is so rescinded, set aside, voided or otherwise repaid or restored, the

 

F - 8

--------------------------------------------------------------------------------


 

Guaranteed Obligations shall be revived in full force and effect without
reduction or discharge for such payment.

 

SECTION 8.                                           Payments.

 

(a)                                 The Guarantor hereby agrees, in furtherance
of the foregoing provisions of this Guaranty and not in limitation of any other
right which any Guaranteed Party or any other Person may have against the
Guarantor by virtue hereof, upon the failure of any Designated Borrower to pay
any of the Guaranteed Obligations when and as the same shall become due, whether
at stated maturity, by required prepayment, declaration, acceleration, demand or
otherwise (including amounts that would become due but for the operation of the
automatic stay under § 362(a) of the Bankruptcy Code or comparable provision of
other applicable Debtor Relief Laws), the Guarantor shall forthwith pay, or
cause to be paid, in cash, to the Administrative Agent an amount equal to the
amount of the Guaranteed Obligations then due as aforesaid (including interest
which, but for the filing of a petition in any Insolvency Proceeding with
respect to any Designated Borrower, would have accrued on such Guaranteed
Obligations, whether or not a claim is allowed against the Designated Borrower
for such interest in any such Insolvency Proceeding).  The Guarantor shall make
each payment hereunder, unconditionally in full without set-off, counterclaim or
other defense, on the day when due in the currency in which such Guaranteed
Obligations are denominated in Same Day Funds, to the Administrative Agent at
such office of the Administrative Agent and to such account as is specified in
the Credit Agreement.

 

(b)                                 Any and all payments by or on account of any
obligation of the Guarantor hereunder shall be made without deduction or
withholding for any Taxes, except as required by applicable law.  If any
applicable law requires the deduction or withholding of any Tax from any such
payment, then the Guarantor and, if applicable, the Administrative Agent shall
be entitled to make such deduction or withholding and shall timely pay the full
amount deducted or withheld to the relevant Governmental Authority in accordance
with applicable law and, if such Tax is an Indemnified Tax, then the sum payable
by the Guarantor shall be increased as necessary so that after such deduction or
withholding has been made (including such deductions and withholdings applicable
to additional sums payable under this Section) the applicable Recipient receives
an amount equal to the sum it would have received had no such deduction or
withholding been made.  As soon as practicable after any payment of Taxes by the
Guarantor to a Governmental Authority pursuant to this Section 8, the Guarantor
shall deliver to the Administrative Agent the original or a certified copy of a
receipt issued by such Governmental Authority evidencing such payment, a copy of
the return reporting such payment or other evidence of such payment reasonably
satisfactory to the Administrative Agent.

 

(c)                                  In addition, the Guarantor agrees to pay
any and all present or future stamp, court or documentary taxes and any other
excise or property taxes or charges or similar levies which arise from any
payment made under the Guarantor Documents or from the execution, delivery,
performance, enforcement or registration of, or otherwise with respect to, the
Guarantor Documents (hereinafter referred to as “Other Taxes”).

 

F - 9

--------------------------------------------------------------------------------


 

(d)                                 Without limiting the provisions of
subsection (c) above, the Guarantor shall timely pay any Other Taxes to the
relevant Governmental Authority in accordance with applicable law.

 

(e)                                  The Guarantor shall indemnify the
Administrative Agent and each Lender, within 10 days after demand therefor, for
the full amount of any Indemnified Taxes and Other Taxes (including Indemnified
Taxes imposed or asserted on or attributable to amounts payable under this
Section) payable or paid by such Recipient or required to be withheld or
deducted from a payment to such Recipient and any reasonable expenses arising
therefrom or with respect thereto, whether or not such Indemnified Taxes were
correctly or legally imposed or asserted by the relevant Governmental
Authority.  A certificate as to the amount of such payment or liability
delivered to the Guarantor by a Lender (with a copy to the Administrative
Agent), or by the Administrative Agent on its own behalf or on behalf of a
Lender, shall be conclusive absent manifest error.

 

(f)                                   Any payment by the Guarantor hereunder the
application of which is not otherwise provided for herein, shall be applied in
the order specified in Section 8.03 of the Credit Agreement.

 

(g)                                  As soon as practicable after any payment of
Taxes or Other Taxes by Guarantor to a Governmental Authority, Guarantor shall
deliver to the Administrative Agent the original or a certified copy of a
receipt issued by such Governmental Authority evidencing such payments, a copy
of the return reporting such payment or other evidence of such payment
reasonably satisfactory to the Administrative Agent.

 

(h)                                 The agreements in this Section 8 shall
survive the payment of all Guaranteed Obligations.

 

SECTION 9.                                           Consideration.  In order to
induce the Lenders to make Loans to and issue Letters of Credit for the account
of the Designated Borrowers pursuant to the Credit Agreement, the Guarantor
represents and warrants to each Guaranteed Party that the Guarantor has received
at least “reasonably equivalent value” (as such phrase is used in § 548 of the
Bankruptcy Code), and “fair consideration” (as such term is used in § 272 of the
New York Uniform Fraudulent Conveyance Act) and more than sufficient
consideration to support its obligations hereunder in respect of the Guaranteed
Obligations and under any of the Collateral Documents to which it is a party.

 

SECTION 10.                                    Notices.  Unless otherwise
expressly provided herein, all notices and other communications provided for
hereunder shall be delivered to the Guarantor’s attention at the address of the
Company as set forth in Section 10.02 of the Credit Agreement and the terms of
Section 10.02 of the Credit Agreement with respect to notices are incorporated
herein by reference, mutatis mutandis, with each reference to the “Company,”
“Borrower” or the “Borrowers” therein (whether express or by reference to the
Company or Borrower or the Company or Borrowers as a “party” thereto) being a
reference to the Guarantor and each reference to any “Loan Document” or the
“Loan Documents” therein being a reference to the “Guarantor Documents”, and the
parties hereto agree to such terms.

 

F - 10

--------------------------------------------------------------------------------


 

SECTION 11.            No Waiver; Cumulative Remedies.  No failure by any
Guaranteed Party to exercise, and no delay by any such Person in exercising, any
right, remedy, power or privilege hereunder or under any other Guarantor
Document shall operate as a waiver thereof; nor shall any single or partial
exercise of any right, remedy, power or privilege hereunder preclude any other
or further exercise thereof or the exercise of any other right, remedy, power or
privilege.  The rights, remedies, powers and privileges herein provided, and
provided under each other Guarantor Document, are cumulative and not exclusive
of any rights, remedies, powers and privileges provided by law.

 

SECTION 12.            Costs and Expenses.

 

(a)           Costs and Expenses.  The Guarantor shall: (i) pay or reimburse the
Administrative Agent and its Affiliates for all reasonable costs and expenses
incurred in connection with the development, preparation, negotiation and
execution of this Guaranty and the other Guarantor Documents and any amendment,
waiver, consent or other modification of the provisions hereof or thereof
(whether or not the transactions contemplated hereby or thereby are
consummated), and the consummation and administration of the transactions
contemplated hereby and thereby, including all reasonable costs and expenses of
counsel for the Administrative Agent; and (ii) pay or reimburse the
Administrative Agent and each other Guaranteed Party for all costs and expenses
incurred in connection with the enforcement, attempted enforcement, or
preservation of any rights or remedies under this Guaranty or the other
Guarantor Documents (including all such costs and expenses incurred during any
“workout” or restructuring in respect of the Guaranteed Obligations and during
any legal proceeding, including any proceeding under any Debtor Relief Laws),
including all costs and expenses of counsel for the Administrative Agent.  The
foregoing costs and expenses shall include all search, filing, recording, title
insurance and appraisal charges and fees and taxes related thereto, and other
out-of-pocket expenses incurred by the Administrative Agent and the cost of
independent public accountants and other outside experts retained by any
Guaranteed Party.

 

(b)           Interest.  Any amounts payable by the Guarantor under this
Section 12 or otherwise under this Guaranty if not paid upon demand shall bear
interest from the date of such demand until paid in full, at a fluctuating
interest rate per annum at all times equal to the Default Rate applicable to
Base Rate Loans to the fullest extent permitted by applicable law.  Any such
interest shall be due and payable upon demand and shall be calculated on the
basis of a year of 365 or 366 days, as the case may be, and the actual number of
days elapsed.

 

(c)           Payment.  All amounts due under this Section 12 shall be payable
within ten Business Days after demand therefor.

 

(d)           Survival.  The agreements in this Section 12 shall survive the
termination of the Commitments and repayment of all Guaranteed Obligations.

 

SECTION 13.            Right of Set-Off.  In addition to any rights and remedies
of the Lenders provided by law, upon the occurrence and during the continuance
of any Event of Default each Lender, the L/C issuer and each of their respective
Affiliates is authorized at any time and from time to time, without prior notice
to the Guarantor, any such notice being waived

 

F - 11

--------------------------------------------------------------------------------


 

by the Guarantor to the fullest extent permitted by law, to set off and apply
any and all deposits (general or special, time or demand, provisional or final)
at any time held by, and other indebtedness at any time owing by, such Lender,
the L/C Issuer or any such Affiliate to or for the credit or the account of the
Guarantor against any and all Obligations owing to such Lender or the L/C
Issuer, now or hereafter existing, irrespective of whether or not the
Administrative Agent or such Lender or L/C Issuer shall have made demand under
this Guaranty or any other Guarantor Document and although such Obligations may
be contingent or unmatured or denominated in a currency different from that of
the applicable deposit or indebtedness.  Each of the Lenders and L/C Issuers
agree (by its acceptance hereof) promptly to notify the Guarantor and the
Administrative Agent after any such set-off and application made by such Lender;
provided, however, that the failure to give such notice shall not affect the
validity of such set-off and application.  The rights of each Lender, the L/C
Issuer and their respective Affiliates under this Section are in addition to
other rights and remedies (including other rights of setoff) that such Lender,
the L/C Issuer or their respective Affiliates may have.

 

SECTION 14.            Marshalling; Payments Set Aside.  Neither the
Administrative Agent nor any other Guaranteed Party shall be under any
obligation to marshal any assets in favor of the Guarantor or any other Person
or against or in payment of any or all of the Guaranteed Obligations.  To the
extent that the Guarantor makes a payment to any Guaranteed Party, or any
Guaranteed Party exercises its right of set-off, and such payment or the
proceeds of such set-off or any part thereof are subsequently invalidated,
declared to be fraudulent or preferential, set aside or required (including
pursuant to any settlement entered into by any Guaranteed Party in its
discretion) to be repaid to a trustee, receiver or any other party, in
connection with any Insolvency Proceeding or otherwise, then (a) to the extent
of such recovery the obligation or part thereof originally intended to be
satisfied shall be revived and continued in full force and effect as if such
payment had not been made or such set-off had not occurred, and (b) each of the
Lenders severally agrees (by its acceptance hereof) to pay to the Administrative
Agent upon demand its pro rata share of any amount so recovered from or repaid
by the Administrative Agent, plus interest thereon from the date of such demand
to the date such payment is made at a rate per annum equal to the Federal Funds
Rate from time to time in effect.

 

SECTION 15.            Benefits of Guaranty.  This Guaranty is entered into for
the sole protection and benefit of the Administrative Agent and each other
Guaranteed Party and their respective successors and assigns, and no other
Person (other than any Indemnitee specified herein) shall be a direct or
indirect beneficiary of, or shall have any direct or indirect cause of action or
claim in connection with, this Guaranty.  The Guaranteed Parties, by their
acceptance of this Guaranty, shall not have any obligations under this Guaranty
to any Person other than the Guarantor, and such obligations shall be limited to
those expressly stated herein.

 

SECTION 16.            Binding Effect; Assignment.

 

(a)           Binding Effect.  This Guaranty shall be binding upon the Guarantor
and its successors and assigns, and inure to the benefit of and be enforceable
by the Administrative Agent and each other Guaranteed Party and their respective
successors, endorsees, transferees and assigns.

 

F - 12

--------------------------------------------------------------------------------


 

(b)           Assignment.  Except to the extent otherwise provided in the Credit
Agreement, the Guarantor shall not have the right to assign or transfer its
rights and obligations hereunder or under any other Guarantor Documents without
the prior written consent of the Required Lenders.  Each Lender may, without
notice to or consent by the Guarantor, sell, assign, transfer or grant
participations in all or any portion of such Lender’s rights and obligations
hereunder and under the other Guarantor Documents in connection with any sale,
assignment, transfer or grant of a participation by such Lender in accordance
with Section 10.06 of the Credit Agreement of or in its rights and obligations
thereunder and under the other Loan Documents.  In the event of any grant of a
participation, the participant (A) shall be deemed to have a right of setoff
under Section 13 hereof in respect of its participation to the same extent as if
it were such “Guaranteed Party;” and (B) shall also be entitled to the benefits
of Section 12 hereof.

 

SECTION 17.            Governing Law and Jurisdiction

 

(a)           GOVERNING LAW. THIS GUARANTY AND THE OTHER GUARANTOR DOCUMENTS
(EXCEPT, AS TO ANY OTHER GUARANTOR DOCUMENT, WHERE SUCH OTHER GUARANTOR DOCUMENT
EXPRESSLY SETS FORTH OTHERWISE) AND ANY CLAIMS, CONTROVERSY, DISPUTE OR CAUSE OF
ACTION (WHETHER IN CONTRACT OR TORT OR OTHERWISE) BASED UPON, ARISING OUT OF OR
RELATING TO THIS GUARANTY OR ANY OTHER GUARANTOR DOCUMENT (EXCEPT, AS TO ANY
OTHER GUARANTOR DOCUMENT, AS EXPRESSLY SET FORTH THEREIN) AND THE TRANSACTIONS
CONTEMPLATED HEREBY AND THEREBY SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

 

(b)           SUBMISSION TO JURISDICTION. EACH OF THE PARTIES HERETO IRREVOCABLY
AND UNCONDITIONALLY SUBMITS, FOR ITSELF AND ITS PROPERTY, TO THE EXCLUSIVE
JURISDICTION OF THE COURTS OF THE STATE OF NEW YORK SITTING IN THE BOROUGH OF
MANHATTAN AND OF THE UNITED STATES DISTRICT COURT IN SUCH BOROUGH, AND ANY
APPELLATE COURT FROM ANY THEREOF, IN ANY ACTION OR PROCEEDING ARISING OUT OF OR
RELATING TO THIS GUARANTY OR ANY OTHER GUARANTOR DOCUMENT, OR FOR RECOGNITION OR
ENFORCEMENT OF ANY JUDGMENT, AND EACH OF THE PARTIES HERETO IRREVOCABLY AND
UNCONDITIONALLY AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUCH ACTION OR
PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH NEW YORK STATE COURT OR, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, IN SUCH FEDERAL COURT. EACH OF THE
PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN ANY SUCH ACTION OR PROCEEDING
SHALL  BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE
JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW. NOTHING IN THIS GUARANTY OR IN
ANY OTHER GUARANTOR DOCUMENT SHALL AFFECT ANY RIGHT THAT THE ADMINISTRATIVE
AGENT, ANY LENDER OR THE L/C ISSUER MAY OTHERWISE HAVE TO BRING ANY ACTION OR
PROCEEDING RELATING TO THIS GUARANTY OR ANY OTHER GUARANTOR DOCUMENT AGAINST THE
GUARANTOR OR ITS PROPERTIES IN THE COURTS OF ANY JURISDICTION.

 

F - 13

--------------------------------------------------------------------------------


 

(c)           WAIVER OF VENUE. EACH OF THE PARTIES HERETO IRREVOCABLY AND
UNCONDITIONALLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY
OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY ACTION
OR PROCEEDING ARISING OUT OF OR RELATING TO THIS GUARANTY OR ANY OTHER GUARANTOR
DOCUMENT IN ANY COURT REFERRED TO IN PARAGRAPH (b) OF THIS SECTION 17. EACH OF
THE PARTIES HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, THE DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH
ACTION OR PROCEEDING IN ANY SUCH COURT.

 

(d)           SERVICE OF PROCESS. EACH PARTY HERETO IRREVOCABLY CONSENTS TO
SERVICE OF PROCESS IN THE MANNER PROVIDED FOR NOTICES IN SECTION 10. NOTHING IN
THIS GUARANTY WILL AFFECT THE RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN ANY
OTHER MANNER PERMITTED BY APPLICABLE LAW. WITHOUT LIMITING THE FOREGOING, THE
GUARANTOR HEREBY APPOINTS, IN THE CASE OF ANY SUCH ACTION OR PROCEEDING BROUGHT
IN THE COURTS OF OR IN THE STATE OF NEW YORK, CT CORPORATION, WITH OFFICES ON
THE DATE HEREOF AT 111 EIGHTH AVENUE, NEW YORK, NEW YORK 10011, TO RECEIVE FOR
IT AND ON ITS BEHALF, SERVICE OF PROCESS IN THE STATE OF NEW YORK WITH RESPECT
THERETO, PROVIDED THE GUARANTOR MAY APPOINT ANY OTHER PERSON, REASONABLY
ACCEPTABLE TO THE ADMINISTRATIVE AGENT, WITH OFFICES IN THE STATE OF NEW YORK TO
REPLACE SUCH AGENT FOR SERVICE OF PROCESS UPON DELIVERY TO THE ADMINISTRATIVE
AGENT OF A REASONABLY ACCEPTABLE AGREEMENT OF SUCH NEW AGENT AGREEING SO TO ACT.

 

SECTION 18.            Waiver of Jury Trial. EACH PARTY HERETO HEREBY
IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT
IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY
ARISING OUT OF OR RELATING TO THIS GUARANTY OR ANY OTHER GUARANTOR DOCUMENT OR
THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT
OR ANY OTHER THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE,
AGENT OR ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE,
THAT SUCH OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE
THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO
HAVE BEEN INDUCED TO ENTER INTO THIS GUARANTY AND THE OTHER GUARANTOR DOCUMENTS
BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS
SECTION 18.

 

SECTION 19.            California Judicial Reference. If any action or
proceeding is filed in a court of the State of California by or against any
party hereto in connection with any of the transactions contemplated by this
Guaranty or any other Guarantor Document, (a) the court shall, and is hereby
directed to, make a general reference pursuant to California Code of Civil
Procedure Section 638 to a referee (who shall be a single active or retired
judge) to hear and

 

F - 14

--------------------------------------------------------------------------------


 

determine all of the issues in such action or proceeding (whether of fact or of
law) and to report a statement of decision, provided that at the option of any
party to such proceeding, any such issues pertaining to a “provisional remedy”
as defined in California Code of Civil Procedure Section 1281.8 shall be heard
and determined by the court, and (b) without limiting the generality of
Section 10.04 of the Credit Agreement, the Guarantor shall be solely responsible
to pay all fees and expenses of any referee appointed in such action or
proceeding.

 

SECTION 20.            Entire Agreement; Amendments and Waivers.  This Guaranty
together with the other Guarantor Documents embodies the entire final agreement
of the Guarantor with respect to the matters set forth herein and supersedes all
prior or contemporaneous agreements and understandings of the Guarantor, verbal
or written, relating to the subject matter hereof and thereof and shall not be
amended except by written agreement of the Guarantor, the Administrative Agent
and the Required Lenders.  This Guaranty and the other Guarantor Documents may
not be contradicted by evidence of prior, contemporaneous, or subsequent oral
agreements of the parties.  There are no unwritten oral agreements among the
parties.  No waiver of any rights of the Guaranteed Parties under any provision
of this Guaranty or consent to any departure by the Guarantor therefrom shall be
effective unless in writing and signed by the Administrative Agent  and the
Required Lenders, or the Administrative Agent (with the written consent of the
Required Lenders).  Any such amendment, waiver or consent shall be effective
only in the specific instance and for the specific purpose for which given.

 

SECTION 21.            Severability.  If any provision of this Guaranty or the
other Guarantor Documents is held to be illegal, invalid or unenforceable,
(a) the legality, validity and enforceability of the remaining provisions of
this Guaranty and the other Guarantor Documents shall not be affected or
impaired thereby and (b) the parties shall endeavor in good faith negotiations
to replace the illegal, invalid or unenforceable provisions with valid
provisions the economic effect of which comes as close as possible to that of
the illegal, invalid or unenforceable provisions.  The invalidity of a provision
in a particular jurisdiction shall not invalidate or render unenforceable such
provision in any other jurisdiction.

 

SECTION 22.            Counterparts.  This Guaranty may be executed in one or
more counterparts (and by different parties hereto in different counterparts),
each of which shall constitute an original, but all of which together shall
constitute one and the same instrument.

 

SECTION 23.            Judgment Currency.  If, for the purposes of obtaining
judgment in any court, it is necessary to convert a sum due hereunder or any
other Guarantor Document in one currency into another currency, the rate of
exchange used shall be that at which in accordance with normal banking
procedures the Administrative Agent could purchase the first currency with such
other currency on the Business Day preceding that on which final judgment is
given.  The obligation of the Guarantor in respect of any such sum due from it
to any Guaranteed Party hereunder or under the other Guarantor Documents shall,
notwithstanding any judgment in a currency (the “Judgment Currency”) other than
that in which such sum is denominated in accordance with the applicable
provisions of the Credit Agreement (the “Agreement Currency”), be discharged
only to the extent that on the Business Day following receipt by the
Administrative Agent of any sum adjudged to be so due in the Judgment Currency,
the Administrative Agent may in accordance with normal banking procedures
purchase the Agreement Currency with the Judgment Currency.  If the amount of
the Agreement Currency so

 

F - 15

--------------------------------------------------------------------------------


 

purchased is less than the sum originally due to the Administrative Agent from
the Guarantor in the Agreement Currency, the Guarantor agrees, as a separate
obligation and notwithstanding any such judgment, to indemnify the
Administrative Agent or the Person to whom such obligation was owing against
such loss.  If the amount of the Agreement Currency so purchased is greater than
the sum originally due to the Administrative Agent in such currency, the
Administrative Agent (by its acceptance hereof) agrees to return the amount of
any excess to the Guarantor (or to any other Person who may be entitled thereto
under applicable law). The agreements in this Section 23 shall survive the
termination of the Commitments and repayment of all Guaranteed Obligations.

 

SECTION 24.            Bermuda Branch; Full Recourse Obligations.  All the
obligations of the Guarantor hereunder are incurred by Flextronics International
Ltd., a Singapore corporation (“FIL”) at its Bermuda branch located at Canon’s
Court, 22 Victoria Street, Hamilton HM 12 BERMUDA, and all payments hereunder
including, without limitation, payments of principal and interest, by the
Guarantor of the Guaranteed Obligations will be made through its Bermuda branch;
provided, however, that notwithstanding the foregoing, Guarantor acknowledges
and agrees that the Guarantor’s obligations hereunder are full recourse to FIL,
and are in no manner limited to any extent to any branch thereof and shall in no
manner impair the Administrative Agent’s or any Lender’s ability to enforce or
collect any of the Guaranteed Obligations from FIL.

 

[Remainder of page intentionally left blank]

 

F - 16

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Guarantor has executed this Guaranty, as of the date
first above written.

 

 

 

FLEXTRONICS INTERNATIONAL LTD.

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

F - 17

--------------------------------------------------------------------------------


 

EXHIBIT G

 

FORM OF SUBSIDIARY GUARANTY

 

[See attached]

 

G

--------------------------------------------------------------------------------


 

FORM OF

SUBSIDIARY GUARANTY

 

THIS GUARANTY (this “Guaranty”), dated as of March 31, 2014, is made by each of
the undersigned (together, the “Guarantors”; each a “Guarantor”), in favor of
the Lenders from time to time party to the Credit Agreement referred to below
and Bank of America, N.A., as Administrative Agent and Swing Line Lender.

 

A.            Flextronics International, Ltd., a Singapore company (the
“Company”), the Designated Borrowers, the Lenders from time to time party
thereto (each a “Lender” and, collectively, together with the Swing Line Lender
and the L/C Issuers, the “Lenders”) and the Administrative Agent are parties to
a Credit Agreement dated as of March 31, 2014 (as amended, restated, extended,
supplemented or otherwise modified in writing from time to time, the “Credit
Agreement”).

 

B.            The Guarantors are Subsidiaries of the Company.

 

C.            It is a condition precedent to the making of Loans to and the
issuance of Letters of Credit for the account of the Company and the Designated
Borrowers (together, the “Borrowers”) under the Credit Agreement that the
Guarantors guarantee the indebtedness and other obligations of each Borrower to
the Guaranteed Parties under or in connection with the Credit Agreement.

 

D.            The Guarantors, as Subsidiaries or Affiliates of the Borrowers,
will derive substantial direct and indirect benefits from the making of the
Loans to and the issuance of Letters of Credit for the account of the Borrowers
pursuant to the Credit Agreement (which benefits are hereby acknowledged by the
Guarantors).

 

Accordingly, to induce the Administrative Agent and the Lenders to enter into
the Credit Agreement, and in consideration thereof, the Guarantors hereby agree
as follows:

 

SECTION 1.              Definitions; Interpretation.

 

(a)           Terms Defined in Credit Agreement.  All capitalized terms used in
this Guaranty (including in the recitals hereof) and not otherwise defined
herein shall have the meanings assigned to them in the Credit Agreement.

 

(b)           Certain Defined Terms.  As used in this Guaranty (including in the
recitals hereof), the following terms shall have the following meanings:

 

“Aggregate Guaranty Payments” shall mean, with respect to any Guarantor at any
time, the aggregate amount of all payments made by such Guarantor under this
Guaranty (including under Section 9 hereof) at or prior to such time.

 

“Agreement Currency” has the meaning set forth in Section 25.

 

G - 1

--------------------------------------------------------------------------------


 

“Bankruptcy Code”  means the Federal Bankruptcy Reform Act of 1978 (11 U.S.C. §
101, et seq.), as amended.

 

“Collateral” means any property and interests and proceeds thereof now or
hereafter acquired by the Guarantors, any Borrower or any other Person in which
a Lien shall exist in favor of the Guaranteed Parties to secure the Guaranteed
Obligations.

 

“Collateral Documents” means any agreement pursuant to which the Guarantors, any
Borrower or any other Person provides a Lien on any Collateral securing any or
all of the Guaranteed Obligations and all filings, documents and agreements made
or delivered pursuant thereto.

 

“Credit Agreement” has the meaning specified in the recitals to this Guaranty.

 

“Fair Share” shall mean, with respect to any Guarantor at any time, an amount
equal to (i) a fraction, the numerator which is the Maximum Guaranty Amount of
such Guarantor and the denominator of which is the aggregate Maximum Guaranty
Amounts of all Guarantors, multiplied by (ii) the aggregate amount paid by all
Funding Guarantors under this Guaranty at or prior to such time.

 

“Fair Share Shortfall” shall mean, with respect to any Guarantor at any time,
the amount, if any, by which the Fair Share of such Guarantor at such time
exceeds the Aggregate Guaranty Payments of such Guarantor at such time.

 

“Funding Guarantor” has the meaning set forth in Section 9.

 

“Guaranteed Obligations” has the meaning set forth in Section 2.

 

“Guaranteed Parties” means the Administrative Agent and each Lender.

 

“Guarantor Documents” means this Guaranty and all other certificates, documents,
agreements and instruments delivered to any Guaranteed Party under or in
connection with this Guaranty and the Loan Documents.

 

“Insolvency Proceeding” means, with respect to any Person, (i) any case, action
or proceeding with respect to such Person before any court or other Governmental
Authority relating to bankruptcy, reorganization, insolvency, liquidation,
receivership, dissolution, winding-up or relief of debtors, or (ii) any general
assignment for the benefit of creditors, composition, marshalling of assets for
creditors, or other, similar arrangement in respect of its creditors generally
or any substantial portion of its creditors; in either case undertaken under
Debtor Relief Laws.

 

“Judgment Currency” has the meaning set forth in Section 25.

 

“Lenders” has the meaning specified in the recitals to this Guaranty.

 

G - 2

--------------------------------------------------------------------------------


 

“Maximum Guaranty Amount” shall mean, with respect to any Guarantor at any time,
(i) the full amount of the Guaranteed Obligations at such time or (ii) if any
court of competent jurisdiction determines in any action to enforce this
Guaranty that enforcement against such Guarantor for the full amount of the
Guaranteed Obligations is not lawful under or would be subject to avoidance
under Section 548 of the Bankruptcy Code or any applicable provision of any
comparable law of any state or other jurisdiction, then the maximum amount
lawful and not subject to such avoidance.

 

“Organization Documents” means (i) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-U.S. jurisdiction);
(ii) with respect to any limited liability company, the certificate or articles
of formation or organization and operating agreement; and (iii) with respect to
any partnership, joint venture, trust or other form of business entity, the
partnership, joint venture or other applicable agreement of formation or
organization and any agreement, instrument, filing or notice with respect
thereto filed in connection with its formation or organization with the
applicable Governmental Authority in the jurisdiction of its formation or
organization and, if applicable, any certificate or articles of formation or
organization of such entity.

 

“Other Taxes” has the meaning set forth in Section 8(c).

 

“Release Date” means, in respect of any Guarantor, the occurrence of any of the
following:  (i) the date of receipt by the Administrative Agent of an executed
Guarantor Release Certificate in compliance with Section 6.10(b) of the Credit
Agreement in relation to such Guarantor, or (ii) the date the Administrative
Agent receives actual notice of the consummation of any of the following in
relation to such Guarantor, provided such transactions are permitted under the
Credit Agreement:  (A) the sale of all or substantially all of the Equity
Securities issued by, or of all or substantially all of the assets of, such
Guarantor to a Person that is not FIL or any of its Affiliates, or (B) a
Substantial Spin-off of such Guarantor, (C) the dissolution, liquidation or
termination of the existence of such Guarantor, or (D) the merger or
amalgamation of such Guarantor with or into any Person other than FIL or any of
its Affiliates.

 

“Solvent” means, as to any Person at any time, that (i) the fair value of the
property of such Person is greater than the amount of such Person’s liabilities
(including disputed, contingent and unliquidated liabilities) as such value is
established and as such liabilities are evaluated for purposes of
Section 101(32) of the Bankruptcy Code and, in the alternative, for purposes of
the New York Uniform Fraudulent Conveyance Act and other applicable state law;
(ii) the present fair saleable value of the property of such Person is not less
than the amount that will be required to pay the probable liability of such
Person on its debts as they become absolute and matured; (iii) such Person is
able to realize upon its property and pay its debts and other liabilities
(including disputed, contingent and unliquidated liabilities) as they mature in
the normal course of business; (iv) such Person does not intend to, and does not
believe that it will, incur debts or liabilities beyond such Person’s ability to
pay as such debts and liabilities mature; and (v) such Person is not engaged in
business or a transaction, and is not about to engage in business or a
transaction, for which such Person’s property would constitute unreasonably
small capital.

 

G - 3

--------------------------------------------------------------------------------


 

“Substantial Spin-off” means, in respect of any Guarantor, the sale, transfer or
distribution (including by means of a dividend) of 50% or more of the Equity
Securities of such Person entitled to vote for the board of directors or similar
governing body of such Person pursuant to a public offering or spin-off (by
means of a dividend) of such securities.

 

(c)           Interpretation.  The rules of interpretation set forth in Sections
1.02 and 1.03 of the Credit Agreement shall be applicable to this Guaranty and
are incorporated herein by this reference.

 

SECTION 2.              Guaranty.

 

(a)           Each Guarantor hereby severally absolutely, unconditionally and
irrevocably guarantees for the Guaranteed Parties, and their respective
successors, endorsees, transferees and assigns, the full and prompt payment when
due (whether at stated maturity, by required prepayment, declaration,
acceleration, demand or otherwise) of all (and not merely a lesser or
proportional part of) the indebtedness, liabilities and other obligations of
each Borrower (now existing or hereafter arising pursuant to Section 2.14 of the
Credit Agreement) to the Guaranteed Parties under or in connection with the
Credit Agreement, the Notes and the other Loan Documents, including all unpaid
principal of the Loans, all interest accrued thereon, all amounts owing in
respect of L/C Obligations, all fees due under the Credit Agreement and all
other amounts payable by each Borrower to the Guaranteed Parties thereunder, in
connection therewith, and in connection with any other Loan Document.  The terms
“indebtedness,” “liabilities” and “obligations” are used herein in their most
comprehensive sense and include without limitation any and all advances, debts,
obligations and liabilities, whether now existing or hereafter arising, whether
voluntary or involuntary and whether due or not due, absolute or contingent,
liquidated or unliquidated, determined or undetermined, and whether recovery
upon such indebtedness, liabilities and obligations may be or hereafter become
unenforceable or shall be an allowed or disallowed claim under any Debtor Relief
Law, and including interest that accrues after the commencement by or against
any Borrower or any Affiliate thereof of any proceeding under any Debtor Relief
Laws naming such Person as the debtor in such proceeding.  The foregoing
indebtedness, liabilities and other obligations of each Borrower, and all other
indebtedness, liabilities and obligations to be paid or performed by the
Guarantors in connection with this Guaranty (including any and all amounts due
under Section 14), shall hereinafter be collectively referred to as the
“Guaranteed Obligations.”

 

(b)           To the extent that any court of competent jurisdiction shall
impose by final judgment under applicable law (including if applicable, the New
York Uniform Fraudulent Conveyance Act or other applicable state law and §§ 544
and 548 of the Bankruptcy Code) any limitations on the amount of any Guarantor’s
liability with respect to the Guaranteed Obligations which any Guaranteed Party
can enforce under this Guaranty, the Guaranteed Parties by their acceptance
hereof accept such limitation on the amount of the Guarantor’s liability
hereunder to the extent needed to make this Guaranty and the Guarantor Documents
fully enforceable and nonavoidable.

 

SECTION 3.              Liability of Guarantors.  The liability of each
Guarantor under this Guaranty shall be irrevocable, absolute, independent and
unconditional, and shall not be affected by any circumstance which might
constitute a discharge of a surety or guarantor other

 

G - 4

--------------------------------------------------------------------------------


 

than the indefeasible payment and performance in full of all Guaranteed
Obligations.  In furtherance of the foregoing and without limiting the
generality thereof, each Guarantor agrees as follows:

 

(a)           the Guarantor’s liability hereunder shall be the immediate,
direct, and primary obligation of the Guarantor and shall not be contingent upon
any Guaranteed Party’s exercise or enforcement of any remedy it may have against
any Borrower or any other Person, or against any Collateral;

 

(b)           this Guaranty is a guaranty of payment when due and not merely of
collectibility;

 

(c)           the Guaranteed Parties may enforce this Guaranty upon the
occurrence and during the continuance of an Event of Default notwithstanding the
existence of any dispute between any of the Guaranteed Parties and any Borrower
with respect to the existence of such Event of Default;

 

(d)           the Guarantor’s payment of a portion, but not all, of the
Guaranteed Obligations shall in no way limit, affect, modify or abridge the
Guarantor’s liability for any portion of the Guaranteed Obligations remaining
unsatisfied; and

 

(e)           the Guarantor’s liability with respect to the Guaranteed
Obligations shall remain in full force and effect without regard to, and shall
not be impaired or affected by, nor shall the Guarantor be exonerated or
discharged by, any of the following events:

 

(i)            any Insolvency Proceeding with respect to any Borrower, the
Guarantor, any other Guarantor or other Loan Party or any other Person;

 

(ii)           any limitation, discharge, or cessation of the liability of any
Borrower, the Guarantor, any other Guarantor or other Loan Party or any other
Person for any Guaranteed Obligations due to any statute, regulation or rule of
law, or any invalidity or unenforceability in whole or in part of any of the
Guaranteed Obligations or the Loan Documents;

 

(iii)          any merger, acquisition, consolidation or change in structure of
any Borrower, the Guarantor or any other Guarantor or other Loan Party or
Person, or any sale, lease, transfer or other disposition of any or all of the
assets or shares of any Borrower, the Guarantor, any other Guarantor or other
Loan Party or other Person (in each case, except as otherwise provided in
Section 26 hereof);

 

(iv)          any assignment or other transfer, in whole or in part, of any
Guaranteed Party’s interests in and rights under this Guaranty or the other Loan
Documents, including any Guaranteed Party’s right to receive payment of the
Guaranteed Obligations, or any assignment or other transfer, in whole or in
part, of any Guaranteed Party’s interests in and to any of the Collateral;

 

(v)           any claim, defense, counterclaim or setoff, other than that of
prior performance, that any Borrower, the Guarantor, any other Guarantor or
other Loan Party or other

 

G - 5

--------------------------------------------------------------------------------


 

Person may have or assert, including any defense of incapacity or lack of
corporate or other authority to execute any of the Loan Documents;

 

(vi)          any Guaranteed Party’s amendment, modification, renewal,
extension, cancellation or surrender of any Loan Document, any Guaranteed
Obligations, or any Collateral, or any Guaranteed Party’s exchange, release, or
waiver of any Collateral;

 

(vii)         any Guaranteed Party’s exercise or nonexercise of any power, right
or remedy with respect to any of the Collateral, including any Guaranteed
Party’s compromise, release, settlement or waiver with or of any Borrower, any
other Guarantor or other Loan Party or any other Person;

 

(viii)        any Guaranteed Party’s vote, claim, distribution, election,
acceptance, action or inaction in any Insolvency Proceeding related to the
Guaranteed Obligations;

 

(ix)          any impairment or invalidity of any of the Collateral or any other
collateral securing any of the Guaranteed Obligations or any failure to perfect
any of the Liens of the Guaranteed Parties thereon or therein; and

 

(x)           any other guaranty, whether by the Guarantor or any other
Guarantor or other Person, of all or any part of the Guaranteed Obligations or
any other indebtedness, obligations or liabilities of any Borrower to any
Guaranteed Party.

 

SECTION 4.              Consents of Guarantors.  Each Guarantor hereby
unconditionally consents and agrees that, without notice to or further assent
from the Guarantor:

 

(a)           the principal amount of the Guaranteed Obligations may be
increased or decreased and additional Obligations of the Loan Parties under the
Loan Documents may be incurred, by one or more amendments, modifications,
renewals or extensions of any Loan Document or otherwise;

 

(b)           the time, manner, place or terms of any payment under any Loan
Document may be extended or changed, including by an increase or decrease in the
interest rate on any Guaranteed Obligation or any fee or other amount payable
under such Loan Document, by an amendment, modification or renewal of any Loan
Document or otherwise;

 

(c)           the time for any Borrower’s (or any other Person’s) performance of
or compliance with any term, covenant or agreement on its part to be performed
or observed under any Loan Document may be extended, or such performance or
compliance waived, or failure in or departure from such performance or
compliance consented to, all in such manner and upon such terms as the
Guaranteed Parties may deem proper;

 

(d)           any Guaranteed Party may discharge or release, in whole or in
part, any other Guarantor or other Loan Party or any other Person liable for the
payment and performance of all or any part of the Guaranteed Obligations, and
may permit or consent to any such action or any result of such action, and shall
not be obligated to demand or enforce payment upon any of the Collateral or any
other collateral, nor shall any Guaranteed Party be liable to the Guarantor

 

G - 6

--------------------------------------------------------------------------------


 

for any failure to collect or enforce payment or performance of the Guaranteed
Obligations from any Person or to realize on the Collateral or other collateral
therefor;

 

(e)           in addition to the Collateral, the Guaranteed Parties may take and
hold other security (legal or equitable) of any kind, at any time, as collateral
for the Guaranteed Obligations, and may, from time to time, in whole or in part,
exchange, sell, surrender, release, subordinate, modify, waive, rescind,
compromise or extend such security and may permit or consent to any such action
or the result of any such action, and may apply such security and direct the
order or manner of sale thereof;

 

(f)            the Guaranteed Parties may request and accept other guaranties of
the Guaranteed Obligations and any other indebtedness, obligations or
liabilities of any Borrower to any Guaranteed Party and may, from time to time,
in whole or in part, surrender, release, subordinate, modify, waive, rescind,
compromise or extend any such guaranty and may permit or consent to any such
action or the result of any such action; and

 

(g)           the Guaranteed Parties may exercise, or waive or otherwise refrain
from exercising, any other right, remedy, power or privilege (including the
right to accelerate the maturity of any Loan and any power of sale) granted by
any Loan Document or other security document or agreement, or otherwise
available to any Guaranteed Party, with respect to the Guaranteed Obligations or
any of the Collateral, even if the exercise of such right, remedy, power or
privilege affects or eliminates any right of subrogation or any other right of
the Guarantor against the Borrowers;

 

all as the Guaranteed Parties may deem advisable, and all without impairing,
abridging, releasing or affecting this Guaranty.

 

SECTION 5.              Guarantor Waivers.

 

(a)           Certain Waivers.  Each Guarantor waives and agrees not to assert:

 

(i)            any right to require any Guaranteed Party to marshal assets in
favor of any Borrower, the Guarantor, any other Loan Party or any other Person,
to proceed against the Borrowers, any other Loan Party or any other Person, to
proceed against or exhaust any of the Collateral, to give notice of the terms,
time and place of any public or private sale of personal property security
constituting the Collateral or other collateral for the Guaranteed Obligations
or comply with any other provisions of § 9-611 of the New York Uniform
Commercial Code (or any equivalent provision of any other applicable law) or to
pursue any other right, remedy, power or privilege of any Guaranteed Party
whatsoever;

 

(ii)           the defense of the statute of limitations in any action hereunder
or for the collection or performance of the Guaranteed Obligations;

 

(iii)          any defense arising by reason of any lack of corporate or other
authority or any other defense of the Borrowers or any other Person;

 

(iv)          any defense based upon any Guaranteed Party’s errors or omissions
in the administration of the Guaranteed Obligations;

 

G - 7

--------------------------------------------------------------------------------


 

(v)           any rights to set-offs and counterclaims;

 

(vi)          any defense based upon an election of remedies (including, if
available, an election to proceed by nonjudicial foreclosure) which destroys or
impairs the subrogation rights of the Guarantor or the right of the Guarantor to
proceed against any Borrower or any other obligor of the Guaranteed Obligations
for reimbursement; and

 

(vii)         without limiting the generality of the foregoing, to the fullest
extent permitted by law, any defenses or benefits that may be derived from or
afforded by applicable law limiting the liability of or exonerating guarantors
or sureties, or which may conflict with the terms of this Guaranty.

 

(b)           Additional Waivers.

 

(i)            Each Guarantor waives any and all notice of the acceptance of
this Guaranty, and any and all notice of the creation, renewal, modification,
extension or accrual of the Guaranteed Obligations, or the reliance by the
Guaranteed Parties upon this Guaranty, or the exercise of any right, power or
privilege hereunder.  The Guaranteed Obligations shall conclusively be deemed to
have been created, contracted, incurred and permitted to exist in reliance upon
this Guaranty.  Each Guarantor waives promptness, diligence, presentment,
protest, demand for payment, notice of default, dishonor or nonpayment and all
other notices to or upon the Borrowers, the Guarantor or any other Guarantor or
other Person with respect to the Guaranteed Obligations.

 

(ii)           Until the Guaranteed Obligations have been paid in full in cash,
each Guarantor waives (A) any defenses the Guarantor may have to the Guaranty by
reason of an election of remedies by the Guaranteed Parties, (B) any rights or
defenses the Guarantor may have by reason of protection afforded to any Borrower
or any other Loan Party pursuant to the anti-deficiency or other laws of the
State of New York or other applicable law (to the extent waivable under such
applicable law) limiting or discharging the Borrowers’ or such other Loan
Party’s indebtedness, (C) any defenses arising by reason of any disability or
other defense of the Borrowers or any other guarantor, or the cessation from any
cause whatsoever (including any act or omission of any Guaranteed Party) of the
liability of any Borrower, (D) any defenses based on any claim that the
Guarantor’s obligations exceed or are more burdensome than those of the
Borrowers, (E) any right to compel any Guaranteed Party to proceed against or
exhaust any security for the Guaranteed Obligations (or to proceed against such
security in a particular order) or to pursue any other remedy in such Guaranteed
Party’s power whatsoever, and (F) any benefit of and any right to participate in
any security now or hereafter held by the Guaranteed Parties.

 

(iii)          Each Guarantor warrants and agrees that each of the waivers set
forth herein is made with full knowledge of its significance and consequences
and that if any such waivers are determined to be contrary to any applicable law
or public policy, such waivers shall be effective only to the maximum extent
permitted by applicable law.

 

(c)           Independent Obligations.  The obligations of each Guarantor
hereunder are those of primary obligor, and not merely as surety, and are
independent of and separate from the obligations of any other Guarantor or other
guarantor of the Guaranteed Obligations, the

 

G - 8

--------------------------------------------------------------------------------


 

Borrowers and any other Loan Party and upon the occurrence and during the
continuance of any Event of Default, a separate action or actions may be brought
against each Guarantor, whether or not the Borrowers or any such other Guarantor
or other Loan Party is joined therein or a separate action or actions are
brought against any Borrower or any such other Guarantor or other Loan Party.

 

(d)           Financial Condition of Borrowers.  No Guarantor shall have any
right to require any Guaranteed Party to obtain or disclose any information with
respect to:  (i) the financial condition or character of the Borrowers or the
ability of the Borrowers to pay and perform the Obligations; (ii) the Guaranteed
Obligations; (iii) the Collateral; (iv) the existence or nonexistence of any
other guarantees of all or any part of the Guaranteed Obligations; (v) any
action or inaction on the part of any Guaranteed Party or any other Person; or
(vi) any other matter, fact or occurrence whatsoever.

 

SECTION 6.              Subrogation.  Until the Guaranteed Obligations (other
than contingent indemnification obligations) shall be satisfied in full and the
Commitments shall be terminated, no Guarantor shall have, and no Guarantor shall
directly or indirectly exercise, (a) any rights that it may acquire by way of
subrogation under this Guaranty, by any payment hereunder or otherwise, (b) any
rights of contribution, indemnification, reimbursement or similar suretyship
claims arising out of this Guaranty, or (c) any other right which it might
otherwise have or acquire (in any way whatsoever) which could entitle it at any
time to share or participate in any right, remedy or security of any Guaranteed
Party as against the Borrowers or any other Guarantor or other Loan Party,
whether in connection with this Guaranty, any of the other Loan Documents or
otherwise.  If any amount shall be paid to any Guarantor on account of the
foregoing rights at any time when all the Guaranteed Obligations shall not have
been paid in full, such amount shall be held in trust for the benefit of the
Guaranteed Parties and shall forthwith be paid to the Administrative Agent to be
credited and applied to the Guaranteed Obligations, whether matured or
unmatured, in accordance with the terms of the Loan Documents.  Upon the
indefeasible payment in full of the Guaranteed Obligations and the termination
of all Commitments, each Guarantor shall be subrogated to the rights of the
Guaranteed Parties against the Borrowers to the extent otherwise permitted by
law; provided that such subrogation shall not (i) constitute a representation or
warranty, express or implied, by any Guaranteed Party as to the enforceability
or collectibility of any obligations of the Borrowers under the Loan Documents
or as to the perfection, priority or enforceability of any lien or security
interest contained in or relating to any Loan Document; (ii) grant to the
Guarantor any right of recourse against any Guaranteed Party in respect thereof;
(iii) give rise to any duty on the part of any Guaranteed Party to cooperate
with the Guarantor in the protection, preservation or enforcement of any rights
the Guarantor may have against any Borrower or any other Loan Party; (iv) impair
any Guaranteed Party’s unfettered discretion to settle or otherwise compromise
any claims such Guaranteed Party may have against any Borrower or otherwise
impair or affect any of the waivers or consents contained herein; or
(v) restrict any Guaranteed Party from enforcing or forbearing from enforcing
any of its rights or remedies against any Borrower; provided, further, that each
Guarantor shall, upon demand, indemnify each Guaranteed Party against any and
all costs and expenses arising directly or indirectly in connection with such
right of subrogation.

 

G - 9

--------------------------------------------------------------------------------


 

SECTION 7.                                           Continuing Guaranty;
Reinstatement.

 

(a)                                 This Guaranty is a continuing guaranty and
agreement of subordination relating to any Guaranteed Obligations, including
Guaranteed Obligations which may exist continuously or which may arise from time
to time in connection with successive transactions consummated under the Credit
Agreement and the other Loan Documents, and each Guarantor expressly
acknowledges that this Guaranty shall remain in full force and effect
notwithstanding that there may be periods in which no Guaranteed Obligations
exist.  This Guaranty shall, subject to Section 27 hereof, continue in effect
and be binding upon each Guarantor until termination of the Commitments and
payment and performance in full of the Guaranteed Obligations.

 

(b)                                 This Guaranty shall continue to be effective
or shall be reinstated and revived, as the case may be, if, for any reason, any
payment of the Guaranteed Obligations by or on behalf of any of the Borrowers
(or receipt of any proceeds of Collateral) shall be rescinded, invalidated,
declared to be fraudulent or preferential, set aside, voided or otherwise
required to be repaid to the Borrower, its estate, trustee, receiver or any
other Person (including under the Bankruptcy Code or other state or federal
law), or must otherwise be restored by the Administrative Agent or any Lender,
whether as a result of Insolvency Proceedings or otherwise.  To the extent any
payment is so rescinded, set aside, voided or otherwise repaid or restored, the
Guaranteed Obligations shall be revived in full force and effect without
reduction or discharge for such payment.

 

SECTION 8.                                           Payments.

 

(a)                                 Each Guarantor hereby agrees, in furtherance
of the foregoing provisions of this Guaranty and not in limitation of any other
right which any Guaranteed Party or any other Person may have against the
Guarantor by virtue hereof, upon the failure of any Borrower to pay any of the
Guaranteed Obligations when and as the same shall become due, whether at stated
maturity, by required prepayment, declaration, acceleration, demand or otherwise
(including amounts that would become due but for the operation of the automatic
stay under § 362(a) of the Bankruptcy Code or comparable provision of other
applicable Debtor Relief Law), the Guarantor shall forthwith pay, or cause to be
paid, in cash, to the Administrative Agent an amount equal to the amount of the
Guaranteed Obligations then due as aforesaid (including interest which, but for
the filing of a petition in any Insolvency Proceeding with respect to any
Borrower, would have accrued on such Guaranteed Obligations, whether or not a
claim is allowed against the Borrower for such interest in any such Insolvency
Proceeding).  Each Guarantor shall make each payment hereunder, unconditionally
in full without set-off, counterclaim or other defense, on the day when due in
the currency in which such Guaranteed Obligations are denominated in Same Day
Funds, to the Administrative Agent at such office of the Administrative Agent
and to such account as is specified in the Credit Agreement.

 

(b)                                 Any and all payments by or on account of any
obligation of any Guarantor hereunder shall be made without deduction or
withholding for any Taxes, except as required by applicable law.  If any
applicable law requires the deduction or withholding of any Tax from any such
payment, then the applicable Guarantor and, if applicable, the Administrative
Agent shall be entitled to make such deduction or withholding and shall timely
pay the full amount deducted or withheld to the relevant Governmental Authority
in accordance with applicable law and, if such Tax is an Indemnified Tax, then
the sum payable by the applicable Guarantor shall be increased as necessary so
that after such deduction or withholding has been made (including such

 

G - 10

--------------------------------------------------------------------------------


 

deductions and withholdings applicable to additional sums payable under this
Section) the applicable Recipient receives an amount equal to the sum it would
have received had no such deduction or withholding been made.  As soon as
practicable after any payment of Taxes by any Guarantor to a Governmental
Authority pursuant to this Section 8, such Guarantor shall deliver to the
Administrative Agent the original or a certified copy of a receipt issued by
such Governmental Authority evidencing such payment, a copy of the return
reporting such payment or other evidence of such payment reasonably satisfactory
to the Administrative Agent.

 

(c)                                  In addition, each Guarantor agrees to pay
any and all present or future stamp, court or documentary taxes and any other
excise or property taxes or charges or similar levies which arise from any
payment made under the Guarantor Documents or from the execution, delivery,
performance, enforcement or registration of, or otherwise with respect to, the
Guarantor Documents (hereinafter referred to as “Other Taxes”).

 

(d)                                 Without limiting the provisions of
subsection (c) above, each Guarantor shall timely pay any Other Taxes to the
relevant Governmental Authority in accordance with applicable law.

 

(e)                                  The Guarantors shall indemnify each
Recipient, within 10 days after demand therefor, for the full amount of any
Indemnified Taxes and Other Taxes (including Indemnified Taxes imposed or
asserted on or attributable to amounts payable under this Section) payable or
paid by such Recipient or required to be withheld or deducted from a payment to
such Recipient and any reasonable expenses arising therefrom or with respect
thereto, whether or not such Indemnified Taxes were correctly or legally imposed
or asserted by the relevant Governmental Authority.  A certificate as to the
amount of such payment or liability delivered to the Company by a Lender (with a
copy to the Administrative Agent), or by the Administrative Agent on its own
behalf or on behalf of a Lender, shall be conclusive absent manifest error.

 

(f)                                   Any payment by any Guarantor hereunder the
application of which is not otherwise provided for herein, shall be applied in
the order specified in Section 8.03 of the Credit Agreement.

 

(g)                                  As soon as practicable after any payment of
Taxes or Other Taxes by any Guarantor to a Governmental Authority, each
Guarantor shall deliver to the Administrative Agent the original or a certified
copy of a receipt issued by such Governmental Authority evidencing such
payments, a copy of the return reporting such payment or other evidence of such
payment reasonably satisfactory to the Administrative Agent.

 

(h)                                 The agreements in this Section 8 shall
survive the payment of all Guaranteed Obligations.

 

SECTION 9.                                           Contribution among
Guarantors.  Guarantors desire to allocate among themselves, in a fair and
equitable manner, their rights of contribution from each other when any payment
is made by any Guarantor under this Guaranty.  Accordingly, if any payment is
made by any Guarantor under this Guaranty (a “Funding Guarantor”) that exceeds
its Fair Share, the Funding Guarantor shall be entitled to a contribution from
each other Guarantor in the amount of such other Guarantor’s Fair Share
Shortfall, so that all such contributions shall cause

 

G - 11

--------------------------------------------------------------------------------


 

each Guarantor’s Aggregate Guaranty Payments to equal its Fair Share.  The
amounts payable as contributions hereunder shall be determined by the Funding
Guarantor as of the date on which the related payment or distribution is made by
the Funding Guarantor, and such determination shall be binding on the other
Guarantors absent manifest error.  The allocation and right of contribution
among Guarantors set forth in this Section 9 shall not be construed to limit in
any way the liability of any Guarantor under this Guaranty or the amount of the
Guaranteed Obligations.

 

SECTION 10.                                    Representations and Warranties. 
In order to induce the Lenders to make Loans to and issue Letters of Credit for
the account of the Borrowers pursuant to the Credit Agreement, each Guarantor
(other than Flextronics (Netherlands)) represents and warrants to each
Guaranteed Party that:

 

(a)                                 Organization and Powers.  The Guarantor
(i) (A) is duly organized and validly existing and (B) in any jurisdiction in
which such legal concept is applicable, is in good standing under the laws of
its jurisdiction of organization, (ii) has the power and authority to own, lease
and operate its properties and carry on its business as now conducted and
(iii) is duly qualified and licensed to do business as a foreign entity in each
jurisdiction where the ownership, lease or operation of its properties or the
conduct of its business requires such qualification or license, except in each
case referred to in clauses (i)(B) or (iii), where the failure to be in good
stranding or so qualified or licensed is not reasonably and substantially likely
(alone or in the aggregate) to have a Material Adverse Effect.

 

(b)                                 Authorization; No Conflict.  The execution,
delivery and performance by the Guarantor of this Guaranty and any other
Guarantor Documents executed, or to be executed, by such person and the
consummation of the transaction contemplated thereby (i) are within the power of
such person and (ii) have been duly authorized by all necessary actions on the
part of such Person, and do not and will not (x) violate any material
Requirement of Law applicable to the Guarantor, (y) violate any provision of, or
result in the breach or the acceleration of, or entitle any other Person to
accelerate (whether after the giving of notice or lapse of time or both), any
material Contractual Obligation of the Guarantor or (z) result in the creation
or imposition of any material Lien (or the obligation to create or impose any
Lien) upon any property, asset or revenue of the Guarantor (other than Liens
created under the Loan Documents).

 

(c)                                  Binding Obligation.  This Guaranty has
been, and the other Guarantor Documents, when executed and delivered by the
Guarantor, will have been, duly executed and delivered by the Guarantor.  This
Guaranty constitutes, and each other Guarantor Document when so executed and
delivered will constitute, a legal, valid and binding obligation of the
Guarantor, enforceable against the Guarantor in accordance with its terms,
except as limited by bankruptcy, insolvency or other laws of general application
relating to or affecting the enforcement of creditor’s rights generally and
general principles of equity.

 

(d)                                 Governmental Consents.  No material consent,
approval, order or authorization of, or registration, declaration or filing
with, any Governmental Authority or any other Person (including the shareholders
of any Person) is necessary or required in connection with the execution,
delivery or performance by, or enforcement against, the Guarantor of this
Guaranty or any other Guarantor Documents, except such as (i) have been made or
obtained and

 

G - 12

--------------------------------------------------------------------------------


 

are in full force and effect or (ii) are being made or obtained in a timely
manner and once made or obtained will be in full force and effect.

 

(e)                                  Consideration.  The Guarantor has received
at least “reasonably equivalent value” (as such phrase is used in § 548 of the
Bankruptcy Code), and at least “fair consideration” (as such term is used in
§ 272 of the New York Uniform Fraudulent Conveyance Act) and more than
sufficient consideration to support its obligations hereunder in respect of the
Guaranteed Obligations and under any of the Collateral Documents to which it is
a party.

 

(f)                                   Solvency.  Immediately prior to and after
and giving effect to the incurrence of the Guarantor’s obligations under this
Guaranty the Guarantor is and will be Solvent.

 

(g)                                  Credit Agreement Representations.  Each
representation and warranty made by the Borrowers in the Credit Agreement in
reference to any Guarantor is true and correct as to such Guarantor.

 

SECTION 11.                                    Credit Agreement Covenants.  Each
Guarantor shall observe, perform and comply with all covenants applicable to the
Guarantor set forth in Articles VI and VII of the Credit Agreement, which by
their terms the Company is required to cause the Guarantor to observe, perform
and comply with (or which by the terms of such Articles are to be complied with
by such Guarantor), as if such covenants were set forth in full herein.

 

SECTION 12.                                    Notices.  Unless otherwise
expressly provided herein, all notices and other communications with a Guarantor
provided for hereunder shall be delivered to such Guarantor’s attention at the
address of the Company as set forth in Section 10.02 of the Credit Agreement and
the terms of Section 10.02 of the Credit Agreement with respect to notices are
incorporated herein by reference, mutatis mutandis, with each reference to the
“Company,” “Borrower” or the “Borrowers” therein (whether express or by
reference to the Company or Borrower or the Company or Borrowers as a “party”
thereto) being a reference to each Guarantor and each reference to any “Loan
Document” or the “Loan Documents” therein being a reference to the “Guarantor
Documents”, and the parties hereto agree to such terms.

 

SECTION 13.                                    No Waiver; Cumulative Remedies. 
No failure by any Guaranteed Party to exercise, and no delay by any such Person
in exercising, any right, remedy, power or privilege hereunder or under any
other Guarantor Document shall operate as a waiver thereof; nor shall any single
or partial exercise of any right, remedy, power or privilege hereunder preclude
any other or further exercise thereof or the exercise of any other right,
remedy, power or privilege.  The rights, remedies, powers and privileges herein
provided, and provided under each other Guarantor Document, are cumulative and
not exclusive of any rights, remedies, powers and privileges provided by law.

 

SECTION 14.                                    Costs and Expenses.

 

(a)                                 Costs and Expenses.  Each Guarantor,
severally, shall: (i) pay or reimburse the Administrative Agent and its
Affiliates for all reasonable costs and expenses incurred in connection with the
development, preparation, negotiation and execution of this Guaranty and the
other Guarantor Documents and any amendment, waiver, consent or other
modification of

 

G - 13

--------------------------------------------------------------------------------


 

the provisions hereof or thereof (whether or not the transactions contemplated
hereby or thereby are consummated), and the consummation and administration of
the transactions contemplated hereby and thereby, including all reasonable costs
and expenses of counsel for the Administrative Agent; and (ii) pay or reimburse
the Administrative Agent and each other Guaranteed Party for all costs and
expenses incurred in connection with the enforcement, attempted enforcement, or
preservation of any rights or remedies under this Guaranty or the other
Guarantor Documents (including all such costs and expenses incurred during any
“workout” or restructuring in respect of the Guaranteed Obligations and during
any legal proceeding, including any proceeding under any Debtor Relief Law),
including all costs and expenses of counsel for the Administrative Agent.  The
foregoing costs and expenses shall include all search, filing, recording, title
insurance and appraisal charges and fees and taxes related thereto, and other
out-of-pocket expenses incurred by the Administrative Agent and the cost of
independent public accountants and other outside experts retained by any
Guaranteed Party.

 

(b)                                 Interest.  Any amounts payable by a
Guarantor under this Section 14 or otherwise under this Guaranty if not paid
upon demand shall bear interest from the date of such demand until paid in full,
at a fluctuating interest rate per annum at all times equal to the Default Rate
applicable to Base Rate Loans to the fullest extent permitted by applicable
law.  Any such interest shall be due and payable upon demand and shall be
calculated on the basis of a year of 365 or 366 days, as the case may be, and
the actual number of days elapsed.

 

(c)                                  Payment.  All amounts due under this
Section 14 shall be payable within ten Business Days after demand therefor.

 

(d)                                 Survival.  The agreements in this Section 14
shall survive the termination of the Commitments and repayment of all Guaranteed
Obligations.

 

SECTION 15.                                    Right of Set-Off.  In addition to
any rights and remedies of the Lenders provided by law, upon the occurrence and
during the continuance of any Event of Default each Lender, the L/C Issuer and
each of their respective Affiliates is authorized at any time and from time to
time, without prior notice to the applicable Guarantor, any such notice being
waived by the Guarantor to the fullest extent permitted by law, to set off and
apply any and all deposits (general or special, time or demand, provisional or
final) at any time held by, and other indebtedness at any time owing by, such
Lender, the L/C Issuer or any such Affiliate to or for the credit or the account
of the Guarantor against any and all Obligations owing to such Lender or the L/C
Issuer, now or hereafter existing, irrespective of whether or not the
Administrative Agent or such Lender or the L/C Issuer shall have made demand
under this Guaranty or any other Guarantor Document and although such
Obligations may be contingent or unmatured or denominated in a currency
different from that of the applicable deposit or indebtedness.  Each of the
Lenders agrees (by its acceptance hereof) promptly to notify the Guarantor and
the Administrative Agent after any such set-off and application made by such
Lender; provided, however, that the failure to give such notice shall not affect
the validity of such set-off and application.  The rights of each Lender, the
L/C Issuer and their respective Affiliates under this Section are in addition to
other rights and remedies (including other rights of setoff) that such Lender,
the L/C Issuer or their respective Affiliates may have.

 

G - 14

--------------------------------------------------------------------------------


 

SECTION 16.                                    Marshalling; Payments Set Aside.
 Neither the Administrative Agent nor any other Guaranteed Party shall be under
any obligation to marshal any assets in favor of any Guarantor or any other
Person or against or in payment of any or all of the Guaranteed Obligations.  To
the extent that any Guarantor makes a payment to any Guaranteed Party, or any
Guaranteed Party exercises its right of set-off, and such payment or the
proceeds of such set-off or any part thereof are subsequently invalidated,
declared to be fraudulent or preferential, set aside or required (including
pursuant to any settlement entered into by any Guaranteed Party in its
discretion) to be repaid to a trustee, receiver or any other party, in
connection with any Insolvency Proceeding or otherwise, then (a) to the extent
of such recovery the obligation or part thereof originally intended to be
satisfied shall be revived and continued in full force and effect as if such
payment had not been made or such set-off had not occurred, and (b) each of the
Lenders severally agrees (by its acceptance hereof) to pay to the Administrative
Agent upon demand its pro rata share of any amount so recovered from or repaid
by the Administrative Agent, plus interest thereon from the date of such demand
to the date such payment is made at a rate per annum equal to the Federal Funds
Rate from time to time in effect.

 

SECTION 17.                                    Benefits of Guaranty.  This
Guaranty is entered into for the sole protection and benefit of the
Administrative Agent and each other Guaranteed Party and their respective
successors and assigns, and no other Person (other than any Indemnitee specified
herein) shall be a direct or indirect beneficiary of, or shall have any direct
or indirect cause of action or claim in connection with, this Guaranty.  The
Guaranteed Parties, by their acceptance of this Guaranty, shall not have any
obligations under this Guaranty to any Person other than the Guarantors, and
such obligations shall be limited to those expressly stated herein.

 

SECTION 18.                                    Binding Effect; Assignment.

 

(a)                                 Binding Effect.  This Guaranty shall be
binding upon each Guarantor and its successors and assigns, and inure to the
benefit of and be enforceable by the Administrative Agent and each other
Guaranteed Party and their respective successors, endorsees, transferees and
assigns.

 

(b)                                 Assignment.  Except to the extent otherwise
provided in the Credit Agreement, no Guarantor shall have the right to assign or
transfer its rights and obligations hereunder or under any other Guarantor
Documents without the prior written consent of the Required Lenders.  Each
Lender may, without notice to or consent by any Guarantor, sell, assign,
transfer or grant participations in all or any portion of such Lender’s rights
and obligations hereunder and under the other Guarantor Documents in connection
with any sale, assignment, transfer or grant of a participation by such Lender
in accordance with Section 10.06 of the Credit Agreement of or in its rights and
obligations thereunder and under the other Loan Documents.  In the event of any
grant of a participation, the participant (A) shall be deemed to have a right of
setoff under Section 15 hereof in respect of its participation to the same
extent as if it were such “Guaranteed Party;” and (B) shall also be entitled to
the benefits of Section 14 hereof.

 

SECTION 19.                                    Governing Law and Jurisdiction

 

(a)                                 GOVERNING LAW. THIS GUARANTY AND THE OTHER
GUARANTOR DOCUMENTS (EXCEPT, AS TO ANY OTHER GUARANTOR

 

G - 15

--------------------------------------------------------------------------------


 

DOCUMENT, WHERE SUCH OTHER GUARANTOR DOCUMENT EXPRESSLY SETS FORTH OTHERWISE)
AND ANY CLAIMS, CONTROVERSY, DISPUTE OR CAUSE OF ACTION (WHETHER IN CONTRACT OR
TORT OR OTHERWISE) BASED UPON, ARISING OUT OF OR RELATING TO THIS GUARANTY OR
ANY OTHER GUARANTOR DOCUMENT (EXCEPT, AS TO ANY OTHER GUARANTOR DOCUMENT, AS
EXPRESSLY SET FORTH THEREIN) AND THE TRANSACTIONS CONTEMPLATED HEREBY AND
THEREBY SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE
STATE OF NEW YORK.

 

(b)                                 SUBMISSION TO JURISDICTION. EACH OF THE
PARTIES HERETO IRREVOCABLY AND UNCONDITIONALLY SUBMITS, FOR ITSELF AND ITS
PROPERTY, TO THE EXCLUSIVE JURISDICTION OF THE COURTS OF THE STATE OF NEW YORK
SITTING IN THE BOROUGH OF MANHATTAN AND OF THE UNITED STATES DISTRICT COURT IN
SUCH BOROUGH, AND ANY APPELLATE COURT FROM ANY THEREOF, IN ANY ACTION OR
PROCEEDING ARISING OUT OF OR RELATING TO THIS GUARANTY OR ANY OTHER GUARANTOR
DOCUMENT, OR FOR RECOGNITION OR ENFORCEMENT OF ANY JUDGMENT, AND EACH OF THE
PARTIES HERETO IRREVOCABLY AND UNCONDITIONALLY AGREES THAT ALL CLAIMS IN RESPECT
OF ANY SUCH ACTION OR PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH NEW YORK
STATE COURT OR, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, IN SUCH
FEDERAL COURT. EACH OF THE PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN ANY
SUCH ACTION OR PROCEEDING SHALL  BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER
JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW.
NOTHING IN THIS GUARANTY OR IN ANY OTHER GUARANTOR DOCUMENT SHALL AFFECT ANY
RIGHT THAT THE ADMINISTRATIVE AGENT, ANY LENDER OR THE L/C ISSUER MAY OTHERWISE
HAVE TO BRING ANY ACTION OR PROCEEDING RELATING TO THIS GUARANTY OR ANY OTHER
GUARANTOR DOCUMENT AGAINST ANY GUARANTOR OR ITS PROPERTIES IN THE COURTS OF ANY
JURISDICTION.

 

(c)                                  WAIVER OF VENUE. EACH OF THE PARTIES HERETO
IRREVOCABLY AND UNCONDITIONALLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, ANY OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE TO THE LAYING OF
VENUE OF ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS GUARANTY OR
ANY OTHER GUARANTOR DOCUMENT IN ANY COURT REFERRED TO IN PARAGRAPH (b) OF THIS
SECTION 19. EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST
EXTENT PERMITTED BY APPLICABLE LAW, THE DEFENSE OF AN INCONVENIENT FORUM TO THE
MAINTENANCE OF SUCH ACTION OR PROCEEDING IN ANY SUCH COURT.

 

(d)                                 SERVICE OF PROCESS. EACH PARTY HERETO
IRREVOCABLY CONSENTS TO SERVICE OF PROCESS IN THE MANNER PROVIDED FOR NOTICES IN
SECTION 12. NOTHING IN THIS GUARANTY WILL AFFECT THE RIGHT OF ANY PARTY HERETO
TO SERVE PROCESS IN ANY OTHER MANNER PERMITTED BY APPLICABLE LAW. WITHOUT
LIMITING THE FOREGOING, EACH OF THE

 

G - 16

--------------------------------------------------------------------------------


 

GUARANTORS HEREBY APPOINTS, IN THE CASE OF ANY SUCH ACTION OR PROCEEDING BROUGHT
IN THE COURTS OF OR IN THE STATE OF NEW YORK, CT CORPORATION, WITH OFFICES ON
THE DATE HEREOF AT 111 EIGHTH AVENUE, NEW YORK, NEW YORK 10011, TO RECEIVE FOR
IT AND ON ITS BEHALF, SERVICE OF PROCESS IN THE STATE OF NEW YORK WITH RESPECT
THERETO, PROVIDED THE GUARANTORS MAY APPOINT ANY OTHER PERSON, REASONABLY
ACCEPTABLE TO THE ADMINISTRATIVE AGENT, WITH OFFICES IN THE STATE OF NEW YORK TO
REPLACE SUCH AGENT FOR SERVICE OF PROCESS UPON DELIVERY TO THE ADMINISTRATIVE
AGENT OF A REASONABLY ACCEPTABLE AGREEMENT OF SUCH NEW AGENT AGREEING SO TO ACT.

 

SECTION 20.                                    Waiver of Jury Trial. EACH PARTY
HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE
LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY
OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS GUARANTY OR ANY OTHER GUARANTOR
DOCUMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON
CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER
PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS GUARANTY AND THE OTHER
GUARANTOR DOCUMENTS BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND
CERTIFICATIONS IN THIS SECTION 20.

 

SECTION 21.                                    California Judicial Reference. If
any action or proceeding is filed in a court of the State of California by or
against any party hereto in connection with any of the transactions contemplated
by this Guaranty or any other Guarantor Document, (a) the court shall, and is
hereby directed to, make a general reference pursuant to California Code of
Civil Procedure Section 638 to a referee (who shall be a single active or
retired judge) to hear and determine all of the issues in such action or
proceeding (whether of fact or of law) and to report a statement of decision,
provided that at the option of any party to such proceeding, any such issues
pertaining to a “provisional remedy” as defined in California Code of Civil
Procedure Section 1281.8 shall be heard and determined by the court, and
(b) without limiting the generality of Section 10.04 of the Credit Agreement,
the Guarantors shall be solely responsible to pay all fees and expenses of any
referee appointed in such action or proceeding.

 

SECTION 22.                                    Entire Agreement; Amendments and
Waivers.  This Guaranty together with the other Guarantor Documents embodies the
entire, final agreement of the Guarantor with respect to the matters set forth
herein and supersedes all prior or contemporaneous agreements and understandings
of the Guarantors, verbal or written, relating to the subject matter hereof and
thereof and shall not be amended as to any Guarantor except by written agreement
of the Guarantor, the Administrative Agent and the Required Lenders.  This
Guaranty and the other Guarantor Documents may not be contradicted by evidence
of prior, contemporaneous, or subsequent oral agreements of the parties.  There
are no unwritten oral agreements among the parties.  No waiver of any rights of
the Guaranteed Parties under any

 

G - 17

--------------------------------------------------------------------------------


 

provision of this Guaranty or consent to any departure by any Guarantor
therefrom shall be effective unless in writing and signed by the Administrative
Agent  and the Required Lenders, or the Administrative Agent (with the written
consent of the Required Lenders).  Any such amendment, waiver or consent shall
be effective only in the specific instance and for the specific purpose for
which given.

 

SECTION 23.                                    Severability.  If any provision
of this Guaranty or the other Guarantor Documents is held to be illegal, invalid
or unenforceable as to any or all Guarantors, (a) the legality, validity and
enforceability of the remaining provisions of this Guaranty and the other
Guarantor Documents as to such affected Guarantor(s) shall not be affected or
impaired thereby, (b) the legality, validity and enforceability of such
provisions and any other provisions as to any other Guarantor shall not be
affected or impaired thereby, and (c) the parties shall endeavor in good faith
negotiations to replace the illegal, invalid or unenforceable provisions with
valid provisions the economic effect of which comes as close as possible to that
of the illegal, invalid or unenforceable provisions.  The invalidity of a
provision in a particular jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction.

 

SECTION 24.                                    Counterparts.  This Guaranty may
be executed in one or more counterparts (and by different parties hereto in
different counterparts), each of which shall constitute an original, but all of
which together shall constitute one and the same instrument.

 

SECTION 25.                                    Judgment Currency.  If, for the
purposes of obtaining judgment in any court, it is necessary to convert a sum
due hereunder or any other Guarantor Document in one currency into another
currency, the rate of exchange used shall be that at which in accordance with
normal banking procedures the Administrative Agent could purchase the first
currency with such other currency on the Business Day preceding that on which
final judgment is given.  The obligation of each Guarantor in respect of any
such sum due from it to any Guaranteed Party hereunder or under the other
Guarantor Documents shall, notwithstanding any judgment in a currency (the
“Judgment Currency”) other than that in which such sum is denominated in
accordance with the applicable provisions of the Credit Agreement (the
“Agreement Currency”), be discharged only to the extent that on the Business Day
following receipt by the Administrative Agent of any sum adjudged to be so due
in the Judgment Currency, the Administrative Agent may in accordance with normal
banking procedures purchase the Agreement Currency with the Judgment Currency. 
If the amount of the Agreement Currency so purchased is less than the sum
originally due to the Administrative Agent from the Guarantor in the Agreement
Currency, the Guarantor agrees, as a separate obligation and notwithstanding any
such judgment, to indemnify the Administrative Agent or the Person to whom such
obligation was owing against such loss.  If the amount of the Agreement Currency
so purchased is greater than the sum originally due to the Administrative Agent
in such currency, the Administrative Agent (by its acceptance hereof) agrees to
return the amount of any excess to the Guarantor (or to any other Person who may
be entitled thereto under applicable law). The agreements in this Section 25
shall survive the termination of the Commitments and repayment of all Guaranteed
Obligations.

 

SECTION 26.                                    Future Guarantors.  At such time
following the date hereof as any Subsidiary of the Company (an “Acceding
Subsidiary”) is required to accede hereto pursuant to the terms of
Section 6.10(a) of the Credit Agreement, such Acceding Subsidiary shall execute

 

G - 18

--------------------------------------------------------------------------------


 

and deliver to the Administrative Agent a Joinder Agreement substantially in the
form of Annex I hereto, signifying its agreement to be bound by the provisions
of this Guaranty as a Guarantor to the same extent as if such Acceding
Subsidiary had originally executed this Guaranty as of the date hereof.

 

SECTION 27.                                    Guarantor Release.  Each
Guarantor shall remain obligated under and bound by this Guaranty until
termination of the Commitments and payment and performance in full of the
Guaranteed Obligations; provided that this Guaranty shall be terminated as to
any Guarantor, provided there exists no Default (except as otherwise specified
in Section 6.10(b) of the Credit Agreement), upon the occurrence of a Release
Date as to such released Guarantor, without affecting or impairing the
obligations of any other Guarantor hereunder.

 

 [Remainder of page intentionally left blank]

 

G - 19

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Guarantors have executed this Guaranty, as of the date
first above written.

 

 

[GUARANTOR]

 

 

 

 

By:

 

 

Title:

 

 

 

 

 

 

 

 

[GUARANTOR]

 

 

 

 

By:

 

 

Title:

 

 

 

 

 

 

 

 

[GUARANTOR]

 

 

 

 

By:

 

 

Title:

 

 

G - 20

--------------------------------------------------------------------------------


 

[FORM OF]

 

GUARANTY JOINDER AGREEMENT

 

THIS JOINDER IN GUARANTY (this “Joinder”) is executed as of
                    , 20     by                                           , a
                   [corporation/limited liability company/partnership] (“Joining
Party”), and delivered to BANK OF AMERICA, N.A., as administrative agent (in
such capacity, the “Administrative Agent”), for the benefit of the Lenders (as
defined below).  Except as otherwise defined herein, terms used herein and
defined in the Credit Agreement (as defined below) shall be used herein as
therein defined.

 

A.                                    Flextronics International Ltd., a
Singapore company (“Company”) and certain Designated Borrowers (together with
the Company, each referred to individually herein as a “Borrower” and
collectively as the “Borrowers”), the lenders from time to time party thereto
(each a “Lender” and, collectively, together with the Swing Line Lender and L/C
Issuers, the “Lenders”), and the Administrative Agent are parties to a Credit
Agreement, dated as of March [    ], 2014 (as amended, restated, extended,
supplemented or otherwise modified in writing from time to time, the “Credit
Agreement”);

 

B.                                    The Joining Party is a direct or indirect
Subsidiary of the Company and desires, or is required pursuant to the provisions
of the Credit Agreement, to become a Guarantor under the Guaranty; and

 

C.                                    The Joining Party will obtain benefits
from the incurrence of Loans by and the issuance of Letters of Credit for the
account of the Borrowers, in each case pursuant to the Credit Agreement and,
accordingly, desires to execute this Joinder in order to (i) satisfy the
requirements described in the preceding paragraph; and (ii) induce the Lenders
to continue to make Loans to and to issue Letters of Credit for the account of
the Borrowers;

 

Accordingly, in consideration of the foregoing and other benefits accruing to
the Joining Party, the receipt and sufficiency of which are hereby acknowledged,
the Joining Party hereby makes the following representations and warranties to
each Lender and the Administrative Agent and hereby covenants and agrees with
each Lender and the Administrative Agent as follows:

 

1.                                      By this Joinder, the Joining Party
becomes a Guarantor for all purposes under the Guaranty, pursuant to Section 26
thereof.

 

2.                                      The Joining Party agrees that, upon its
execution hereof, it will become a Guarantor under the Guaranty with respect to
all Guaranteed Obligations (as defined in the Guaranty), and will be bound by
all terms, conditions and duties applicable to a Guarantor under the Guaranty
and the other Loan Documents.  Without limitation of the foregoing, and in
furtherance thereof, the Joining Party severally absolutely, unconditionally and
irrevocably guarantees the full and prompt payment when due of all (and not
merely a lesser or proportional part of the) Guaranteed Obligations (on the same
basis as the other Guarantors under the Guaranty).

 

3.                                      The Joining Party hereby makes and
undertakes, as the case may be, each covenant, representation and warranty made
by, and as a Guarantor pursuant to the Guaranty, in each case as of the date
hereof (except to the extent any such representation or warranty relates solely
to an earlier date in which case such representation and warranty shall be true
and correct as of such earlier date), and agrees to be bound by all covenants,
agreements and obligations of a

 

G - 21

--------------------------------------------------------------------------------


 

Guarantor and Loan Party pursuant to the Guaranty and all other Loan Documents
to which it is or becomes a party.

 

4.                                      This Joinder shall be binding upon the
parties hereto and their respective successors and assigns and shall inure to
the benefit of and be enforceable by each of the parties hereto and its
successors and assigns, provided, however, the Joining Party may not assign any
of its rights, obligations or interest hereunder or under any other Loan
Document without the prior written consent of the Lenders or as otherwise
permitted by the Loan Documents.  THIS JOINDER SHALL BE GOVERNED BY, AND
CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.  This Joinder
may be executed in any number of counterparts, each of which shall be an
original, but all of which shall constitute one instrument.  In the event that
any provision of this Joinder shall prove to be invalid or unenforceable, such
provision shall be deemed to be severable from the other provisions of this
Joinder, which shall remain binding on all parties hereto.

 

5.                                      From and after the execution and
delivery hereof by the parties hereto, this Joinder shall constitute a “Loan
Document” for all purposes of the Credit Agreement and the other Loan Documents.

 

6.                                      The effective date of this Joinder is
                            , 20    .

 

[Remainder of page intentionally left blank]

 

G - 22

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Joining Party has caused this Joinder to be duly
executed as of the date first above written.

 

 

 

[NEW GUARANTOR]

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

 

Accepted and Acknowledged by:

 

 

BANK OF AMERICA, N.A.,

 

 

as Administrative Agent

 

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

 

Title:

 

 

 

 

G - 23

--------------------------------------------------------------------------------


 

EXHIBIT H

 

FORM OF DESIGNATED BORROWER
REQUEST AND ASSUMPTION AGREEMENT

 

Date:                        ,             

 

To:                             Bank of America, N.A., as Administrative Agent

 

Ladies and Gentlemen:

 

This Designated Borrower Request and Assumption Agreement is made and delivered
pursuant to Section 2.14 of that certain Credit Agreement, dated as of March 31,
2014 (as amended, restated, extended, supplemented or otherwise modified in
writing from time to time, the “Credit Agreement”), among Flextronics
International Ltd., a Singapore company (the “Company”), the Designated
Borrowers from time to time party thereto, the Lenders from time to time party
thereto and Bank of America, N.A., as Administrative Agent and Swing Line
Lender, and reference is made thereto for full particulars of the matters
described therein.  All capitalized terms used in this Designated Borrower
Request and Assumption Agreement and not otherwise defined herein shall have the
meanings assigned to them in the Credit Agreement.

 

Each of                                              (the “Designated Borrower”)
and the Company hereby confirms, represents and warrants to the Administrative
Agent and the Lenders that the Designated Borrower is a Subsidiary of the
Company.

 

The documents required to be delivered to the Administrative Agent under
Section 2.14 of the Credit Agreement will be furnished to the Administrative
Agent in accordance with the requirements of the Credit Agreement.

 

Complete if the Designated Borrower is a Domestic Subsidiary:  The true and
correct U.S. taxpayer identification number of the Designated Borrower is
                          .

 

Complete if the Designated Borrower is a Foreign Subsidiary:  The true and
correct unique identification number that has been issued to the Designated
Borrower by its jurisdiction of organization and the name of such jurisdiction
are set forth below:

 

Identification Number

 

Jurisdiction of Organization

 

 

 

 

 

 

 

 

 

 

The parties hereto hereby confirm that with effect from the date of the
Designated Borrower Notice for the Designated Borrower, the Designated Borrower
shall have obligations, duties and liabilities toward each of the other parties
to the Credit Agreement identical to those which the Designated Borrower would
have had if the Designated Borrower had been an original party to the Credit
Agreement as a Borrower.  Effective as of the date of the Designated Borrower
Notice for the Designated Borrower, the Designated Borrower confirms its
acceptance

 

H - 1

--------------------------------------------------------------------------------


 

of, and consents to, all representations and warranties, covenants, and other
terms and provisions of the Credit Agreement.

 

The parties hereto hereby request that the Designated Borrower be entitled to
receive Revolving Credit Loans and obtain for its account Letters of Credit
under the Credit Agreement, and understand, acknowledge and agree that neither
the Designated Borrower nor the Company on its behalf shall have any right to
request any Revolving Credit Loans or Letters of Credit for its account unless
and until the date five Business Days after the effective date designated by the
Administrative Agent in a Designated Borrower Notice delivered to the Company
and the Lenders pursuant to Section 2.14 of the Credit Agreement.

 

This Designated Borrower Request and Assumption Agreement shall constitute a
Loan Document under the Credit Agreement.

 

THIS DESIGNATED BORROWER REQUEST AND ASSUMPTION AGREEMENT SHALL BE GOVERNED BY,
AND CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

 

IN WITNESS WHEREOF, the parties hereto have caused this Designated Borrower
Request and Assumption Agreement to be duly executed and delivered by their
proper and duly authorized officers as of the day and year first above written.

 

 

[DESIGNATED BORROWER]

 

 

 

 

 

By:

 

 

Title:

 

 

 

 

FLEXTRONICS INTERNATIONAL LTD.

 

 

 

 

 

By:

 

 

Title:

 

 

H - 2

--------------------------------------------------------------------------------


 

EXHIBIT I

 

FORM OF DESIGNATED BORROWER NOTICE

 

Date:                        ,             

 

To:                             Flextronics International Ltd.

 

The Lenders party to the Credit Agreement referred to below

 

Ladies and Gentlemen:

 

This Designated Borrower Notice is made and delivered pursuant to Section 2.14
of that certain Credit Agreement, dated as of March 31, 2014 (as amended,
restated, extended, supplemented or otherwise modified in writing from time to
time, the “Credit Agreement”), among Flextronics International Ltd., a Singapore
company (the “Company”), the Designated Borrowers from time to time party
thereto, the Lenders from time to time party thereto and Bank of America, N.A.,
as Administrative Agent and Swing Line Lender, and reference is made thereto for
full particulars of the matters described therein.  All capitalized terms used
in this Designated Borrower Notice and not otherwise defined herein shall have
the meanings assigned to them in the Credit Agreement.

 

The Administrative Agent hereby notifies Company and the Lenders that effective
as of the date hereof [                                               ] shall be
a Designated Borrower and may receive Revolving Credit Loans for its account on
the terms and conditions set forth in the Credit Agreement.

 

This Designated Borrower Notice shall constitute a Loan Document under the
Credit Agreement.

 

 

BANK OF AMERICA, N.A.,

 

as Administrative Agent

 

 

 

 

 

By:

 

 

Title:

 

 

I - 1

--------------------------------------------------------------------------------


 

EXHIBIT J

 

FORM OF GUARANTOR RELEASE CERTIFICATE

 

To:                             Bank of America, N.A., as Administrative Agent

 

Ladies and Gentlemen:

 

Reference is made to that certain Credit Agreement, dated as of March 31, 2014
(as amended, restated, extended, supplemented or otherwise modified in writing
from time to time, the “Agreement”; the terms defined therein being used herein
as therein defined), among Flextronics International Ltd., a Singapore company
(the “Company”), the Designated Borrowers from time to time party thereto, the
Lenders from time to time party thereto and Bank of America, N.A., as
Administrative Agent and Swingline Lender.

 

The undersigned Responsible Officer hereby certifies as of the date hereof that
he/she is the                        of the Company, and that as such, he/she is
authorized to execute and deliver this Certificate to the Administrative Agent
on behalf of the Company pursuant to Section 6.10(b) of the Agreement and that:

 

1.                                      There exists no Default as of the date
hereof.

 

[Select One]

 

2.                                      As set forth on the worksheet attached
hereto as Annex I, [name of applicable Subsidiary Guarantor] has ceased to be a
Material Subsidiary as of the Company’s fiscal year end dated
                            , 20    .

 

2.                                      [Name of applicable Subsidiary
Guarantor] has ceased to be an Eligible Material Subsidiary as of [insert date]
by virtue of the satisfaction of clause (a) of the definition of “Ineligible
Material Subsidiary” in the Agreement solely due to a Change in Law, and the
Company is unable, with the exercise of commercially reasonable efforts, to
restore the status of such Subsidiary as an Eligible Material Subsidiary.

 

IN WITNESS WHEREOF, the undersigned has executed this Certificate as of
                                  ,             .

 

 

FLEXTRONICS INTERNATIONAL LTD.

 

 

 

By:

 

 

 

 

 

Name:

 

 

 

 

 

Title:

 

 

J - 1

--------------------------------------------------------------------------------


 

ANNEX I TO FORM OF GUARANTOR
RELEASE CERTIFICATE

 

Name of Subsidiary:



 

MATERIAL SUBSIDIARY CALCULATION
($ in 000’s)

 

I.                                        Material Subsidiary Test (“MS Test”)
Based on Adjusted Revenues.

 

 

 

 

 

 

1.

Total revenues of Subsidiary:

 

$

 

 

 

 

 

 

2.

Intercompany Revenues:

 

$

 

 

 

 

 

 

3.

Adjusted revenues (Line I.1 — Line I.2):

 

$

 

 

 

 

 

 

4.

Consolidated total revenues for FIL (other than Flextronics (Netherlands)):

 

$

 

 

 

 

 

 

5.

5% of Line I.4:

 

$

 

 

 

 

 

 

6.

Line I.3 — Line I.5:

 

$

 

 

 

 

 

 

Test Result:

MS Test met if Line I.6 is equal to 0 or is a positive number

 

 

 

 

MS Test Not Met (if Line I.6 is a negative number)

 

 

 

 

 

 

 

II.                                   MS Test Based on Adjusted Assets

 

 

 

 

 

 

1.

Total assets of Subsidiary:

 

$

 

 

 

 

 

 

2.

Intercompany Receivables:

 

$

 

 

 

 

 

 

3.

Intercompany Investments:

 

$

 

 

 

 

 

 

4.

Adjusted assets (Line II.1 — 2 — 3):

 

$

 

 

 

 

 

 

5.

Consolidated total assets for FIL (other than Flextronics (Netherlands)):

 

$

 

 

 

 

 

 

6.

10% of Line II.6:

 

$

 

 

 

 

 

 

7.

Line II.4 — Line II.7:

 

$

 

 

 

 

 

 

Test Result:

MS Test met if Line II.7 is equal to 0 or a positive number

 

 

 

 

Not Met if Line II.7 is negative number

 

 

 

J - 2

--------------------------------------------------------------------------------


 

III.                              Pro Forma MS Test Based on Adjusted Revenues.

 

 

 

 

 

 

1.

Total revenues of Subsidiary determined on a pro forma basis after giving effect
to any Material Subsidiary Recalculation Event and all other Material Subsidiary
Recalculation Events occurring on or prior thereto:

 

$

 

 

 

 

 

 

2.

Intercompany Revenues:

 

$

 

 

 

 

 

 

3.

Adjusted revenues on a pro forma basis (Lines III.1 — Line III.2):

 

$

 

 

 

 

 

 

4.

Consolidated total revenues for FIL (other than Flextronics (Netherlands)):

 

$

 

 

 

 

 

 

5.

5% of Line III.4:

 

$

 

 

 

 

 

 

6.

Line III.3 — Line III.5:

 

$

 

 

 

 

 

 

Test Result:

MS Test met if Line III.6 is a positive number

 

 

 

 

MS Test not met if Line III.6 is a negative number

 

 

 

 

 

 

 

IV.                               Pro Forma MS Test Based on Net Assets.

 

 

 

 

 

 

1.

Total assets of Subsidiary determined on a pro forma basis after giving effect
to any Material Subsidiary Recalculation Event and all other Material Subsidiary
Recalculation Events on or prior thereto:

 

$

 

 

 

 

 

 

2.

Intercompany Receivables:

 

$

 

 

 

 

 

 

3.

Intercompany Investments:

 

$

 

 

 

 

 

 

4.

Adjusted assets (Line IV.1 — Line IV.2 — Line IV.3):

 

$

 

 

 

 

 

 

5.

Consolidated total assets of FIL (other than Flextronics (Netherlands)):

 

$

 

 

 

 

 

 

6.

10% of Line IV.5:

 

$

 

 

 

 

 

 

7.

Line IV.4 — Line IV.6:

 

$

 

 

 

 

 

 

Test Result:

MS Test met if Line IV.7 is equal to 0 or a positive number

 

 

 

 

MS Test not met if Line IV.7 is a negative number

 

 

 

J - 3

--------------------------------------------------------------------------------


 

EXHIBIT K

 

FORM OF ADMINISTRATIVE QUESTIONNAIRE

 

[See attached]

 

K - 1

--------------------------------------------------------------------------------


 

 

 

[g93001km45i001.jpg]

ADMINISTRATIVE DETAILS REPLY FORM – (MULTI-CURRENCY)

 

 

CONFIDENTIAL

 

 

 

1.   Borrower or Deal Name Flextronics International Ltd.

E-mail this document with your commitment letter to:

 

 

E-mail address of recipient:

 

 

 

 

 

 

 

 

2.  Legal Name of Lender of Record for Signature Page:

 

 

Markit Entity Identifier (MEI) #

 

 

 

Fund Manager Name (if applicable)

 

 

Legal Address from Tax Document of Lender of Record:

 

 

Country

 

 

Address

 

 

 

 

 

City

 

 State/Province

 

 Country

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

3.  Domestic Funding Address:

4. Eurodollar Funding Address:

Street Address

 

 

Street Address

 

 

Suite/ Mail Code

 

 

Suite/ Mail Code

 

 

City

 

  State

 

 

City

 

  State

 

 

Postal Code

 

  Country

 

 

Postal Code

 

  Country

 

 

 

 

 

 

5. Credit Contact Information:

Syndicate level information (which may contain material non-public information
about the Borrower and its related parties or their respective securities will
be made available to the Credit Contact(s).  The Credit Contacts identified must
be able to receive such information in accordance with his/her institution’s
compliance procedures and applicable laws, including Federal and State
securities laws.

 

 

 

Primary Credit Contact:

 

First Name

 

 

Middle Name

 

 

Last Name

 

 

Title

 

 

Street Address

 

 

Suite/Mail Code

 

 

City

 

 

State

 

 

Postal Code

 

 

Country

 

 

Office Telephone #

 

 

Office Facsimile #

 

 

Work E-Mail Address

 

 

IntraLinks/SyndTrak

 

 

E-Mail Address

 

 

 

 

 

Secondary Credit Contact:

 

First Name

 

 

Middle Name

 

 

Last Name

 

 

Title

 

 

Street Address

 

 

Suite/Mail Code

 

 

City

 

 

State

 

 

Postal Code

 

 

Country

 

 

Office Telephone #

 

 

Office Facsimile #

 

 

Work E-Mail Address

 

 

IntraLinks/SyndTrak

 

 

E-Mail Address

 

 

 

1

 

Rev July 2013

Agency Procedure 12.01.01

 

 

--------------------------------------------------------------------------------


 

 

 

[g93001km45i001.jpg]

ADMINISTRATIVE DETAILS REPLY FORM – (MULTI-CURRENCY)

 

 

CONFIDENTIAL

 

 

 

 

Primary Operations Contact:

 

Secondary Operations Contact:

 

First

 

 

 MI

 

  Last

 

 

First

 

 MI

 

 

Last

 

 

Title

 

 

Title

 

 

Street Address

 

 

Street Address

 

 

Suite/ Mail Code

 

 

Suite/ Mail Code

 

 

City

 

  State

 

 

City

 

 

State

 

 

Postal Code

 

  Country

 

 

Postal Code

 

 

Country

 

 

Telephone

 

  Facsimile

 

 

Telephone

 

 

Facsimile

 

 

E-Mail Address

 

 

E-Mail Address

 

 

IntraLinks/SyndTrak E-Mail

 

IntraLinks/SyndTrak E-Mail

 

Address

 

 

Address

 

 

 

 

 

 

 

 

Does Secondary Operations Contact need copy of notices?   ___YES  ___ NO

 

 

 

 

 

 

 

Letter of Credit Contact:

 

Draft Documentation Contact or Legal Counsel:

 

First

 

 

 MI

 

  Last

 

 

First

 

 MI

 

 

Last

 

 

Title

 

 

Title

 

 

Street Address

 

 

Street Address

 

 

Suite/ Mail Code

 

 

Suite/ Mail Code

 

 

City

 

  State

 

 

City

 

 

State

 

 

Postal Code

 

  Country

 

 

Postal Code

 

 

Country

 

 

Telephone

 

  Facsimile

 

 

Telephone

 

  Facsimile

 

 

E-Mail Address

 

 

E-Mail Address

 

 

 

 

PLEASE CHECK IF YOU CAN FUND IN THE CURRENCIES REQUIRED FOR THIS TRANSACTION
LISTED BELOW:

 

 

 

 

US DOLLAR

 

 

 

JPY

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

GBP

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

EURO

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

PLEASE CHECK IF YOU CAN FUND IN THE FOLLOWING JURISDICTIONS LISTED BELOW:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

6.  Lender’s SWIFT Payment Instructions for [Foreign Currency]:

 

Pay to:

 

 

 

 

  (Bank Name)

 

 

 

 

(SWIFT)

(Country)

 

2

 

Rev July 2013

Agency Procedure 12.01.01

 

 

--------------------------------------------------------------------------------


 

 

 

[g93001km45i001.jpg]

ADMINISTRATIVE DETAILS REPLY FORM – (MULTI-CURRENCY)

 

 

CONFIDENTIAL

 

 

 

 

 

 

 

 

(Account #)

(Account Name)

 

 

 

 

 

 

 

(FFC Account #)

(FFC Account Name)

 

 

 

 

 

 

 

(Attention)

 

 

6.  Lender’s SWIFT Payment Instructions for [Foreign Currency]:

 

Pay to:

 

 

 

 

 

 (Bank Name)

 

 

 

 

 

 

 

 

(SWIFT)

(Country)

 

 

 

 

 

 

 

(Account #)

(Account Name)

 

 

 

 

 

 

 

(FFC Account #)

(FFC Account Name)

 

 

 

 

 

 

 

(Attention)

 

 

6.  Lender’s SWIFT Payment Instructions for [Foreign Currency]:

 

Pay to:

 

 

 

 

 

 (Bank Name)

 

 

 

 

 

 

 

 

(SWIFT)

(Country)

 

 

 

 

 

 

 

(Account #)

(Account Name)

 

 

 

 

 

 

 

(FFC Account #)

(FFC Account Name)

 

 

 

 

 

 

 

(Attention)

 

 

6.  Lender’s SWIFT Payment Instructions for [Foreign Currency]:

 

Pay to:

 

 

 

 

 

 (Bank Name)

 

 

 

 

 

 

 

 

(SWIFT)

(Country)

 

 

 

 

 

 

 

(Account #)

(Account Name)

 

 

 

 

 

 

 

(FFC Account #)

(FFC Account Name)

 

 

 

 

 

 

 

(Attention)

 

 

 

 

 

3

 

Rev July 2013

Agency Procedure 12.01.01

 

 

--------------------------------------------------------------------------------


 

 

 

[g93001km45i001.jpg]

ADMINISTRATIVE DETAILS REPLY FORM – (MULTI-CURRENCY)

 

 

CONFIDENTIAL

 

 

 

7.  Lender’s Fed Wire Payment Instructions:

 

Pay to:

 

Bank Name

 

ABA #

 

City

 

 

State

 

 

Account #

 

Account Name

 

Attention

 

 

 

 

8.  Lender’s Standby Letter of Credit, Commercial Letter of Credit, and Bankers’
Acceptance Fed Wire Payment Instructions (if applicable):

 

Pay to:

 

Bank Name

 

ABA #

 

City

 

 

State

 

 

Account #

 

Account Name

 

Attention

 

Can the Lender’s Fed Wire Payment Instructions in Section 6 be used?   ___YES  
___ NO

 

 

 

 

 

 

 

9.  Lender’s Organizational Structure and Tax Status

Please refer to the enclosed withholding tax instructions below and then
complete this section accordingly:

 

Lender Taxpayer Identification Number (TIN):  __  __  -  __  __  __  __  __  __

 

Tax Withholding Form Delivered to Bank of America (check applicable one):

 

___ W-9      ___ W-8BEN        ___ W-8ECI     __ W-8EXP      ___  W-8IMY

 

Tax Contact:

First

 

  MI

 

 

Last

 

 

Title

 

 

Street Address

 

 

Suite/ Mail Code

 

 

City

 

  State

 

 

Postal Code

 

  Country

 

 

Telephone

 

  Facsimile

 

 

 

E-Mail Address

 

 

 

 

 

 

 

 

 

4

 

Rev July 2013

Agency Procedure 12.01.01

 

 

--------------------------------------------------------------------------------


 

 

 

[g93001km45i001.jpg]

ADMINISTRATIVE DETAILS REPLY FORM – (MULTI-CURRENCY)

 

 

CONFIDENTIAL

 

 

 

NON–U.S. LENDER INSTITUTIONS

1. Corporations:

If your institution is incorporated outside of the United States for U.S.
federal income tax purposes, and is the beneficial owner of the interest and
other income it receives, you must complete one of the following three tax
forms, as applicable to your institution: a.) Form W-8BEN (Certificate of
Foreign Status of Beneficial Owner), b.) Form W-8ECI (Income Effectively
Connected to a U.S. Trade or Business), or c.) Form W-8EXP (Certificate of
Foreign Government or Governmental Agency).

 

A U.S. taxpayer identification number is required for any institution submitting
a Form W-8 ECI.  It is also required on Form W-8BEN for certain institutions
claiming the benefits of a tax treaty with the U.S.  Please refer to the
instructions when completing the form applicable to your institution.  In
addition, please be advised that U.S. tax regulations do not permit the
acceptance of faxed forms.  An original tax form must be submitted.

 

2. Flow-Through Entities

If your institution is organized outside the U.S., and is classified for U.S.
federal income tax purposes as either a Partnership, Trust, Qualified or
Non-Qualified Intermediary, or other non-U.S. flow-through entity, an original
Form

W-8IMY (Certificate of Foreign Intermediary, Foreign Flow-Through Entity, or
Certain U.S. branches for United States Tax Withholding) must be completed by
the intermediary together with a withholding statement.  Flow-through entities
other than Qualified Intermediaries are required to include tax forms for each
of the underlying beneficial owners.

 

Please refer to the instructions when completing this form.  In addition, please
be advised that U.S. tax regulations do not permit the acceptance of faxed
forms.  Original tax form(s) must be submitted.

 

U.S. LENDER INSTITUTIONS:

If your institution is incorporated or organized within the United States, you
must complete and return Form W-9 (Request for Taxpayer Identification Number
and Certification).  Please be advised that we require an original form W-9.

 

Pursuant to the language contained in the tax section of the Credit Agreement,
the applicable tax form for your institution must be completed and returned on
or prior to the date on which your institution becomes a lender under this
Credit Agreement.  Failure to provide the proper tax form when requested will
subject your institution to U.S. tax withholding.

 

 

 

 

 

*Additional guidance and instructions as to where to submit this documentation
can be found at this link:

 

[g93001km45i002.gif]

 

 

 

10. Bank of America’s Payment Instructions:

 

Pay to:

Bank of America, N.A.

 

ABA # 026009593

 

New York, NY

 

Account # 1366212250600

 

Attn: Corporate Credit Services

 

Ref: Flextronics International Ltd

 

 

 

 

 

5

 

Rev July 2013

Agency Procedure 12.01.01

 

 

--------------------------------------------------------------------------------


 

 

 

[g93001km45i003.jpg]

ADMINISTRATIVE DETAILS REPLY FORM – (MULTI-CURRENCY)

 

 

CONFIDENTIAL

 

 

 

 

11.Bank of America’s SWIFT Payment Instructions for [Foreign Currency]:

 

Pay to:

 

 

 

 

 

 (Bank Name)

 

 

 

 

 

 

 

 

(SWIFT)

(Country)

 

 

 

 

 

 

 

(Account #)

(Account Name)

 

 

 

 

 

 

 

(FFC Account #)

(FFC Account Name)

 

 

 

 

 

 

 

(Attention)

 

 

 

11.Bank of America’s SWIFT Payment Instructions for [Foreign Currency]:

 

Pay to:

 

 

 

 

 

 (Bank Name)

 

 

 

 

 

 

 

 

(SWIFT)

(Country)

 

 

 

 

 

 

 

(Account #)

(Account Name)

 

 

 

 

 

 

 

(FFC Account #)

(FFC Account Name)

 

 

 

 

 

 

 

(Attention)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

6

 

Rev July 2013

Agency Procedure 12.01.01

 

 

--------------------------------------------------------------------------------


 

EXHIBIT L

 

FORM OF U.S. TAX CERTIFICATES

 

[See attached]

 

L - 1

--------------------------------------------------------------------------------


 

EXHIBIT L-1

 

U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Lenders That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

 

Reference is made to that certain Credit Agreement, dated as of March 31, 2014
(as amended, restated, extended, supplemented or otherwise modified in writing
from time to time, the “Credit Agreement”; the terms defined therein being used
herein as therein defined), among Flextronics International Ltd., a Singapore
company (the “Company”), the Designated Borrowers from time to time party
thereto, the Lenders from time to time party thereto and Bank of America, N.A.,
as Administrative Agent and Swing Line Lender.

 

Pursuant to the provisions of Section 3.01 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the Loan(s) (as well as any Note(s) evidencing such Loan(s)) in respect of
which it is providing this certificate, (ii) it is not a bank within the meaning
of Section 881(c)(3)(A) of the Code, (iii) it is not a ten percent shareholder
of any Borrower within the meaning of Section 871(h)(3)(B) of the Code and (iv)
it is not a controlled foreign corporation related to any Borrower as described
in Section 881(c)(3)(C) of the Code.

 

The undersigned has furnished the Administrative Agent and the Company with a
certificate of its non-U.S. Person status on IRS Form W-8BEN.  By executing this
certificate, the undersigned agrees that (1) if the information provided on this
certificate changes, the undersigned shall promptly so inform the Company and
the Administrative Agent, and (2) the undersigned shall have at all times
furnished the Company and the Administrative Agent with a properly completed and
currently effective certificate in either the calendar year in which each
payment is to be made to the undersigned, or in either of the two calendar years
preceding such payments.

 

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

 

[NAME OF LENDER]

 

 

 

By:

 

 

 

Name: 

 

 

Title: 

 

 

Date:                      , 20[  ]

 

L - 2

--------------------------------------------------------------------------------


 

EXHIBIT L-2

 

U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Participants That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

 

Reference is made to that certain Credit Agreement, dated as of March 31, 2014
(as amended, restated, extended, supplemented or otherwise modified in writing
from time to time, the “Credit Agreement”; the terms defined therein being used
herein as therein defined), among Flextronics International Ltd., a Singapore
company (the “Company”), the Designated Borrowers from time to time party
thereto, the Lenders from time to time party thereto and Bank of America, N.A.,
as Administrative Agent and Swing Line Lender.

 

Pursuant to the provisions of Section 3.01 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the participation in respect of which it is providing this certificate, (ii)
it is not a bank within the meaning of Section 881(c)(3)(A) of the Code, (iii)
it is not a ten percent shareholder of any Borrower within the meaning of
Section 871(h)(3)(B) of the Code, and (iv) it is not a controlled foreign
corporation related to any Borrower as described in Section 881(c)(3)(C) of the
Code].

 

The undersigned has furnished its participating Lender with a certificate of its
non-U.S. Person status on IRS Form W-8BEN.  By executing this certificate, the
undersigned agrees that (1) if the information provided on this certificate
changes, the undersigned shall promptly so inform such Lender in writing, and
(2) the undersigned shall have at all times furnished such Lender with a
properly completed and currently effective certificate in either the calendar
year in which each payment is to be made to the undersigned, or in either of the
two calendar years preceding such payments.

 

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

 

[NAME OF PARTICIPANT]

 

 

 

By:

 

 

 

Name: 

 

 

Title: 

 

 

Date:                      , 20[  ]

 

L - 3

--------------------------------------------------------------------------------


 

EXHIBIT L-3

 

U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Participants That Are Partnerships For U.S. Federal Income Tax
Purposes)

 

Reference is made to that certain Credit Agreement, dated as of March 31, 2014
(as amended, restated, extended, supplemented or otherwise modified in writing
from time to time, the “Credit Agreement”; the terms defined therein being used
herein as therein defined), among Flextronics International Ltd., a Singapore
company (the “Company”), the Designated Borrowers from time to time party
thereto, the Lenders from time to time party thereto and Bank of America, N.A.,
as Administrative Agent and Swing Line Lender.

 

Pursuant to the provisions of Section 3.01 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the
participation in respect of which it is providing this certificate, (ii) its
direct or indirect partners/members are the sole beneficial owners of such
participation, (iii) with respect such participation, neither the undersigned
nor any of its direct or indirect partners/members is a bank extending credit
pursuant to a loan agreement entered into in the ordinary course of its trade or
business within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of
its direct or indirect partners/members is a ten percent shareholder of any
Borrower within the meaning of Section 871(h)(3)(B) of the Code and (v) none of
its direct or indirect partners/members is a controlled foreign corporation
related to any Borrower as described in Section 881(c)(3)(C) of the Code.

 

The undersigned has furnished its participating Lender with IRS Form W-8IMY
accompanied by one of the following forms from each of its partners/members that
is claiming the portfolio interest exemption: (i) an IRS Form W-8BEN or (ii) an
IRS Form W-8IMY accompanied by an IRS Form W-8BEN from each of such
partner’s/member’s beneficial owners that is claiming the portfolio interest
exemption.  By executing this certificate, the undersigned agrees that (1) if
the information provided on this certificate changes, the undersigned shall
promptly so inform such Lender and (2) the undersigned shall have at all times
furnished such Lender with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.

 

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

 

[NAME OF PARTICIPANT]

 

 

 

By:

 

 

 

Name: 

 

 

Title: 

 

 

Date:                      , 20[  ]

 

L - 4

--------------------------------------------------------------------------------


 

EXHIBIT L-4

 

U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Lenders That Are Partnerships For U.S. Federal Income Tax Purposes)

 

Reference is made to that certain Credit Agreement, dated as of March 31, 2014
(as amended, restated, extended, supplemented or otherwise modified in writing
from time to time, the “Credit Agreement”; the terms defined therein being used
herein as therein defined), among Flextronics International Ltd., a Singapore
company (the “Company”), the Designated Borrowers from time to time party
thereto, the Lenders from time to time party thereto and Bank of America, N.A.,
as Administrative Agent and Swing Line Lender.

 

Pursuant to the provisions of Section 3.01 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the Loan(s)
(as well as any Note(s) evidencing such Loan(s)) in respect of which it is
providing this certificate, (ii) its direct or indirect partners/members are the
sole beneficial owners of such Loan(s) (as well as any Note(s) evidencing such
Loan(s)), (iii) with respect to the extension of credit pursuant to this Credit
Agreement or any other Loan Document, neither the undersigned nor any of its
direct or indirect partners/members is a bank extending credit pursuant to a
loan agreement entered into in the ordinary course of its trade or business
within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of its direct
or indirect partners/members is a ten percent shareholder of any Borrower within
the meaning of Section 871(h)(3)(B) of the Code and (v) none of its direct or
indirect partners/members is a controlled foreign corporation related to any
Borrower as described in Section 881(c)(3)(C) of the Code.

 

The undersigned has furnished the Administrative Agent and the Company with IRS
Form W-8IMY accompanied by one of the following forms from each of its
partners/members that is claiming the portfolio interest exemption: (i) an IRS
Form W-8BEN or (ii) an IRS Form W-8IMY accompanied by an IRS Form W-8BEN from
each of such partner’s/member’s beneficial owners that is claiming the portfolio
interest exemption.  By executing this certificate, the undersigned agrees that
(1) if the information provided on this certificate changes, the undersigned
shall promptly so inform the Company and the Administrative Agent, and (2) the
undersigned shall have at all times furnished the Company and the Administrative
Agent with a properly completed and currently effective certificate in either
the calendar year in which each payment is to be made to the undersigned, or in
either of the two calendar years preceding such payments.

 

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

 

[NAME OF LENDER]

 

 

 

By:

 

 

 

Name: 

 

 

Title: 

 

 

Date:                      , 20[  ]

 

L - 5

--------------------------------------------------------------------------------